Registration No. 02-35570 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 75 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. formerly Principal Variable Contracts Fund, Inc. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Dykema Gossett PLLC Des Moines, Iowa 50392 Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) of Rule 485 XX on May 1, 2010 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 75 days after filing pursuant to paragraph (a)(2) of Rule 485 on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (the Fund) ACCOUNTS OF THE FUND Equity Accounts Fixed-Income Accounts Diversified International Account (Class 1 & 2) Bond & Mortgage Securities Account (Class 1) Equity Income Account (Class 1 & 2) Government & High Quality Bond Account (Class 1) International Emerging Markets Account (Class 1) Income Account (Class 1 & 2) International SmallCap Account (Class 1) Money Market Account (Class 1 & 2) LargeCap Blend Account II (Class 1 & 2) Mortgage Securities Account (Class 1 & 2) LargeCap Growth Account (Class 1 & 2) Short-Term Bond Account (Class 1) LargeCap Growth Account I (Class 1) Short-Term Income Account (Class 1 & 2) LargeCap S&P 500 Index Account (Class 1) LargeCap Value Account (Class 1) Asset Allocation Accounts LargeCap Value Account III (Class 1) Asset Allocation Account (Class 1) MidCap Blend Account (Class 1 & 2) Balanced Account (Class 1) MidCap Growth Account I (Class 1) Diversified Balanced Account (Class 2) MidCap Value Account II (Class 1) Diversified Growth Account (Class 2) Principal Capital Appreciation Account (Class 1 & 2) Principal LifeTime Accounts Real Estate Securities Account (Class 1 & 2) 2010 Account (Class 1) SmallCap Blend Account (Class 1) 2020 Account (Class 1) SmallCap Growth Account II (Class 1 & 2) 2030 Account (Class 1) SmallCap Value Account I (Class 1 & 2) 2040 Account (Class 1) 2050 Account (Class 1) Strategic Income Account (Class 1) Strategic Asset Management Portfolios Balanced Portfolio (Class 1 & 2) Conservative Balanced Portfolio (Class 1 & 2) Conservative Growth Portfolio (Class 1 & 2) Flexible Income Portfolio (Class 1 & 2) Strategic Growth Portfolio (Class 1 & 2) This prospectus describes a mutual fund organized by Principal Life Insurance Company ® (Principal Life). The Fund provides a choice of investment objectives through the Accounts listed above. The date of this Prospectus is May 1, 2010. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS ACCOUNT SUMMARIES Asset Allocation Account 4 Balanced Account 8 Bond & Mortgage Securities Account 12 Diversified Balanced Account 16 Diversified Growth Account 19 Diversified International Account 22 Equity Income Account 25 Government & High Quality Bond Account 28 Income Account 31 International Emerging Markets Account 35 International SmallCap Account 38 LargeCap Blend Account II 42 LargeCap Growth Account 46 LargeCap Growth Account I 49 LargeCap S&P 500 Index Account 53 LargeCap Value Account 56 LargeCap Value Account III 59 MidCap Blend Account 63 MidCap Growth Account I 66 MidCap Value Account II 69 Money Market Account 72 Mortgage Securities Account 76 Principal Capital Appreciation Account (f/k/a West Coast Equity Account) 79 Principal LifeTime Accounts Principal LifeTime 2010 Account 82 Principal LifeTime 2020 Account 87 Principal LifeTime 2030 Account 92 Principal LifeTime 2040 Account 97 Principal LifeTime 2050 Account 102 Principal LifeTime Strategic Income Account 107 Real Estate Securities Account 112 Short-Term Bond Account 115 Short-Term Income Account 119 SmallCap Blend Account 123 SmallCap Growth Account II 126 SmallCap Value Account I 130 Strategic Asset Management Portfolios Flexible Income Portfolio 134 Conservative Balanced Portfolio 139 Balanced Portfolio 144 Conservative Growth Portfolio 148 Strategic Growth Portfolio 152 ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS 157 PRICING OF ACCOUNT SHARES 171 DIVIDENDS AND DISTRIBUTIONS 172 MANAGEMENT OF THE FUND 172 DISTRIBUTION PLAN AND ADDITIONAL INFORMATION REGARDING INTERMEDIARY COMPENSATION 183 GENERAL INFORMATION ABOUT AN ACCOUNT 184 Frequent Trading and Market Timing (Abusive Trading Practices) 184 Eligible Purchasers 185 Shareholder Rights 186 Purchase of Account Shares 186 Sale of Account Shares 187 Restricted Transfers 187 Financial Statements 187 TAX INFORMATION 188 FINANCIAL HIGHLIGHTS 188 APPENDIX ADESCRIPTION OF BOND RATINGS 220 ADDITIONAL INFORMATION 223 A SSET A LLOCATION A CCOUNT Objective: The Account seeks to generate a total investment return consistent with preservation of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.80% Other Expenses Total Annual Account Operating Expenses 0.87% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Class 1 $89 $278 $842 $1,073 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 189.2% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking a moderate risk approach towards long-term growth. Principal Investment Strategies The Account invests in a portfolio of securities that is broadly diversified by asset class, global region, country, economic sector, and currency. The Accounts portfolio managers make broad asset allocation decisions and delegate responsibility for selection of specific individual securities to the internal, active management teams of the Sub- Advisor, Morgan Stanley Investment Management. In deciding how to allocate the Accounts assets, Morgan Stanley Investment Management assesses three sets of factors:  the relative value of the stock, bond and money markets in the various regions, countries, and economic sectors;  the long-term dynamic forces that are driving economies, economic sectors, and companies; and  the short-term technical forces that are affecting market pricing. Factors evaluated include growth rates in gross domestic product, inflation and corporation earnings, labor market conditions, interest rate levels, sales growth, return on equity, dividend yields, price to book ratios, and currency valuations. From time-to-time, Morgan Stanley Investment Management changes the Accounts allocation of assets in various ways, including by asset class, global region, country, economic sector, and currency, in order to keep the portfolio in alignment with its global investment outlook. The Account may actively trade portfolio securities in an attempt to achieve its investment objective. The Account may purchase securities issued as part of, or a short period after, companies initial public offerings and may at times dispose of those shares shortly after their acquisition. Allocation among asset classes is designed to lessen overall investment risk by diversifying the Accounts assets among different types of investments in different markets. Morgan Stanley Investment Management reallocates among asset classes and eliminates asset classes for a period of time, when in its judgment the shift offers better prospects of achieving the investment objective of the Account. Under normal market conditions, abrupt reallocations among asset classes will not occur. Morgan Stanley Investment Management does not allocate a specific percentage of the Accounts assets to a class. Over time, it expects the asset mix to be within the following ranges:  25% to 75% in equity securities;  25% to 60% in fixed-income securities; and  0% to 40% in money market instruments. The Account may invest up to 25% of its assets in foreign securities. The Account may invest in high yield (commonly known as junk bonds; rated BB+ or lower by Standard & Poors Ratings Services or Ba1 or lower by Moodys) securities in an attempt to achieve its investment objective. Fixed income securities may include U.S. government securities and U.S. government sponsored securities. The Account may invest in small cap stocks, which as of the most recent calendar year end ranged between $0.01 billion and $5.1 billion, as defined by the Russell 2000 ® Index. The Account may invest in mid cap stocks, which as of the most recent calendar year end ranged between $0.03 billion and $15.5 billion, as defined by the Russell Midcap Index. The Fund may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Fund, replacing more traditional direct investments, or obtaining exposure to certain markets. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Accounts performance from year to year and by showing how the Accounts average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. The MSCI Index NDTR D is used to show international stock performance. Highest return for a quarter during the period of the bar chart above: Q2 03 12.11% Lowest return for a quarter during the period of the bar chart above: Q3 02 -12.41% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Asset Allocation Account - Class 1 18.81% 3.55% 2.93% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 MSCI EAFE (Europe, Australia, Far East) Index NDTR D (reflects no deduction for fees, expenses, or taxes) 31.78 3.54 1.17 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Morgan Stanley Investment Management Inc.  Francine J. Bovich (since 1994), Managing Director  Henry McVey (since 2010), Managing Director Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. B ALANCED A CCOUNT Objective: The Account seeks to generate a total return consisting of current income and capital appreciation. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.60% Other Expenses Total Annual Account Operating Expenses 0.68% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be Number of years you own your shares 1 3 5 10 Balanced Account - Class 1 $69 $218 $379 $847 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 237.4% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking current income as well as long-term growth of capital. Principal Investment Strategies The Account seeks growth of capital and current income by investing primarily in common stocks and corporate bonds. It may also invest in other equity securities, government bonds and notes (obligations of the U.S. government or its agencies or instrumentalities), and cash. Though the percentages in each category are not fixed, common stocks generally represent 50% to 70% of the Accounts assets. The remainder of the Accounts assets is invested in bonds and cash. The Account may invest in below investment grade securities (rated BB+ or lower by S&P or Ba1 or lower by Moodys, commonly known as junk bonds). The Account may invest in small cap stocks, which as of the most recent calendar year end ranged between $0.01 billion and $5.1 billion, as defined by the Russell 2000 ® Index. The Account may invest in mid cap stocks, which as of the most recent calendar year end ranged between $0.03 billion and $15.5 billion, as defined by the Russell Midcap Index. The account may actively trade securities in an attempt to achieve its objective. The Account may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Account, replacing more traditional direct investments, or obtaining exposure to certain markets. Principal Global Investors, LLC (PGI) utilizes an asset allocation approach to the management and development of a diversified balanced account. The strategy incorporates a wide range of asset classes and investment styles with primary emphasis placed on equity versus fixed income allocation decisions. Secondary focus is then placed on growth versus value, large cap versus small cap, and domestic versus international equity exposure. Strategic or long- term asset class targets are determined with gradual adjustments to the mix to enhance risk-adjusted results over time. Any asset allocation adjustments fall within a predetermined range and do not deviate by more than 10% of the long-term asset class targets. All marginal shifts in the asset mix are based on a consistent three-dimensional analytical framework. First, securities are reviewed based on price, earnings, and yield measures relative to long-term historical norms. Next, fundamental economic and market conditions are analyzed to identify opportunities, and finally, market trends are used to compare relative price strength and investor sentiment. During the fiscal year ended December 31, 2009, the average ratings of the Accounts fixed income assets, based on market value at each month-end, were as follows (all ratings are by Moodys): 59.69% in securities rated Aaa 4.34% in securities rated Ba 0.01% in securities rated C 4.31% in securities rated Aa 3.57% in securities rated B 0.06% in securities rated D 10.06% in securities rated A 1.25% in securities rated Caa 0.76% in securities not rated 15.80% in securities rated Baa 0.15% in securities rated Ca Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Municipal Securities Risk. Principal and interest payments on municipal securities may not be guaranteed by the issuing body and may be payable only from a particular source. That source may not perform as expected and payment obligations may not be made or made on time. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. The blended index is used to show the performance of the various asset classes used by the Account. Highest return for a quarter during the period of the bar chart above: Q3 09 12.64% Lowest return for a quarter during the period of the bar chart above: Q4 08 -17.87% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Balanced Account - Class 1 21.16% 0.97% 1.05% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 60% S&P 500 Index/40% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 18.40 2.52 2.25 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Dirk Laschanzky (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. B OND & M ORTGAGE S ECURITIES A CCOUNT Objective: The Account seeks to provide current income. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.44% Other Expenses Total Annual Account Operating Expenses 0.45% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Bond & Mortgage Securities Account - Class 1 $46 $144 $252 $567 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 432.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies Under normal circumstances, the Account invests at least 80% of its net assets in intermediate maturity fixed-income or debt securities rated, at the time of purchase, BBB- or higher by Standard & Poor's Rating Service (S&P) or Baa3 or higher by Moody's Investors Service, Inc. (Moody's). These include:  securities issued or guaranteed by the U.S. government or its agencies or instrumentalities;  asset-backed securities or mortgage-backed securities representing an interest in a pool of mortgage loans or other assets;  debt securities and taxable municipal bonds; and  securities issued or guaranteed by the governments of Canada (provincial or federal government) or the United Kingdom payable in U.S. dollars. The rest of the Account's assets may be invested in:  preferred securities and/or common and preferred stock that may be convertible (may be exchanged for a fixed number of shares of common stock of the same issuer) or may be non-convertible;  foreign securities; or  securities rated at the time of purchase BB+ or lower by S&P or Ba1 or lower by Moodys (i.e. less than investment grade (commonly known as junk bonds)) or if not rated, of comparable quality in the opinion of the Accounts sub- advisor. The Account may enter into dollar roll transactions, which may involve leverage. The Account may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Account, replacing more traditional direct investments, or obtaining exposure to certain markets. The Account (i) may actively trade securities to achieve its investment objective, and (ii) may be used as part of a fund of funds strategy. During the fiscal year ended December 31, 2009, the average ratings of the Accounts assets, based on market value at each month-end, were as follows (all ratings are by Moodys): 55.12% in securities rated Aaa 5.26% in securities rated Ba 0.01% in securities rated C 4.67% in securities rated Aa 4.71% in securities rated B 0.05% in securities rated D 11.76% in securities rated A 1.81% in securities rated Caa 1.05% in securities not rated 15.46% in securities rated Baa 0.10% in securities rated Ca Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). High Yield Securities Risk. High yield fixed-income securities (commonly referred to as junk bonds) are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Municipal Securities Risk. Principal and interest payments on municipal securities may not be guaranteed by the issuing body and may be payable only from a particular source. That source may not perform as expected and payment obligations may not be made or made on time. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q3 09 9.32% Lowest return for a quarter during the period of the bar chart above: Q4 08 -8.24% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Bond & Mortgage Securities Account - Class 1 20.91% 2.15% 4.55% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 5.93 4.97 6.33 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  William C. Armstrong (since 2000), Portfolio Manager  Timothy R. Warrick (since 2000), Portfolio Manager Sub-Sub-Advisor(s) and Portfolio Manager(s): Spectrum Asset Management, Inc.  L. Phillip Jacoby (since 2005), Executive Director and Chief Investment Officer  Mark A. Lieb (since 2009), President and Chief Executive Officer Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. D IVERSIFIED B ALANCED A CCOUNT Objective: The Account seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 2 Management Fees 0.05% Distribution and/or Service (12b-1) Fees 0.25 Other Expenses 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.61% (1) Estimated for the year ended December 31, 2010. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Account's operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 Diversified Balanced Account - Class 2 $62 $195 Investor Profile: The Account may be an appropriate investment for investors seeking the potential for a medium level of income and a medium level of capital growth, while exposing them to a medium level of principal risk. Principal Investment Strategies The Account operates as a fund of funds and invests in underlying funds. In pursuing its investment objective, the Account typically allocates its assets, within predetermined percentage ranges, among four Funds of Principal Funds, Inc. ("PFI") (Institutional class shares) - the International Equity Index, MidCap S&P 400 Index, SmallCap S&P 600 Index and the Bond Market Index Funds - and one Account of Principal Variable Contracts Funds, Inc. ("PVC") (Class 1 Shares) - LargeCap S&P 500 Index Account (together, the "underlying funds"). The Account will generally allocate approximately 45% of its assets to the equity index funds according to U.S. and non-U.S. market capitalizations and no more than 55% to the Bond Market Index Fund for intermediate duration. The percentages reflect the extent to which the Account will normally invest in the particular market segment represented by the underlying funds, and the varying degrees of potential investment risk and reward represented by the Account's investments in those market segments and its underlying funds. Without shareholder approval, Principal Management Corporation (Principal) may alter the percentage ranges and/or substitute or remove underlying funds when it deems appropriate in order to achieve its investment objective. The assets of the Account will be allocated among underlying funds in accordance with its investment objective, which is to achieve a balance between income and growth, while considering Principal's outlook for the economy, the financial markets, and the relative market valuations of the underlying funds. The Account will be re-balanced monthly. In selecting underlying funds and target weights, Principal considers, among other things, quantitative measures, such as past performance, expected levels of risk and returns, expense levels, diversification of existing funds, and style consistency. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established from time to time for underlying funds. Principal monitors the performance of the Sub-Advisor of each underlying fund relative to that fund's appropriate benchmark and peer group. Principal, the manager for PVC, is the manager for PFI. The Account may invest in other Accounts of PVC, other Funds of PFI, or other investment companies, at Principal's discretion, in order to achieve its goal. The underlying funds provide the Account with exposure to different asset classes, including domestic and foreign equity and fixed- income securities. The net asset value of the Account's shares is affected by changes in the value of the shares of the underlying funds it owns. The Account's investments are invested in the underlying funds and, as a result, the Account's performance is directly related to their performance. The Account's ability to meet its investment objective depends on the ability of the underlying funds to achieve their investment objectives. The Account invests in several index funds. Due to cashflows and expenses, an index fund may not produce the same investment performance of the corresponding index. Principal Risks The diversification of the Account is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Account is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. The principal risks of investing in the Account that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. The principal risks of investing in the Account that are inherent in the underlying funds, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance No performance is shown below because this Account does not yet have annual returns for a full calendar year. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James Fennessey (since 2009), Vice President  Randy Welch (since 2009), Vice President Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. D IVERSIFIED G ROWTH A CCOUNT Objective: The Account seeks to provide long-term capital appreciation. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 2 Management Fees 0.05% Distribution and/or Service (12-b1) Fees 0.25 Other Expenses 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.61% (1) Estimated for the year ended December 31, 2010. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 Diversified Growth Account - Class 2 $62 $195 Investor Profile: The Account may be an appropriate investment for investors seeking the potential for a low to medium level of income and a medium to high level of capital growth, while exposing them to a medium to high level of principal risk. Principal Investment Strategies The Account operates as a fund of funds and invests in underlying funds. In pursuing its investment objective, the Account typically allocates its assets, within predetermined percentage ranges, among four Funds of Principal Funds, Inc. (PFI) (Institutional class shares)  the International Equity Index, MidCap S&P 400 Index, SmallCap S&P 600 Index and the Bond Market Index Funds  and one Account of Principal Variable Contracts Funds, Inc. (PVC) (Class 1 Shares)  LargeCap S&P 500 Index Account (together, the underlying funds). The Account will generally allocate approximately 65% of its assets to the equity index funds according to U.S. and non-U.S. market capitalizations and approximately 35% to the Bond Market Index Fund for intermediate duration. The percentages reflect the extent to which the Account will normally invest in the particular market segment represented by the underlying funds, and the varying degrees of potential investment risk and reward represented by the Accounts investments in those market segments and its underlying funds. Without shareholder approval, Principal Management Corporation (Principal) may alter the percentage ranges and/or substitute or remove underlying funds when it deems appropriate in order to achieve its investment objective. The assets of the Account will be allocated among underlying funds in accordance with its investment objective, which is to achieve long-term growth of capital while considering Principals outlook for the economy, the financial markets, and the relative market valuations of the underlying funds. The Account will be re-balanced monthly. In selecting underlying funds and target weights, Principal considers, among other things, quantitative measures, such as past performance, expected levels of risk and returns, expense levels, diversification of existing funds, and style consistency. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established from time to time for underlying funds. Principal monitors the performance of the Sub-Advisor of each underlying fund relative to that funds appropriate benchmark and peer group. Principal, the manager for PVC, is the manager for PFI. The Account may invest in other Accounts of PVC, other Funds of PFI, or other investment companies, at Principals discretion, in order to achieve its goal. The underlying funds provide the Account with exposure to different asset classes, including domestic and foreign equity and fixed- income securities. The net asset value of the Accounts shares is affected by changes in the value of the shares of the underlying funds it owns. The Accounts investments are invested in the underlying funds and, as a result, the Accounts performance is directly related to their performance. The Accounts ability to meet its investment objective depends on the ability of the underlying funds to achieve their investment objectives. The Account invests in several index funds. Due to cashflows and expenses, an index fund may not produce the same investment performance of the corresponding index. Principal Risks The diversification of the Account is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Account is subject to the particular risks of the underlying funds in the proportions in which the Fund invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. The principal risks of investing in the Account that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. The principal risks of investing in the Account that are inherent in the underlying funds, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance No performance is shown below because this Account does not yet have annual returns for a full calendar year. Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James Fennessey (since 2009), Vice President  Randy Welch (since 2009), Vice President Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. D IVERSIFIED I NTERNATIONAL A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.84% 0.84% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.91% 1.16% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Diversified International Account - Class 1 $ 93 $290 $504 $1,120 Diversified International Account - Class 2 118 368 638 1,409 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 105.5% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital in markets outside of the U.S. who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international stocks which trade in non-U.S. currencies. Principal Investment Strategies The Account invests in a portfolio of equity securities of companies domiciled in any of the nations of the world. The Account invests in foreign securities, which are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Primary consideration is given to securities of corporations of developed areas, such as Western Europe, Canada, Australia, New Zealand, and the Pacific Islands. However, the Account may invest in emerging market securities in an attempt to achieve its investment objective. The Account will invest in equity securities of small, medium, and large capitalization companies. The Account has no limitation on the percentage of assets that are invested in any one country or denominated in any one currency. However, under normal circumstances, the Account intends to invest at least 80% of its net assets in companies in at least three different countries. One of those countries may be the U.S. though currently the Account does not intend to invest in equity securities of U.S. companies. The equity management philosophy of Principal Global Investors, LLC (PGI) is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. PGI uses a research-driven investment approach to minimize unintended portfolio risks (including sector and market cap biases relative to the index) so that stock selection drives performance. The Account may actively trade securities in an attempt to achieve its investment objective. The Account may engage in certain options transactions, enter into financial futures contracts and related options for the purpose of portfolio hedging, and enter into currency forwards or futures contracts and related options for the purpose of currency hedging. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 21.14% Lowest return for a quarter during the period of the bar chart above: Q3 08 -24.01% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Diversified International - Class 1 (inception 05/02/1994) 27.30% 4.72% 1.62% Diversified International - Class 2 (inception 01/08/2007) MSCI ACWI Ex-US Index (reflects no deduction for fees, expenses, or taxes) 41.45 5.83 2.71 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Paul H. Blankenhagen (since 2003), Portfolio Manager  Juliet Cohn (since 2004), Portfolio Manager  Chris Ibach (since 2005), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. E QUITY I NCOME A CCOUNT Objective: The Account seeks to provide a relatively high level of current income and long-term growth of income and capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.53% 0.53% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.54% 0.79% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Equity Income Account - Class 1 $55 $173 $302 $677 Equity Income Account - Class 2 81 252 439 978 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 44.0% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors who seek dividends to be reinvested for growth and who can accept fluctuations in the value of investments and the risks of investing in real estate investment trust (REIT) securities, below-investment grade bonds, or foreign securities. Principal Investment Strategies Under normal circumstances, the Account invests at least 80% of its net assets in dividend-paying common stocks and preferred stocks. The Account usually invests in large cap stocks, which as of the most recent calendar year end ranged between $1.1 billion and $323.7 billion, as defined by the S&P 500 Index, but may also invest in mid cap stocks, which as of the most recent calendar year end ranged between $0.03 billion and $15.5 billion, as defined by the Russell Midcap Index. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account may invest up to 20% in fixed-income securities of any maturity, including below- investment-grade fixed-income securities (sometimes called junk bonds) (rated at the time of purchase BB+ or lower by S&P or Ba1 or lower by Moodys) and preferred securities. The Account may invest up to 20% of its assets in real estate investment trust securities. The Account may invest in securities of foreign issuers. In selecting investments for the Account, Edge Asset Management, Inc. (Edge) looks for investments that provide regular income in addition to some opportunity for capital appreciation. Equity investments are typically made in value stocks currently selling for less than Edge believes they are worth. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The S&P 500/Citigroup Value Index (formerly known as S&P 500/Barra Value Index) is used to show the performance of value stocks within the S&P 500 Index. Highest return for a quarter during the period of the bar chart above: Q2 03 15.69% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.89% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Equity Income Account - Class 1 (inception 04/28/1998) 20.00% 1.68% 6.43% Equity Income Account - Class 2 (inception 05/01/2001) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 S&P 500/Citigroup Value Index (reflects no deduction for fees, expenses, or taxes) 21.18 -0.27 1.20 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  David W. Simpson (since 2008), Portfolio Manager  Joseph T. Suty (since 2005), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. G OVERNMENT & H IGH Q UALITY B OND A CCOUNT On March 8, 2010, the Board of Directors of Principal Variable Contracts Funds, Inc. approved the following proposal:  acquisition of the assets of the Government & High Quality Bond Account to be acquired by the Mortgage Securities Account. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. If shareholders approve this proposal, the acquisition is expected to occur on or about July 16, 2010. Objective: The Account seeks a high level of current income, liquidity and safety of principal. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.46% Other Expenses Total Annual Account Operating Expenses 0.47% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Government & High Quality Bond Account - Class 1 $48 $151 $263 $591 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 120.7% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies The Account seeks to achieve its investment objective by investing primarily (at least 80% of its net assets) in securities that are AAA rated or issued by the U.S. government, its agencies or instrumentalities. The Account may invest in mortgage-backed securities representing an interest in a pool of mortgage loans. These securities are rated AAA by Standard & Poors Corporation or Aaa by Moodys Investor Services, Inc. or, if unrated, determined by Principal Global Investors, LLC (PGI) to be of equivalent quality. PGI seeks undervalued securities that represent good long-term investment opportunities. Securities may be sold when PGI believes they no longer represent good long-term value. The Account may actively trade portfolio securities in an attempt to achieve its investment objective. PGI may, but is not required to, use derivative instruments (derivatives) for risk management purposes or as part of the Accounts investment strategies. Generally, derivatives are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Examples of derivatives include options, futures, swaps, and forward currency agreements. The Account may use derivatives to earn income and enhance returns, to manage or adjust the risk profile of the Account, to replace more traditional direct investments, or to obtain exposure to certain markets. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q3 01 4.41% Lowest return for a quarter during the period of the bar chart above: Q2 04 -1.48% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Government & High Quality Bond Account - Class 1 5.29% 2.93% 4.74% Barclays Capital Government Mortgage Index (reflects no deduction for fees, expenses, or taxes) 1.96 5.32 6.31 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Bryan C. Davis (since 2008), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. I NCOME A CCOUNT Objective: The Account seeks to provide a high level of current income consistent with preservation of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.51% 0.76% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Income Account - Class 1 $52 $164 $285 $640 Income Account - Class 2 78 243 422 942 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 23.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund, and who are willing to accept the risks associated with investing in junk bonds, foreign securities, and real estate investment trust (REIT) securities. Principal Investment Strategies Under normal circumstances, the Account invests primarily in a diversified pool of fixed-income securities including corporate securities, U.S. government securities, and mortgage-backed securities (including collateralized mortgage obligations), up to 35% of which may be in below investment-grade fixed-income securities (sometimes called junk bonds) (rated at the time of purchase BB+ or lower by S&P or Ba1 or lower by Moodys). The Account may also invest in convertible securities, preferred securities, foreign securities, and real estate investment trust (REIT) securities. This Account may be used as part of a fund of funds strategy. The Account may enter into dollar roll transactions, which may involve leverage. The Account may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Account, replacing more traditional direct investments, or obtaining exposure to certain markets. During the fiscal year ended December 31, 2009, the average rating of the Accounts assets, based on market value at each month-end, were as follows (all ratings are by Moodys): 27.08% in securities rated Aaa 4.29% in securities rated Ba 0.03% in securities rated C 1.32% in securities rated Aa 9.13% in securities rated B 2.37% in securities not rated 17.49% in securities rated A 3.03% in securities rated Caa 35.25% in securities rated Baa 0.01% in securities rated Ca Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 7.98% Lowest return for a quarter during the period of the bar chart above: Q3 08 -4.21% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Income Account - Class 1 (inception 05/07/1993) 18.37% 5.38% 7.02% Income Account - Class 2 (inception 11/06/2001) Citigroup U.S. Broad Investment-Grade Bond Index (reflects no deduction for fees, expenses, or taxes) 5.06 5.22 6.47 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  John R. Friedl (since 2005), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. I NTERNATIONAL E MERGING M ARKETS A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 1.25% Other Expenses Total Annual Account Operating Expenses 1.35% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 International Emerging Markets Account - Class 1 $137 $428 $739 $1,624 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 128.5% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital in securities of emerging market countries who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international stocks which trade in non-U.S. currencies. Principal Investment Strategies The Account invests in foreign securities, which are:  companies with their principal place of business or principal office in emerging market countries or  companies for which their principal securities trading market is an emerging market country. Under normal circumstances, the Account invests at least 80% of its net assets in emerging market country equity securities. For this Account, the term emerging market country means any country which is considered to be an emerging country by the international financial community (including the International Bank for Reconstruction and Development (also known as the World Bank) and MSCI Emerging Markets Index). These countries generally include every nation in the world except the United States, Canada, Japan, Australia, New Zealand, and most nations located in Western Europe. Investing in many emerging market countries is not feasible or may involve unacceptable political risk. Principal Global Investors, LLC (PGI) focuses on those emerging market countries that it believes have strongly developing economies and markets which are becoming more sophisticated. The equity management philosophy of PGI is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. PGI uses a research-driven investment approach to minimize unintended portfolio risks (including sector and market cap biases relative to the index) so that stock selection drives performance. The Account will invest in equity securities of small, medium, and large capitalization companies. The Account may engage in certain options transactions, enter into financial futures contracts, currency forwards, and related options for the purpose of portfolio hedging, and other purposes. The Account may actively trade securities in an attempt to achieve its investment objective. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q2 09 29.44% Lowest return for a quarter during the period of the bar chart above: Q3 08 -29.34% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (10/24/2000) International Emerging Markets - Class 1 68.65% 14.98% 13.79% MSCI Emerging Markets Free Index - NDTR (reflects no deduction for fees, expenses, or taxes) 78.51 15.51 14.43 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Michael Ade (since 2007), Portfolio Manager  Mihail Dobrinov (since 2007), Portfolio Manager  Michael L. Reynal (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. I NTERNATIONAL S MALL C AP A CCOUNT On March 8, 2010, the Board of Directors of Principal Variable Contracts Funds, Inc. approved the following proposal:  acquisition of the assets of the International SmallCap Account to be acquired by the Diversified International Account. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. If shareholders approve this proposal, the acquisition is expected to occur on or about July 16, 2010. Objective: The Account seeks long-term growth of capital by investing in a portfolio of equity securities of companies established outside of the U.S. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 1.20% Other Expenses Total Annual Account Operating Expenses 1.34% Expense Reimbursement Total Annual Account Operating Expenses after Expense Reimbursement 1.16% Principal has contractually agreed to limit the Accounts expenses attributable to Class 1 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense, through the period ending April 30, 2011. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 1.16% for Class 1 shares. The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 International SmallCap Account - Class 1 $118 $401 $711 $1,592 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 124.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital in smaller companies outside of the U.S. who are able to assume the increased risks of higher price volatility and currency fluctuations associated with investments in international stocks which trade in non-U.S. currencies. Principal Investment Strategies The Account invests primarily in equity securities of non-U.S. companies with comparatively smaller market capitalizations. Under normal market conditions, the Account invests at least 80% of its net assets in securities of companies similar in size to companies included in the MSCI World Ex-US Small Cap Index (as of the most recent calendar year end this range was between approximately $35.2 million and $3.9 billion). Market capitalization is defined as total current market value of a companys outstanding common stock. The Account invests in securities of:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. The equity management philosophy of Principal Global Investors, LLC (PGI), the Sub-Advisor, is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. PGI uses a research-driven investment approach to minimize unintended portfolio risks (including sector and market cap biases relative to the index) so that stock selection drives performance. PGI focuses its stock selections on established companies that it believes have improving business fundamentals. The Account may actively trade portfolio securities in an attempt to achieve its investment objective. The Account may engage in certain options transactions, enter into financial futures contracts and related options for the purpose of portfolio hedging, and enter into currency forwards or futures contracts and related options for the purpose of currency hedging. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q2 09 28.08% Lowest return for a quarter during the period of the bar chart above: Q3 08 -26.46% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years International SmallCap Account - Class 1 33.74% 4.10% 3.58% MSCI World Ex US Small Cap Index (reflects no deduction for fees, expenses, or taxes) 50.82 3.87 N/A Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Brian W. Pattinson (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. L ARGE C AP B LEND A CCOUNT II Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.75% 0.75% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.76% 1.01% Fee Waiver Total Annual Account Operating Expenses after Fee Waiver 0.74% 0.99% Principal has contractually agreed to limit the Accounts Management Fees through the period ending April 30, 2011. The fee waiver will reduce the Accounts Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 LargeCap Blend Account II - Class 1 $ 76 $240 $420 $ 940 LargeCap Blend Account II - Class 2 101 319 555 1,234 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 79.0% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in an aggressively managed portfolio of common stocks, but who prefer investing in larger, established companies. Principal Investment Strategies The Account pursues its investment objective by investing primarily in equity securities of U.S. companies. Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of companies with large market capitalizations (those with market capitalizations within the range of companies in the S&P 500 Index (as of the most recent calendar year end, this range was between approximately $1.1 billion and $323.7 billion)) at the time of purchase. Market capitalization is defined as total current market value of a company's outstanding common stock. As a blend fund, the Account assets will be invested in equity securities with both growth and value characteristics. Foreign stocks may also be purchased in keeping with Account objectives. The market capitalization of companies in the Account's portfolio and the S&P 500 Index will change over time, and the Account will not automatically sell or cease to purchase equity securities of a company it owns if the company's market capitalization falls outside of the index range. T. Rowe Price Associates, Inc. (T. Rowe Price) uses a disciplined portfolio construction process whereby it weights each sector and industry approximately the same as the S&P 500 Index. Within each sector and industry, the weighting of individual Account holdings can vary significantly from their weighting within the S&P 500 Index. T. Rowe Prices portfolio is constructed to outperform the S&P 500 Index by overweighting those stocks that are viewed favorably relative to their weighting in the Index, and underweighting or avoiding those stocks that are viewed negatively. T. Rowe Price equity analysts select stocks within industries where they have focused expertise. The analysts actively select stocks from the industries they cover, and determine the stocks weights within their industry- specific portfolios, based on fundamental research, which considers various factors such as the quality of the business franchise, earnings growth potential of a company, and valuation. ClearBridge Advisors, LLC (ClearBridge) seeks to construct an investment portfolio with a weighted average market capitalization similar to the S&P 500 Index. ClearBridge uses fundamental analysis to identify companies it views as high quality and to determine whether it believes the companies' equity securities are relatively over- or under-valued. ClearBridge favors companies with above-average growth in dividend yields. Principal Management Corporation invests between 10% and 40% of the Account's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Account's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Account compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Account's benchmark index. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 17.08% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.92% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (05/01/2002) LargeCap Blend Account II - Class 1 (inception 05/01/2002) 29.67% 1.01% 2.56% LargeCap Blend Account II - Class 2 (inception 01/08/2007) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 2.46 Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): ClearBridge Advisors, LLC  Scott Glasser (since 2009), Senior Portfolio Manager and Managing Director  Michael Kagan (since 2009), Senior Portfolio Manager and Managing Director T. Rowe Price Associates, Inc.  Anna M. Dopkin (since 2007), Vice President  Ann M. Holcomb (since 2009), Vice President Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. L ARGE C AP G ROWTH A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.68% 0.68% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.69% 0.94% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 LargeCap Growth Account - Class 1 $70 $221 $384 $ 859 LargeCap Growth Account - Class 2 96 300 520 1,155 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 89.5% of the average value of its portfolio. The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Principal Investment Strategies The Account invests primarily in equity securities of large capitalization companies with strong earnings growth potential. Under normal circumstances, the Account invests at least 80% of its net assets in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 ® Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $323.7 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account invests in growth stocks; growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. To meet its investment objective, the Account may invest in initial public offerings and foreign securities. This Account may be used as part of a fund of funds strategy. Columbus Circle Investors (CCI) uses a bottom-up approach (focusing on individual stock selection rather than forecasting market trends) in its selection of individual securities that it believes have an above average potential for earnings growth. Selection is based on the premise that companies doing better than expected will have rising securities prices, while companies producing less than expected results will not. CCI refers to its discipline as positive momentum and positive surprise. Through in depth analysis of company fundamentals in the context of the prevailing economic environment, CCIs team of investment professionals selects companies that meet the criteria of positive momentum in a companys progress and positive surprise in reported results. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q3 09 15.79% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.99% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years LargeCap Growth Account - Class 1 (inception 05/02/1994) 27.01% 1.85% -3.24% LargeCap Growth Account - Class 2 (inception 01/08/2007) -3.49 Russell 1000 Growth Index (reflects no deduction for fees, expenses, or taxes) 37.21 1.63 -3.99 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Columbus Circle Investors  Thomas J. Bisighini (since 2009), Senior Vice President/Co-Portfolio Manager  Anthony Rizza (since 2005), Senior Managing Director/Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. L ARGE C AP G ROWTH A CCOUNT I Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.78% Other Expenses Total Annual Account Operating Expenses 0.79% Fee Waiver Total Annual Account Operating Expenses after Fee Waiver 0.77% Principal has contractually agreed to limit the Accounts Management Fees through the period ending April 30, 2011. The fee waiver will reduce the Accounts Management fees by 0.02% (expressed as a percent of average net assets on an annualized basis). The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 LargeCap Growth Account I - Class 1 $79 $250 $436 $975 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 87.8% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Principal Investment Strategies The Account seeks to maximize long-term capital appreciation by investing primarily in growth-oriented equity securities of U.S. and, to a limited extent, foreign companies with large market capitalizations that exhibit strong growth and free cash flow potential. These companies are generally characterized as growth companies. Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of companies with market capitalizations within the range of companies in the Russell 1000 ® Growth Index (as of the most recent calendar year end, this range was between approximately $0.02 billion and $323.7 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account may invest in some mid cap and other stocks that fall below the range of companies in the Russell Index. The Account may invest in foreign securities. This Account may be used as part of a fund of funds strategy. The market capitalization of companies in the Accounts portfolio and the Russell index will change over time, and the Account will not automatically sell or cease to purchase the stock of a company it already owns just because the companys market capitalization grows or falls outside of the index range. The Account may invest in some securities that do not meet the normal investment criteria when the sub-advisors perceive unusual opportunities for gain. The portion of the portfolio sub-advised by Brown Investment Advisory Incorporated (Brown) will focus on an industry diversified but relatively concentrated portfolio of companies that seek to generate high, sustainable earnings growth rates over long periods of time. Brown will use its in-house research capabilities and other sources to identify companies that have the ability to grow revenue and/or earnings at above average rates over several years. Brown may sell a stock or reduce its position in a stock if the stock subsequently fails to meet Browns initial investment criteria or violates the growth thesis, a better opportunity is found or if funds are needed for other purposes, or the stock becomes overvalued relative to the long-term expectation for the stock price. In pursuing its investment objective, Brown may sell securities to secure gains, limit losses, or redeploy assets into a more promising opportunity. The Account may also increase or decrease exposure to a specific industry or broad segment of the market in an effort to protect the value of the overall portfolio. T. Rowe Price Associates, Inc. (T. Rowe Price) generally looks for companies with an above-average rate of earnings and cash flow growth and a lucrative niche in the economy that gives them the ability to sustain earnings momentum even during times of slow economic growth. As a growth investor, T. Rowe Price believes that when a company increases its earnings faster than both inflation and the overall economy, the market will eventually reward it with a higher stock price. T. Rowe may sell securities for a variety of reasons, such as to secure gains, limit losses, or redeploy assets into more promising opportunities. Principal Management Corporation invests between 10% and 40% of the Account's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Account's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Account compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Account's benchmark index. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q2 09 19.90% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.69% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years LargeCap Growth I - Class 1 52.71% 2.37% -1.71% Russell 1000 Growth Index (reflects no deduction for fees, expenses, or taxes) 37.21 1.63 -3.99 Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Brown Investment Advisory Incorporated  Kenneth M. Stuzin (since 2009), Partner and U.S. Large-Cap Growth Equity Portfolio Manager T. Rowe Price Associates, Inc.  Robert W. Sharps, (since 2004), Vice President Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. L ARGE C AP S&P 500 I NDEX A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.25% Other Expenses Total Annual Account Operating Expenses 0.27% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 LargeCap S&P 500 Index Account - Class 1 $28 $87 $152 $343 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 15.9% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital, willing to accept the potential for volatile fluctuations in the value of investments and preferring a passive, rather than active, management style. Principal Investment Strategies Under normal circumstances, the Account invests at least 80% of its net assets in common stocks of companies that compose the S&P 500 Index. Principal Global Investors, LLC (PGI) attempts to mirror the investment performance of the Index by allocating the Accounts assets in approximately the same weightings as the S&P 500. The S&P 500 is an unmanaged index of 500 common stocks chosen to reflect the industries of the U.S. economy and is often considered a proxy for the stock market in general. Each stock is weighted by its market capitalization which means larger companies have greater representation in the Index than smaller ones. As of the most recent calendar year end, the market capitalization range of the Index was between approximately $1.1 billion and $323.7 billion. Market capitalization is defined as total current market value of a company's outstanding common stock. PGI may also use stock index futures and options as a substitute for the sale or purchase of securities. The Account could purchase shares issued by an ETF to temporarily gain broad exposure to the equity market while awaiting purchase of underlying securities. This Account may be used as part of a fund of funds strategy. The Account uses an indexing strategy or a passive investment approach designed to track the performance of the S&P 500. It does not attempt to manage market volatility, use defensive strategies or reduce the effect of any long- term periods of poor stock performance. Over the long-term, PGI seeks a very close correlation between performance of the Account, before expenses, and that of the S&P 500. It is unlikely that a perfect correlation of 1.00 will be achieved. The correlation between Account and Index performance may be affected by the Accounts expenses, changes in securities markets, changes in the composition of the Index and the timing of purchases and sales of Account shares. Because of the difficulty and expense of executing relatively small stock trades, the Account may not always be invested in the less heavily weighted S&P 500 stocks. At times, the Accounts portfolio may be weighted differently from the S&P 500, particularly if the Account has a small level of assets to invest. In addition, the Accounts ability to match the performance of the S&P 500 is affected to some degree by the size and timing of cash flows into and out of the Account. The Account is managed to attempt to minimize such effects. PGI reserves the right to omit or remove any of the S&P 500 stocks from the Account if it determines that the stock is not sufficiently liquid. In addition, a stock might be excluded or removed from the Account if extraordinary events or financial conditions lead PGI to believe that it should not be a part of the Accounts assets. PGI may also elect to omit any S&P 500 stocks from the Account if such stocks are issued by an affiliated company. NOTE: Standard & Poors 500 and S&P 500 ®  are trademarks of The McGraw-Hill Companies, Inc. and have been licensed by Principal. The Account is not sponsored, endorsed, sold, or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the Account. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Exchange-Traded Funds ("ETFs") Risk. An ETF is subject to the risks associated with direct ownership of the securities comprising the index on which the ETF is based. Fund shareholders indirectly bear their proportionate share of the expenses of the ETFs in which the fund invests. Index Fund Investment Risk. More likely than not, the fund will not provide investment performance that matches the index performance due to the fees and expenses of the fund. If a sub-advisors investment strategies do not perform as expected, the Account could underperform other fund with similar investment objectives or lose money. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q2 09 15.69% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.01% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years LargeCap S&P 500 Index - Class 1 26.31% 0.17% -1.27% S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Dirk Laschanzky (since 2003), Portfolio Manager  Scott W. Smith (since 2007), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. L ARGE C AP V ALUE A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.60% Other Expenses Total Annual Account Operating Expenses 0.61% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 LargeCap Value Account - Class 1 $62 $195 $340 $762 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 144.8% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks, but who prefer investing in companies that appear to be considered undervalued relative to similar companies. Principal Investment Strategies The Account invests primarily in equity securities of large capitalization companies. Under normal circumstances, the Account invests at least 80% of its net assets in common stocks of companies with large market capitalizations (those with market capitalizations similar to companies in the Russell 1000 ® Value Index, which as of the most recent calendar year end ranged between approximately $0.02 billion and $323.7 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account invests in stocks that, in the opinion of Principal Global Investors, LLC ("PGI"), are undervalued in the marketplace at the time of purchase. Value stocks are often characterized by below average price/earnings ratios (P/E) and above average dividend yields relative to the overall market. Securities for the Account are selected by consideration of the quality and price of individual issuers rather than forecasting stock market trends. The equity investment philosophy of PGI is based on the belief that superior stock selection and disciplined risk management provide consistent outperformance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. PGI uses a research-driven investment approach to minimize unintended portfolio risks (including sector and market cap biases relative to the index) so that stock selection drives performance. The Account may actively trade portfolio securities in an attempt to achieve its investment objective. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q3 09 15.93% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.55% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years LargeCap Value Account - Class 1 16.30% -0.71% 0.99% Russell 1000 Value Index (reflects no deduction for fees, expenses, or taxes) 19.69 -0.25 2.47 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Arild Holm (since 2007), Portfolio Manager  Jeffrey A. Schwarte (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. L ARGE C AP V ALUE A CCOUNT III Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.75% Other Expenses Total Annual Account Operating Expenses 0.76% Fee Waiver Total Annual Account Operating Expenses after Fee Waiver 0.75% Principal has contractually agreed to limit the Accounts Management Fees through the period ending April 30, 2011. The fee waiver will reduce the Accounts Management Fees by 0.01% (expressed as a percent of average net assets on an annualized basis). The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 LargeCap Value Account III - Class 1 $77 $241 $421 $941 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 95.8% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks but who prefer investing in companies that appear to be considered undervalued relative to similar companies. Principal Investment Strategies Under normal circumstances, the Account invests at least 80% of its net assets in companies with large market capitalizations similar to companies in the Russell 1000 Value Index (approximately $0.02 billion to $323.7 billion as of the most recent calendar year end) at the time of purchase. Market capitalization is defined as total current market value of a company's outstanding common stock.The Account may invest in some mid cap and other stocks that fall below the range of companies in the Russell Index. The Account invests in value stocks; value orientation emphasizes buying stocks at less than their expected investment value and avoiding stocks whose price has been artificially built up. The Account may invest in securities of foreign companies and may be used as part of a fund of funds strategy. AllianceBernstein L.P. (AllianceBernstein) invests primarily in undervalued equity securities of companies that it believes offer above-average potential for earnings growth. It seeks securities that exhibit low financial ratios and can be acquired for less than what AllianceBernstein believes is their intrinsic value or have an attractive price relative to the value of expected future dividends. These investments may include securities of companies that have not performed well in the recent past but are undergoing management, corporate, asset restructuring or other transitions. Portfolio securities that have reached their intrinsic value or a target financial ratio will generally be sold. Westwood Management Corp. (Westwood) generally invests in approximately 40-60 securities that it believes are currently undervalued in the market and possess limited downside risk. Other key metrics for evaluating the risk/return profile of an investment include an improving return on equity, a declining debt/equity ratio and, in the case of common equities, positive earnings surprises without a corresponding increase in Wall Street estimates. Westwood may determine to sell a security that has reached a predetermined price target or if a change to a company's fundamentals negatively impacts the original investment thesis. Westwood will not necessarily sell a security that has depreciated below the Accounts target capitalization range. Principal Management Corporation invests between 10% and 40% of the Accounts assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Accounts benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Account compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Accounts benchmark index. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q2 09 16.64% Lowest return for a quarter during the period of the bar chart above: Q4 08 -20.82% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (05/01/2002) LargeCap Value Account III - Class 1 19.80% -2.63% 1.10% Russell 1000 Value Index (reflects no deduction for fees, expenses, or taxes) 19.69 -0.25 3.03 Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): AllianceBernstein L.P.  Christopher W. Marx (since 2006), Senior Portfolio Manager  Joseph Gerard Paul (since 2009), Co-CIO US Large Cap Value Equities; CIONorth American Value Equities; Global HeadDiversified Value Services  John D. Phillips, Jr. (since 2002), Senior Portfolio Manager  David Yuen (since 2009), Co-CIO and Director of ResearchUS Value Equities; CIOAdvanced Value Fund Westwood Management Corp.  Susan M. Byrne (since 2008), Chairman and Chief Investment Officer  Mark R. Freeman (since 2008), Senior Vice President and Portfolio Manager  Scott D. Lawson (since 2008), Vice President and Senior Research Analyst  Jay K. Singhania (since 2008), Vice President and Research Analyst  Kellie R. Stark (since 2008), Executive Vice President and Associate Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. M ID C AP B LEND A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.59% 0.59% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.61% 0.86% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 MidCap Blend Account - Class 1 $62 $195 $340 $ 762 MidCap Blend Account - Class 2 88 274 477 1,061 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 25.4% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the potential for short-term fluctuations in the value of investments. Principal Investment Strategies The Account invests primarily in equity securities of medium capitalization companies. Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of companies with medium market capitalizations (those with market capitalizations similar to companies in the Russell Midcap ® Index (as of the most recent calendar year end, this range was between approximately $0.03 billion and $15.5 billion) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. In selecting securities for investment, Principal Global Investors, LLC (PGI) looks at stocks with value and/or growth characteristics and constructs an investment portfolio that has a blend of stocks with these characteristics. In managing the assets of the Account, PGI does not have a policy of preferring one of these categories to the other. The value orientation emphasizes buying stocks at less than their inherent value and avoiding stocks whose price has been artificially built up. The growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. PGI believes that superior stock selection is the key to consistent out-performance. PGI seeks to achieve superior stock selection by systematically evaluating company fundamentals and in-depth original research. PGI focuses its stock selections on established companies that it believes have a sustainable competitive advantage. The Account may purchase securities issued as part of, or a short period after, companies initial public offerings and may at times dispose of those shares shortly after their acquisition. The Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 18.19% Lowest return for a quarter during the period of the bar chart above: Q4 08 -23.92% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years MidCap Blend Account - Class 1 (inception 12/18/1987) 33.76% 3.83% 6.63% MidCap Blend Account - Class 2 (inception 09/09/2009) Russell Midcap Index (reflects no deduction for fees, expenses, or taxes) 40.48 2.43 4.98 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  K. William Nolin (since 2000), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. M ID C AP G ROWTH A CCOUNT I On March 8, 2010, the Board of Directors of Principal Variable Contracts Funds, Inc. approved the following proposal:  acquisition of the assets of the MidCap Growth Account I to be acquired by the MidCap Blend Account. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. If shareholders approve this proposal, the acquisition is expected to occur on or about July 16, 2010. Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.90% Other Expenses Total Annual Account Operating Expenses 0.92% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 MidCap Growth Account I - Class 1 $94 $293 $509 $1,131 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 79.8% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth and willing to accept the potential for short-term fluctuations in the value of their investments. Principal Investment Strategies Under normal market conditions, the Account invests at least 80% of its net assets in common stocks of companies with medium market capitalization (those with market capitalizations similar to companies in the Russell Midcap ® Growth Index (as of the most recent calendar year end, this range was between approximately $0.03 billion and $15.5 billion)) at the time of purchase. In the view of the sub-advisor, Mellon Capital Management Corporation (Mellon Capital), many medium-sized companies:  are in fast growing industries,  offer superior earnings growth potential, and  are characterized by strong balance sheets and high returns on equity. The Account may also hold investments in large and small capitalization companies, including emerging and cyclical growth companies. The Account may invest in securities of foreign companies, including securities of issuers in emerging countries and securities quoted in foreign currencies. Mellon Capital uses valuation models designed to identify common stocks of companies that have demonstrated consistent earnings momentum and delivered superior results relative to market analyst expectations. Other considerations include profit margins, growth in cash flow and other standard balance sheet measures. The securities held are generally characterized by strong earnings momentum measures and higher expected earnings per share growth. The valuation model incorporates information about the relevant criteria as of the most recent period for which data are available. Once ranked, the securities are categorized under the headings buy, sell, or hold. The decision to buy, sell or hold is made by Mellon Capital based primarily on output of the valuation model. However, that decision may be modified due to subsequently available or other specific relevant information about the security. In addition, Mellon Capital manages risk by diversifying across companies and industries, limiting the potential adverse impact from any one stock or industry. The Account may purchase securities issued as part of, or a short period after, companies initial public offerings and may at times dispose of those shares shortly after their acquisition. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q4 01 24.12% Lowest return for a quarter during the period of the bar chart above: Q3 01 -25.25% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years MidCap Growth Account I - Class 1 35.15% 1.90% 1.35% Russell Midcap Growth Index (reflects no deduction for fees, expenses, or taxes) 46.29 2.40 -0.52 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Mellon Capital Management Corporation  Ronald P. Gala (since 2009), Director, Senior Portfolio Manager, Active Equity Strategies  Adam T. Logan (since 2005), Vice President and Senior Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. M ID C AP V ALUE A CCOUNT II On March 8, 2010, the Board of Directors of Principal Variable Contracts Funds, Inc. approved the following proposal:  acquisition of the assets of the MidCap Value Account II to be acquired by the MidCap Blend Account. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. If shareholders approve this proposal, the acquisition is expected to occur on or about July 16, 2010. Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 1.05% Other Expenses 0.01 Acquired Fund Fees and Expenses Total Annual Account Operating Expenses 1.07% Expense Reimbursement Total Annual Account Operating Expenses after Expense Reimbursement 1.02% Principal has contractually agreed to limit the Accounts expenses attributable to Class 1 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense, through the period ending April 30, 2011. The expense limits will maintain a total level of operating expenses, not including acquired fund fees and expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 1.01% for Class 1 shares. The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 MidCap Value Account II - Class 1 $104 $344 $584 $1,300 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 164.4% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth and willing to accept short-term fluctuations in the value of investments. Principal Investment Strategies The Account invests primarily in common stocks of medium capitalization companies. Under normal circumstances, the Account invests at least 80% of its net assets in common stocks of companies with a medium market capitalization (those with market capitalizations similar to companies in the Russell Midcap ® Value Index (as of the most recent calendar year end, this range was between approximately $0.03 billion and $13.9 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. Companies may range from the well-established and well-known to the new and unseasoned. The Account may invest in securities of foreign companies. The Account may invest in real estate investment trusts in an attempt to achieve its investment objective. The Account may actively trade portfolio securities in an attempt to achieve its investment objective. Jacobs Levy Equity Management, Inc. (Jacobs Levy) selects stocks by using a value oriented investment approach and using proprietary research that attempts to detect and take advantage of market inefficiencies. Its approach combines human insight and intuition, finance and behavioral theory, and quantitative and statistical methods in a proprietary process it refers to as disentangling. The disentangling process evaluates various market inefficiencies simultaneously, isolating each potential source of return. Jacobs Levy believes that disentangling provides more reliable predictions of future stock price behavior than simple single-factor analyses. Security valuation entails sophisticated modeling of large numbers of stocks and proprietary factors based on reasonable, intuitive relationships. The firm examines a wide range of data, including balance sheets and income statements, analyst forecasts, corporate management signals, economic releases, and security prices. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q3 09 27.39% Lowest return for a quarter during the period of the bar chart above: Q4 08 -29.07% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years MidCap Value Account II - Class 1 34.13% -1.39% 6.02% Russell Midcap Value Index (reflects no deduction for fees, expenses, or taxes) 34.21 1.98 7.58 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Jacobs Levy Equity Management, Inc.  Bruce Jacobs (since 2006), Co-Chief Investment Officer, Portfolio Manager, and Co-Director of Research  Ken Levy (since 2006), Co-Chief Investment Officer, Portfolio Manager, and Co-Director of Research Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. M ONEY M ARKET A CCOUNT Objective: The Account seeks as high a level of current income as is considered consistent with preservation of principal and maintenance of liquidity. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.41% 0.41% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.04 0.04 Acquired Fund Fees and Expenses Total Annual Account Operating Expenses 0.47% 0.72% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Money Market Account - Class 1 $48 $151 $263 $591 Money Market Account - Class 2 74 230 401 894 Investor Profile: The Account may be an appropriate investment for investors seeking monthly dividends without incurring much principal risk. As with all mutual funds, the value of the Accounts assets may rise or fall. Although the Account seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in the Account. An investment in the Account is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Principal Investment Strategies The Account invests its assets in a portfolio of high quality, short-term money market instruments. The investments are U.S. dollar denominated securities which Principal Global Investors, LLC (PGI) believes present minimal credit risks. At the time the Account purchases each security, it is an eligible security as defined in the regulations issued under the Investment Company Act of 1940, as amended. The Account maintains a dollar weighted average portfolio maturity of 90 days or less. It intends to hold its investments until maturity. However, the Account may sell a security before it matures:  to take advantage of market variations;  to generate cash to cover sales of Account shares by its shareholders; or  upon revised credit opinions of the securitys issuer. The sale of a security by the Account before maturity may not be in the best interest of the Account. The sale of portfolio securities usually results in a taxable event. It is the policy of the Account to be as fully invested as possible to maximize current income. Securities in which the Account invests include:  securities issued or guaranteed by the U.S. government, including Treasury bills, notes and bonds;  securities issued or guaranteed by agencies or instrumentalities of the U.S. government. These are backed either by the full faith and credit of the U.S. government or by the credit of the particular agency or instrumentality;  bank obligations including:  certificates of deposit which generally are negotiable certificates against funds deposited in a commercial bank; or,  bankers acceptances which are time drafts drawn on a commercial bank, usually in connection with international commercial transactions.  commercial paper which is short-term promissory notes issued by U.S. or foreign corporations primarily to finance short-term credit needs;  corporate debt consisting of notes, bonds or debentures which at the time of purchase by the Account has 397 days or less remaining to maturity;  repurchase agreements under which securities are purchased with an agreement by the seller to repurchase the security at the same price plus interest at a specified rate. Generally these have a short maturity (less than a week) but may also have a longer maturity; and  taxable municipal obligations which are short-term obligations issued or guaranteed by state and municipal issuers which generate taxable income. Among the certificates of deposit typically held by the Account are Eurodollar and Yankee obligations which are issued in U.S. dollars by foreign banks and foreign branches of U.S. banks. Before the Sub-Advisor selects a Eurodollar or Yankee obligation, however, the foreign issuer undergoes the same credit-quality analysis and tests of financial strength as an issuer of domestic securities. As with all mutual funds, the value of the Accounts assets may rise or fall. Although the Account seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in the Account. An investment in the Account is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Municipal Securities Risk. Principal and interest payments on municipal securities may not be guaranteed by the issuing body and may be payable only from a particular source. That source may not perform as expected and payment obligations may not be made or made on time. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q4 00 1.56% Lowest return for a quarter during the period of the bar chart above: Q4 09 0.00% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Money Market Account - Class 1 (inception 03/18/1983) 0.22% 3.01% 2.80% Money Market Account - Class 2 (inception 01/08/2007) Barclays Capital U.S. Treasury Bellwethers 3 Month Index (reflects no deduction for fees, expenses, or taxes) 0.23 3.09 3.02 To obtain the Accounts current yield information, call 1-800-852-4450 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Tracy Reeg (since 2004), Portfolio Manager  Alice Robertson (since 2000), Trader Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. M ORTGAGE S ECURITIES A CCOUNT Objective: The Account seeks to provide a high level of current income consistent with safety and liquidity. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees N/A N/A Total Annual Account Operating Expenses 0.50% 0.75% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Mortgage Securities Account - Class 1 $51 $160 $280 $628 Mortgage Securities Account - Class 2 77 240 417 930 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 22.4% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies The Account invests primarily in mortgage-backed securities, including collateralized mortgage obligations. The Account may also invest in dollar rolls, which may involve leverage. Under normal circumstances, the Account invests at least 80% of its net assets in mortgage-backed securities, including collateralized mortgage obligations, and in other obligations that are secured by mortgages or mortgage- backed securities, including repurchase agreements. The Account focuses on the mortgage-backed securities sector. The Account may also invest in U.S. government securities. Certain issuers of U.S. government securities are sponsored or chartered by Congress but their securities are neither issued or guaranteed by the U.S. Treasury. The Account may use futures, options, swaps and derivative instruments to hedge or protect its portfolio from adverse movements in securities prices and interest rates. The Account invests in mortgage securities which represent good longer term value, taking into account potential returns, prepayment and credit risk as well as deal-structure where appropriate. The Account also invests in Treasury and Agency securities primarily for duration and liquidity management purposes. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Industry Concentration (Sector) Risk. A fund that concentrates investments in a particular industry or group of industries (e.g., real estate, technology, financial services) has greater exposure than other funds to market, economic and other factors affecting that industry or sector. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. On March 1, 2004, the investment policies of the predecessor Fund were modified. As a result, the predecessor Funds performance for periods prior to that date may not be representative of the performance it would have achieved had its current investment policies been in place. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q3 01 4.24% Lowest return for a quarter during the period of the bar chart above: Q2 04 -1.26% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Mortgage Securities Account - Class 1 (inception 05/06/1993) 6.47% 4.88% 5.65% Mortgage Securities Account - Class 2 (inception 11/06/2001) Citigroup Mortgage Index (reflects no deduction for fees, expenses, or taxes) 5.76 5.81 6.50 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Scott J. Peterson (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. P RINCIPAL C APITAL A PPRECIATION A CCOUNT ( F / K / A W EST C OAST E QUITY A CCOUNT ) Objective: The Account seeks to provide long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.62% 0.62% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.64% 0.89% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Principal Capital Appreciation Account - Class 1 $65 $205 $357 $ 798 Principal Capital Appreciation Account - Class 2 91 284 493 1,096 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 23.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth, as well as the risks of investing in below investment grade bonds and REIT securities. Principal Investment Strategies Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of small, medium, and large capitalization companies. The Account may invest up to 20% of its assets in both real estate investment trust ("REIT") securities and below investment-grade fixed-income securities (sometimes called "junk bonds") (rated at the time of purchase BB+ or lower by S&P or Ba1 or lower by Moodys). The Account may invest in securities of foreign issuers. This Account may be used as part of a fund of funds strategy. In selecting investments for the Account, Edge Asset Management, Inc. (Edge) selects equity securities based upon rigorous fundamental analysis that assesses the quality of each company's business, earnings growth potential, and stock valuation. Edge seeks to invest in good businesses that are well-managed, hold competitive advantages and generate high returns on invested capital. Also taken into consideration is the industry in which a company operates, its position in the marketplace and the barriers to entry to prevent further competition. Edge seeks to buy companies at attractive prices compared to their business value. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 01 30.34% Lowest return for a quarter during the period of the bar chart above: Q3 01 -25.94% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Principal Capital Appreciation Account - Class 1 (inception 04/28/1998) 29.82% 2.73% 5.01% Principal Capital Appreciation Account - Class 2 (inception 11/06/2001) Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 -0.20 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Philip M. Foreman (since 2002), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. P RINCIPAL L IFE T IME 2010 A CCOUNT Objective: The Account seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.03% Other Expenses 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.67% (1) Management Fees have been restated to reflect current fees. Effective July 1, 2009, the Funds Management Fees were reduced to 0.03%. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Principal LifeTime 2010 Account - Class 1 $68 $214 $373 $835 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 29.3% of the average value of its portfolio. Principal Investment Strategies The Account operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds and other Principal Variable Contracts, Inc. (PVC) Accounts according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Account. The Accounts asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Account invests in PFI Institutional Class and PVC Class 1 shares of underlying funds. It is managed by Principal Management Corporation (Principal) and Principal Global Investors, LLC (PGI). PGI develops, implements and monitors the Accounts strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Account assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Shifts in asset class targets or underlying funds may occur in response to the normal evaluative processes of PGI and Principal, the shortening time horizon of the Account or changes in market forces or Account circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Account must invest in a specific asset class or underlying fund. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established for underlying funds. Principal monitors the performance of the underlying funds relative to their benchmarks and peer groups. Within 10 to 15 years after its target year, the Accounts underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Account. At that time, the Account may be combined with that Account if the Board of Directors determines that the combination is in the best interests of Account shareholders. It is expected that at the target date, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Account will provide adequate income at or through retirement. Principal Risks The broad diversification of the Account is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Account is subject to the particular risks of the underlying funds in the proportions in which the Account invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. The principal risks of investing in the Account that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. The principal risks of investing in the Account that are inherent in the underlying funds, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as junk bonds) are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. The Russell 3000 Index is used to show the performance of the largest 3000 US companies representing approximately 98% of the investable US equity market. The MSCI Index NDTR D is used to show international stock performance. Performance of a blended index shows how the Funds performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2010 Blended Index were 38.8% Russell 3000 Index, 13.7% MSCI EAFE NDTR-D Index, and 47.5% Barclays Capital Aggregate Bond Index. The Investment Advisor believes the Barclays Capital Aggregate Bond Index is a better representation of the investment universe for this Accounts investment philosophy than the Russell 3000 Index. Highest return for a quarter during the period of the bar chart above: Q2 09 14.48% Lowest return for a quarter during the period of the bar chart above: Q4 08 -17.06% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (08/30/2004) Principal LifeTime 2010 - Class 1 25.07% 1.25% 2.87% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 4.97 Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 2.79 MSCI EAFE (Europe, Australia, Far East) NDTR D (reflects no deduction for fees, expenses, or taxes) 31.78 3.54 6.56 Principal LifeTime 2010 Blended Index (reflects no deduction for fees, expenses, or taxes) 18.41 2.54 4.27 Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James Fennessey (since 2007), Vice President  Michael P. Finnegan (since 2007), Chief Investment Officer  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Tim Dunbar (since 2008), Executive Director and Head of Equities  Dirk Laschanzky (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. P RINCIPAL L IFE T IME 2020 A CCOUNT Objective: The Account seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.03% Other Expenses 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.71% (1) Management Fees have been restated to reflect current fees. Effective July 1, 2009, the Funds Management Fees were reduced to 0.03%. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Principal LifeTime 2020 Account - Class 1 $73 $227 $395 $883 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 20.7% of the average value of its portfolio. Principal Investment Strategies The Account operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds and other Principal Variable Contracts Funds, Inc. (PVC) Accounts according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Account. The Account's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Account invests in PFI Institutional Class and PVC Class 1 shares of underlying funds. It is managed by Principal Management Corporation (Principal) and Principal Global Investors, LLC (PGI). PGI develops, implements and monitors the Account's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Account assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Shifts in asset class targets or underlying funds may occur in response to the normal evaluative processes of PGI and Principal, the shortening time horizon of the Account or changes in market forces or Account circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Account must invest in a specific asset class or underlying fund. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established for underlying funds. Principal monitors the performance of the underlying funds relative to their benchmarks and peer groups. Within 10 to 15 years after its target year, the Account's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Account. At that time, the Account may be combined with that Account if the Board of Directors determines that the combination is in the best interests of Account shareholders. It is expected that at the target date, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Account will provide adequate income at or through retirement. Principal Risks The broad diversification of the Account is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Account is subject to the particular risks of the underlying funds in the proportions in which the Account invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. The principal risks of investing in the Account that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. The principal risks of investing in the Account that are inherent in the underlying funds, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as junk bonds) are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. The MSCI Index NDTR D is used to show international stock performance. Performance of a blended index shows how the Accounts performance companies to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal Lifetime 2020 Blended Index were 49.0% Russell 3000 Index, 18.5% MSCI EAFE NDTR-D Index, and 32.5% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 16.15% Lowest return for a quarter during the period of the bar chart above: Q4 08 -18.82% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (08/30/2004) Principal LifeTime 2020 - Class 1 27.49% 1.60% 3.43% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 2.79 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 4.97 MSCI EAFE (Europe, Australia, Far East) Index NDTR D (reflects no deduction for fees, expenses, or taxes) 31.78 3.54 6.56 Principal LifeTime 2020 Blended Index (reflects no deduction for fees, expenses, or taxes) 21.91 2.24 4.29 Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James Fennessey (since 2007), Vice President  Michael P. Finnegan (since 2007), Chief Investment Officer  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Tim Dunbar (since 2008), Executive Director and Head of Equities  Dirk Laschanzky (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. P RINCIPAL L IFE T IME 2030 A CCOUNT Objective: The Account seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.03% Other Expenses 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.75% (1) Management Fees have been restated to reflect current fees. Effective July 1, 2009, the Funds Management Fees were reduced to 0.03%. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Principal LifeTime 2030 Account - Class 1 $77 $240 $417 $930 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 8.3% of the average value of its portfolio. Principal Investment Strategies The Account operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds and other Principal Variable Contracts Funds, Inc. (PVC) Accounts according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Account. The Account's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Account invests in PFI Institutional Class and PVC Class 1 shares of underlying funds. It is managed by Principal Management Corporation (Principal) and Principal Global Investors, LLC (PGI). PGI develops, implements and monitors the Account's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Account assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Shifts in asset class targets or underlying funds may occur in response to the normal evaluative processes of PGI and Principal, the shortening time horizon of the Account or changes in market forces or Account circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Account must invest in a specific asset class or underlying fund. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established for underlying funds. Principal monitors the performance of the underlying funds relative to their benchmarks and peer groups. Within 10 to 15 years after its target year, the Account's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Account. At that time, the Account may be combined with that Account if the Board of Directors determines that the combination is in the best interests of Account shareholders. It is expected that at the target date, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Account will provide adequate income at or through retirement. Principal Risks The broad diversification of the Account is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Account is subject to the particular risks of the underlying funds in the proportions in which the Account invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. The principal risks of investing in the Account that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. The principal risks of investing in the Account that are inherent in the underlying funds, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as junk bonds) are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. The MSCI Index NDTR D is used to show international stock performance. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2030 Blended Index were 55.8% Russell 3000 Index, 21.7% MSCI EAFE NDTR-D Index, and 22.5% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 16.66% Lowest return for a quarter during the period of the bar chart above: Q4 08 -20.20% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (08/30/2004) Principal LifeTime 2030 - Class 1 28.22% 1.15% 3.00% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 2.79 MSCI EAFE (Europe, Australia, Far East) Index NDTR D (reflects no deduction for fees, expenses, or taxes) 31.78 3.54 6.56 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 4.97 Principal LifeTime 2030 Blended Index (reflects no deduction for fees, expenses, or taxes) 24.25 1.84 4.07 Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James Fennessey (since 2007), Vice President  Michael P. Finnegan (since 2007), Chief Investment Officer  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Tim Dunbar (since 2008), Executive Director and Head of Equities  Dirk Laschanzky (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. P RINCIPAL L IFE T IME 2040 A CCOUNT Objective: The Account seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.03% Other Expenses 0.03 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.78% (1) Management Fees have been restated to reflect current fees. Effective July 1, 2009, the Funds Management Fees were reduced to 0.03% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Principal LifeTime 2040 Account - Class 1 $80 $249 $433 $966 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 18.6% of the average value of its portfolio. Principal Investment Strategies The Account operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds and other Principal Variable Contracts Funds, Inc. (PVC) Accounts according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Account. The Account's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Account invests in PFI Institutional Class and PVC Class 1 shares of underlying funds. It is managed by Principal Management Corporation (Principal) and Principal Global Investors, LLC (PGI). PGI develops, implements and monitors the Account's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Account assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Shifts in asset class targets or underlying funds may occur in response to the normal evaluative processes of PGI and Principal, the shortening time horizon of the Account or changes in market forces or Account circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Account must invest in a specific asset class or underlying fund. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established for underlying funds. Principal monitors the performance of the underlying funds relative to their benchmarks and peer groups. Within 10 to 15 years after its target year, the Account's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Account. At that time, the Account may be combined with that Account if the Board of Directors determines that the combination is in the best interests of Account shareholders. It is expected that at the target date, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Account will provide adequate income at or through retirement. Principal Risks The broad diversification of the Account is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Account is subject to the particular risks of the underlying funds in the proportions in which the Account invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. The principal risks of investing in the Account that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. The principal risks of investing in the Account that are inherent in the underlying funds, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as junk bonds) are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. The MSCI Index NDTR D is used to show international stock performance. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2040 Blended Index were 60.6% Russell 3000 Index, 24.4% MSCI EAFE NDTR-D Index, and 15.0% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 17.52% Lowest return for a quarter during the period of the bar chart above: Q4 08 -21.31% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (08/30/2004) Principal LifeTime 2040 - Class 1 29.55% 1.06% 3.12% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 2.79 MSCI EAFE (Europe, Australia, Far East) Index NDTR D (reflects no deduction for fees, expenses, or taxes) 31.78 3.54 6.56 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 4.97 Principal LifeTime 2040 Blended Index (reflects no deduction for fees, expenses, or taxes) 25.98 1.61 4.01 Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James Fennessey (since 2007), Vice President  Michael P. Finnegan (since 2007), Chief Investment Officer  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Tim Dunbar (since 2008), Executive Director and Head of Equities  Dirk Laschanzky (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. P RINCIPAL L IFE T IME 2050 A CCOUNT Objective: The Account seeks a total return consisting of long-term growth of capital and current income. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.03% Other Expenses 0.04 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.80% (1) Management Fees have been restated to reflect current fees. Effective July 1, 2009, the Funds Management Fees were reduced to 0.03%. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Principal LifeTime 2050 Account - Class 1 $82 $255 $444 $990 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 16.8% of the average value of its portfolio. Principal Investment Strategies The Account operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds and other Principal Variable Contracts Funds, Inc. (PVC) Accounts according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Account. The Account's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Account invests in PFI Institutional Class and PVC Class 1 shares of underlying funds. It is managed by Principal Management Corporation (Principal) and Principal Global Investors, LLC (PGI). PGI develops, implements and monitors the Account's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Account assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Shifts in asset class targets or underlying funds may occur in response to the normal evaluative processes of PGI and Principal, the shortening time horizon of the Account or changes in market forces or Account circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Account must invest in a specific asset class or underlying fund. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established for underlying funds. Principal monitors the performance of the underlying funds relative to their benchmarks and peer groups. Within 10 to 15 years after its target year, the Account's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Account. At that time, the Account may be combined with that Account if the Board of Directors determines that the combination is in the best interests of Account shareholders. It is expected that at the target date, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Account will provide adequate income at or through retirement. Principal Risks The broad diversification of the Account is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Account is subject to the particular risks of the underlying funds in the proportions in which the Account invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. The principal risks of investing in the Account that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. The principal risks of investing in the Account that are inherent in the underlying funds, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as junk bonds) are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. The MSCI Index NDTR D is used to show international stock performance. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime 2050 Blended Index were 64.2% Russell 3000 Index, 25.8% MSCI EAFE NDTR-D Index, and 10.0% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 17.92% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.08% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (08/30/2004) Principal LifeTime 2050 - Class 1 30.04% 0.98% 3.04% Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 2.79 MSCI EAFE (Europe, Australia, Far East) Index NDTR D (reflects no deduction for fees, expenses, or taxes) 31.78 3.54 6.56 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 4.97 Principal LifeTime 2050 Blended Index (reflects no deduction for fees, expenses, or taxes) 27.10 1.66 4.20 Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James Fennessey (since 2007), Vice President  Michael P. Finnegan (since 2007), Chief Investment Officer  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Tim Dunbar (since 2008), Executive Director and Head of Equities  Dirk Laschanzky (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. P RINCIPAL L IFE T IME S TRATEGIC I NCOME A CCOUNT Objective: The Account seeks current income, and as a secondary objective, capital appreciation. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.03% Other Expenses 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.60% (1) Management Fees have been restated to reflect current fees. Effective July 1, 2009, the Funds Management Fees were reduced to 0.03%. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Principal LifeTime Strategic Income Account - Class 1 $61 $192 $335 $750 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 36.6% of the average value of its portfolio. Principal Investment Strategies The Account operates as a target date fund. It invests in underlying Principal Funds, Inc. (PFI) domestic and foreign equity, real estate investments, and fixed-income Funds and other Principal Variable Contracts Funds, Inc. (PVC) Accounts according to an asset allocation strategy designed for investors having an investment time horizon comparable to that of the Account. The Account's asset allocation will become more conservative over time as investment goals near (for example, retirement, which is assumed to begin at age 65) and investors become more risk-averse. The Account invests in PFI Institutional Class and PVC Class 1 shares of underlying funds. It is managed by Principal Management Corporation (Principal) and Principal Global Investors, LLC (PGI). PGI develops, implements and monitors the Account's strategic or long-term asset class targets and target ranges, is also responsible for an active rebalancing strategy designed to identify asset classes that appear attractive over the short term and sets the percentage of Account assets to be allocated to a particular asset class. Principal selects the underlying funds for each asset class and the target weights for each underlying fund. Shifts in asset class targets or underlying funds may occur in response to the normal evaluative processes of PGI and Principal, the shortening time horizon of the Account or changes in market forces or Account circumstances. Principal may add, remove, or substitute underlying funds at any time. In selecting underlying funds and target weights, Principal considers both quantitative measures (e.g., past performance, expected levels of risk and returns, expense levels, diversification and style consistency) and qualitative factors (e.g., organizational stability, investment experience, investment and risk management processes, and information, trading, and compliance systems). There are no minimum or maximum percentages of assets that the Account must invest in a specific asset class or underlying fund. Principal determines whether to use cash flows or asset transfers or both to achieve the target weights established for underlying funds. Principal monitors the performance of the underlying funds relative to their benchmarks and peer groups. Within 10 to 15 years after its target year, the Account's underlying fund allocation is expected to match that of the Principal LifeTime Strategic Income Account. At that time, the Account may be combined with that Account if the Board of Directors determines that the combination is in the best interests of Account shareholders. It is expected that at the target date, the shareholder will begin gradually withdrawing the account's value. There is no guarantee that this Account will provide adequate income at or through retirement. Principal Risks The broad diversification of the Account is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Account is subject to the particular risks of the underlying funds in the proportions in which the Account invests in them, and its share prices will fluctuate as the prices of underlying fund shares rise or fall with changing market conditions. If you sell your shares when their value is less than the price you paid, you will lose money. The principal risks of investing in the Account that are inherent in the fund of funds, in alphabetical order, are: Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. The principal risks of investing in the Account that are inherent in the underlying funds, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as junk bonds) are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts (REITs)) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. The Russell 3000 Index is used to show the performance of the largest 3000 US companies representing approximately 98% of the investable US equity market. The MSCI Index NDTR D is used to show international stock performance. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. Effective March 31, 2010, the weightings for the Principal LifeTime Strategic Income Blended Index were 19.0% Russell 3000 Index, 6.0% MSCI EAFE NDTR-D Index, and 75.0% Barclays Capital Aggregate Bond Index. The Manager and portfolio manager believe the Barclays Capital Aggregate Bond Index is a better representation of the universe of investment choices open to the Account under its investment philosophy than the Russell 3000 Index. The Russell 3000 Index is also shown. Highest return for a quarter during the period of the bar chart above: Q2 09 10.25% Lowest return for a quarter during the period of the bar chart above: Q4 08 -12.55% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (08/30/2004) Principal LifeTime Strategic Income - Class 1 18.95% 1.36% 2.69% Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 4.97 Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 2.79 MSCI EAFE (Europe, Australia, Far East) Index NDTR D (reflects no deduction for fees, expenses, or taxes) 31.78 3.54 6.56 Principal LifeTime Strategic Income Blended Index (reflects no deduction for fees, expenses, or taxes) 11.80 4.26 5.28 Management Investment Advisor and Portfolio Managers: Principal Management Corporation  James Fennessey (since 2007), Vice President  Michael P. Finnegan (since 2007), Chief Investment Officer  Randy L. Welch (since 2007), Vice President Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  David M. Blake (since 2008), Executive Director and Chief Investment Officer of Fixed Income  Tim Dunbar (since 2008), Executive Director and Head of Equities  Dirk Laschanzky (since 2001), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. R EAL E STATE S ECURITIES A CCOUNT Objective: The Account seeks to generate a total return. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.89% 0.89% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.90% 1.15% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Real Estate Securities Account - Class 1 $ 92 $287 $498 $1,108 Real Estate Securities Account - Class 2 117 365 633 1,398 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 59.9% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors who seek a total return, want to invest in companies engaged in the real estate industry and can accept the potential for volatile fluctuations in the value of investments. Principal Investment Strategies Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of companies principally engaged in the real estate industry. For purposes of the Accounts investment policies, a real estate company has at least 50% of its assets, income or profits derived from products or services related to the real estate industry. Real estate companies (real estate companies) include real estate investment trusts and companies with substantial real estate holdings such as paper, lumber, hotel and entertainment companies as well as those whose products and services relate to the real estate industry include building supply manufacturers, mortgage lenders and mortgage servicing companies. The Account may invest up to 10% of its assets in fixed income securities issued by real estate companies. The Account will invest in equity securities of small, medium, and large capitalization companies. The Account may purchase securities issued as part of, or a short period after, companies' initial public offerings and may at times dispose of those shares shortly after their acquisition. Real estate investment trusts (REITs) are corporations or business trusts that are permitted to eliminate corporate level federal income taxes by meeting certain requirements of the Internal Revenue Code. REITs are characterized as:  equity REITs, which primarily own property and generate revenue from rental income;  mortgage REITs, which invest in real estate mortgages; and  hybrid REITs, which combine the characteristics of both equity and mortgage REITs. In selecting securities for the Account, Principal-REI focuses on equity REITs. The Account may invest in securities of real estate companies. The Account is non-diversified, which means that it may invest more of its assets in the securities of fewer issuers than diversified mutual funds. Thus, the Account is subject to non-diversification risk. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Industry Concentration (Sector) Risk. A fund that concentrates investments in a particular industry or group of industries (e.g., real estate, technology, financial services) has greater exposure than other funds to market, economic and other factors affecting that industry or sector. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Non-Diversification Risk. A non-diversified fund may invest a high percentage of its assets in the securities of a small number of issuers and is more likely than diversified funds to be significantly affected by a specific securitys poor performance. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q3 09 33.51% Lowest return for a quarter during the period of the bar chart above: Q4 08 -34.16% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Real Estate Securities Account - Class 1 (inception 05/01/1998) 28.92% 2.43% 12.45% Real Estate Securities Account - Class 2 (inception 01/08/2007) MSCI US REIT Index (reflects no deduction for fees, expenses, or taxes) 28.61 0.23 10.43 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Real Estate Investors, LLC  Kelly D. Rush (since 2000), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S HORT -T ERM B OND A CCOUNT On March 8, 2010, the Board of Directors of Principal Variable Contracts Funds, Inc. approved the following proposal:  acquisition of the assets of the Short-Term Bond Account to be acquired by the Short-Term Income Account. This proposal will be submitted for shareholder vote at a Special Meeting of Shareholders of Principal Variable Contracts Funds, Inc. tentatively scheduled for July 2010. Additional information about this proposal will be provided in the Proxy Statement/Prospectus that is expected to be mailed to record date acquired Account shareholders in May 2010. If shareholders approve this proposal, the acquisition is expected to occur on or about July 16, 2010. Objective: The Account seeks to provide current income. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.49% Other Expenses Total Annual Account Operating Expenses 0.50% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Short-Term Bond Account - Class 1 $51 $160 $280 $628 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 69.3% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies The Account invests primarily in short-term fixed-income securities. Under normal circumstances, the Account maintains an effective maturity of four years or less and a dollar-weighted effective maturity of not more than three years. In determining the average effective maturity of the Accounts assets, the maturity date of a callable security or probable securities may be adjusted to reflect the judgment of Principal Global Investors, LLC (PGI) regarding the likelihood of the security being called or prepaid. The Account considers the term bond to mean any debt security. Under normal circumstances, it invests at least 80% of its net assets in the following types of securities rated, at the time of purchase, BBB- or higher by Standard & Poor's Rating Service ("S&P") or Baa3 or higher by Moody's Investors Service, Inc. ("Moody's"):  securities issued or guaranteed by the U.S. government or its agencies or instrumentalities;  debt securities of U.S. issuers; and  mortgage-backed securities representing an interest in a pool of mortgage loans. The Account may invest in below-investment-grade fixed-income securities (commonly known as junk bonds or high yield securities) (rated at the time of purchase BB+ or lower by S&P or Ba1 or lower by Moodys). The Account may invest in Eurodollar and Yankee Obligations and foreign securities. The Account may invest in asset-backed securities. The Account may enter into dollar roll transactions, which may involve leverage. The Account may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Account, replacing more traditional direct investments, or obtaining exposure to certain markets. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q2 09 5.00% Lowest return for a quarter during the period of the bar chart above: Q4 08 -6.30% Average Annual Total Returns (%) Life of Account For the periods ended December 31, 2009 Past 1 Year Past 5 Years (05/01/2003) Short-Term Bond Account - Class 1 10.22% 1.30% 1.29% Barclays Capital MF (1-3) US Government Credit Index (reflects no deduction for fees, expenses, or taxes) 3.82 4.32 3.65 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Craig Dawson (since 2005), Portfolio Manager  Timothy R. Warrick (since 2009), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S HORT -T ERM I NCOME A CCOUNT Objective: The Account seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.50% 0.50% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 0.51% 0.76% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Short-Term Income Account - Class 1 $52 $164 $285 $640 Short-Term Income Account - Class 2 78 243 422 942 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 24.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Principal Investment Strategies The Account invests in high quality short-term bonds and other fixed-income securities that, at the time of purchase, are rated BBB- or higher by Standard & Poors Rating Service or Baa3 or higher by Moodys Investors Service, Inc. or, if unrated, in the opinion of Edge Asset Management, Inc. (Edge) of comparable quality. Under normal circumstances, the Account maintains an effective maturity of five years or less and a dollar-weighted average duration of three years or less. The Accounts investments may also include corporate securities, U.S. and foreign government securities, repurchase agreements, mortgage-backed and asset-backed securities, and real estate investment trust securities. The Account may invest in foreign fixed-income securities, primarily bonds of foreign governments or their political subdivisions, foreign companies and supranational organizations, including non-U.S. dollar-denominated securities and U.S. dollar-denominated fixed-income securities issued by foreign issuers and foreign branches of U.S. banks. The Account may invest in preferred securities. The Account may enter into dollar roll transactions, which may involve leverage. The Account may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Account, replacing more traditional direct investments, or obtaining exposure to certain markets. This Account may be used as part of a fund of funds strategy. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 09 3.23% Lowest return for a quarter during the period of the bar chart above: Q4 08 -2.03% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years Short-Term Income Account - Class 1 (inception 01/12/1994) 9.94% 3.96% 4.99% Short-Term Income Account - Class 2 (inception 11/06/2001) Citigroup Broad Investment-Grade Credit 1-3 Years Index (reflects no deduction for fees, expenses, or taxes) 11.04 4.73 5.50 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Scott J. Peterson (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S MALL C AP B LEND A CCOUNT Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Management Fees 0.85% Other Expenses 0.03 Acquired Fund Fees and Expenses Total Annual Account Operating Expenses 0.95% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 SmallCap Blend Account - Class 1 $97 $303 $525 $1,166 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 87.5% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the potential for volatile fluctuations in the value of investments. Principal Investment Strategies The Account invests primarily in equity securities of small capitalization companies. Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of companies with small market capitalizations (those with market capitalizations similar to companies in the Russell 2000 ® Index (as of the most recent calendar year end, this range was between approximately $0.01 billion and $5.1 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. In selecting securities for investment, Principal Global Investors (PGI) looks at stocks with value and/or growth characteristics and constructs an investment portfolio that has a blend of stocks with these characteristics. In managing the assets of the Account, PGI does not have a policy of preferring one of these categories to the other. The value orientation emphasizes buying stocks at less than their investment value and avoiding stocks whose price has been artificially built up. The growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. PGI may purchase securities issued as part of, or a short period after, companies initial public offerings (IPOs), and may at times dispose of those shares shortly after their acquisition. The equity investment philosophy of PGI is based on the belief that superior stock selection and disciplined risk management provide consistent out-performance. PGI focuses on companies with improving and sustainable business fundamentals, rising investor expectations, and attractive relative valuation. PGI uses a research-driven investment approach to minimize unintended portfolio risks (including sector and market cap biases relative to the index) so that stock selection drives performance. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Highest return for a quarter during the period of the bar chart above: Q4 01 25.67% Lowest return for a quarter during the period of the bar chart above: Q4 08 -26.33% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SmallCap Blend Account - Class 1 22.18% -1.06% 0.22% Russell 2000 Index (reflects no deduction for fees, expenses, or taxes) 27.17 0.51 3.51 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Principal Global Investors, LLC  Thomas Morabito (since 2006), Portfolio Manager  Phil Nordhus (since 2006), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S MALL C AP G ROWTH A CCOUNT II Objective: The Account seeks long-term growth of capital Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 1.00% 1.00% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses Total Annual Account Operating Expenses 1.03% 1.28% Fee Waiver Total Annual Account Operating Expenses after Fee Waiver 1.01% 1.26% Principal has contractually agreed to limit the Accounts Management Fees through the period ending April 30, 2011. The fee waiver will reduce the Accounts Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 SmallCap Growth Account II - Class 1 $103 $325 $566 $1,257 SmallCap Growth Account II - Class 2 128 403 700 1,543 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 134.6% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth of capital and willing to accept the risks of investing in common stocks that may have greater risks than stocks of companies with lower potential for earnings growth. Principal Investment Strategies The Account pursues its investment objective by investing primarily in equity securities. Under normal circumstances, the Account invests at least 80% of its net assets in equity securities of companies with small market capitalizations (those with market capitalizations equal to or smaller than the greater of 1) $2.5 billion or 2) the highest market capitalization of the companies in the Russell 2000 Growth Index (as of the most recent calendar year end, this range was between approximately $0.01 billion and $5.1 billion)) at the time of purchase. Market capitalization is defined as total current market value of a companys outstanding common stock. The Account invests in growth stocks; growth orientation emphasizes buying stocks of companies whose potential for growth of capital and earnings is expected to be above average. The Account may invest in securities of foreign companies. The Account may purchase securities issued as part of, or a short period after, companies initial public offerings and may at times dispose of those shares shortly after their acquisition. This Account may be used as part of a fund of funds strategy. The Account may actively trade portfolio securities in an attempt to achieve its investment objective. Utilizing fundamental analysis, Emerald Advisers, Inc. (Emerald) seeks to invest in the common stock of companies with distinct competitive advantages, strong management teams, leadership positions, high revenue and earnings growth rates versus peers, differentiated growth drivers and limited sell-side research. Essex Investment Management Company, LLC (Essex) selects stocks of companies that are exhibiting improving business fundamentals and that Essex believes are undervalued relative to each companys future growth potential. Ordinarily, the Account will invest in companies from all sectors of the market based on Essexs fundamental research and analysis of various characteristics, including financial statements, sales and expense trends, earnings estimates, market position of the company and industry outlook. Essex uses earnings models to value a company against its own history, the industry and the market to identify securities that are undervalued relative to their future growth potential. Ordinarily, the Account will sell a stock if the business fundamentals demonstrate a significant deterioration, or if the valuation is no longer attractive relative to Essexs long-term growth expectations. Principal Management Corporation invests between 10% and 40% of the Account's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Account's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Account compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Account's benchmark index. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Active Trading Risk. Actively trading portfolio securities may result in high portfolio turnover rates, increased brokerage costs, and lower fund performance. Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q4 01 28.33% Lowest return for a quarter during the period of the bar chart above: Q3 01 -37.66% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SmallCap Growth Account II - Class 1 (inception 05/01/1998) 31.74% -1.10% -6.96% SmallCap Growth Account II - Class 2 (inception 01/08/2007) -1.37 -7.22 Russell 2000 Growth Index (reflects no deduction for fees, expenses, or taxes) 34.47 0.87 -1.37 Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): Emerald Advisers, Inc.  Joseph W. Garner (since 2005), Portfolio Manager and Director of Research  Kenneth G. Mertz II (since 1992), Portfolio Manager, Chief Investment Officer, and President  Peter J. Niedland (since 2009), Portfolio Manager  Stacey L. Sears (since 2002), Portfolio Manager and Senior Vice President Essex Investment Management Company, LLC  Nancy B. Prial (since 2006), Portfolio Manager and Senior Principal Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S MALL C AP V ALUE A CCOUNT I Objective: The Account seeks long-term growth of capital. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 1.09% 1.09% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund Fees and Expenses Total Annual Account Operating Expenses 1.16% 1.41% Fee Waiver and Expense Reimbursement Total Annual Account Operating Expenses after Fee Waiver and Expense Reimbursement 1.05% 1.30% Principal has contractually agreed to limit the Accounts Management Fees through the period ending April 30, 2011. The fee waiver will reduce the Accounts Management Fees by 0.02% (expressed as a percent of average net assets on an annualized basis). The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Principal has contractually agreed to limit the Accounts expenses attributable to Class 1 and Class 2 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense and Acquired Fund Fees and Expenses, through the period ending April 30, 2011. The expense limits will maintain a total level of operating expenses, not including Acquired Fund Fees and Expenses or interest expense, (expressed as a percent of average net assets on an annualized basis) not to exceed 0.99% for Class 1 shares and 1.24% for Class 2 shares. The Board of the Fund may terminate the contractual agreement prior to April 30, 2011. Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 SmallCap Value Account I - Class 1 $107 $354 $624 $1,396 SmallCap Value Account I - Class 2 132 432 757 1,678 Portfolio Turnover The Account pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Account operating expenses or in the example, affect the Accounts performance. During the most recent fiscal year, the Accounts portfolio turnover rate was 75.9% of the average value of its portfolio. Investor Profile: The Account may be an appropriate investment for investors seeking long-term growth and willing to accept volatile fluctuations in the value of their investment. Principal Investment Strategies The Account invests primarily in a diversified group of equity securities of U.S. companies with small market capitalizations (those with market capitalizations similar to companies in the Russell 2000 ® Value Index (as of the most recent calendar year end, this range was between approximately $0.01 billion and $3.4 billion)) at the time of purchase. Market capitalization is defined as total current market value of a company's outstanding common stock. Under normal conditions, the Account invests at least 80% of its net assets in equity securities of such companies. The Account invests in value stocks; value orientation emphasizes buying stocks at less than their expected investment value and avoiding stocks whose price has been artificially built up. The Accounts assets may be invested in foreign securities. The Account may invest in real estate investment trusts in an attempt to achieve its investment objective. The Account may also purchase securities issued as part of, or a short period after, companies initial public offerings (IPOs), and may at times dispose of those shares shortly after their acquisition. This Account may be used as part of a fund of funds strategy. J.P. Morgan Investment Management, Inc. (J.P. Morgan) uses a combination of quantitative and fundamental research, and then implements a disciplined portfolio construction process to build a portfolio. It seeks to enhance returns and reduce the volatility in the value of the Account relative to that of the U.S. small company value universe, represented by the Russell 2000 ® Value Index. J.P. Morgan continuously screens the small company universe to identify those companies that exhibit favorable valuation and momentum factor rankings. J.P. Morgan ranks these companies within economic sectors according to their relative attractiveness. J.P. Morgan then selects for purchase the companies it feels to be most attractive within each economic sector. Under normal market conditions, the portion of the Account sub-advised by J.P. Morgan will have sector weightings comparable to that of the U.S. small company value universe though it may under or over-weight selected economic sectors. In addition, as a company moves out of the market capitalization range of the small company universe, it generally becomes a candidate for sale. In selecting investments for the Account, Mellon Capital Management Corporation (Mellon Capital) uses a disciplined investment process that combines fundamental analysis and risk management with a multi-factor model that searches for undervalued stocks. Undervalued stocks are those selling at a low price relative to their profits and prospective earnings growth. The stock evaluation process uses several different characteristics, including changes in earnings estimates and change in valuation metrics, in an attempt to identify value among individual stocks. Rather than using broad economic or market trends, Mellon Capital selects stocks on a company-by-company basis. To ensure ample diversification, the portion of the Accounts assets managed by Mellon Capital are allocated among industries and economic sectors in similar proportions to those of the Index. The portfolio is generally kept broadly diversified in an attempt to capture opportunities that may be realized quickly during periods of above-average market volatility. By maintaining such a diversified stance, stock selection drives performance. Principal Management Corporation invests between 10% and 40% of the Account's assets in common stocks. It employs an active, quantitative structured equity strategy in an attempt to match or exceed the performance of the Account's benchmark index (identified in the average annual total returns table below) with lower risk and improved predictability of returns for the entire Account compared to the benchmark index. This strategy applies a risk-controlled investment process that slightly over/underweights individual stocks relative to their weight in the Account's benchmark index. Principal Risks The value of your investment in the Account changes with the value of the Accounts investments. Many factors affect that value, and it is possible to lose money by investing in the Account. The principal risks of investing in the Account, in alphabetical order, are: Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Initial Public Offerings ("IPOs") Risk. The market for IPO shares may be volatile, continued access to IPO offerings cannot be assured, and a fund may dispose of IPO shares shortly after their acquisition. Real Estate Securities Risk. Real estate securities (including real estate investment trusts ("REITs")) are subject to the risks associated with direct ownership of real estate, including declines in value, adverse economic conditions, increases in expenses, regulatory changes and environmental problems. A REIT could fail to qualify for tax-free pass- through of income under the Internal Revenue Code, and Fund shareholders will indirectly bear their proportionate share of the expenses of REITs in which the Fund invests. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. Highest return for a quarter during the period of the bar chart above: Q2 03 23.76% Lowest return for a quarter during the period of the bar chart above: Q4 08 -25.12% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SmallCap Value Account I - Class 1 (inception 05/01/1998) 16.20% -2.01% 7.22% SmallCap Value Account I - Class 2 (inception 01/08/2007) -2.24 Russell 2000 Value Index (reflects no deduction for fees, expenses, or taxes) 20.58 -0.01 8.27 Management Investment Advisor and Portfolio Manager: Principal Management Corporation  Mariateresa Monaco (since 2009), Vice President-Portfolio Manager Sub-Advisor(s) and Portfolio Manager(s): J.P. Morgan Investment Management, Inc.  Christopher T. Blum (since 2002), Managing Director, Chief Investment Officer of the U.S. Behavioral Finance Group  Dennis S. Ruhl (since 2005), Managing Director, head of the U.S. Behavioral Finance Small Cap Equity Group Mellon Capital Management Corporation  Ronald P. Gala (since 2002), Director, Senior Portfolio Manager, Active Equity Strategies  Peter D. Goslin (since 2005), Vice President, Senior Portfolio Manager, Active Equity Strategies Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) F LEXIBLE I NCOME P ORTFOLIO Objective: The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). In general, relative to the other Portfolios, the Flexible Income Portfolio should offer investors the potential for a high level of income and a low level of capital growth, while exposing them to a low level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.84% 1.09% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Flexible Income Portfolio - Class 1 $ 86 $268 $466 $1,037 Flexible Income Portfolio - Class 2 111 347 601 1,329 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 20.1% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a high level of income and a low level of capital growth, with exposure to a low level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  invests up to 40% of its assets in any single fixed-income fund as well as cash equivalents  generally invests no more than 30% of its net assets in equity funds  may invest up to 30% of its assets in any single equity fund The Portfolio may temporarily exceed these percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate. The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. The Portfolio has less exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Growth Stock Risk. Market prices of growth stocks are often more sensitive than other securities to earnings expectations. Value Stock Risk. The market may not recognize the intrinsic value of value stocks for a long time, or they may be appropriately priced at the time of purchase. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. The predecessor funds performance in 1999 benefited from the agreement of Edge and its affiliates to limit the funds expenses. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The S&P 500 Index is used to show performance of the large cap U.S. equity market. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark 25/75 are 25% S&P 500 Index are 75% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 10.44% Lowest return for a quarter during the period of the bar chart above: Q4 08 -6.95% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Flexible Income Portfolio - Class 1 (inception 09/09/1997) 19.95% 3.93% 5.18% SAM Flexible Income Portfolio - Class 2 (inception 11/06/2001) Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Capital Benchmark (25/75) (reflects no deduction for fees, expenses or taxes) 11.16 4.05 4.74 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE B ALANCED P ORTFOLIO Objective: The Portfolio seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. In general, relative to the other Portfolios, the Conservative Balanced Portfolio should offer investors the potential for a medium to high level of income and a medium to low level of capital growth, while exposing them to a medium to low level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.88% 1.13% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Conservative Balanced Portfolio - Class 1 $ 90 $281 $488 $1,084 Conservative Balanced Portfolio - Class 2 115 359 622 1,375 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 9.1% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a medium to high level of income and medium to low level of capital growth, with exposure to a medium to low level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  invests between 40% and 80% of its net assets in a combination of fixed-income funds and cash equivalents and between 20% and 60% of its net assets in equity funds  may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents  may invest up to 30% of its assets in any single equity fund The Portfolio may temporarily exceed these percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate. The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. The Portfolio has less exposure than the Balanced, Conservative Growth and Strategic Growth Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Account's performance from year to year and by showing how the Account's average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Effective August 1, 2000, the investment objective and policies of the predecessor fund changed. Accordingly, the performance of the predecessor fund shown above may not reflect what the predecessor funds performance would have been under its current investment objective and policies. The predecessor funds performance between 1999 and 2003 benefited from the agreement of Edge and its affiliates to limit the predecessor funds expenses. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The S&P 500 Index is used to show performance of the large cap U.S. equity market. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark 40/60 are 40% S&P 500 Index and 60% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 11.00% Lowest return for a quarter during the period of the bar chart above: Q4 08 -10.39% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Conservative Balanced Portfolio - Class 1 (inception 04/23/1998) 21.15% 3.68% 4.79% SAM Conservative Balanced Portfolio - Class 2 (inception 11/06/2001) Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Capital Benchmark (40/60) (reflects no deduction for fees, expenses, or taxes) 14.27 3.43 3.71 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) B ALANCED P ORTFOLIO Objective: The Portfolio seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. In general, relative to the other Portfolios, the Balanced Portfolio should offer investors the potential for a medium level of income and a medium level of capital growth, while exposing them to a medium level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.92% 1.17% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Balanced Portfolio - Class 1 $ 94 $293 $509 $1,131 Balanced Portfolio - Class 2 119 372 644 1,420 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 3.2% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a medium level of income and capital growth, with exposure to a medium level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  invests between 30% and 70% of its net assets in equity funds and between 30% and 70% of its net assets in fixed-income funds and cash equivalents  may invest up to 30% of its assets in any single equity fund  may invest up to 40% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolio to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Accounts performance from year to year and by showing how the Accounts average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark 60/40 are 60% S&P 500 Index and 40% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 13.21% Lowest return for a quarter during the period of the bar chart above: Q4 08 -14.58% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Balanced Portfolio - Class 1 (inception 06/03/1997) 23.84% 3.10% 3.75% SAM Balanced Portfolio - Class 2 (inception 11/06/2001) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 Capital Benchmark (60/40) (reflects no deduction for fees, expenses, or taxes) 18.40 2.52 2.25 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) C ONSERVATIVE G ROWTH P ORTFOLIO Objective: The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Conservative Growth Portfolio should offer investors the potential for a low to medium level of income and a medium to high level of capital growth, while exposing them to a medium to high level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.01 0.01 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.96% 1.21% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Conservative Growth Portfolio - Class 1 $ 98 $306 $531 $1,178 Conservative Growth Portfolio - Class 2 123 384 665 1,466 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 12.0% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a low to medium level of income and a medium to high level of capital growth, with exposure to a medium to high level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  generally invests at least 60% of its net assets in equity funds  may invest up to 40% of its assets in any single equity fund  may invest up to 30% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Accounts performance from year to year and by showing how the Accounts average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The Barclays Capital Aggregate Bond Index is used to show performance of domestic, taxable fixed-income securities. Performance of a blended index shows how the Accounts performance compares to an index with similar investment objectives. Performance of the components of the blended index are also shown. The weightings for Capital Benchmark 80/20 are 80% S&P 500 Index and 20% Barclays Capital Aggregate Bond Index. Highest return for a quarter during the period of the bar chart above: Q2 09 14.61% Lowest return for a quarter during the period of the bar chart above: Q4 08 -19.24% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Conservative Growth Portfolio - Class 1 (inception 06/03/1997) 25.70% 1.99% 2.35% SAM Conservative Growth Portfolio - Class 2 (inception 11/06/2001) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 Capital Benchmark (80/20) (reflects no deduction for fees, expenses, or taxes) 22.47 1.52 0.70 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. S TRATEGIC A SSET M ANAGEMENT (SAM) S TRATEGIC G ROWTH P ORTFOLIO Objective: The Portfolio seeks to provide long-term capital appreciation. In general, relative to the other Portfolios, the Strategic Growth Portfolio should offer investors the potential for a high level of capital growth, and a corresponding level of principal risk. Fees and Expenses of the Account This table describes the fees and expenses that you may pay if you buy and hold shares of the Account. These fees and expenses do not reflect the fees and expenses of any variable insurance contract that may invest in the Account and would be higher if they did. The Account operates as a fund of funds and thus bears both its own expenses and, indirectly, its proportionate share of the expenses of the underlying funds in which it invests. Annual Account Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 1 Class 2 Management Fees 0.24% 0.24% Distribution and/or Service (12b-1) Fees N/A 0.25 Other Expenses 0.02 0.02 Acquired Fund (Underlying Fund) Operating Expenses Total Annual Account Operating Expenses 0.99% 1.24% Example This Example is intended to help you compare the cost of investing in the Account with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Account for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Accounts operating expenses remain the same. If separate account expenses and contract level expenses were included, expenses would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Number of years you own your shares 1 3 5 10 Strategic Growth Portfolio - Class 1 $101 $315 $547 $1,213 Strategic Growth Portfolio - Class 2 126 393 681 1,500 Portfolio Turnover As a fund of funds, the Account does not pay transaction costs, such as commissions, when it buys and sells shares of underlying funds (or turns over its portfolio). An underlying fund does pay transaction costs when it buys and sells portfolio securities, and a higher portfolio turnover may indicate higher transaction costs. These costs, which are not reflected in annual account operating expenses or in the examples, affect the performance of the underlying fund and the Account. During its most recent fiscal year, the Account's portfolio turnover rate was 8.1% of the average value of its portfolio. Principal Investment Strategies The Portfolio is one of five Strategic Asset Management (SAM) Portfolios: Flexible Income, Conservative Balanced, Balanced, Conservative Growth and Strategic Growth. The SAM Portfolios offer long-term investors different asset allocation strategies having different levels of potential investment risk and reward. The Portfolio is intended to offer the potential for a high level of capital growth, with a corresponding level of principal risk. The SAM Portfolios operate as funds of funds and invest principally in Institutional Class shares of Principal Funds, Inc. and Class 1 shares of Principal Variable Contracts Funds, Inc. equity funds, fixed-income funds and money market fund (Underlying Funds). Each SAM Portfolio typically allocates its assets among Underlying Funds, and within predetermined percentage ranges, as determined by the Sub-Advisor in accordance with its outlook for the economy, the financial markets and the relative market valuations of the Underlying Funds. The Portfolio:  generally invests at least 75% of its net assets in equity funds  may invest up to 50% of its assets in any single equity fund  may invest up to 25% of its assets in any single fixed-income fund as well as cash equivalents The Portfolio may temporarily exceed the applicable percentage ranges for short periods, and the Sub-Advisor may alter the percentage ranges when it deems appropriate The Portfolio may utilize derivative strategies, which are financial contracts whose value depends upon, or is derived from, the value of an underlying asset, reference rate, or index, and may relate to stocks, bonds, interest rates, currencies or currency exchange rates, and related indexes. Derivative strategies may include certain options transactions, financial futures contracts, swaps, currency forwards, and related options for purposes such as earning income and enhancing returns, managing or adjusting the risk profile of the Portfolio, replacing more traditional direct investments, or obtaining exposure to certain markets. The Portfolio may also invest, including for temporary defensive purposes and to meet liquidity needs, directly in U.S. government securities, fixed-income securities rated at the time of purchase A- or higher by S&P or A3 or higher by Moodys, commercial paper (including master notes), bank obligations and repurchase agreements. Principal Risks The broad diversification of the Portfolio is designed to cushion severe losses in any one investment sector and moderate overall price volatility. However, the Portfolio is subject to the particular risks of the Underlying Funds in which it invests, and its share prices and performance will fluctuate with the shares prices and performance of the Underlying Funds. If you sell your shares when their value is less than the price you paid, you will lose money. The SAM Portfolios share the same risks but often with different levels of exposure. The Portfolio has greater exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Equity Securities Risk. Equity securities (common, preferred, and convertible preferred stocks and securities whose values are tied to the price of stocks, such as rights, warrants and convertible debt securities) could decline in value if the issuer's financial condition declines or in response to overall market and economic conditions. A fund's principal market segment(s), such as large cap, mid cap or small cap stocks, or growth or value stocks, may underperform other market segments or the equity markets as a whole. Investments in smaller companies and mid-size companies may involve greater risk and price volatility than investments in larger, more mature companies. Foreign Securities Risk. The risks of foreign securities include loss of value as a result of: political or economic instability; nationalization, expropriation or confiscatory taxation; changes in foreign exchange rates and foreign exchange restrictions; settlement delays; and limited government regulation (including less stringent reporting, accounting, and disclosure standards than are required of U.S. companies). Certain of these risks are greater for investments in emerging markets. The Portfolio has less exposure than the Flexible Income and Conservative Balanced Portfolios to (risks inherent in the underlying funds, in alphabetical order): Fixed-Income Securities Risk. Fixed-income securities are subject to interest rate risk and credit quality risk. The market value of fixed-income securities generally declines when interest rates rise, and an issuer of fixed-income securities could default on its payment obligations. High Yield Securities Risk. High yield fixed-income securities (commonly referred to as "junk bonds") are subject to greater credit quality risk than higher rated fixed-income securities and should be considered speculative. Portfolio Duration Risk. Portfolio duration is a measure of the expected life of a fixed-income security and its sensitivity to changes in interest rates. The longer a fund's average portfolio duration, the more sensitive the fund will be to changes in interest rates. Prepayment Risk. Unscheduled prepayments on mortgage-backed and asset-backed securities may have to be reinvested at lower rates. A reduction in prepayments may increase the effective maturities of these securities, exposing them to the risk of decline in market value over time (extension risk). U.S. Government Securities Risk. Yields available from U.S. government securities are generally lower than yields from many other fixed-income securities. U.S. Government Sponsored Securities Risk. Securities issued by U.S. government-sponsored or -chartered enterprises such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks are not issued or guaranteed by the U.S. Treasury. Each of the SAM Portfolios is subject to (risks inherent in the fund of funds, in alphabetical order): Asset Allocation Risk. A fund's selection and weighting of asset classes and/or underlying funds may cause it to underperform other funds with a similar investment objective. Conflict of Interest Risk. The Advisor and its affiliates earn different fees from different underlying funds and may have an incentive to allocate more fund-of-fund assets to underlying funds from which they receive higher fees. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Each of the SAM Portfolios is subject to (risks inherent in the underlying funds, in alphabetical order): Derivatives Risk. Transactions in derivatives (such as options, futures, and swaps) may increase volatility, cause the liquidation of portfolio positions when not advantageous to do so and produce disproportionate losses. Certain Fund transactions, such as reverse repurchase agreements, loans of portfolio securities, and the use of when-issued, delayed delivery or forward commitment transactions, or derivative instruments, may give rise to leverage, causing the Fund to be more volatile than if it had not been leveraged. Investment Company Securities Risk. Fund shareholders bear indirectly their proportionate share of the expenses of other investment companies in which the Fund invests. Investments in closed-end funds may involve payment of substantial premiums above the value of such companies' portfolio securities. Risk of Being an Underlying Fund. An underlying fund to a fund of funds may experience relatively large redemptions or investments as the fund of funds periodically reallocates or rebalances its assets. These transactions may cause the underlying fund to sell portfolio securities to meet such redemptions, or to invest cash from such investments, at times it would not otherwise do so, and may as a result increase transaction costs and adversely affect underlying fund performance. Performance The following information provides some indication of the risks of investing in the Account by showing changes in the Accounts performance from year to year and by showing how the Accounts average annual returns for 1, 5, and 10 years (or, if shorter, the life of the Account) compare with those of one or more broad measures of market performance. Past performance is not necessarily an indication of how the Account will perform in the future. Performance figures for the Accounts do not include any separate account expenses, cost of insurance, or other contract-level expenses; total returns for the Accounts would be lower if such expenses were included. Performance reflects the performance of the predecessor fund. The predecessor funds performance in 1999 benefited from the agreement of Edge and its affiliates to limit the predecessor funds expenses. Performance reflects the performance of the predecessor fund. Performance of the Class 2 shares for periods prior to inception of the class reflects performance of the Class 1 shares, which have the same investments as Class 2 shares, but has been adjusted downward to reflect the higher expenses of Class 2 shares. The Investment Advisor and Sub-Advisor believe the S&P 500 Index is a better representation of the investment universe for this Accounts investment philosophy than the Barclays Capital Aggregate Bond Index or the Russell 3000 Index. The Barclays Capital Aggregate Bond Index shows performance of domestic taxable fixed-income securities. The Russell 3000 Index shows performance of the largest 3000 US companies representing approximately 98% of the investable US equity market. Highest return for a quarter during the period of the bar chart above: Q2 03 16.85% Lowest return for a quarter during the period of the bar chart above: Q4 08 -22.38% Average Annual Total Returns (%) For the periods ended December 31, 2009 Past 1 Year Past 5 Years Past 10 Years SAM Strategic Growth Portfolio - Class 1 (inception 06/03/1997) 27.45% 1.26% 1.38% SAM Strategic Growth Portfolio - Class 2 (inception 11/06/2001) S&P 500 Index (reflects no deduction for fees, expenses, or taxes) 26.46 0.42 -0.95 Barclays Capital Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) 5.93 4.97 6.33 Russell 3000 Index (reflects no deduction for fees, expenses, or taxes) 28.34 0.76 -0.20 Management Investment Advisor: Principal Management Corporation Sub-Advisor(s) and Portfolio Manager(s): Edge Asset Management, Inc.  Charlie D. Averill (since 2010), Portfolio Manager  Jill R. Cuniff (since 2010), Portfolio Manager  Todd A. Jablonski (since 2010), Portfolio Manager Tax Information The Fund intends to comply with applicable variable asset diversification regulations. Taxation to you will depend on what you do with your variable life insurance or variable annuity contract. See your variable product prospectus for information about the tax implications of investing in the Accounts. Payments to Broker-Dealers and Other Financial Intermediaries. If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank, insurance company, investment adviser, etc.), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. These payments may also create a conflict of interest by influencing the broker-dealer or other intermediary and your sales person to recommend one share class of the Fund over another share class, or to recommend one variable annuity, variable life insurance policy or mutual fund over another. Ask your salesperson or visit your financial intermediary's Web site for more information. ADDITIONAL INFORMATION ABOUT INVESTMENT STRATEGIES AND RISKS Each Account's investment objective is described in the summary description of each Account. The Board of Directors may change an Account's objective or the investment strategies without a shareholder vote if it determines such a change is in the best interests of the Account. If there is a material change to the Accounts investment objective or investment strategies, you should consider whether the Account remains an appropriate investment for you. There is no guarantee that an Account will meet its objective. Each Account is designed to be a portion of an investor's portfolio. None of the Accounts is intended to be a complete investment program. Investors should consider the risks of each Account before making an investment and be prepared to maintain the investment during periods of adverse market conditions. It is possible to lose money by investing in the Accounts. Each Account is subject to risk of being an underlying fund to the extent that a fund of fund invests in the Account. The following table lists the Accounts and identifies whether the strategies and risks discussed in this section are principal, non-principal, or not applicable to each Account. The risks described below for the Accounts that operate as fund of funds - Principal LifeTime Accounts, the Strategic Asset Management (SAM) Portfolios, the Diversified Balanced Account, and the Diversified Growth Account - are risks at the fund of funds level. These Accounts are also subject to the risks of the underlying funds in which they invest. The Statement of Additional Information (SAI) contains additional information about investment strategies and their related risks. The term Account, as used in this section, includes any of the investment portfolios of Principal Funds, Inc. in which the SAM Portfolios may invest from time to time at the discretion of Edge, the Sub-Advisor for the SAM Portfolios, the underlying funds of the Principal LifeTime Accounts, or the underlying funds of the Diversified Balanced Account or the Diversified Growth Account. BOND & INVESTMENT STRATEGIES ASSET MORTGAGE DIVERSIFIED DIVERSIFIED DIVERSIFIED AND RISKS ALLOCATION BALANCED SECURITIES BALANCED GROWTH INTERNATIONAL Bank Loans (also known as Senior Floating Rate Non-principal Non-principal Non-principal NA NA NA Interests) Convertible Securities Non-principal Non-principal Non-principal NA NA Non-principal Counterparty Risk Principal Principal Principal NA NA Principal Credit Risk Principal Principal Principal NA NA Non-principal Derivatives Principal Principal Principal NA NA Principal Equity Securities Principal Principal NA NA NA Principal Exchange Traded Funds (ETFs) Non-principal Non-principal Non-principal NA NA Non-principal Fixed-Income Securities Principal Principal Principal NA NA Non-principal Foreign Investing Principal Non-principal Principal NA NA Principal Fund of Funds NA NA NA Principal Principal NA High Yield Securities Principal Principal Principal NA NA NA Initial Public Offerings ("IPOs") Principal Non-principal NA NA NA Non-principal Interest Rate Changes Principal Principal Principal NA NA NA Liquidity Risk Non-principal Non-principal Non-principal NA NA Non-principal Management Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships Non-principal Non-principal NA NA NA Non-principal Municipal Obligations and AMT-Subject Bonds Non-principal Non-principal Non-principal NA NA NA BOND & INVESTMENT STRATEGIES ASSET MORTGAGE DIVERSIFIED DIVERSIFIED DIVERSIFIED AND RISKS ALLOCATION BALANCED SECURITIES BALANCED GROWTH INTERNATIONAL Real Estate Investment Trusts Non-principal Non-principal Non-principal NA NA Non-principal Repurchase Agreements Non-principal Non-principal Non-principal NA NA Non-principal Securities Lending Risk Non-principal Non-principal Non-principal NA NA Non-principal Small and Medium Capitalization Companies Principal Principal Non-principal NA NA Principal Temporary Defensive Measures Non-principal Non-principal Non-principal NA NA Non-principal Underlying Funds NA NA Principal NA NA Principal GOVERNMENT & INTERNATIONAL INVESTMENT STRATEGIES EQUITY HIGH QUALITY EMERGING INTERNATIONAL LARGECAP AND RISKS INCOME BOND INCOME MARKETS SMALLCAP BLEND II Bank Loans (also known as Senior Floating Rate Non-principal NA Non-principal NA NA NA Interests) Convertible Securities Non-principal NA Non-principal Non-principal Non-principal Non-principal Counterparty Risk Principal Principal Principal Principal Principal Non-principal Credit Risk Principal Principal Principal NA NA NA Derivatives Non-principal Principal Principal Principal Principal NA Equity Securities Principal NA Non-principal Principal Principal Principal Exchange Traded Funds (ETFs) Non-principal NA NA Non-principal Non-principal Non-principal Fixed-Income Securities Principal Principal Principal Non-principal Non-principal Non-principal Foreign Investing Principal NA Principal Principal Principal Principal Fund of Funds NA NA NA NA NA NA High Yield Securities Principal NA Principal NA NA NA Initial Public Offerings ("IPOs") Non-principal NA NA Non-principal Non-principal Non-principal Interest Rate Changes Principal Principal Principal NA NA NA Liquidity Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Management Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships Non-principal NA NA Non-principal Non-principal Non-principal Municipal Obligations and AMT-Subject Bonds Non-principal Non-principal Non-principal NA NA NA Real Estate Investment Trusts Principal NA Principal Non-principal Non-principal Non-principal Repurchase Agreements Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Securities Lending Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Small and Medium Capitalization Companies Principal NA Non-principal Principal Principal Non-principal Temporary Defensive Measures Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Underlying Funds Principal NA Principal Principal NA NA INVESTMENT STRATEGIES LARGECAP LARGECAP LARGECAP LARGECAP LARGECAP MIDCAP AND RISKS GROWTH GROWTH I S&P 500 INDEX VALUE VALUE III BLEND Bank Loans (also known as Senior Floating Rate NA NA NA NA NA NA Interests) Convertible Securities Non-principal Non-principal NA Non-principal Non-principal Non-principal INVESTMENT STRATEGIES LARGECAP LARGECAP LARGECAP LARGECAP LARGECAP MIDCAP AND RISKS GROWTH GROWTH I S&P 500 INDEX VALUE VALUE III BLEND Counterparty Risk Non-principal Non-principal Principal Non-principal Non-principal Non-principal Credit Risk NA NA NA NA NA NA Derivatives Non-principal Non-principal Principal Non-principal Non-principal Non-principal Equity Securities Principal Principal Principal Principal Principal Principal Exchange Traded Funds (ETFs) Non-principal Non-principal Principal Non-principal Non-principal Non-principal Fixed-Income Securities Non-principal Non-principal NA Non-principal Non-principal Non-principal Foreign Investing Principal Principal Non-principal Non-principal Principal Non-principal Fund of Funds NA NA NA NA NA NA High Yield Securities NA NA NA NA NA NA Initial Public Offerings ("IPOs") Principal Non-principal Non-principal Non-principal Non-principal Principal Interest Rate Changes NA NA NA NA NA NA Liquidity Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Management Risk Non-principal Non-principal NA Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Municipal Obligations and AMT-Subject Bonds NA NA NA NA NA NA Real Estate Investment Trusts Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Repurchase Agreements Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Securities Lending Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Small and Medium Capitalization Companies Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Temporary Defensive Measures Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Underlying Funds Principal Principal Principal Principal Principal Principal PRINCIPAL PRINCIPAL INVESTMENT STRATEGIES MIDCAP MIDCAP MONEY MORTGAGE CAPITAL LIFETIME AND RISKS GROWTH I VALUE II MARKET SECURITIES APPRECIATION Bank Loans (also known as Senior Floating Rate NA NA NA NA Non-principal NA Interests) Convertible Securities Non-principal Non-principal NA NA Non-principal NA Counterparty Risk Non-principal Non-principal Principal Principal Principal NA Credit Risk NA NA Principal Principal Principal NA Derivatives Non-principal Non-principal NA Principal Non-principal NA Equity Securities Principal Principal NA NA Principal NA Exchange Traded Funds (ETFs) Non-principal Non-principal NA NA Non-principal NA Fixed-Income Securities Non-principal Non-principal Principal Principal Principal NA Foreign Investing Principal Principal Principal NA Principal NA Fund of Funds NA NA NA NA NA Principal High Yield Securities NA NA NA NA Principal NA Initial Public Offerings ("IPOs") Principal Non-principal NA NA Non-principal NA PRINCIPAL PRINCIPAL INVESTMENT STRATEGIES MIDCAP MIDCAP MONEY MORTGAGE CAPITAL LIFETIME AND RISKS GROWTH I VALUE II MARKET SECURITIES APPRECIATION Interest Rate Changes NA NA Principal Principal Principal NA Liquidity Risk Non-principal Non-principal Non-principal Non-principal Non-principal NA Management Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships Non-principal Non-principal NA NA Non-principal NA Municipal Obligations and AMT-Subject Bonds NA NA NA Non-principal Non-principal NA Real Estate Investment Trusts Non-principal Principal NA Non-principal Principal NA Repurchase Agreements Non-principal Non-principal Non-principal Principal Non-principal NA Securities Lending Risk Non-principal Non-principal Non-principal Non-principal Non-principal NA Small and Medium Capitalization Companies Principal Principal NA NA Principal NA Temporary Defensive Measures Non-principal Non-principal NA Non-principal Non-principal NA Underlying Funds Principal NA NA Principal Principal NA PRINCIPAL PRINCIPAL PRINCIPAL PRINCIPAL PRINCIPAL LIFETIME INVESTMENT STRATEGIES LIFETIME LIFETIME LIFETIME LIFETIME STRATEGIC REAL ESTATE AND RISKS INCOME SECURITIES Bank Loans (also known as Senior Floating Rate NA NA NA NA NA Non-principal Interests) Convertible Securities NA NA NA NA NA Non-principal Counterparty Risk NA NA NA NA NA Principal Credit Risk NA NA NA NA NA Principal Derivatives NA NA NA NA NA Non-principal Equity Securities NA NA NA NA NA Principal Exchange Traded Funds (ETFs) NA NA NA NA NA Non-principal Fixed-Income Securities NA NA NA NA NA Principal Foreign Investing NA NA NA NA NA Non-principal Fund of Funds Principal Principal Principal Principal Principal NA High Yield Securities NA NA NA NA NA Non-principal Initial Public Offerings ("IPOs") NA NA NA NA NA Principal Interest Rate Changes NA NA NA NA NA Principal Liquidity Risk NA NA NA NA NA Non-principal Management Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships NA NA NA NA NA Non-principal Municipal Obligations and AMT-Subject Bonds NA NA NA NA NA Non-principal Real Estate Investment Trusts NA NA NA NA NA Principal Repurchase Agreements NA NA NA NA NA Non-principal Securities Lending Risk NA NA NA NA NA Non-principal Small and Medium Capitalization Companies NA NA NA NA NA Principal PRINCIPAL PRINCIPAL PRINCIPAL PRINCIPAL PRINCIPAL LIFETIME INVESTMENT STRATEGIES LIFETIME LIFETIME LIFETIME LIFETIME STRATEGIC REAL ESTATE AND RISKS INCOME SECURITIES Temporary Defensive Measures NA NA NA NA NA Non-principal Underlying Funds NA NA NA NA NA Principal SAM SAM SAM INVESTMENT STRATEGIES SAM CONSERVATIVE CONSERVATIVE SAM FLEXIBLE STRATEGIC SHORT-TERM AND RISKS BALANCED BALANCED GROWTH INCOME GROWTH BOND Bank Loans (also known as Senior Floating Rate NA NA NA NA NA Non-principal Interests) Convertible Securities NA NA NA NA NA Non-principal Counterparty Risk NA NA NA NA NA Principal Credit Risk NA NA NA NA NA Principal Derivatives NA NA NA NA NA Principal Equity Securities NA NA NA NA NA NA Exchange Traded Funds (ETFs) NA NA NA NA NA NA Fixed-Income Securities NA NA NA NA NA Principal Foreign Investing NA NA NA NA NA Principal Fund of Funds Principal Principal Principal Principal Principal NA High Yield Securities NA NA NA NA NA Principal Initial Public Offerings ("IPOs") NA NA NA NA NA NA Interest Rate Changes NA NA NA NA NA Principal Liquidity Risk NA NA NA NA NA Non-principal Management Risk Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships NA NA NA NA NA NA Municipal Obligations and AMT-Subject Bonds NA NA NA NA NA Non-principal Real Estate Investment Trusts NA NA NA NA NA Principal Repurchase Agreements NA NA NA NA NA Non-principal Securities Lending Risk NA NA NA NA NA Non-principal Small and Medium Capitalization Companies NA NA NA NA NA Non-principal Temporary Defensive Measures Non-principal Non-principal Non-principal Non-principal Non-principal Non-principal Underlying Funds NA NA NA NA NA NA INVESTMENT STRATEGIES SHORT-TERM SMALLCAP SMALLCAP SMALLCAP AND RISKS INCOME BLEND GROWTH II VALUE I Bank Loans (also known as Senior Floating Rate NA NA NA NA Interests) Convertible Securities Non-principal Non-principal Non-principal Non-principal Counterparty Risk Principal Non-principal Non-principal Non-principal Credit Risk Principal NA NA NA Derivatives Principal Non-principal Non-principal Non-principal INVESTMENT STRATEGIES SHORT-TERM SMALLCAP SMALLCAP SMALLCAP AND RISKS INCOME BLEND GROWTH II VALUE I Equity Securities NA Principal Principal Principal Exchange Traded Funds (ETFs) NA Non-principal Non-principal Non-principal Fixed-Income Securities Principal Non-principal Non-principal Non-principal Foreign Investing Principal Non-principal Principal Principal Fund of Funds NA NA NA NA High Yield Securities Non-principal NA NA NA Initial Public Offerings ("IPOs") NA Principal Principal Principal Interest Rate Changes Principal NA NA NA Liquidity Risk Non-principal Non-principal Non-principal Non-principal Management Risk Non-principal Non-principal Non-principal Non-principal Market Volatility Non-principal Non-principal Non-principal Non-principal Master Limited Partnerships NA Non-principal Non-principal Non-principal Municipal Obligations and AMT-Subject Bonds Non-principal NA NA NA Real Estate Investment Trusts Principal Non-principal Non-principal Principal Repurchase Agreements Non-principal Non-principal Non-principal Non-principal Securities Lending Risk Non-principal Non-principal Non-principal Non-principal Small and Medium Capitalization Companies Non-principal Principal Principal Principal Temporary Defensive Measures Non-principal Non-principal Non-principal Non-principal Underlying Funds Principal NA Principal Principal (1) These risks are not deemed principal for purposes of this table because they apply to almost all funds; however, in certain circumstances, they could significantly affect the net asset value, yield, and total return. Securities and Investment Practices Market Volatility. The value of an Accounts portfolio securities may go down in response to overall stock or bond market movements. Markets tend to move in cycles, with periods of rising prices and periods of falling prices. Stocks tend to go up and down in value more than bonds. If the Accounts investments are concentrated in certain sectors, its performance could be worse than the overall market. The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. It is possible to lose money when investing in the Account. Equity Securities. Equity securities include common stocks, preferred stocks, convertible securities, depositary receipts, rights (a right is an offering of common stock to investors who currently own shares which entitle them to buy subsequent issues at a discount from the offering price), and warrants (a warrant is a certificate granting its owner the right to purchase securities from the issuer at a specified price, normally higher than the current market price) . Common stocks, the most familiar type, represent an equity (ownership) interest in a corporation. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Fixed-Income Securities. Fixed-income securities include bonds and other debt instruments that are used by issuers to borrow money from investors (some examples include investment grade corporate bonds, mortgage-backed securities, U.S. government securities and asset-backed securities). The issuer generally pays the investor a fixed, variable, or floating rate of interest. The amount borrowed must be repaid at maturity. Some debt securities, such as zero coupon bonds, do not pay current interest, but are sold at a discount from their face values. Interest Rate Changes. Fixed-income securities are sensitive to changes in interest rates. In general, fixed-income security prices rise when interest rates fall and fall when interest rates rise. Longer term bonds and zero coupon bonds are generally more sensitive to interest rate changes. If interest rates fall, issuers of callable bonds may call (repay) securities with high interest rates before their maturity dates; this is known as call risk. In this case, an Account would likely reinvest the proceeds from these securities at lower interest rates, resulting in a decline in the Account's income. Credit Risk. Fixed-income security prices are also affected by the credit quality of the issuer. Investment grade debt securities are medium and high quality securities. Some bonds, such as lower grade or junk bonds, may have speculative characteristics and may be particularly sensitive to economic conditions and the financial condition of the issuers. To the extent that the mortgages underlying mortgage-backed securities are sub-prime mortgages (mortgages granted to borrowers whose credit histories would not support conventional mortgages), the risk of default is higher. Counterparty Risk . Counterparty risk is the risk that the issuer or guarantor of a fixed-income security or other obligation, the counterparty to a derivatives contract or repurchase agreement, or the borrower of a portfolios securities will be unable or unwilling to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Management Risk The performance of an Account that is actively managed will reflect in part the ability of the advisor or sub-advisor(s) to make investment decisions that are suited to achieving the Accounts investment objective. The Accounts that are actively managed are prepared to invest in securities, sectors, or industries differently from the benchmark. If a sub- advisor's investment strategies do not perform as expected, the Account could underperform other funds with similar investment objectives or lose money. Liquidity Risk An Account is exposed to liquidity risk when trading volume, lack of a market maker, or legal restrictions impair the Accounts ability to sell particular securities or close derivative positions at an advantageous price. Accounts with principal investment strategies that involve securities of companies with smaller market capitalizations, foreign securities, derivatives, or securities with substantial market and/or credit risk tend to have the greatest exposure to liquidity risk. Repurchase Agreements Repurchase agreements typically involve the purchase of debt securities from a financial institution such as a bank, savings and loan association, or broker-dealer. A repurchase agreement provides that the Account sells back to the seller and that the seller repurchases the underlying securities at a specified price on a specific date. Repurchase agreements may be viewed as loans by an Account collateralized by the underlying securities. This arrangement results in a fixed rate of return that is not subject to market fluctuation while the Account holds the security. In the event of a default or bankruptcy by a selling financial institution, the affected Account bears a risk of loss. To minimize such risks, the Account enters into repurchase agreements only with parties a Sub-Advisor deems creditworthy (those that are large, well-capitalized and well-established financial institutions). In addition, the value of the securities collateralizing the repurchase agreement is, and during the entire term of the repurchase agreement remains, at least equal to the repurchase price, including accrued interest. Bank Loans (also known as Senior Floating Rate Interests) Bank loans hold the most senior position in the capital structure of a business entity (the Borrower), are typically secured by specific collateral, and have a claim on the assets and/or stock of the Borrower that is senior to that held by subordinated debtholders and stockholders of the Borrower. Bank loans are typically structured and administered by a financial institution that acts as the agent of the lenders participating in the bank loan. Bank loans are rated below- investment-grade, which means they are more likely to default than investment-grade loans. A default could lead to non-payment of income which would result in a reduction of income to the Account and there can be no assurance that the liquidation of any collateral would satisfy the Borrowers obligation in the event of non-payment of scheduled interest or principal payments, or that such collateral could be readily liquidated. Bank loans pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR) or the prime rate offered by one or more major United States banks. Bank loans generally are subject to mandatory and/or optional prepayment. Because of these mandatory prepayment conditions and because there may be significant economic incentives for the borrower to repay, prepayments of senior floating rate interests may occur. High Yield Securities Accounts may invest in debt securities rated BB+ or lower by Standard & Poors Ratings Services or Ba1 or lower by Moodys or, if not rated, determined to be of equivalent quality by the Manager or the Sub-Advisor. Such securities are sometimes referred to as high yield or junk bonds and are considered speculative; such securities could be in default at time of purchase. The Principal Funds, Inc. High Yield Fund may invest all of its assets in these securities and will generally invest at least 80% of its assets in such securities. Investment in high yield bonds involves special risks in addition to the risks associated with investment in highly rated debt securities. High yield bonds may be regarded as predominantly speculative with respect to the issuers continuing ability to meet principal and interest payments. Moreover, such securities may, under certain circumstances, be less liquid than higher rated debt securities. Analysis of the creditworthiness of issuers of high yield securities may be more complex than for issuers of higher quality debt securities. The ability of an Account to achieve its investment objective may, to the extent of its investment in high yield bonds, be more dependent on such credit analysis than would be the case if the Account were investing in higher quality bonds. High yield bonds may be more susceptible to real or perceived adverse economic and competitive industry conditions than higher-grade bonds. The prices of high yield bonds have been found to be less sensitive to interest rate changes than more highly rated investments, but more sensitive to adverse economic downturns or individual corporate developments. If the issuer of high yield bonds defaults, an Account may incur additional expenses to seek recovery. The secondary market on which high yield bonds are traded may be less liquid than the market for higher-grade bonds. Less liquidity in the secondary trading market could adversely affect the price at which an Account could sell a high yield bond and could adversely affect and cause large fluctuations in the daily price of the Accounts shares. Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may decrease the value and liquidity of high yield bonds, especially in a thinly traded market. The use of credit ratings for evaluating high yield bonds also involves certain risks. For example, credit ratings evaluate the safety of principal and interest payments, not the market value risk of high yield bonds. Also, credit rating agencies may fail to change credit ratings in a timely manner to reflect subsequent events. If a credit rating agency changes the rating of a portfolio security held by an Account, the Account may retain the security if the Manager or Sub-Advisor thinks it is in the best interest of shareholders. Real Estate Investment Trusts Accounts may invest in real estate investment trust securities, herein referred to as REITs. REITs involve certain unique risks in addition to those risks associated with investing in the real estate industry in general (such as possible declines in the value of real estate, lack of availability of mortgage funds, or extended vacancies of property). Equity REITs may be affected by changes in the value of the underlying property owned by the REITs, while mortgage REITs may be affected by the quality of any credit extended. REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, risks of default by borrowers, and self-liquidation. As an investor in a REIT, the Account will be subject to the REITs expenses, including management fees, and will remain subject to the Accounts advisory fees with respect to the assets so invested. REITs are also subject to the possibilities of failing to qualify for the special tax treatment accorded REITs under the Internal Revenue Code, and failing to maintain their exemptions from registration under the 1940 Act. Investment in REITs involves risks similar to those associated with investing in small capitalization companies. REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. Initial Public Offerings (IPOs) An IPO is a companys first offering of stock to the public. IPO risk is that the market value of IPO shares will fluctuate considerably due to factors such as the absence of a prior public market, unseasoned trading, the small number of shares available for trading and limited information about the issuer. The purchase of IPO shares may involve high transaction costs. IPO shares are subject to market risk and liquidity risk. In addition, the market for IPO shares can be speculative and/or inactive for extended periods of time. The limited number of shares available for trading in some IPOs may make it more difficult for an Account to buy or sell significant amounts of shares without an unfavorable impact on prevailing prices. Investors in IPO shares can be affected by substantial dilution in the value of their shares by sales of additional shares and by concentration of control in existing management and principal shareholders. When the Accounts asset base is small, a significant portion of the Accounts performance could be attributable to investments in IPOs because such investments would have a magnified impact on the Account. As the Accounts assets grow, the effect of the Accounts investments in IPOs on the Accounts performance probably will decline, which could reduce the Accounts performance. Because of the price volatility of IPO shares, an Account may choose to hold IPO shares for a very short period of time. This may increase the turnover of the Accounts portfolio and lead to increased expenses to the Account, such as commissions and transaction costs. By selling IPO shares, the Account may realize taxable gains it will subsequently distribute to shareholders. Municipal Obligations and AMT-Subject Bonds The two principal classifications of municipal bonds are general obligation and revenue bonds. General obligation bonds are secured by the issuers pledge of its full faith and credit, with either limited or unlimited taxing power for the payment of principal and interest. Revenue bonds are not supported by the issuers full taxing authority. Generally, they are payable only from the revenues of a particular facility, a class of facilities, or the proceeds of another specific revenue source. AMT-subject bonds are municipal obligations issued to finance certain private activities, such as bonds used to finance airports, housing projects, student loan programs, and water and sewer projects. Interest on AMT-subject bonds is an item of tax preference for purposes of the federal individual alternative minimum tax (AMT) and will also give rise to corporate alternative minimum taxes. See Tax Considerations for a discussion of the tax consequences of investing in the Accounts. Current federal income tax laws limit the types and volume of bonds qualifying for the federal income tax exemption of interest, which may have an effect upon the ability of the Account to purchase sufficient amounts of tax-exempt securities. Derivatives Generally, a derivative is a financial arrangement, the value of which is derived from, or based on, a traditional security, asset, or market index. Certain derivative securities are described more accurately as index/structured securities. Index/structured securities are derivative securities whose value or performance is linked to other equity securities (such as depositary receipts), currencies, interest rates, indices, or other financial indicators (reference indices). Some derivatives, such as mortgage-related and other asset-backed securities, are in many respects like any other investment, although they may be more volatile or less liquid than more traditional debt securities. There are many different types of derivatives and many different ways to use them. Futures, forward contracts, and options are commonly used for traditional hedging purposes to attempt to protect an Account from exposure to changing interest rates, securities prices, or currency exchange rates and for cash management purposes as a low- cost method of gaining exposure to a particular securities market without investing directly in those securities. The Accounts may enter into put or call options, futures contracts, options on futures contracts, over-the-counter swap contracts (e.g., interest rate swaps, total return swaps and credit default swaps), currency futures contracts and options, options on currencies, and forward currency contracts for both hedging and non-hedging purposes. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a future date at a price set in the contract. An Account will not hedge currency exposure to an extent greater than the approximate aggregate market value of the securities held or to be purchased by the Account (denominated or generally quoted or currently convertible into the currency). The Accounts may enter into forward commitment agreements (not as a principal investment strategy), which call for the Account to purchase or sell a security on a future date at a fixed price. Each of the Accounts may also enter into contracts to sell its investments either on demand or at a specific interval. Generally, no Account may invest in a derivative security unless the reference index or the instrument to which it relates is an eligible investment for the Account or the reference currency relates to an eligible investment for the Account. The return on a derivative security may increase or decrease, depending upon changes in the reference index or instrument to which it relates. If an Accounts Sub-Advisor hedges market conditions incorrectly or employs a strategy that does not correlate well with the Accounts investment, these techniques could result in a loss. These techniques may increase the volatility of an Account and may involve a small investment of cash relative to the magnitude of the risk assumed. The risks associated with derivative investments include:  the risk that the underlying security, interest rate, market index, or other financial asset will not move in the direction the Manager or Sub-Advisor anticipated;  the possibility that there may be no liquid secondary market which may make it difficult or impossible to close out a position when desired;  the risk that adverse price movements in an instrument can result in a loss substantially greater than an Accounts initial investment; and  the possibility that the counterparty may fail to perform its obligations. For currency contracts, there is also a risk of government action through exchange controls that would restrict the ability of the Fund to deliver or receive currency. Exchange Traded Funds (ETFs) These are a type of index or actively managed fund bought and sold on a securities exchange. An ETF trades like common stock. Shares in an index ETF represent an interest in a fixed portfolio of securities designed to track a particular market index. An Account could purchase shares issued by an ETF to gain exposure to a portion of the U.S. or a foreign market while awaiting purchase of underlying securities. The risks of owning an ETF generally reflect the risks of owning the underlying securities they are designed to track, although ETFs have management fees that increase their costs. Account shareholders indirectly bear their proportionate share of the expenses of the ETFs in which the fund invests. Convertible Securities Convertible securities are fixed-income securities that an Account has the right to exchange for equity securities at a specified conversion price. The option allows the Account to realize additional returns if the market price of the equity securities exceeds the conversion price. For example, the Account may hold fixed-income securities that are convertible into shares of common stock at a conversion price of $10 per share. If the market value of the shares of common stock reached $12, the Account could realize an additional $2 per share by converting its fixed-income securities. Convertible securities have lower yields than comparable fixed-income securities. In addition, at the time a convertible security is issued, the conversion price exceeds the market value of the underlying equity securities. Thus, convertible securities may provide lower returns than non-convertible fixed-income securities or equity securities depending upon changes in the price of the underlying equity securities. However, convertible securities permit the Account to realize some of the potential appreciation of the underlying equity securities with less risk of losing its initial investment. An Account treats convertible securities as both fixed-income and equity securities for purposes of investment policies and limitations because of their unique characteristics. An Account may invest in convertible securities without regard to their ratings. Foreign Investing For the purpose of this restriction, foreign companies are:  companies with their principal place of business or principal office outside the U.S. or  companies for which the principal securities trading market is outside the U.S. Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of Account assets is not invested and earning no return. If an Account is unable to make intended security purchases due to settlement problems, the Account may miss attractive investment opportunities. In addition, an Account may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political or social instability, or diplomatic developments that could affect an Accounts investments in those countries. In addition, an Account may also suffer losses due to nationalization, expropriation or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility or exchange rates could result in investment losses for an Account. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to Account investors. To protect against future uncertainties in foreign currency exchange rates, the Accounts are authorized to enter into certain foreign currency exchange transactions. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Accounts intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which an Account has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of an Accounts portfolio. An Account may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. An Account may choose to invest in a foreign company by purchasing depositary receipts. Depositary receipts are certificates of ownership of shares in a foreign-based issuer held by a bank or other financial institution. They are alternatives to purchasing the underlying security but are subject to the foreign securities to which they relate. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the Account to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods extremely high, rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. An Account could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Small and Medium Capitalization Companies Accounts may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a companys outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Small companies may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Smaller companies may be less mature than larger companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources, or less depth in management than larger or more established companies. Unseasoned issuers are companies with a record of less than three years of continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companys growth prospects. As a result, these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the companys management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. Master Limited Partnerships Certain Accounts invest in master limited partnerships (MLPs). MLPs tend to pay relatively higher distributions than other types of companies. The amount of cash that each individual MLP can distribute to its partners will depend on the amount of cash it generates from operations, which will vary from quarter to quarter depending on factors affecting the market generally and on factors affecting the particular business lines of the MLP. Available cash will also depend on the MLPs' level of operating costs (including incentive distributions to the general partner), level of capital expenditures, debt service requirements, acquisition costs (if any), fluctuations in working capital needs and other factors. The benefit derived from investment in MLPs depends largely on the MLPs being treated as partnerships for federal income tax purposes. As a partnership, an MLP has no federal income tax liability at the entity level. If, as a result of a change in current law or a change in an MLP's business, an MLP were treated as a corporation for federal income tax purposes, the MLP would be obligated to pay federal income tax on its income at the corporate tax rate. If an MLP were classified as a corporation for federal income tax purposes, the amount of cash available for distribution would be reduced and the distributions received might be taxed entirely as dividend income. Temporary Defensive Measures From time to time, as part of its investment strategy, each Account (other than the Money Market Account which may invest in high quality money market securities at any time) may invest without limit in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions. To the extent that the Account is in a defensive position, it may lose the benefit of upswings and limit its ability to meet its investment objective. For this purpose, cash equivalents include: bank notes, bank certificates of deposit, bankers acceptances, repurchase agreements, commercial paper, and commercial paper master notes which are floating rate debt instruments without a fixed maturity. In addition, an Account may purchase U.S. government securities, preferred stocks and debt securities, whether or not convertible into or carrying rights for common stock. Fund of Funds The performance and risks of the Diversified Balanced Account, Diversified Growth Account and each Principal LifeTime Account and Strategic Asset Management (SAM) Portfolio directly correspond to the performance and risks of the underlying funds in which the Account or Portfolio invests. By investing in many underlying funds, the Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts and SAM Portfolios have partial exposure to the risks of many different areas of the market. The more the Diversified Balanced Account, Diversified Growth Account, a Principal LifeTime Account or SAM Portfolio allocates to stock funds, the greater the expected risk. As of December 31, 2009, the Principal LifeTime Accounts and SAM Portfolios assets were allocated among the underlying funds as identified in the tables below: Principal Principal Principal Principal Principal Principal LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime Strategic Income Underlying Fund Account Account Account Account Account Account Bond & Mortgage Securities Account 15.6% 12.3% 5.8% 3.7% 1.2% 20.6% Core Plus Bond Fund I 13.4% 11.8% 9.2% 3.7% 2.3% 19.8% Disciplined LargeCap Blend Fund 8.2% 10.2% 11.9% 12.3% 12.3% 3.2% Global Diversified Income Fund 2.3%     6.0% High Yield Fund I 4.1% 5.6% 5.3% 6.7% 6.9% 1.9% Inflation Protection Fund 3.7%     12.1% International Emerging Markets Fund 2.3% 3.3% 4.2% 4.4% 4.7% 0.9% International Fund I 3.4% 4.5% 5.3% 5.9% 6.3% 1.5% International Growth Fund 3.5% 4.7% 5.9% 6.1% 6.5% 1.5% International Value Fund I 3.4% 4.5% 5.9% 6.1% 6.4% 1.5% LargeCap Blend Fund I 4.4% 5.3% 6.1% 6.4% 6.4% 1.8% LargeCap Growth Account 3.5% 4.4% 5.9% 6.4% 6.9% 1.5% LargeCap Growth Account I 4.3% 5.8% 6.8% 8.6% 8.9% 1.6% LargeCap Value Account 2.3% 2.8% 3.9% 4.1% 4.5% 1.2% LargeCap Value Account III 2.0% 2.8% 3.8% 4.0% 4.4% 1.2% LargeCap Value Fund I 2.1% 2.9% 3.8% 4.0% 4.5% 0.9% MidCap Growth Fund III 1.5% 1.6% 2.1% 2.3% 2.5% 0.8% MidCap Value Fund I 1.2% 1.5% 2.1% 2.2% 2.4% 0.9% Money Market Account 0.6%     3.1% Money Market Fund 2.8%     8.1% Preferred Securities Fund 6.1% 5.8% 2.3% 3.8% 2.8% 3.7% Real Estate Securities Account 6.0% 5.3% 5.1% 3.8% 4.1% 4.7% SmallCap Growth Fund I 1.0% 1.6% 1.9% 2.3% 2.6%  SmallCap S&P 600 Index Fund 1.3% 1.8% 1.0% 1.0% 1.0% 1.5% SmallCap Value Account I 0.3% 0.3% 0.9% 1.1% 1.2%  SmallCap Value Fund 0.7% 1.2% 0.8% 1.1% 1.2%  Total 100.0% 100.0% 100.0% 100.0% 100.0% 100.0% SAM SAM SAM SAM SAM Conservative Conservative Flexible Strategic Balanced Balanced Growth Income Growth Underlying Fund Portfolio Portfolio Portfolio Portfolio Portfolio Disciplined LargeCap Blend Fund 5.1% 3.7% 6.2% 2.4% 8.8% Diversified International Account 6.4% 4.3% 8.9% 2.8% 10.0% Equity Income Account 12.9% 8.3% 16.6% 4.8% 17.4% High Yield Fund 4.6% 6.5% 3.0% 7.9% 4.7% Income Account 11.3% 17.8% 4.6% 22.9%  International Emerging Markets Account 2.5% 1.8% 3.2% 1.0% 3.8% LargeCap Growth Account 9.0% 5.9% 11.5% 3.9% 12.1% LargeCap Growth Fund II 9.1% 6.0% 11.7% 4.0% 12.3% LargeCap Value Account III 5.0% 3.0% 6.2% 3.4% 7.9% MidCap Blend Account 3.5% 2.6% 5.5% 2.3% 6.2% Money Market Account 0.3% 0.5% 0.5% 0.1% 0.3% Mortgage Securities Account 13.5% 21.8% 5.5% 25.8%  Preferred Securities Fund 4.3% 4.7% 1.9% 6.2%  Principal Capital Appreciation Account 4.5% 3.2% 6.4% 1.0% 7.1% Real Estate Securities Account 2.5% 1.9% 3.3% 1.2% 3.6% Short-Term Income Account 1.9% 5.4% 0.5% 8.9% 0.3% SmallCap Growth Account II 1.8% 1.3% 2.2% 0.7% 2.8% SmallCap Value Account I 1.8% 1.3% 2.3% 0.7% 2.7% Total 100.0% 100.0% 100.0% 100.0% 100.0% The Diversified Balanced Account, Diversified Growth Account and each Principal LifeTime Account and SAM Portfolio indirectly bear its pro-rata share of the expenses of the Underlying Funds in which they invest, as well as directly incurring expenses. Therefore, investment in the Diversified Balanced Account, Diversified Growth Account, a Principal LifeTime Account or SAM Portfolio is more costly than investing directly in shares of the Underlying Funds. If you are considering investing in a Principal LifeTime Account, you should take into account your estimated retirement date and risk tolerance. In general, each Principal LifeTime Account is managed with the assumption that the investor will invest in a Principal LifeTime Account whose stated date is closest to the date the shareholder retires. Choosing an Account targeting an earlier date represents a more conservative choice; targeting an Account with a later date represents a more aggressive choice. It is important to note that the retirement year of the Account you select should not necessarily represent the specific year you intend to start drawing retirement assets. It should be a guide only. Generally, the potential for higher returns over time is accompanied by the higher risk of a decline in the value of your principal. Investors should realize that the Principal LifeTime Accounts are not a complete solution to their retirement needs. Investors must weigh many factors when considering when to retire, what their retirement needs will be, and what sources of income they may have. Funds of funds can be subject to payment in kind liquidity risk: If an underlying fund pays a redemption request by the Fund wholly or partly by a distribution-in-kind of portfolio securities rather than in cash, the Fund may hold such portfolio securities until its sub-advisor determines that it is appropriate to dispose of them. Underlying Funds An underlying fund to a fund of funds may experience relatively large redemptions or purchases as the fund of funds periodically reallocates or rebalances its assets. These transactions may accelerate the realization of taxable income if sales of portfolio securities result in gains and could increase transaction costs. In addition, when a fund of funds reallocates or redeems significant assets away from an underlying fund, the loss of assets to the underlying fund could result in increased expense ratios for that fund. Principal and the Sub-Advisors for the funds of funds are committed to minimizing the potential impact of underlying fund risk on underlying funds to the extent consistent with pursuing the investment objectives of the fund of funds which it manages. The following tables show the percentage of the outstanding shares of underlying funds owned by the Principal LifeTime Funds and SAM Portfolios as of December 31, 2009. PRINCIPAL LIFETIME ACCOUNTS Principal Principal Principal Principal Principal Principal LifeTime LifeTime LifeTime LifeTime LifeTime LifeTime Strategic Income Underlying Fund Account Account Account Account Account Account Total Bond & Mortgage Securities Account 2.02% 6.55% 1.12% 0.17% 0.04% 1.48% 11.38% Core Plus Bond Fund I 0.26% 0.94% 0.27% 0.03% 0.01% 0.21% 1.72% Disciplined LargeCap Blend Fund 0.14% 0.74% 0.31% 0.08% 0.05% 0.03% 1.35% Global Diversified Income Fund 0.98%     1.40% 2.38% High Yield Fund I 0.16% 0.92% 0.32% 0.10% 0.07% 0.04% 1.61% Inflation Protection Fund 0.34%     0.61% 0.95% International Emerging Markets Fund 0.07% 0.42% 0.20% 0.05% 0.04% 0.02% 0.80% International Fund I 0.09% 0.50% 0.22% 0.06% 0.04% 0.02% 0.93% International Growth Fund 0.11% 0.62% 0.29% 0.07% 0.05% 0.03% 1.17% International Value Fund I 0.15% 0.80% 0.38% 0.10% 0.07% 0.04% 1.54% LargeCap Blend Fund I 0.19% 0.96% 0.41% 0.10% 0.07% 0.04% 1.77% LargeCap Growth Account 0.62% 3.25% 1.58% 0.42% 0.31% 0.15% 6.33% LargeCap Growth Account I 0.84% 4.67% 1.98% 0.62% 0.43% 0.17% 8.71% LargeCap Value Account 0.63% 3.22% 1.61% 0.42% 0.31% 0.19% 6.38% LargeCap Value Account III 0.38% 2.14% 1.07% 0.27% 0.21% 0.12% 4.19% LargeCap Value Fund I 0.07% 0.38% 0.18% 0.05% 0.04% 0.02% 0.74% MidCap Growth Fund III 0.05% 0.22% 0.11% 0.03% 0.02% 0.02% 0.45% MidCap Value Fund I 0.04% 0.21% 0.11% 0.03% 0.02% 0.02% 0.43% Money Market Account 0.07%     0.19% 0.26% Money Market Fund 0.07%     0.12% 0.19% Preferred Securities Fund 0.11% 0.41% 0.06% 0.02% 0.01% 0.04% 0.65% Real Estate Securities Account 1.61% 5.85% 2.03% 0.38% 0.27% 0.70% 10.84% SmallCap Growth Fund I 0.09% 0.61% 0.27% 0.08% 0.06%  1.11% SmallCap S&P 600 Index Fund 0.12% 0.67% 0.14% 0.03% 0.02% 0.07% 1.05% SmallCap Value Account I 0.10% 0.38% 0.42% 0.13% 0.10%  1.13% SmallCap Value Fund 0.07% 0.47% 0.12% 0.04% 0.03%  0.73% SAM PORTFOLIOS SAM SAM SAM SAM SAM Conservative Conservative Flexible Strategic Balanced Balanced Growth Income Growth Underlying Fund Portfolio Portfolio Portfolio Portfolio Portfolio Total Disciplined LargeCap Blend Fund 1.72% 0.25% 0.53% 0.17% 0.46% 3.13% Diversified International Account 14.55% 1.99% 5.07% 1.36% 3.47% 26.44% Equity Income Account 25.40% 3.32% 8.18% 2.00% 5.21% 44.11% High Yield Fund 1.34% 0.39% 0.22% 0.49% 0.21% 2.65% Income Account 46.92% 14.95% 4.73% 20.17%  86.77% International Emerging Markets Account 12.40% 1.77% 3.99% 1.09% 2.81% 22.06% LargeCap Growth Account 31.10% 4.13% 9.97% 2.85% 6.37% 54.42% LargeCap Growth Fund II 4.44% 0.59% 1.43% 0.42% 0.91% 7.79% LargeCap Value Account III 18.28% 2.26% 5.71% 2.64% 4.44% 33.33% MidCap Blend Account 7.48% 1.15% 2.99% 1.06% 2.01% 14.69% Money Market Account 0.63% 0.21% 0.27% 0.05% 0.10% 1.26% Mortgage Securities Account 48.10% 15.77% 4.95% 19.54%  88.36% Preferred Securities Fund 1.44% 0.32% 0.16% 0.44%  2.36% Principal Capital Appreciation Account 37.66% 5.36% 13.19% 1.82% 8.96% 66.99% Real Estate Securities Account 13.32% 2.01% 4.30% 1.27% 2.87% 23.77% Short-Term Income Account 21.42% 11.98% 1.52% 20.85% 0.51% 56.28% SmallCap Growth Account II 19.26% 2.84% 5.84% 1.62% 4.37% 33.93% SmallCap Value Account I 11.46% 1.68% 3.59% 0.95% 2.57% 20.25% Securities Lending Risk To earn additional income, an Account may lend portfolio securities to approved financial institutions. Risks of such a practice include the possibility that a financial institution becomes insolvent, increasing the likelihood that the Account will be unable to recover the loaned security or its value. Further, the cash collateral received by the Account in connection with such a loan may be invested in a security that subsequently loses value. Portfolio Turnover Portfolio Turnover is the term used in the industry for measuring the amount of trading that occurs in an Accounts portfolio during the year. For example, a 100% turnover rate means that on average every security in the portfolio has been replaced once during the year. Accounts that engage in active trading may have high portfolio turnover rates. Accounts with high turnover rates (more than 100%) often have higher transaction costs (which are paid by the Account) and may lower the Accounts performance. No turnover rate can be calculated for the Money Market Account because of the short maturities of the securities in which it invests. Turnover rates for the other Accounts may be found in the Accounts Financial Highlights table. Please consider all the factors when you compare the turnover rates of different funds. For some funds, high portfolio turnover rates, although increasing transaction expenses, may contribute to higher performance. You should also be aware that the total return line in the Financial Highlights section reflects portfolio turnover costs. PRICING OF ACCOUNT SHARES Each Accounts shares are bought and sold at the current net asset value (NAV) per share. Each Accounts NAV is calculated each day the New York Stock Exchange (NYSE) is open (shares are not priced on the days on which the NYSE is closed for trading). The NYSE is closed on the following holidays: New Years Day, Martin Luther King, Jr. Day, Washingtons Birthday/Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas. The NAV is determined at the close of business of the NYSE (normally 3:00 p.m. Central Time). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in proper form. For all Accounts, except the Money Market Account, the NAV is calculated by:  taking the current market value of the total assets of the Account  subtracting liabilities of the Account  dividing the remainder proportionately into the classes of the Account  subtracting the liabilities of each class  dividing the remainder by the total number of shares owned in that class. With respect to the Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts, and SAM Portfolios, which invest in other registered investment company Accounts and Funds, each Accounts or Portfolios NAV is calculated based on the NAV of such other registered investment company Accounts and Funds in which the Account or Portfolio invests. The securities of the Money Market Account are valued at amortized cost. The calculation procedure is described in the Statement of Additional Information. NOTES:  If market quotations are not readily available for a security owned by an Account, its fair value is determined using a policy adopted by the Directors.  An Accounts securities may be traded on foreign securities markets that generally complete trading at various times during the day prior to the close of the NYSE. Generally, the values of foreign securities used in computing an Accounts NAV are the market quotations as of the close of the foreign market. Foreign securities and currencies are also converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The Account has adopted policies and procedures to fair value some or all securities held by an Account if significant events occur after the close of the market on which the foreign securities are traded but before the Accounts NAV is calculated. Significant events can be specific to a single security or can include events that affect a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. If Principal believes that the market value of any or all of the foreign securities is materially affected by such an event, the securities will be valued, and the Accounts NAV will be calculated, using the policy adopted by the Account. These fair valuation procedures are intended to discourage shareholders from investing in the Account for the purpose of engaging in market timing or arbitrage transactions. The trading of foreign securities generally or in a particular country or countries may not take place on all days the NYSE is open, or may trade on days the NYSE is closed. Thus, the value of the foreign securities held by the Account may change on days when shareholders are unable to purchase or redeem shares.  Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time. These may be referred to as local price and premium price. The premium price is often a negotiated price that may not consistently represent a price at which a specific transaction can be effected. The Fund has a policy to value such securities at a fair value price at which the Manager or the Sub-Advisor expects that the securities may be sold, subject to the oversight of the Funds Board of Directors. DIVIDENDS AND DISTRIBUTIONS The Accounts earn dividends, interest, and other income from investments and distribute this income (less expenses) as dividends. The Accounts also realize capital gains from investments and distribute these gains (less any losses) as capital gain distributions. The Accounts normally make dividends and capital gain distributions at least annually, in June. Dividends and capital gain distributions are automatically reinvested in additional shares of the Account making the distribution. MANAGEMENT OF THE FUND The Manager Principal Management Corporation (Principal) serves as the manager for the Fund. In its handling of the business affairs of the Fund, Principal provides clerical, recordkeeping and bookkeeping services, and keeps the required financial and accounting records. Principal is a subsidiary of Principal Financial Services, Inc. and has managed mutual funds since 1969. The Managers address is Principal Financial Group, 680 8th Street, Des Moines, Iowa 50392. Principal provides investment advisory services with respect to 10-40% of the assets of the following Accounts: LargeCap Blend Account II, LargeCap Growth Account I, LargeCap Value Account III, SmallCap Growth Account II, and SmallCap Value Account I. The remaining assets in each of these Accounts will be managed by the sub- advisor(s) named in the prospectus. Principal provides these investment advisory services through a portfolio manager, Mariateresa Monaco, who functions as a co-employee of Principal and Principal Global Investors, LLC ("PGI") under an investment service agreement. Through the agreement, the portfolio manager has access to PGI's equity management processes, systems, staff, proprietary quantitative model, portfolio construction disciplines, experienced portfolio management, and quantitative research staff. Ms. Monaco also has access to PGI's trading staff and trade execution capabilities along with PGI's order management system, pre- and post-trade compliance system, portfolio accounting system and performance attribution and risk management system. Mariateresa Monaco. Ms. Monaco has worked as a portfolio manager for Principal since 2009. Previously, she worked as a portfolio manager for Principal Global Investors, LLC, where she worked as a portfolio manager since 2005. Prior to that, Ms. Monaco worked for Fidelity Management and Research. She earned a Masters degree in Electrical Engineering from Politecnico di Torino, Italy, a Masters degree in Electrical Engineering from Northeastern University, and an MBA from the Sloan School of Management at the Massachusetts Institute of Technology. Principal provides investment advisory services to the Diversified Balanced and Diversified Growth Accounts. The portfolio managers are James W. Fennessey and Randy L. Welch. They operate as a team, sharing authority, with no limitation on the authority of one portfolio manager in relation to another. Principal provides a substantial part of the investment advisory services to each of the Principal LifeTime Accounts directly, while engaging PGI as a sub-advisor to provide asset allocation services to the Accounts. The portfolio managers Principal has appointed for each Principal LifeTime Account are James Fennessey, Michael P. Finnegan, and Randy L. Welch. The portfolio managers PGI have appointed for each Principal LifeTime Account are David M. Blake, Tim Dunbar, and Dirk Laschanzky. Messrs. Blake, Dunbar, Fennessey, Finnegan, Laschanzky, and Welch share day-to-day management of the Principal LifeTime Accounts according to their respective responsibilities which are described as follows. On behalf of PGI, Messrs. Blake, Dunbar, and Laschanzky develop, implement, and monitor the Accounts strategic or long-term asset class targets and target ranges. On behalf of Principal, Messrs. Fennessey, Finnegan, and Welch implement the strategic asset allocation Messrs. Blake, Dunbar and Laschanzky set, operating as a team, sharing authority and responsibility for research with no limitation on the authority of one portfolio manager in relation to another. James W. Fennessey, CFA. Mr. Fennessey is a Vice President of Principal Management Corporation. Mr. Fennessey joined the Principal Financial Group in 2000. He is the Head of the Manager Research Team that is responsible for analyzing, interpreting and coordinating investment performance data and evaluation of the investment managers under the due diligence program that monitors investment managers used by the Principal Funds. Mr. Fennessey graduated from Truman State University with a BS in Business Administration, with an emphasis in Finance, and a minor in Economics. He has earned the right to use the Chartered Financial Analyst designation. Michael P. Finnegan, CFA. Mr. Finnegan is Chief Investment Officer for Principal Management Corporation. Mr. Finnegan joined the Principal Financial Group in May of 2001 and leads the Investment Services group. As head of Investment Services, Mr. Finnegan is primarily responsible for developing and implementing Principals investment and product development strategies. Prior to joining Principal, Mr. Finnegan worked for Wilshire Associates consulting division providing investment consulting and client service to large institutional clients. Mr. Finnegan has earned the right to use the Chartered Financial Analyst designation and is a member of the ICFA and the Iowa Society of Financial Analysts. He received an M.A. in Finance from the University of Iowa and a B.B.A. in Finance from Iowa State University. Randy L. Welch. Mr. Welch is a Vice President of Principal Management Corporation. Mr. Welch joined the Principal Financial Group in 1989 and oversees the functions of the Investment Services group, which includes investment manager research, investment consulting, performance analysis, and investment communication. He is also responsible for the due diligence program that monitors investment managers used by the Principal Funds. Mr. Welch is an affiliate member of the Chartered Financial Analysts (CFA) Institute. Mr. Welch earned his undergraduate degree from Grand View College and an MBA from Drake University. Cash Management Program Each account has cash available in its portfolios to meet redemption requests and to pay expenses. Additionally, accounts receive cash flows when shareholders purchase shares. Principal will invest the cash, which comprises a very small portion of the accounts portfolios, in money market investments and in stock index futures contracts based on the accounts market cap to gain exposure to the market. Stock index futures provide returns similar to those of common stocks. Principal believes that, over the long term, this strategy will enhance the investment performance of the Accounts. Principal will implement a cash management program for the following Accounts: LargeCap Blend II, LargeCap Growth I, LargeCap Value III, SmallCap Growth II, and SmallCap Value I. The Sub-Advisors Principal has signed contracts with various Sub-Advisors. Under each Sub-Advisory agreement, the Sub-Advisor agrees to assume the obligations of Principal to provide investment advisory service to the portion of the assets of a specific Account or Portfolio allocated to it by Principal. For these services, Principal pays the Sub-Advisor a fee. Principal or the Sub-Advisor provides the Directors of the Fund with a recommended investment program. The program must be consistent with the Accounts investment objective and policies. Within the scope of the approved investment program, the Sub-Advisor advises the Account on its investment policy and determines which securities are bought or sold, and in what amounts. Several of the Accounts have multiple Sub-Advisors. For those Accounts, a team at Principal, consisting of Jessica Bush, James Fennessey and Randy Welch, determines the portion of the Accounts assets each Sub-Advisor will manage and may, from time-to-time, reallocate Account assets among the Sub-Advisors. The decision to do so may be based on a variety of factors, including but not limited to: the investment capacity of each Sub-Advisor, portfolio diversification, volume of net cash flows, fund liquidity, investment performance, investment strategies, changes in each Sub-Advisors firm or investment professionals or changes in the number of Sub-Advisors. Ordinarily, reallocations of Account assets among Sub-Advisors occur as a Sub-Advisor liquidates assets in the normal course of portfolio management and with net new cash flows; however, at times, existing Account assets may be reallocated among Sub-Advisors. Jessica S. Bush, CFA. Ms. Bush joined the Principal Financial Group in 2006. Prior to joining the Principal Financial Group she spent over three years at Putnam Investments. She is a member of the Manager Research Team that is responsible for analyzing, interpreting and coordinating investment performance data and evaluation of the sub- advisors under the due diligence program that monitors investment managers used by the Principal Funds. Ms. Bush earned a Bachelors degree in Business Administration from the University of Michigan. She has earned the right to use the Chartered Financial Analyst designation. The Account summaries identified the portfolio managers and the Accounts they manage. Additional information about the portfolio managers follows. The SAI provides additional information about each portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of securities in the Account. Sub-Advisor: AllianceBernstein L.P. AllianceBernstein). AllianceBernstein is located at 1345 Avenue of the Americas, New York, NY 10105 was founded in 1971 as an independent investment advisor registered with the SEC. The management of, and investment decisions for, the LargeCap Value Account III portfolio are currently made by the North American Investment Policy Group. Joseph G. Paul, David Yuen, Christopher W. Marx, and John D. Phillips are the persons with the most significant responsibility for the day-to-day management of the Accounts portfolio. Christopher W. Marx has been with AllianceBernstein since 1997. He earned an AB in Economics from Harvard, and an MBA from the Stanford Graduate School of Business. Joseph Gerard Paul has been with AllianceBernstein since 1987. He earned a BS from the University of Arizona and an MS from the Sloan School of Management of the Massachusetts Institute of Technology. John D. Phillips, Jr. has been with AllianceBernstein since 1994. He earned a BA from Hamilton College and an MBA from Harvard University. Mr. Phillips has also earned the right to use the Chartered Financial Analyst designation. David Yuen has been with AllianceBernstein since 1998. He earned a BS in Operations Research from Columbia University School of Engineering. Sub-Advisor: Brown Investment Advisory Incorporated (Brown), 901 South Bond Street, Suite 400, Baltimore, Maryland 21231, incorporated in 1995, is a wholly-owned subsidiary of Brown Investment Advisory & Trust Company, which is a wholly-owned subsidiary of Brown Advisory Holdings Incorporated. Kenneth M. Stuzin has been with Brown since 1996. He earned a BA and an MBA from Columbia University. Mr. Stuzin has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: ClearBridge Advisors, LLC, 620 8th Avenue, New York, NY 10018, formed in 2005, is a wholly-owned subsidiary of Legg Mason, Inc. Michael Kagan is lead portfolio manager for the mandate, along with Scott Glasser. As portfolio managers, they are aware of any and all activity in the portfolio, and share full authority for all purchase and sell decisions. Scott Glasser joined ClearBridge in 2005 in connection with the Legg Mason/Citigroup transaction. Previously, Mr. Glasser was a Managing Director of Citigroup Global Markets, Inc. and served as a Portfolio Manager at Smith Barney Asset Management. He earned a BA from Middlebury College and an MBA from Pennsylvania State University. Michael Kagan joined ClearBridge in 2005 in connection with the Legg Mason/Citigroup transaction. Previously, Mr. Kagan was a Managing Director of Citigroup Global Markets, Inc. and served as a Portfolio Manager at Salomon Brothers Asset Management. He earned a BA from Harvard College. Sub-Advisor: Columbus Circle Investors (CCI) is an affiliate of PGI and a member of the Principal Financial Group. CCI was founded in 1975. Its address is Metro Center, One Station Place, Stamford, CT 06902. Anthony Rizza is the lead portfolio manager, and Thomas J. Bisighini, as co-portfolio manaer, has responsibility for research and supports Mr. Rizza on the day-to-day management of the Account. Thomas J. Bisighini has been with CCI since 2004. He earned a BS from Bentley College and an MBA in Finance from Fordham University. Mr. Bisighini has earned the right to use the Chartered Financial Analyst designation. Anthony Rizza has been with CCI since 1991. He earned a BS in Business from the University of Connecticut. Mr. Rizza has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Edge Asset Management, Inc. (Edge) is an affiliate of Principal and a member of the Principal Financial Group. Edge has been in the business of investment management since 1944. Its address is Two Union Square, 601 Union Street, Suite 2200, Seattle, WA 98101-1377. When more than one portfolio manager is identified as being responsible for the day-to day portfolio management, the portfolio managers operate as a team, sharing authority, with no limitation on the authority of one portfolio manager in relation to another. Charlie D. Averill became a portfolio manager in 2010 and previously was a senior quantitative analyst and has worked at Edge since 1990. He earned a Bachelors degree in Economics from Reed College and an M.A. in Economics from Princeton University. Mr. Averill has earned the right to use the Chartered Financial Analyst designation. Jill R. Cuniff became President of Edge in 2009 and became a portfolio manager in 2010. Prior to becoming the President of Edge, Ms. Cuniff was the President of Morley Financial. She earned a Bachelors degree in Business Finance from Montana State University. Philip M. Foreman has been with Edge since 2002. He earned a Bachelors degree in Economics from the University of Washington and an MBA from the University of Puget Sound. Mr. Foreman has earned the right to use the Chartered Financial Analyst designation. John R. Friedl has been with Edge since 1998. He earned a BA in Communications and History from the University of Washington and a Master's degree in Finance from Seattle University. Mr. Friedl has earned the right to use the Chartered Financial Analyst designation. Todd A. Jablonski, portfolio manager, has been with Edge since 2010. Previously, he was an Executive Director and Portfolio Manager at UBS. Prior to that, he was the lead portfolio manager of US large cap strategies at Credit Suisse Asset Management. He earned a Bachelors degree in Economics from the University of Virginia and an MBA with an emphasis in Quantitative Finance from New York University's Stern School of Business. Mr. Jablonski has earned the right to use the Chartered Financial Analyst designation. Scott J. Peterson has worked with fixed income investments at Edge since 2002. He earned a bachelors degree in Mathematics from Brigham Young University and an MBA from New York Universitys Stern School of Business. He has earned the right to use the Chartered Financial Analyst designation. David W. Simpson has been with Edge since 2003. He earned a Bachelor's degree from the University of Illinois and an MBA in Finance from the University of Wisconsin. Mr. Simpson has earned the right to use the Chartered Financial Analyst designation. Joseph T. Suty has been with Edge since 2005. He earned a Bachelor's degree in Finance from the University of Detroit and an MBA in Finance from Stanford University. Mr. Suty has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Emerald Advisers, Inc. (Emerald) is a wholly owned subsidiary of Emerald Asset Management. Emerald provides professional investment advisory services to institutional investors, high net worth individuals and the general public. Emeralds offices are located at 1703 Oregon Pike Road, Suite 101, Lancaster, PA 17601. The portfolio managers work as a team. Each person has the authority to make buy and sell decisions for the portfolio. Each also has sector-specific research responsibilities as well. Joseph W. Garner has been with Emerald since 1994. He earned a BA in Economics from Millersville University and an MBA from the Katz Graduate School of Business, University of Pittsburgh. Kenneth G. Mertz II has been with Emerald since 1992 . He earned a BA in Economics from Millersville University. Mr. Mertz has earned the right to use the Chartered Financial Analyst designation. Peter J. Niedland has been with Emerald since 2009. Before joining Emerald, he was co-founder and portfolio manager for NS Investment Partners, LLC. Prior thereto, he served as research analyst and portfolio manager at Liberty Ridge Capital. Mr. Niedland earned a BS in Business Administration from the University of Richmond. He has also earned the right to use the Chartered Financial Analyst designation. Stacey L. Sears has been with Emerald since 1991. She earned a BS in Business Administration from Millersville University and an MBA from Villanova University. Sub-Advisor: Essex Investment Management Company, LLC (Essex) is a Boston-based management firm which specializes in growth equity investments. Essex manages portfolios for corporations, endowments, foundations, municipalities, public funds, Taft-Hartley accounts, and private clients. Essex offers a range of growth equity strategies and employs proprietary fundamental research combined with active portfolio management. Its address is 125 High Street, 29th Floor, Boston, MA 02110. Nancy B. Prial has been with Essex since 2004. She earned a BS in Electrical Engineering and a BA in Mathematics from Bucknell University. She also earned an MBA from Harvard Business School. Ms. Prial has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Jacobs Levy Equity Management, Inc. (Jacobs Levy) provides investment advice based upon quantitative equity strategies. The firm focuses on detecting opportunities in the U.S. equity market and attempting to profit from them through engineered, risk-controlled portfolios. Based in Florham Park, New Jersey, Jacobs Levy is focused exclusively on the management of U.S. equity portfolios for institutional clients. Its address is 100 Campus Drive, Florham Park, NJ 07932-0650. The two Principals, Bruce Jacobs and Ken Levy, are jointly responsible for the design and implementation of the Jacobs Levy investment process and the management of all client portfolios. There is no limitation on the authority of one portfolio manager in relation to another. Bruce I. Jacobs co-founded Jacobs Levy in 1986. He earned a BA from Columbia College, an MS in Operations Research and Computer Science from Columbia University, an MSIA from Carnegie Mellon Universitys Graduate School of Industrial Administration, and an MA in Applied Economics and a Ph.D. in Finance from the University of Pennsylvanias Wharton School. Kenneth N. Levy co-founded Jacobs Levy in 1986. He earned a BA in Economics from Cornell University and an MBA and an MA in Business Economics from the University of Pennsylvanias Wharton School. Mr. Levy has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: J.P. Morgan Investment Management Inc. (J.P. Morgan), 245 Park Avenue, New York, NY 10167 is an indirect wholly owned subsidiary of JPMorgan Chase & Co. (JPMorgan), a bank holding company. Morgan offers a wide range of services to governmental, institutional, corporate, and individual customers and acts as investment advisor to individual and institutional clients. The portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Christopher T. Blum has been with J.P. Morgan since 2001. He earned a BBA in Finance from Bernard M. Baruch School of Business. Mr. Blum has earned the right to use the Chartered Financial Analyst designation. Dennis S. Ruhl has been with J.P. Morgan since 1999. He earned BS degrees in Mathematics and Computer Science and an MEng in Computer Science from Massachusetts Institute of Technology. Mr. Ruhl has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Mellon Capital Management Corporation (Mellon Capital), with offices located at 50 Fremont Street, San Francisco, California 94105 and offices located at 500 Grant Street, Suite 4200, Pittsburgh, PA 15258, is a wholly owned subsidiary of The Bank of New York Mellon (BNY Mellon). Portfolio management decisions are made on a team basis and are accomplished on a regular basis at periodic portfolio rebalance meetings. The team's decisions are systematically implemented across all accounts managed to the same benchmark, subject to the approval of the portfolio manager specifically assigned to each account, who must confirm that each trade fits within the specific policy guidelines of each account. Ronald P. Gala has been with Mellon Capital since 1993. He earned a BS in Business Administration from Duquesne University and an MBA in Finance from the University of Pittsburgh. Mr. Gala has earned the right to use the Chartered Financial Analyst designation. Peter D. Goslin has been with Mellon Capital since 1999. He earned a BS in Finance from St. Vincent College and an MBA in Finance at the University of Notre Dame Graduate School of Business. Mr. Goslin has earned the right to use the Chartered Financial Analyst designation. Adam T. Logan has been with Mellon Capital since 1999. He earned a BA in Finance from Westminster College and an MBA in Finance from the University of Pittsburgh. Mr. Logan has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Morgan Stanley Investment Management, Inc. (Morgan Stanley Investment Management), 522 Fifth Avenue, New York, NY 10036, is an indirect wholly owned subsidiary of Morgan Stanley, a publicly held global financial services company. Morgan Stanley Investment Management provides investment advice to a wide variety of individual, institutional, and investment company clients. Francine J. Bovich. Ms. Bovich has been a Managing Director of Morgan Stanley and Morgan Stanley & Co. Incorporated since 1997 and a Principal prior thereto. Ms. Bovich holds a BA in Economics from Connecticut College, and an MBA in Finance from New York University. Ms. Bovich is co-head of Morgan Stanleys Global Tactical Asset Allocation Team. Ms. Bovich is responsible for the overall allocation of the Accounts assets among equities, bonds and money market instruments. Henry McVey , Managing Director, rejoined Morgan Stanley in 2009 as a managing director and Head of the Global Macro and Asset Allocation team. Prior to returning to the firm, he was a portfolio manager for the Fortress Drawbridge Global Macro Fund from September 2007 to May 2009. Mr. McVey also worked as the Chief U.S. Investment Strategist for Morgan Stanley from 2004 to 2007. Sub-Advisor: Principal Global Investors, LLC (PGI) is an indirect wholly owned subsidiary of Principal Life Insurance Company, an affiliate of Principal, and a member of the Principal Financial Group. PGI manages equity, fixed-income, and real estate investments primarily for institutional investors, including Principal Life. PGIs headquarters address is 801 Grand Avenue, Des Moines, IA 50392. Its other primary asset management office is in New York, with asset management offices of affiliate advisors in several non-U.S. locations, including London, Sydney, and Singapore. As reflected in the Account summaries, the day-to-day portfolio management, for some Accounts, is shared by multiple portfolio managers. In each such case, except where noted in the Management of the Funds section describing the management of the Principal LifeTime Accounts, the portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. Michael Ade has been with PGI since 2001. He earned a Bachelor's degree in Finance from the University of Wisconsin. Mr. Ade has earned the right to use the Chartered Financial Analyst designation. William C. Armstrong has been with PGI since 1992. He earned a Bachelors degree from Kearney State College and a Masters degree from the University of Iowa. Mr. Armstrong has earned the right to use the Chartered Financial Analyst designation. David M. Blake has been with PGI since 2000. He earned a Bachelors degree and an MBA from Saint Louis University. Mr. Blake has earned the right to use the Chartered Financial Analyst designation. Paul H. Blankenhagen has been with PGI since 1992. He earned a Bachelors degree in Finance from Iowa State University and a Masters degree from Drake University. Mr. Blankenhagen has earned the right to use the Chartered Financial Analyst designation. Juliet Cohn has been with PGI since 2003. She earned a Bachelor's degree in Mathematics from Trinity College, Cambridge, England. Bryan C. Davis, CFA. Mr. Davis is responsible for trading mortgage-backed securities and developing investment strategies related to mortgages and derivatives. Mr. Davis joined the firm in 1993 as a servicing valuation director for Principal Residential Mortgage. He became the director of servicing hedging in 2002 before moving into his current position in 2004. Mr. Davis received a bachelors degree in finance from University of lowa. He has earned the right to use the Chartered Financial Analyst designation and is a member of the CFA Institute. Craig Dawson has been with PGI since 1998. He earned a Bachelors degree in Finance and an MBA from the University of Iowa. Mr. Dawson has earned the right to use the Chartered Financial Analyst designation. Mihail Dobrinov has been with PGI since 2002. He earned an MBA in Finance from the University of Iowa and a law degree from Sofia University, Bulgaria. Mr. Dobrinov has earned the right to use the Chartered Financial Analyst designation. (Mr. Dobrinov does not provide legal services on behalf of any of the member companies of the Principal Financial Group.) Tim Dunbar has been with the Principal Financial Group since 1986. He earned a Bachelor's degree from Iowa State University. Arild Holm has been with PGI since 2002. He earned a Bachelors degree in Management Sciences from the University of Manchester Institute of Science and Technology (England) and an MBA in Finance from the University of Colorado. Mr. Holm has earned the right to use the Chartered Financial Analyst designation. Christopher Ibach has been with PGI since 2002. He earned a Bachelors degree in Electrical Engineering and an MBA in Finance from the University of Iowa. Mr. Ibach has earned the right to use the Chartered Financial Analyst designation. Dirk Laschanzky has been with PGI since 1997. He earned a BA and an MBA, both in Finance, from the University of Iowa. Mr. Laschanzky has earned the right to use the Chartered Financial Analyst designation. Thomas Morabito has been with PGI since 2000. He earned a BA in Economics from State University of New York and an MBA in Finance from Northeastern University. Mr. Morabito has earned the right to use the Chartered Financial Analyst designation. K. William Nolin has been with PGI since 1994. He earned a Bachelors degree in Finance from the University of Iowa and an MBA from the Yale School of Management. Mr. Nolin has earned the right to use the Chartered Financial Analyst designation. Phil Nordhus has been with PGI since 1990. He earned a Bachelors degree in Economics from Kansas State University and an MBA from Drake University. Mr. Nordhus has earned the right to use the Chartered Financial Analyst designation. Brian W. Pattinson, CFA. Mr. Pattinson is a portfolio manager at PGI. He serves as the portfolio manager for the firms international small-cap equity portfolios. He joined PGI in 1994. Mr. Pattinson earned a Bachelors and an MBA degree in Finance from the University of Iowa. he has earned the right to use the Chartered Financial Analyst designation. Tracy Reeg has been with PGI since 1993. She earned a Bachelors degree in Finance from the University of Northern Iowa. Michael L. Reynal has been with PGI since 2001. He earned a BA in History from Middlebury College, an MBA from the Amos Tuck School at Dartmouth College and an MA in History from Christs College at the University of Cambridge. Alice Robertson has been with the Principal Financial Group since 1990. She earned a Bachelors degree in Economics from Northwestern University and a Masters degree in Finance and Marketing from DePaul University. Jeffrey A. Schwarte has been with PGI since 1993. He earned a Bachelors degree in Accounting from the University of Northern Iowa. Mr. Schwarte is a CPA and has earned the right to use the Chartered Financial Analyst designation. Scott W. Smith has been with PGI since 1999. He earned a Bachelors degree in Finance from Iowa State University. Timothy R. Warrick has been with PGI since 1990. He earned a Bachelors degree in Accounting and Economics from Simpson College and an MBA in Finance from Drake University. Mr. Warrick has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: Principal Real Estate Investors, LLC (Principal - REI), an indirect wholly owned subsidiary of Principal Life, an affiliate of Principal, and a member of the Principal Financial Group, was founded in 2000. It manages investments for institutional investors, including Principal Life. PrincipalREIs address is 801 Grand Avenue, Des Moines, IA 50392. Kelly Rush has been with the real estate investment area for the firm since 1987. He earned a Bachelors degree in Finance and an MBA in Business Administration from the University of Iowa. Mr. Rush has earned the right to use the Chartered Financial Analyst designation. Sub-Advisor: T. Rowe Price Associates, Inc. (T. Rowe Price), a wholly owned subsidiary of T. Rowe Price Group, Inc., a financial services holding company, has over 73 years of investment management experience. T. Rowe Price is located at 100 East Pratt Street, Baltimore, MD 21202. Ms. Dopkin serves as a portfolio coordinator for the LargeCap Blend Account II. Instead of making stock selection decisions, she is responsible for ensuring adherence to portfolio constraints and risk controls, along with managing inter-analyst activity. As the lead portfolio coordinator, Ms. Dopkin has ultimate accountability for the LargeCap Blend Account II. Anna M. Dopkin has been with T. Rowe Price since 1996. She earned a BS from the Wharton School of the University of Pennsylvania. Ms. Dopkin has earned the right to use the Chartered Financial Analyst designation. Ann M. Holcomb has been with T. Rowe Price since 1996. She earned a BA in Mathematics from Goucher College and an MS in Finance from Loyola College. Ms. Holcomb has earned the right to use the Chartered Financial Analyst designation. Robert W. Sharps has been with T. Rowe Price since 1997. He earned a BS in Accounting from Towson University and an MBA in Finance from the Wharton School, University of Pennsylvania. He has earned the right to use the Chartered Financial Analyst designation and the Certified Public Accountant accreditation. Sub-Advisor: Westwood Management Corp. (Westwood), a New York corporation formed in 1983, is a wholly owned subsidiary of Westwood Holdings Group, Inc., an institutional asset management company. Westwoods principal place of business is located at 200 Crescent Court, Suite 1200, Dallas, Texas 75201. The day-to-day portfolio management is shared by a portfolio management team that has responsibility for security research and portfolio management. Susan M. Byrne founded Westwood in 1983. She attended the University of California at Berkeley. Mark R. Freeman has been with Westwood since 1999. He earned a BA in Economics from Millsaps College and an MS in Economics from Louisiana State University. Mr. Freeman has earned the right to use the Chartered Financial Analyst designation. Scott D. Lawson has been with Westwood since 2003. He earned a BS in Economics from Texas Christian University and an MBA from St. Louis University. Mr. Lawson has earned the right to use the Chartered Financial Analyst designation. Jay K. Singhania has been with Westwood since 2001. He earned a BBA in Finance from the University of Texas at Austin and participated in its MBA Undergraduate Financial Analyst Program, specializing in the Energy sector. Mr. Singhania has earned the right to use the Chartered Financial Analyst designation. Kellie R. Stark has been with Westwood since 1992. She earned a BS in Finance and an MBA with an emphasis in Accounting from the University of Colorado at Boulder. Ms. Stark has earned the right to use the Chartered Financial Analyst designation. The Sub-Sub-Advisors Principal Global Investors, LLC (PGI) has entered into a sub-sub-advisory agreement for the Bond & Mortgage Securities Account. Under this agreement, the sub-sub-advisor has agreed to assume the obligations of PGI for a certain portion of the Accounts assets. PGI pays the sub-sub-advisor a fee. Day-to-day management decisions concerning a portion of the Bond & Mortgage Securities Accounts portfolio are made by Spectrum Asset Management, Inc. (Spectrum), which serves as sub-sub-advisor. Sub-Sub-Advisor: Spectrum Asset Management, Inc. (Spectrum) is an indirect subsidiary of Principal Life and an affiliate of Principal Global Investors LLC and a member of the Principal Financial Group. Spectrum was founded in 1987. Its address is 4 High Ridge Park, Stamford, CT 06905. The day-to day portfolio management is shared by two portfolio managers. The portfolio managers operate as a team, sharing authority and responsibility for research and the day-to-day management of the portfolio with no limitation on the authority of one portfolio manager in relation to another. L. Phillip Jacoby has been with Spectrum since 1995. He earned a BS in Finance from Boston University. Mark A. Lieb founded Spectrum in 1987. He earned a BA in Economics from Central Connecticut State University and an MBA in Finance from the University of Hartford. Fees Paid to Principal Each Account pays Principal a fee for its services, which includes any fee Principal pays to the Accounts Sub-Advisor. Each Account paid the following fee (as a percentage of the Accounts average daily net assets) for the fiscal year ended December 31, 2009: Asset Allocation Account 0.80% Mortgage Securities Account 0.50% Balanced Account 0.60 Principal Capital Appreciation Account 0.62 Bond & Mortgage Securities Account 0.44 Principal LifeTime 2010 Account 0.03 Diversified International Account 0.84 Principal LifeTime 2020 Account 0.03 Equity Income Account 0.53 Principal LifeTime 2030 Account 0.03 Government & High Quality Bond Account 0.46 Principal LifeTime 2040 Account 0.03 Income Account 0.50 Principal LifeTime 2050 Account 0.03 International Emerging Markets Account 1.25 Principal LifeTime Strategic Income Account 0.03 International SmallCap Account 1.20 Real Estate Securities Account 0.89 LargeCap Blend Account II 0.75 SAM Balanced Portfolio 0.24 LargeCap Growth Account 0.68 SAM Conservative Balanced Portfolio 0.24 LargeCap Growth Account I 0.78 SAM Conservative Growth Portfolio 0.24 LargeCap S&P 500 Index Account 0.25 SAM Flexible Income Portfolio 0.24 LargeCap Value Account 0.60 SAM Strategic Growth Portfolio 0.24 LargeCap Value Account III 0.75 Short-Term Bond Account 0.49 MidCap Blend Account 0.59 Short-Term Income Account 0.50 MidCap Growth Account I 0.90 SmallCap Blend Account 0.85 MidCap Value Account II 1.05 SmallCap Growth Account II 1.00 Money Market Account 0.41 SmallCap Value Account I 1.09 Diversified Balanced Account and Diversified Growth Account commenced operations on December 30, 2009, and will pay to Principal 0.05% of net assets. A discussion regarding the basis for the Board of Director approval of the management agreement with Principal and the sub-advisory agreements with each Sub-Advisor is available in the annual report to shareholders for the fiscal year ended December 31, 2009. Diversified Balanced Account: Principal has voluntarily agreed to limit the Accounts expenses attributable to Class 2 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense incurred with an investment the Account makes and Acquired Fund Fees and Expenses. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.31%. The expense limit may be terminated at anytime. Diversified Growth Account: Principal has voluntarily agreed to limit the Accounts expenses attributable to Class 2 shares and, if necessary, pay expenses normally payable by the Account, excluding interest expense incurred with an investment the Account makes and Acquired Fund Fees and Expenses. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 0.31%. The expense limit may be terminated at anytime. Money Market Account: The Distributor has voluntarily agreed to limit the Accounts Distribution and/or Service (12b- 1) Fees normally payable by the Account. The expense limit will maintain a level of Distribution and/or Service (12b-1) Fees (expressed as a percent of average net assets on an annualized basis) not to exceed 0.00% for Class 2 shares. The expense limit may be terminated at any time. The Fund operates as a Manager of Managers. Under an order received from the SEC, the Fund and Principal may enter into and materially amend agreements with Sub-Advisors, other than those affiliated with Principal, without obtaining shareholder approval. For any Account that is relying on that order, Principal may, without obtaining shareholder approval:  hire one or more Sub-Advisors;  change Sub-Advisors; and  reallocate management fees between itself and Sub-Advisors. Principal has ultimate responsibility for the investment performance of each Account that utilizes a Sub-Advisor due to its responsibility to oversee Sub-Advisors and recommend their hiring, termination, and replacement. No Account will rely on the order until it receives approval from its shareholders or, in the case of a new Account, the Accounts sole initial shareholder before the Account is available to the other purchasers, and the Account states in its prospectus that it intends to rely on the order. The shareholders of each of the Accounts have approved the Accounts reliance on the order. Currently, however, only the Asset Allocation, LargeCap Blend II, LargeCap Growth I, LargeCap Value III, MidCap Growth I, MidCap Value II, SmallCap Growth II, and SmallCap Value I Accounts intend to rely on the order. In the future, and without further shareholder action, other Accounts may determine to rely on the order. DISTRIBUTION PLAN AND ADDITIONAL INFORMATION REGARDING INTERMEDIARY COMPENSATION The Fund has adopted a 12b-1 Plan for the Class 2 shares of some of the Accounts. Under the 12b-1 Plan, each Account may make payments from its assets attributable to the Class 2 shares to the Funds Distributor (Principal Funds Distributor, Inc. a subsidiary of Principal Financial Group, Inc. and member of the Principal Financial Group, the Distributor) for distribution-related expenses and for providing services to shareholders of that share class. Payments under the 12b-1 plans will not automatically terminate for the Accounts that are closed to new investors or to additional purchases by existing shareholders. The Fund Board will determine whether to terminate, modify, or leave unchanged the 12b-1 plan at the time the Board directs the implementation of the closure of the Account. Because Rule 12b-1 fees are ongoing fees, over time they will increase the cost of an investment in the Accounts and may cost more than paying other types of sales charges. The maximum annualized Rule 12b-1 distribution and/or service fee (as a percentage of average daily net assets) for the Class 2 shares of each of the Accounts is 0.25%. Payments to Financial Professionals and Their Firms. Financial intermediaries receive compensation from the Distributor and its affiliates for marketing, selling, and/or providing services to variable annuities and variable life insurance contracts that invest in the Accounts. Financial intermediaries also receive compensation for marketing, selling, and/or providing services to certain retirement plans that offer the Accounts as investment options. Financial intermediaries may include, among others, broker/dealers, registered investment advisors, banks, trust companies, pension plan consultants, retirement plan administrators, and insurance companies. Financial Professionals who deal with investors on an individual basis are typically associated with a financial intermediary. The Distributor and its affiliates may fund this compensation from various sources, including any Rule 12b-1 Plan fee that the Accounts pay to the Distributor. Individual Financial Professionals may receive some or all of the amounts paid to the financial intermediary with which he or she is associated. Ongoing Payments. In the case of Class 2 shares, and pursuant to the Rule 12b-1 Plan applicable to the Class 2 shares, the Distributor generally makes ongoing payments to your financial intermediary for services provided to you at an annual rate of 0.25% of average net assets attributable to your indirect investment in the Accounts. In addition, the Distributor or the Advisor may make from its own resources ongoing payments to an insurance company, which payments will generally not exceed 0.27% of the average net assets of the Accounts held by the insurance company in its separate accounts. The payments are for administrative services and may be made with respect to either or both classes of shares of the Accounts. Other Payments to Intermediaries. In addition to any commissions that may be paid at the time of sale, ongoing payments and the reimbursement of costs associated with education, training, and marketing efforts, conferences, seminars, due diligence trip expenses, ticket charges, and other general marketing expenses, some or all of which may be paid to financial intermediaries (and, in turn, to your Financial Professional), the Distributor and its affiliates, at their expense, currently provide additional payments to financial intermediaries that sell variable annuities and variable life insurance contracts that may be funded by shares of the Accounts, or may sell shares of the Accounts to retirement plans for distribution services. Although payments made to each qualifying financial intermediary in any given year may vary, such payments will generally not exceed 0.25% of the current years sales of applicable variable annuities and variable life insurance contracts that may be funded by account shares, or 0.25% of the current years sales of Account shares to retirement plans by that financial intermediary. A number of factors are considered in determining the amount of these additional payments, including each financial intermediarys Fund sales, assets, and redemption rates of applicable variable annuities, variable life insurance contracts, and retirement plans as well as the willingness and ability of the financial intermediary to give the Distributor access to its Financial Professionals for educational and marketing purposes. In some cases, financial intermediaries will include applicable variable annuities, variable life insurance contracts, and Account shares in retirement plans on a preferred list. The Distributors goals include making the Financial Professionals who interact with current and prospective investors and shareholders more knowledgeable about the Accounts so that they can provide suitable information and advice about the Accounts and related investor services. Additionally, the Distributor may provide payments to reimburse directly or indirectly the costs incurred by these financial intermediaries and their associated Financial Professionals in connection with educational seminars and training and marketing efforts related to Accounts for the firms employees and/or their clients and potential clients. The costs and expenses associated with these efforts may include travel, lodging, entertainment, and meals. The Distributor may also provide payment or reimbursement for expenses associated with qualifying dealers conferences, ticket charges, and general marketing expenses. If one mutual fund sponsor makes greater distribution assistance payments than another, your Financial Professional and his or her financial intermediary may have an incentive to recommend one variable annuity, variable life insurance policy or mutual fund over another. Please speak with your Financial Professional to learn more about the total amounts paid to your Financial Professional and his or her financial intermediary by the Accounts, the Distributor and its affiliates, and by sponsors of other mutual funds he or she may recommend to you. You should also carefully review disclosures made by your Financial Professional at the time of purchase. Although an Accounts sub-advisor may use brokers who sell shares of the Accounts to effect portfolio transactions, the sale of Account shares is not considered as a factor when selecting brokers to effect portfolio transactions. The Fund has adopted procedures to ensure that the sale of account shares is not considered when selecting brokers to effect portfolio transactions. Your Contract or retirement plan may impose other charges and expenses, some of which may also be used in connection with the sale of such contracts in addition to those described in this Prospectus. The amount and applicability of any such fee are determined and disclosed separately within the prospectus for your insurance contract. Your financial intermediary may charge fees and commissions, including processing fees, in addition to those described in this prospectus. The amount and applicability of any such fee are determined and disclosed separately by the financial intermediary. You should ask your Financial Professional for information about any fees and/or commissions that are charged. GENERAL INFORMATION ABOUT AN ACCOUNT Frequent Trading and Market Timing (Abusive Trading Practices) The Accounts are not designed for, and do not knowingly accommodate, frequent purchases and redemptions (excessive trading) of Account shares by investors. If you intend to trade frequently and/or use market timing investment strategies, do not purchase shares of these Accounts. Frequent purchases and redemptions pose a risk to the Accounts because they may:  Disrupt the management of the Accounts by:  forcing the Account to hold short-term (liquid) assets rather than investing for long-term growth, which results in lost investment opportunities for the Account and  causing unplanned portfolio turnover;  Hurt the portfolio performance of the Account; and  Increase expenses of the Account due to:  increased broker-dealer commissions and  increased recordkeeping and related costs. If we are not able to identify such excessive trading practices, the Accounts and their shareholders may be harmed. The harm of undetected excessive trading in shares of the underlying Accounts in which the Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts or Strategic Asset Management Portfolios invest could flow through to the Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts and Strategic Asset Management Portfolios as they would for any fund shareholder. Certain Accounts may be at greater risk of harm due to frequent purchase and redemptions. For example, those Accounts that invest in foreign securities may appeal to investors attempting to take advantage of time-zone arbitrage. This risk is particularly relevant to the Diversified International, International Emerging Markets, and International SmallCap Accounts. The Fund has adopted fair valuation procedures to be used in the case of significant events, including broad market movements, occurring after the close of a foreign market in which securities are traded. The procedures will be followed if the Manager believes the events will impact the value of the foreign securities. These procedures are intended to discourage market timing transactions in shares of the Accounts. As the Accounts are only available through variable annuity or variable life contracts or to qualified retirement plans, the Fund must rely on the insurance company that issues the contract, or the trustees or administrators of qualified retirement plans, (intermediary) to monitor customer trading activity to identify and take action against excessive trading. There can be no certainty that the intermediary will identify and prevent excessive trading in all instances. When an intermediary identifies excessive trading, it will act to curtail such trading in a fair and uniform manner. If an intermediary is unable to identify such abusive trading practices, the abuses described above may negatively impact the Accounts. If an intermediary, or the Fund, deems excessive trading practices to be occurring, it will take action that may include, but is not limited to:  Rejecting exchange instructions from a shareholder or other person authorized by the shareholder to direct exchanges;  Restricting submission of exchange requests by, for example, allowing exchange requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier, or by telephone;  Limiting the dollar amount of an exchange and/or the number of exchanges during a year;  Requiring a holding period of a minimum of 30 days before permitting exchanges among the Accounts where there is evidence of at least one round-trip exchange (exchange or redemption of shares that were purchased within 30 days of the exchange/redemption); and  Taking such other action as directed by the Fund. The Fund Board of Directors has found the imposition of a redemption fee with respect to redemptions from Class 1 and Class 2 shares of the Accounts is neither necessary nor appropriate in light of measures taken by intermediaries through which such shares are currently available. Each intermediarys excessive trading policies and procedures will be reviewed by Fund management prior to making shares of the Fund available through such intermediary to determine whether, in managements opinion, such procedures are reasonably designed to prevent excessive trading in Fund shares. In order to prevent excessive trading, the Fund has reserved the right to accept or reject, without prior written notice, any exchange requests (an exchange request is a redemption request coupled with a request to purchase shares with the proceeds of the redemption). In some instances, an exchange may be completed prior to a determination of abusive trading. In those instances, the intermediary will reverse an exchange (within one business day of the exchange) and return the account holdings to the positions held prior to the exchange. The intermediary will give you notice in writing in this instance. Eligible Purchasers Only certain eligible purchasers may buy shares of the Accounts. Eligible purchasers are limited to 1) separate accounts of Principal Life or of other insurance companies, 2) Principal Life or any of its subsidiaries or affiliates, 3) trustees of other managers of any qualified profit sharing, incentive, or bonus plan established by Principal Life or Washington Mutual Life Insurance Company, or any subsidiary or affiliate of such company, for employees of such company, subsidiary, or affiliate. Such trustees or managers may buy Account shares only in their capacities as trustees or managers and not for their personal accounts. The Board of Directors of the Fund reserves the right to broaden or limit the designation of eligible purchaser. Each Account serves as the underlying investment vehicle for variable annuity contracts and variable life insurance policies that are funded through separate accounts established by Principal Life and by other insurance companies as well as for certain qualified plans. It is possible that in the future, it may not be advantageous for variable life insurance separate accounts, variable annuity separate accounts, and qualified plan investors to invest in the Accounts at the same time. Although neither Principal Life nor the Fund currently foresees any such disadvantage, the Funds Board of Directors monitors events in order to identify any material conflicts between such policy owners, contract holders, and qualified plan investors. Material conflict could result from, for example, 1) changes in state insurance laws, 2) changes in Federal income tax law, 3) changes in the investment management of an Account, or 4) differences in voting instructions between those given by policy owners, those given by contract holders, and those given by qualified plan investors. Should it be necessary, the Board would determine what action, if any, should be taken. Such action could include the sale of Account shares by one or more of the separate accounts or qualified plans, which could have adverse consequences. Principal may recommend to the Board, and the Board may elect, to close certain accounts to new investors or close certain accounts to new and existing investors. Shareholder Rights Each shareholder of an Account is eligible to vote, either in person or by proxy, at all shareholder meetings for that Account. This includes the right to vote on the election of directors, selection of independent auditors, and other matters submitted to meetings of shareholders of the Account. Each share has equal rights with every other share of the Account as to dividends, earnings, voting, assets, and redemption. Shares are fully paid, non-assessable, and have no preemptive or conversion rights. Shares of an Account are issued as full or fractional shares. Each fractional share has proportionately the same rights including voting as are provided for a full share. Shareholders of the Fund may remove any director with or without cause by the vote of a majority of the votes entitled to be cast at a meeting of all Account shareholders. The bylaws of the Fund also provide that the Fund does not need to hold an annual meeting of shareholders unless one of the following is required to be acted upon by shareholders under the 1940 Act: election of directors, approval of an investment advisory agreement, ratification of the selection of independent auditors, and approval of the distribution agreement. The Fund intends to hold shareholder meetings only when required by law and at such other times when the Board of Directors deems it to be appropriate. Shareholder inquiries should be directed to: Principal Variable Contracts Funds, Inc., Principal Financial Group, Des Moines, IA 50392. Principal Life votes each Accounts shares allocated to each of its separate accounts registered under the 1940 Act and attributable to variable annuity contracts or variable life insurance policies participating in the separate accounts. The shares are voted in accordance with instructions received from contract holders, policy owners, participants, and annuitants. Other shares of each Account held by each separate account, including shares for which no timely voting instructions are received, are voted in proportion to the instructions that are received with respect to contracts or policies participating in that separate account. Principal Life will vote the shares based upon the instructions received from contract owners regardless of the number of contract owners who provide such instructions. A potential effect of this proportional voting is that a small number of contract owners may determine the outcome of a shareholder vote if only a small number of contract owners provide voting instructions. Shares of each of the Accounts held in the general account of Principal Life or in the unregistered separate accounts are voted in proportion to the instructions that are received with respect to contracts and policies participating in its registered and unregistered separate accounts. If Principal Life determines, under applicable law, that an Accounts shares held in one or more separate accounts or in its general account need not be voted according to the instructions that are received, it may vote those Account shares in its own right. Shares held by retirement plans are voted in accordance with the governing documents of the plans. Purchase of Account Shares Shares are purchased from the Distributor, the Funds principal underwriter (Distributor) on any business day (normally any day when the New York Stock Exchange is open for regular trading) upon request through the insurance company issuing the variable annuity, variable life contract, or the trustees or administrators of the qualified retirement plan offering the Account. There are no sales charges on shares of the Accounts, however, your variable contract may impose a charge. There are no restrictions on amounts to be invested in shares of the Accounts. The Accounts may, at their discretion and under certain limited circumstances, accept securities as payment for Account shares at the applicable NAV. Each Account will value securities used to purchase its shares using the same method the Account uses to value its portfolio securities as described in this prospectus. Shareholder accounts for each Account are maintained under an open account system. Under this system, an account is opened and maintained for each investor. Each investment is confirmed by sending the investor a statement of account showing the current purchase and the total number of shares owned. The statement of account is treated by each Account as evidence of ownership of Account shares. Share certificates are not issued. NOTE:No salesperson, dealer or other person is authorized to give information or make representations about an Account other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been provided or made by the Principal Variable Contracts Funds, Inc., an Account, Principal, any Sub-Advisor, or PFD. Sale of Account Shares Each Account sells its shares upon request on any business day (normally any day when the New York Stock Exchange is open for regular trading) upon request through the insurance company issuing the variable annuity, variable life contract, or the trustees or administrators of the qualified retirement plan offering the Account. There is no charge for the redemption. Shares are redeemed at the NAV per share next computed after the request is received by the Account in proper and complete form. Sale proceeds are generally sent within three business days after the request is received in proper form. However, the right to sell shares may be suspended during any period when 1) trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for reasons other than weekends and holidays or 2) an emergency exists, as determined by the SEC, as a result of which a) disposal by a fund of securities owned by it is not reasonably practicable, b) it is not reasonably practicable for a fund to fairly determine the value of its net assets, or c) the SEC permits suspension for the protection of security holders. If payments are delayed and the instruction is not canceled by the shareholders written instruction, the amount of the transaction is determined as of the first valuation date following the expiration of the permitted delay. The transaction occurs within five days thereafter. In addition, payments on surrender requests submitted before a related premium payment made by check has cleared may be delayed up to seven days. This permits payment to be collected on the check. Distributions in Kind. The Fund may determine that it would be detrimental to the remaining shareholders of an Account to make payment of a redemption order wholly or partly in cash. Under certain circumstances, therefore, each of the accounts may pay the redemption proceeds in whole or in part by a distribution in kind of securities from the Accounts portfolio in lieu of cash provided the shareholder to whom such distribution is made was invested in such securities. If an Account pays the redemption proceeds in kind, the redeeming shareholder might incur brokerage or other costs in selling the securities for cash. Each Account will value securities used to pay redemptions in kind using the same method the Account uses to value its portfolio securities as described in this prospectus. Restricted Transfers Shares of each of the Accounts may be transferred to an eligible purchaser. However, if an Account is requested to transfer shares to other than an eligible purchaser, the Account has the right, at its election, to purchase the shares at the net asset value next calculated after the receipt of the transfer request. However, the Account must give written notification to the transferee(s) of the shares of the election to buy the shares within seven days of the request. Settlement for the shares shall be made within the seven-day period. Financial Statements Shareholders will receive an annual financial statement for the Fund, audited by the Funds independent registered public accounting firm. Shareholders will also receive a semiannual financial statement that is unaudited. TAX INFORMATION The Fund intends to comply with applicable variable asset diversification regulations. If the Fund fails to comply with such regulations, contracts invested in the Fund will not be treated as annuity, endowment, or life insurance contracts under the Internal Revenue Code. Contract owners should review the applicable contract prospectus for information concerning the federal income tax treatment of their contracts and distributions from the Fund to the separate accounts. Contract owners are urged to consult their tax advisors regarding the status of their contracts under state and local tax laws. FINANCIAL HIGHLIGHTS The financial highlights table for each Account is intended to help you understand the Accounts financial performance for the past 5 years (or since inception, if shorter). Certain information reflects financial results for a single Account share. The total returns in the table for each Account represent the rate that an investor would have earned, or lost, on an investment in the Account (assuming reinvestment of all dividends and distributions), but do not reflect insurance- related charges and expenses which, if included, would have lowered the performance shown. The financial statements of the Fund as of December 31, 2009, have been audited by Ernst & Young LLP, independent registered public accounting firm. The report of Ernst & Young LLP is included, along with the Funds financial statements, in the Funds annual report which has been incorporated by reference into the Statement of Additional Information and is available upon request. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Asset Allocation Account Class 1 shares Net Asset Value, Beginning of Period $10.05 $14.87 $14.11 $12.78 $12.28 Income from Investment Operations: Net Investment Income (Loss) (a) 0.20 0.23 0.28 0.25 0.19 Net Realized and Unrealized Gain (Loss) on Investments 1.64 (3.60) 1.34 1.35 0.51 Total From Investment Operations 1.84 (3.37) 1.62 1.60 0.70 Less Dividends and Distributions: Dividends from Net Investment Income (0.31) (0.39) (0.21) (0.10) (0.20) Distributions from Realized Gains  (1.06) (0.65) (0.17)  Total Dividends and Distributions (0.31) (1.45) (0.86) (0.27) (0.20) Net Asset Value, End of Period $11.58 $10.05 $14.87 $14.11 $12.78 Total Return (b) 18.81% (24.84)% 11.78% 12.77% 5.79% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $66,556 $63,068 $103,281 $102,381 $100,637 Ratio of Expenses to Average Net Assets 0.87% 0.86% 0.82% 0.83% 0.86% Ratio of Net Investment Income to Average Net Assets 1.89% 1.79% 1.96% 1.93% 1.53% Portfolio Turnover Rate 189.2% 243.1% 125.3% 85.8% 83.5% Balanced Account Class 1 shares Net Asset Value, Beginning of Period $10.71 $16.68 $16.24 $14.93 $14.34 Income from Investment Operations: Net Investment Income (Loss) (a) 0.32 0.43 0.43 0.37 0.31 Net Realized and Unrealized Gain (Loss) on Investments 1.85 (5.27) 0.45 1.30 0.64 Total From Investment Operations 2.17 (4.84) 0.88 1.67 0.95 Less Dividends and Distributions: Dividends from Net Investment Income (0.55) (0.52) (0.44) (0.36) (0.36) Distributions from Realized Gains  (0.61)    Total Dividends and Distributions (0.55) (1.13) (0.44) (0.36) (0.36) Net Asset Value, End of Period $12.33 $10.71 $16.68 $16.24 $14.93 Total Return (b) 21.16% (30.92)% 5.38% 11.44% 6.79% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $58,147 $56,799 $105,283 $112,208 $116,927 Ratio of Expenses to Average Net Assets 0.68% 0.66% 0.63% 0.63% 0.64% Ratio of Net Investment Income to Average Net Assets 2.91% 3.05% 2.60% 2.44% 2.19% Portfolio Turnover Rate 237.4% 203.1% 160.7% 165.6% 115.3% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Bond & Mortgage Securities Account Class 1 shares Net Asset Value, Beginning of Period $9.35 $11.96 $12.09 $12.04 $12.31 Income from Investment Operations: Net Investment Income (Loss) (a) 0.51 0.61 0.67 0.58 0.50 Net Realized and Unrealized Gain (Loss) on Investments 1.34 (2.55) (0.27) (0.04) (0.20) Total From Investment Operations 1.85 (1.94) 0.40 0.54 0.30 Less Dividends and Distributions: Dividends from Net Investment Income (1.16) (0.67) (0.53) (0.49) (0.57) Total Dividends and Distributions (1.16) (0.67) (0.53) (0.49) (0.57) Net Asset Value, End of Period $10.04 $9.35 $11.96 $12.09 $12.04 Total Return (b) 20.91% (17.06)% 3.41% 4.65% 2.50% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $333,964 $330,330 $473,797 $414,833 $338,044 Ratio of Expenses to Average Net Assets 0.45% 0.42% 0.42% 0.52% 0.47% Ratio of Expenses to Average Net Assets (Excluding Reverse Repurchase Agreement Expense) N/A N/A N/A 0.44% N/A Ratio of Net Investment Income to Average Net Assets 5.27% 5.66% 5.61% 4.97% 4.21% Portfolio Turnover Rate 432.6% 305.9% 256.8% 271.8% 176.2% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): (a) Diversified Balanced Account Class 2 shares Net Asset Value, Beginning of Period $10.00 Income from Investment Operations: Net Investment Income (Loss) (b)  Total From Investment Operations  Net Asset Value, End of Period $10.00 Total Return (c) 0.00% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $10 Ratio of Expenses to Average Net Assets 0.31% (e) Ratio of Gross Expenses to Average Net Assets 107.09% (e),(f) Ratio of Net Investment Income to Average Net Assets (0.31)% (e) Portfolio Turnover Rate 0.0% (e) (a) Diversified Growth Account Class 2 shares Net Asset Value, Beginning of Period $10.00 Income from Investment Operations: Net Investment Income (Loss) (b)  Total From Investment Operations  Net Asset Value, End of Period $10.00 Total Return (c) 0.00% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $10 Ratio of Expenses to Average Net Assets 0.31% (e) Ratio of Gross Expenses to Average Net Assets 181.70% (e),(f) Ratio of Net Investment Income to Average Net Assets (0.31)% (e) Portfolio Turnover Rate 0.0% (e) (a) Period from December 30, 2009, date operations commenced, through December 31, 2009. (b) Calculated based on average shares outstanding during the period. (c) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis . (f) Excludes expense reimbursement from Manager. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Diversified International Account Class 1 shares Net Asset Value, Beginning of Period $9.25 $21.67 $20.64 $16.83 $13.75 Income from Investment Operations: Net Investment Income (Loss) (a) 0.18 0.31 0.30 0.25 0.18 Net Realized and Unrealized Gain (Loss) on Investments 2.28 (8.44) 2.96 4.31 3.05 Total From Investment Operations 2.46 (8.13) 3.26 4.56 3.23 Less Dividends and Distributions: Dividends from Net Investment Income (0.47) (0.30) (0.21) (0.23) (0.15) Distributions from Realized Gains  (3.99) (2.02) (0.52)  Total Dividends and Distributions (0.47) (4.29) (2.23) (0.75) (0.15) Net Asset Value, End of Period $11.24 $9.25 $21.67 $20.64 $16.83 Total Return (b) 27.30% (46.22)% 16.09% 27.96% 23.79% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $364,176 $286,421 $576,345 $409,020 $293,647 Ratio of Expenses to Average Net Assets 0.91% 0.92% (c) 0.90% (c) 0.91% 0.97% Ratio of Gross Expenses to Average Net Assets     0.97% (d) Ratio of Net Investment Income to Average Net Assets 1.85% 2.07% 1.41% 1.34% 1.27% Portfolio Turnover Rate 105.5% 100.4% 113.8% (e) 107.0% 121.2% (f) Diversified International Account Class 2 shares Net Asset Value, Beginning of Period $9.27 $21.71 $20.27 Income from Investment Operations: Net Investment Income (Loss) (a) 0.15 0.31 0.23 Net Realized and Unrealized Gain (Loss) on Investments 2.29 (8.51) 3.38 Total From Investment Operations 2.44 (8.20) 3.61 Less Dividends and Distributions: Dividends from Net Investment Income (0.39) (0.25) (0.15) Distributions from Realized Gains  (3.99) (2.02) Total Dividends and Distributions (0.39) (4.24) (2.17) Net Asset Value, End of Period $11.32 $9.27 $21.71 Total Return (b) 26.84% (46.37)% 18.09% (g) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $2,427 $2,338 $8,072 Ratio of Expenses to Average Net Assets 1.16% 1.17% (c) 1.15% (c),(h) Ratio of Net Investment Income to Average Net Assets 1.59% 1.91% 1.09% (h) Portfolio Turnover Rate 105.5% 100.4% 113.8% (e),(h) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. (e) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT International Growth Fund. (f) Period from January 9, 2007 through December 31, 2007. Class 2 shares incurred a net realized and unrealized loss of $.05 per share from January 3, 2007 through January 8, 2007. (g) Total return amounts have not been annualized. (h) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Equity Income Account Class 1 shares Net Asset Value, Beginning of Period $11.60 $19.32 $19.39 $17.64 $16.26 Income from Investment Operations: Net Investment Income (Loss) (a) 0.39 0.44 0.40 0.32 0.40 Net Realized and Unrealized Gain (Loss) on Investments 1.84 (6.53) 0.66 2.71 1.26 Total From Investment Operations 2.23 (6.09) 1.06 3.03 1.66 Less Dividends and Distributions: Dividends from Net Investment Income (0.68) (0.41) (0.20) (0.33) (0.28) Distributions from Realized Gains  (1.22) (0.93) (0.95)  Total Dividends and Distributions (0.68) (1.63) (1.13) (1.28) (0.28) Net Asset Value, End of Period $13.15 $11.60 $19.32 $19.39 $17.64 Total Return (b) 20.00% (33.94)% 5.24% 18.17% 10.27% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $392,951 $304,321 $513,914 $296,113 $237,482 Ratio of Expenses to Average Net Assets 0.54% 0.51% (c) 0.49% (c) 0.66% 0.66% Ratio of Gross Expenses to Average Net Assets    0.66% (d) 0.66% (d) Ratio of Net Investment Income to Average Net Assets 3.33% 2.86% 2.01% 1.74% 2.40% Portfolio Turnover Rate 44.0% 86.8% 84.0% (e) 87.0% 46.0% Equity Income Account Class 2 shares Net Asset Value, Beginning of Period $11.50 $19.17 $19.24 $17.53 $16.18 Income from Investment Operations: Net Investment Income (Loss) (a) 0.35 0.40 0.34 0.27 0.36 Net Realized and Unrealized Gain (Loss) on Investments 1.85 (6.49) 0.67 2.69 1.24 Total From Investment Operations 2.20 (6.09) 1.01 2.96 1.60 Less Dividends and Distributions: Dividends from Net Investment Income (0.60) (0.36) (0.15) (0.30) (0.25) Distributions from Realized Gains  (1.22) (0.93) (0.95)  Total Dividends and Distributions (0.60) (1.58) (1.08) (1.25) (0.25) Net Asset Value, End of Period $13.10 $11.50 $19.17 $19.24 $17.53 Total Return (b) 19.76% (34.12)% 5.00% 17.86% 9.97% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $30,836 $34,738 $76,666 $70,163 $41,976 Ratio of Expenses to Average Net Assets 0.79% 0.76% (c) 0.74% (c) 0.91% 0.91% Ratio of Gross Expenses to Average Net Assets    0.91% (d) 0.91% (d) Ratio of Net Investment Income to Average Net Assets 3.08% 2.57% 1.74% 1.49% 2.15% Portfolio Turnover Rate 44.0% 86.8% 84.0% (e) 87.0% 46.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. (e) Portfolio turnover rate excludes portfolio realignment from the acquisition of Equity Income Account and WM VT Equity Income Fund. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Government & High Quality Bond Account Class 1 shares Net Asset Value, Beginning of Period $10.64 $11.36 $11.36 $11.36 $11.64 Income from Investment Operations: Net Investment Income (Loss) (a) 0.42 0.53 0.55 0.50 0.44 Net Realized and Unrealized Gain (Loss) on Investments 0.11 (0.70) (0.02) (0.04) (0.21) Total From Investment Operations 0.53 (0.17) 0.53 0.46 0.23 Less Dividends and Distributions: Dividends from Net Investment Income (0.67) (0.55) (0.53) (0.46) (0.51) Total Dividends and Distributions (0.67) (0.55) (0.53) (0.46) (0.51) Net Asset Value, End of Period $10.50 $10.64 $11.36 $11.36 $11.36 Total Return (b) 5.29% (1.63)% 4.90% 4.23% 2.01% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $245,971 $271,429 $314,515 $305,203 $316,047 Ratio of Expenses to Average Net Assets 0.47% 0.45% 0.45% 0.56% 0.46% Ratio of Expenses to Average Net Assets (Excluding Reverse Repurchase Agreement Expense) N/A N/A N/A 0.46% N/A Ratio of Net Investment Income to Average Net Assets 4.05% 4.83% 4.85% 4.54% 3.88% Portfolio Turnover Rate 120.7% 240.4% 243.8% 246.9% 262.1% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Income Account Class 1 shares Net Asset Value, Beginning of Period $9.36 $10.46 $10.55 $10.69 $11.08 Income from Investment Operations: Net Investment Income (Loss) (a) 0.62 0.59 0.60 0.61 0.60 Net Realized and Unrealized Gain (Loss) on Investments 1.03 (0.93) 0.01 (0.13) (0.34) Total From Investment Operations 1.65 (0.34) 0.61 0.48 0.26 Less Dividends and Distributions: Dividends from Net Investment Income (1.03) (0.75) (0.68) (0.61) (0.65) Distributions from Realized Gains (0.01) (0.01) (0.02) (0.01)  Total Dividends and Distributions (1.04) (0.76) (0.70) (0.62) (0.65) Net Asset Value, End of Period $9.97 $9.36 $10.46 $10.55 $10.69 Total Return (b) 18.37% (3.47)% 5.90% 4.90% 2.40% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $196,424 $120,854 $170,478 $182,728 $185,140 Ratio of Expenses to Average Net Assets 0.51% 0.51% (c) 0.50% (c) 0.54% 0.54% Ratio of Gross Expenses to Average Net Assets    0.54% (d) 0.54% (d) Ratio of Net Investment Income to Average Net Assets 6.33% 5.93% 5.76% 5.79% 5.50% Portfolio Turnover Rate 23.6% 13.9% 9.1% 24.0% 13.0% Income Account Class 2 shares Net Asset Value, Beginning of Period $9.30 $10.40 $10.49 $10.62 $11.01 Income from Investment Operations: Net Investment Income (Loss) (a) 0.59 0.56 0.59 0.58 0.57 Net Realized and Unrealized Gain (Loss) on Investments 1.04 (0.92) (0.01) (0.12) (0.34) Total From Investment Operations 1.63 (0.36) 0.58 0.46 0.23 Less Dividends and Distributions: Dividends from Net Investment Income (0.97) (0.73) (0.65) (0.58) (0.62) Distributions from Realized Gains (0.01) (0.01) (0.02) (0.01)  Total Dividends and Distributions (0.98) (0.74) (0.67) (0.59) (0.62) Net Asset Value, End of Period $9.95 $9.30 $10.40 $10.49 $10.62 Total Return (b) 18.17% (3.75)% 5.77% 4.59% 2.06% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $6,260 $7,912 $13,390 $16,474 $20,374 Ratio of Expenses to Average Net Assets 0.76% 0.76% (c) 0.75% (c) 0.79% 0.79% Ratio of Gross Expenses to Average Net Assets    0.79% (d) 0.79% (d) Ratio of Net Investment Income to Average Net Assets 6.11% 5.66% 5.68% 5.54% 5.25% Portfolio Turnover Rate 23.6% 13.9% 9.1% 24.0% 13.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): International Emerging Markets Account Class 1 shares Net Asset Value, Beginning of Period $8.95 $27.61 $21.42 $16.02 $14.78 Income from Investment Operations: Net Investment Income (Loss) (a) 0.14 0.21 0.25 0.19 0.22 Net Realized and Unrealized Gain (Loss) on Investments 5.97 (11.50) 8.26 5.80 4.46 Total From Investment Operations 6.11 (11.29) 8.51 5.99 4.68 Less Dividends and Distributions: Dividends from Net Investment Income (0.20) (0.23) (0.24)  (0.17) Distributions from Realized Gains  (7.14) (2.08) (0.59) (3.27) Total Dividends and Distributions (0.20) (7.37) (2.32) (0.59) (3.44) Net Asset Value, End of Period $14.86 $8.95 $27.61 $21.42 $16.02 Total Return (b) 68.65% (54.86)% 42.11% 38.32% 34.29% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $170,508 $96,371 $226,564 $121,211 $71,639 Ratio of Expenses to Average Net Assets 1.35% 1.45% 1.41% 1.44% 1.60% Ratio of Gross Expenses to Average Net Assets (c)     1.60% (d) Ratio of Net Investment Income to Average Net Assets 1.19% 1.23% 1.02% 1.04% 1.45% Portfolio Turnover Rate 128.5% 133.3% 137.7% 127.0% 169.6% International SmallCap Account Class 1 shares Net Asset Value, Beginning of Period $9.13 $22.42 $24.75 $22.50 $17.72 Income from Investment Operations: Net Investment Income (Loss) (a) 0.14 0.24 0.28 0.16 0.12 Net Realized and Unrealized Gain (Loss) on Investments 2.88 (9.64) 2.34 5.88 4.96 Total From Investment Operations 3.02 (9.40) 2.62 6.04 5.08 Less Dividends and Distributions: Dividends from Net Investment Income (0.27) (0.36) (0.40) (0.13) (0.11) Distributions from Realized Gains  (3.53) (4.55) (3.66) (0.19) Total Dividends and Distributions (0.27) (3.89) (4.95) (3.79) (0.30) Net Asset Value, End of Period $11.88 $9.13 $22.42 $24.75 $22.50 Total Return (b) 33.74% (50.29)% 9.23% 30.38% 29.12% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $101,980 $85,063 $198,887 $183,123 $143,454 Ratio of Expenses to Average Net Assets 1.31% (e) 1.34% 1.26% 1.27% 1.33% Ratio of Gross Expenses to Average Net Assets     1.33% (d) Ratio of Net Investment Income to Average Net Assets 1.39% 1.51% 1.14% 0.71% 0.63% Portfolio Turnover Rate 124.6% 122.9% 120.6% 143.3% 132.3% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Excludes expense reimbursement from Manager. (d) Expense ratio without reimbursement from custodian. (e) Reflects Managers contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): LargeCap Blend Account II Class 1 shares Net Asset Value, Beginning of Period $4.88 $12.59 $12.46 $11.19 $10.73 Income from Investment Operations: Net Investment Income (Loss) (a) 0.08 0.10 0.12 0.13 0.10 Net Realized and Unrealized Gain (Loss) on Investments 1.35 (3.07) 0.55 1.56 0.40 Total From Investment Operations 1.43 (2.97) 0.67 1.69 0.50 Less Dividends and Distributions: Dividends from Net Investment Income (0.10) (0.15) (0.09) (0.08)  Distributions from Realized Gains  (4.59) (0.45) (0.34) (0.04) Total Dividends and Distributions (0.10) (4.74) (0.54) (0.42) (0.04) Net Asset Value, End of Period $6.21 $4.88 $12.59 $12.46 $11.19 Total Return (b) 29.67% (36.41)% 5.21% 15.72% 4.74% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $183,485 $159,837 $271,426 $202,369 $135,072 Ratio of Expenses to Average Net Assets 0.75% (c) 0.77% (c) 0.74% (c) 0.76% 0.78% Ratio of Net Investment Income to Average Net Assets 1.51% 1.30% 0.96% 1.09% 0.96% Portfolio Turnover Rate 79.0% 62.7% 80.0% (d) 50.7% 44.1% (e) LargeCap Blend Account II Class 2 shares Net Asset Value, Beginning of Period $4.89 $12.59 $12.42 Income from Investment Operations: Net Investment Income (Loss) (a) 0.07 0.08 0.09 Net Realized and Unrealized Gain (Loss) on Investments 1.35 (3.07) 0.59 Total From Investment Operations 1.42 (2.99) 0.68 Less Dividends and Distributions: Dividends from Net Investment Income (0.07) (0.12) (0.06) Distributions from Realized Gains  (4.59) (0.45) Total Dividends and Distributions (0.07) (4.71) (0.51) Net Asset Value, End of Period $6.24 $4.89 $12.59 Total Return (b) 29.28% (36.50)% 5.28% (f) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $832 $875 $2,727 Ratio of Expenses to Average Net Assets 1.00% (c) 1.02% (c) 0.99% (c),(g) Ratio of Net Investment Income to Average Net Assets 1.27% 1.00% 0.69% (g) Portfolio Turnover Rate 79.0% 62.7% 80.0% (d),(g) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT Growth & Income Fund. (e) Period from January 9, 2007 through December 31, 2007. Class 2 shares recognized $.01 per share of net investment income and incurred a net realized and unrealized gain of $.08 per share from January 3, 2007 through January 8, 2007. (f) Total return amounts have not been annualized. (g) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): LargeCap Growth Account Class 1 shares Net Asset Value, Beginning of Period $10.14 $17.92 $14.57 $13.29 $11.94 Income from Investment Operations: Net Investment Income (Loss) (a)  0.07 0.05 0.09 0.03 Net Realized and Unrealized Gain (Loss) on Investments 2.72 (7.78) 3.33 1.23 1.40 Total From Investment Operations 2.72 (7.71) 3.38 1.32 1.43 Less Dividends and Distributions: Dividends from Net Investment Income (0.08) (0.07) (0.03) (0.04) (0.08) Total Dividends and Distributions (0.08) (0.07) (0.03) (0.04) (0.08) Net Asset Value, End of Period $12.78 $10.14 $17.92 $14.57 $13.29 Total Return (b) 27.01% (43.16)% 23.20% 9.92% 12.09% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $241,670 $173,642 $395,726 $128,867 $124,254 Ratio of Expenses to Average Net Assets 0.69% 0.69% (c) 0.68% (c) 0.61% 0.62% Ratio of Net Investment Income to Average Net Assets 0.01% 0.50% 0.34% 0.63% 0.26% Portfolio Turnover Rate 89.5% 87.6% 105.4% (d) 99.3% 78.3% (e) LargeCap Growth Account Class 2 shares Net Asset Value, Beginning of Period $10.13 $17.90 $14.63 Income from Investment Operations: Net Investment Income (Loss) (a) (0.03) 0.04 0.01 Net Realized and Unrealized Gain (Loss) on Investments 2.74 (7.78) 3.26 Total From Investment Operations 2.71 (7.74) 3.27 Less Dividends and Distributions: Dividends from Net Investment Income (0.04) (0.03)  Total Dividends and Distributions (0.04) (0.03)  Net Asset Value, End of Period $12.80 $10.13 $17.90 Total Return (b) 26.80% (43.30)% 22.35% (f) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $635 $538 $1,372 Ratio of Expenses to Average Net Assets 0.94% 0.94% (c) 0.93% (c),(g) Ratio of Net Investment Income to Average Net Assets (0.24)% 0.24% 0.09% (g) Portfolio Turnover Rate 89.5% 87.6% 105.4% (d),(g) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT Growth Fund. (e) Period from January 9, 2007 through December 31, 2007. Class 2 shares incurred a net realized and unrealized gain of $.21 per share from January 3, 2007 through January 8, 2007. (f) Total return amounts have not been annualized. (g) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): LargeCap Growth Account I Class 1 shares Net Asset Value, Beginning of Period $11.72 $19.76 $18.30 $17.23 $16.02 Income from Investment Operations: Net Investment Income (Loss) (a) 0.02  0.03 0.10  Net Realized and Unrealized Gain (Loss) on Investments 6.16 (8.01) 1.53 0.97 1.21 Total From Investment Operations 6.18 (8.01) 1.56 1.07 1.21 Less Dividends and Distributions: Dividends from Net Investment Income (0.01) (0.03) (0.10)   Total Dividends and Distributions (0.01) (0.03) (0.10)   Net Asset Value, End of Period $17.89 $11.72 $19.76 $18.30 $17.23 Total Return (b) 52.71% (40.60)% 8.52% 6.21% 7.55% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $221,953 $157,138 $301,223 $270,071 $274,192 Ratio of Expenses to Average Net Assets 0.78% (c) 0.77% 0.75% 0.76% 0.77% Ratio of Net Investment Income to Average Net Assets 0.11% (0.01)% 0.14% 0.60% 0.00% Portfolio Turnover Rate 87.8% 58.1% 56.5% 52.1% 51.6% LargeCap S&P 500 Index Account Class 1 shares Net Asset Value, Beginning of Period $6.52 $10.83 $10.44 $9.16 $8.77 Income from Investment Operations: Net Investment Income (Loss) (a) 0.14 0.18 0.19 0.16 0.13 Net Realized and Unrealized Gain (Loss) on Investments 1.53 (4.05) 0.35 1.25 0.26 Total From Investment Operations 1.67 (3.87) 0.54 1.41 0.39 Less Dividends and Distributions: Dividends from Net Investment Income (0.31) (0.22) (0.15) (0.13)  Distributions from Realized Gains  (0.22)    Total Dividends and Distributions (0.31) (0.44) (0.15) (0.13)  Net Asset Value, End of Period $7.88 $6.52 $10.83 $10.44 $9.16 Total Return (b) 26.31% (37.10)% 5.15% 15.57% 4.47% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $116,266 $97,677 $195,489 $221,327 $179,143 Ratio of Expenses to Average Net Assets 0.27% 0.27% 0.26% 0.26% 0.38% Ratio of Gross Expenses to Average Net Assets (d)     0.38% Ratio of Net Investment Income to Average Net Assets 2.05% 2.02% 1.73% 1.68% 1.52% Portfolio Turnover Rate 15.9% 13.8% 12.7% 12.5% 13.1% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Excludes expense reimbursement from Manager. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): LargeCap Value Account Class 1 shares Net Asset Value, Beginning of Period $19.29 $34.70 $37.34 $34.59 $32.39 Income from Investment Operations: Net Investment Income (Loss) (a) 0.42 0.59 0.63 0.59 0.54 Net Realized and Unrealized Gain (Loss) on Investments 2.60 (11.32) (0.46) 5.74 1.66 Total From Investment Operations 3.02 (10.73) 0.17 6.33 2.20 Less Dividends and Distributions: Dividends from Net Investment Income (0.97) (0.68) (0.61) (0.57)  Distributions from Realized Gains  (4.00) (2.20) (3.01)  Total Dividends and Distributions (0.97) (4.68) (2.81) (3.58)  Net Asset Value, End of Period $21.34 $19.29 $34.70 $37.34 $34.59 Total Return (b) 16.30% (35.16)% (0.10)% 19.95% 6.80% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $154,829 $145,811 $270,351 $292,503 $258,490 Ratio of Expenses to Average Net Assets 0.61% 0.61% 0.60% 0.60% 0.61% Ratio of Net Investment Income to Average Net Assets 2.21% 2.18% 1.70% 1.73% 1.62% Portfolio Turnover Rate 144.8% 133.5% 107.5% 85.9% 120.9% LargeCap Value Account III Class 1 shares Net Asset Value, Beginning of Period $7.49 $13.47 $14.65 $12.45 $11.88 Income from Investment Operations: Net Investment Income (Loss) (a) 0.14 0.23 0.28 0.23 0.18 Net Realized and Unrealized Gain (Loss) on Investments 1.31 (5.47) (0.75) 2.38 0.46 Total From Investment Operations 1.45 (5.24) (0.47) 2.61 0.64 Less Dividends and Distributions: Dividends from Net Investment Income (0.28) (0.25) (0.19) (0.15)  Distributions from Realized Gains  (0.49) (0.52) (0.26) (0.07) Total Dividends and Distributions (0.28) (0.74) (0.71) (0.41) (0.07) Net Asset Value, End of Period $8.66 $7.49 $13.47 $14.65 $12.45 Total Return (b) 19.80% (40.78)% (3.71)% 21.55% 5.44% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $227,530 $185,807 $221,684 $200,745 $122,221 Ratio of Expenses to Average Net Assets 0.75% (c) 0.76% 0.75% 0.76% 0.77% Ratio of Net Investment Income to Average Net Assets 1.92% 2.28% 1.94% 1.77% 1.52% Portfolio Turnover Rate 95.8% 56.5% 21.0% 21.5% 19.7% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): MidCap Blend Account Class 1 shares Net Asset Value, Beginning of Period $24.93 $42.05 $42.26 $42.54 $39.63 Income from Investment Operations: Net Investment Income (Loss) (a) 0.21 0.18 0.21 0.27 0.45 Net Realized and Unrealized Gain (Loss) on Investments 7.83 (12.82) 3.96 5.11 3.12 Total From Investment Operations 8.04 (12.64) 4.17 5.38 3.57 Less Dividends and Distributions: Dividends from Net Investment Income (0.24) (0.23) (0.28) (0.46)  Distributions from Realized Gains (1.48) (4.25) (4.10) (5.20) (0.66) Total Dividends and Distributions (1.72) (4.48) (4.38) (5.66) (0.66) Net Asset Value, End of Period $31.25 $24.93 $42.05 $42.26 $42.54 Total Return (b) 33.76% (33.92)% 9.45% 14.23% 9.21% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $379,151 $269,185 $472,587 $457,649 $420,812 Ratio of Expenses to Average Net Assets 0.61% 0.58% 0.56% 0.57% 0.58% Ratio of Net Investment Income to Average Net Assets 0.79% 0.50% 0.49% 0.68% 1.13% Portfolio Turnover Rate 25.4% 19.6% 28.0% 40.8% 49.9% (c) MidCap Blend Account Class 2 shares Net Asset Value, Beginning of Period $28.70 Income from Investment Operations: Net Investment Income (Loss) (a) 0.14 Net Realized and Unrealized Gain (Loss) on Investments 2.39 Total From Investment Operations 2.53 Net Asset Value, End of Period $31.23 Total Return (b) 8.82% (d) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $10,010 Ratio of Expenses to Average Net Assets 0.83% (e) Ratio of Net Investment Income to Average Net Assets 1.43% (e) Portfolio Turnover Rate 25.4% (e) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Period from September 9, 2009, date operations commenced, through December 31, 2009. (d) Total return amounts have not been annualized. (e) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): MidCap Growth Account I Class 1 shares Net Asset Value, Beginning of Period $6.01 $11.61 $11.95 $11.19 $9.84 Income from Investment Operations: Net Investment Income (Loss) (a) 0.03 0.01 0.01 0.01 (0.02) Net Realized and Unrealized Gain (Loss) on Investments 2.08 (4.21) 1.33 1.06 1.37 Total From Investment Operations 2.11 (4.20) 1.34 1.07 1.35 Less Dividends and Distributions: Dividends from Net Investment Income (0.01) (0.01) (0.01)   Distributions from Realized Gains  (1.39) (1.67) (0.31)  Total Dividends and Distributions (0.01) (1.40) (1.68) (0.31)  Net Asset Value, End of Period $8.11 $6.01 $11.61 $11.95 $11.19 Total Return (b) 35.15% (41.14)% 10.78% 9.65% 13.72% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $50,570 $40,422 $79,882 $74,846 $68,471 Ratio of Expenses to Average Net Assets 0.92% 0.93% 0.91% 0.92% 0.92% Ratio of Net Investment Income to Average Net Assets 0.41% 0.08% 0.09% 0.12% (0.15)% Portfolio Turnover Rate 79.8% 97.9% 108.1% 136.2% 97.0% MidCap Value Account II Class 1 shares Net Asset Value, Beginning of Period $7.88 $15.23 $16.77 $16.57 $15.38 Income from Investment Operations: Net Investment Income (Loss) (a) 0.12 0.15 0.12 0.12 0.05 Net Realized and Unrealized Gain (Loss) on Investments 2.52 (6.33) (0.10) 1.91 1.53 Total From Investment Operations 2.64 (6.18) 0.02 2.03 1.58 Less Dividends and Distributions: Dividends from Net Investment Income (0.15) (0.11) (0.11) (0.04)  Distributions from Realized Gains  (1.06) (1.45) (1.79) (0.39) Total Dividends and Distributions (0.15) (1.17) (1.56) (1.83) (0.39) Net Asset Value, End of Period $10.37 $7.88 $15.23 $16.77 $16.57 Total Return (b) 34.13% (43.92)% (1.04)% 13.27% 10.55% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $96,238 $80,587 $150,918 $142,116 $112,437 Ratio of Expenses to Average Net Assets 1.01% (c) 1.06% (c) 1.06% 1.06% 1.07% Ratio of Net Investment Income to Average Net Assets 1.44% 1.22% 0.73% 0.78% 0.32% Portfolio Turnover Rate 164.4% 157.7% 146.7% 150.6% 90.6% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Money Market Account Class 1 shares Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Income from Investment Operations: Net Investment Income (Loss) (a)  0.03 0.05 0.05 0.03 Total From Investment Operations  0.03 0.05 0.05 0.03 Less Dividends and Distributions: Dividends from Net Investment Income  (0.03) (0.05) (0.05) (0.03) Total Dividends and Distributions  (0.03) (0.05) (0.05) (0.03) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return (b) 0.22% 2.58% 4.94% 4.67% 2.69% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $381,238 $455,594 $272,347 $180,210 $150,653 Ratio of Expenses to Average Net Assets 0.42% 0.45% (c) 0.47% (c) 0.49% 0.61% Ratio of Gross Expenses to Average Net Assets 0.45% (g)     Ratio of Net Investment Income to Average Net Assets 0.24% 2.47% 4.81% 4.59% 2.66% (d) Money Market Account Class 2 shares Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 Income from Investment Operations: Net Investment Income (Loss) (a)  0.02 0.04 Total From Investment Operations  0.02 0.04 Less Dividends and Distributions: Dividends from Net Investment Income  (0.02) (0.04) Total Dividends and Distributions  (0.02) (0.04) Net Asset Value, End of Period $1.00 $1.00 $1.00 Total Return (b) 0.18% 2.33% 4.59% (e) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $4,229 $15,013 $4,646 Ratio of Expenses to Average Net Assets 0.49% 0.70% (c) 0.72% (c),(f) Ratio of Gross Expenses to Average Net Assets 0.70% (g)   Ratio of Net Investment Income to Average Net Assets 0.27% 2.13% 4.55% (f) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Period from January 8, 2007, date operations commenced, through December 31, 2007. (e) Total return amounts have not been annualized. (f) Computed on an annualized basis . (g) Excludes expense reimbursement from Manager and/or Underwriter. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Mortgage Securities Account Class 1 shares Net Asset Value, Beginning of Period $10.28 $10.49 $10.41 $10.47 $10.71 Income from Investment Operations: Net Investment Income (Loss) (a) 0.43 0.48 0.49 0.47 0.46 Net Realized and Unrealized Gain (Loss) on Investments 0.22 (0.01) 0.16 (0.03) (0.22) Total From Investment Operations 0.65 0.47 0.65 0.44 0.24 Less Dividends and Distributions: Dividends from Net Investment Income (0.86) (0.68) (0.57) (0.50) (0.48) Total Dividends and Distributions (0.86) (0.68) (0.57) (0.50) (0.48) Net Asset Value, End of Period $10.07 $10.28 $10.49 $10.41 $10.47 Total Return (b) 6.47% 4.68% 6.58% 4.45% 2.27% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $233,789 $152,711 $226,615 $259,054 $266,902 Ratio of Expenses to Average Net Assets 0.50% 0.51% (c) 0.50% (c) 0.53% 0.54% Ratio of Gross Expenses to Average Net Assets    0.53% (d) 0.54% (d) Ratio of Net Investment Income to Average Net Assets 4.18% 4.63% 4.73% 4.54% 4.39% Portfolio Turnover Rate 22.4% 9.9% 6.2% 16.0% 33.0% Mortgage Securities Account Class 2 shares Net Asset Value, Beginning of Period $10.26 $10.47 $10.39 $10.43 $10.66 Income from Investment Operations: Net Investment Income (Loss) (a) 0.41 0.45 0.46 0.44 0.43 Net Realized and Unrealized Gain (Loss) on Investments 0.21 (0.01) 0.17 (0.02) (0.22) Total From Investment Operations 0.62 0.44 0.63 0.42 0.21 Less Dividends and Distributions: Dividends from Net Investment Income (0.79) (0.65) (0.55) (0.46) (0.44) Total Dividends and Distributions (0.79) (0.65) (0.55) (0.46) (0.44) Net Asset Value, End of Period $10.09 $10.26 $10.47 $10.39 $10.43 Total Return (b) 6.21% 4.41% 6.21% 4.22% 2.02% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $1,675 $2,085 $3,322 $5,041 $8,742 Ratio of Expenses to Average Net Assets 0.75% 0.76% (c) 0.75% (c) 0.78% 0.79% Ratio of Gross Expenses to Average Net Assets    0.78% (d) 0.79% (d) Ratio of Net Investment Income to Average Net Assets 3.99% 4.38% 4.47% 4.29% 4.14% Portfolio Turnover Rate 22.4% 9.9% 6.2% 16.0% 33.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Principal Capital Appreciation Account (a) Class 1 shares Net Asset Value, Beginning of Period $15.05 $25.13 $24.06 $22.04 $20.45 Income from Investment Operations: Net Investment Income (Loss) (b) 0.17 0.15 0.20 0.15 0.13 Net Realized and Unrealized Gain (Loss) on Investments 4.28 (7.79) 1.89 2.45 1.61 Total From Investment Operations 4.45 (7.64) 2.09 2.60 1.74 Less Dividends and Distributions: Dividends from Net Investment Income (0.27) (0.24) (0.18) (0.12) (0.15) Distributions from Realized Gains  (2.20) (0.84) (0.46)  Total Dividends and Distributions (0.27) (2.44) (1.02) (0.58) (0.15) Net Asset Value, End of Period $19.23 $15.05 $25.13 $24.06 $22.04 Total Return (c) 29.82% (33.37)% 8.73% 12.03% 8.57% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $94,039 $65,187 $128,486 $152,592 $130,071 Ratio of Expenses to Average Net Assets 0.64% 0.64% (d) 0.63% (d) 0.67% 0.68% Ratio of Gross Expenses to Average Net Assets    0.67% (e) 0.68% (e) Ratio of Net Investment Income to Average Net Assets 1.02% 0.76% 0.81% 0.66% 0.62% Portfolio Turnover Rate 23.6% 14.6% 16.6% 18.0% 18.0% Principal Capital Appreciation Account (a) Class 2 shares Net Asset Value, Beginning of Period $14.94 $24.97 $23.91 $21.92 $20.35 Income from Investment Operations: Net Investment Income (Loss) (b) 0.12 0.10 0.13 0.10 0.08 Net Realized and Unrealized Gain (Loss) on Investments 4.27 (7.75) 1.89 2.43 1.60 Total From Investment Operations 4.39 (7.65) 2.02 2.53 1.68 Less Dividends and Distributions: Dividends from Net Investment Income (0.16) (0.18) (0.12) (0.08) (0.11) Distributions from Realized Gains  (2.20) (0.84) (0.46)  Total Dividends and Distributions (0.16) (2.38) (0.96) (0.54) (0.11) Net Asset Value, End of Period $19.17 $14.94 $24.97 $23.91 $21.92 Total Return (c) 29.54% (33.56)% 8.46% 11.75% 8.30% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $7,139 $6,970 $15,662 $16,954 $10,823 Ratio of Expenses to Average Net Assets 0.89% 0.89% (d) 0.88% (d) 0.92% 0.93% Ratio of Gross Expenses to Average Net Assets    0.92% (e) 0.93% (e) Ratio of Net Investment Income to Average Net Assets 0.76% 0.49% 0.55% 0.41% 0.37% Portfolio Turnover Rate 23.6% 14.6% 16.6% 18.0% 18.0% (a) Effective June 30, 2009, West Coast Equity Account changed its name to Principal Capital Appreciation Account. (b) Calculated based on average shares outstanding during the period. (c) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Principal LifeTime 2010 Account Class 1 shares Net Asset Value, Beginning of Period $8.07 $12.94 $12.76 $11.37 $10.84 Income from Investment Operations: Net Investment Income (Loss) (a) 0.47 0.38 0.67 0.25 0.02 Net Realized and Unrealized Gain (Loss) on Investments 1.49 (4.02) (0.19) 1.15 0.59 Total From Investment Operations 1.96 (3.64) 0.48 1.40 0.61 Less Dividends and Distributions: Dividends from Net Investment Income (0.38) (0.47) (0.16) (0.01) (0.01) Distributions from Realized Gains (0.02) (0.76) (0.14)  (0.07) Total Dividends and Distributions (0.40) (1.23) (0.30) (0.01) (0.08) Net Asset Value, End of Period $9.63 $8.07 $12.94 $12.76 $11.37 Total Return (b) 25.07% (30.91)% 3.74% 12.30% 5.70% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $43,345 $32,113 $44,891 $26,936 $12,930 Ratio of Expenses to Average Net Assets (c) 0.08% 0.15% (d) 0.13% (d) 0.16% 0.16% Ratio of Gross Expenses to Average Net Assets (c),(e)    0.16% 0.20% Ratio of Net Investment Income to Average Net Assets 5.53% 3.58% 5.13% 2.09% 0.22% Portfolio Turnover Rate 29.3% 26.0% 67.0% 31.5% 4.3% Principal LifeTime 2020 Account Class 1 shares Net Asset Value, Beginning of Period $8.11 $13.86 $13.37 $11.61 $10.97 Income from Investment Operations: Net Investment Income (Loss) (a) 0.43 0.33 0.71 0.15 (0.01) Net Realized and Unrealized Gain (Loss) on Investments 1.74 (4.58) (0.06) 1.61 0.75 Total From Investment Operations 2.17 (4.25) 0.65 1.76 0.74 Less Dividends and Distributions: Dividends from Net Investment Income (0.31) (0.51) (0.07)  (0.02) Distributions from Realized Gains  (0.99) (0.09)  (0.08) Total Dividends and Distributions (0.31) (1.50) (0.16)  (0.10) Net Asset Value, End of Period $9.97 $8.11 $13.86 $13.37 $11.61 Total Return (b) 27.49% (34.16)% 4.87% 15.16% 6.77% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $177,887 $126,555 $179,244 $98,599 $26,753 Ratio of Expenses to Average Net Assets (c) 0.08% 0.13% (d) 0.12% (d) 0.13% 0.13% Ratio of Gross Expenses to Average Net Assets (c),(e)    0.14% 0.16% Ratio of Net Investment Income to Average Net Assets 4.98% 3.00% 5.12% 1.23% (0.10)% Portfolio Turnover Rate 20.7% 14.6% 60.3% 13.2% 3.1% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Account invests. (d) Reflects Manager's contractual expense limit. (e) Excludes expense reimbursement from Manager. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Principal LifeTime 2030 Account Class 1 shares Net Asset Value, Beginning of Period $7.86 $13.99 $13.35 $11.63 $10.97 Income from Investment Operations: Net Investment Income (Loss) (a) 0.35 0.29 0.71 0.12 0.01 Net Realized and Unrealized Gain (Loss) on Investments 1.83 (4.85) 0.09 1.60 0.73 Total From Investment Operations 2.18 (4.56) 0.80 1.72 0.74 Less Dividends and Distributions: Dividends from Net Investment Income (0.18) (0.50) (0.06)  (0.02) Distributions from Realized Gains (0.01) (1.07) (0.10)  (0.06) Total Dividends and Distributions (0.19) (1.57) (0.16)  (0.08) Net Asset Value, End of Period $9.85 $7.86 $13.99 $13.35 $11.63 Total Return (b) 28.22% (36.42)% 5.97% 14.83% 6.76% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $64,909 $25,504 $31,304 $15,224 $3,918 Ratio of Expenses to Average Net Assets (c) 0.07% 0.16% (d) 0.13% (d) 0.16% 0.16% Ratio of Gross Expenses to Average Net Assets (c),(e)    0.21% 0.38% Ratio of Net Investment Income to Average Net Assets 4.12% 2.63% 5.11% 0.95% 0.08% Portfolio Turnover Rate 8.3% 18.0% 66.7% 37.8% 11.5% Principal LifeTime 2040 Account Class 1 shares Net Asset Value, Beginning of Period $7.94 $14.37 $13.60 $11.82 $11.09 Income from Investment Operations: Net Investment Income (Loss) (a) 0.28 0.26 0.75 0.11 0.01 Net Realized and Unrealized Gain (Loss) on Investments 2.02 (5.22) 0.14 1.67 0.79 Total From Investment Operations 2.30 (4.96) 0.89 1.78 0.80 Less Dividends and Distributions: Dividends from Net Investment Income (0.24) (0.45) (0.05)  (0.02) Distributions from Realized Gains  (1.02) (0.07)  (0.05) Total Dividends and Distributions (0.24) (1.47) (0.12)  (0.07) Net Asset Value, End of Period $10.00 $7.94 $14.37 $13.60 $11.82 Total Return (b) 29.55% (38.16)% 6.54% 15.13% 7.27% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $15,935 $11,368 $16,244 $7,256 $1,893 Ratio of Expenses to Average Net Assets (c) 0.08% (d) 0.13% (d) 0.13% (d) 0.13% 0.13% Ratio of Gross Expenses to Average Net Assets (c),(e)    0.32% 0.56% Ratio of Net Investment Income to Average Net Assets 3.31% 2.28% 5.27% 0.83% 0.12% Portfolio Turnover Rate 18.6% 22.6% 72.7% 29.8% 18.2% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Account invests. (d) Reflects Manager's contractual expense limit. (e) Excludes expense reimbursement from Manager. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Principal LifeTime 2050 Account Class 1 shares Net Asset Value, Beginning of Period $7.80 $14.48 $13.68 $11.85 $11.09 Income from Investment Operations: Net Investment Income (Loss) (a) 0.25 0.24 0.73 0.08 0.01 Net Realized and Unrealized Gain (Loss) on Investments 2.05 (5.30) 0.18 1.75 0.82 Total From Investment Operations 2.30 (5.06) 0.91 1.83 0.83 Less Dividends and Distributions: Dividends from Net Investment Income (0.21) (0.48) (0.03)  (0.02) Distributions from Realized Gains  (1.14) (0.08)  (0.05) Total Dividends and Distributions (0.21) (1.62) (0.11)  (0.07) Net Asset Value, End of Period $9.89 $7.80 $14.48 $13.68 $11.85 Total Return (b) 30.04% (39.05)% 6.62% 15.49% 7.56% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $10,778 $7,231 $9,500 $5,210 $1,160 Ratio of Expenses to Average Net Assets (c) 0.08% (d) 0.12% (d) 0.12% (d) 0.12% 0.12% Ratio of Gross Expenses to Average Net Assets (c),(e)    0.44% 1.11% Ratio of Net Investment Income to Average Net Assets 2.98% 2.12% 5.06% 0.63% 0.11% Portfolio Turnover Rate 16.8% 16.1% 93.1% 36.4% 4.2% Principal LifeTime Strategic Income Account Class 1 shares Net Asset Value, Beginning of Period $8.64 $12.12 $12.15 $11.05 $10.68 Income from Investment Operations: Net Investment Income (Loss) (a) 0.57 0.52 0.61 0.27 0.06 Net Realized and Unrealized Gain (Loss) on Investments 1.00 (3.25) (0.36) 0.86 0.46 Total From Investment Operations 1.57 (2.73) 0.25 1.13 0.52 Less Dividends and Distributions: Dividends from Net Investment Income (0.47) (0.42) (0.17) (0.02) (0.03) Distributions from Realized Gains (0.08) (0.33) (0.11) (0.01) (0.12) Total Dividends and Distributions (0.55) (0.75) (0.28) (0.03) (0.15) Net Asset Value, End of Period $9.66 $8.64 $12.12 $12.15 $11.05 Total Return (b) 18.95% (23.89)% 2.12% 10.26% 4.96% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $23,877 $17,064 $21,210 $12,655 $5,463 Ratio of Expenses to Average Net Assets (c) 0.08% (d) 0.14% (d) 0.13% (d) 0.14% 0.14% Ratio of Gross Expenses to Average Net Assets (c),(e)    0.21% 0.27% Ratio of Net Investment Income to Average Net Assets 6.39% 4.93% 5.03% 2.36% 0.60% Portfolio Turnover Rate 36.6% 26.8% 54.4% 20.9% 8.4% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Account invests. (d) Reflects Manager's contractual expense limit. (e) Excludes expense reimbursement from Manager. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Real Estate Securities Account Class 1 shares Net Asset Value, Beginning of Period $8.75 $19.06 $26.09 $20.51 $17.88 Income from Investment Operations: Net Investment Income (Loss) (a) 0.25 0.25 0.35 0.23 0.40 Net Realized and Unrealized Gain (Loss) on Investments 2.19 (4.11) (4.45) 6.84 2.39 Total From Investment Operations 2.44 (3.86) (4.10) 7.07 2.79 Less Dividends and Distributions: Dividends from Net Investment Income (0.36) (0.41) (0.20) (0.39)  Distributions from Realized Gains  (6.04) (2.73) (1.10) (0.16) Total Dividends and Distributions (0.36) (6.45) (2.93) (1.49) (0.16) Net Asset Value, End of Period $10.83 $8.75 $19.06 $26.09 $20.51 Total Return (b) 28.92% (32.86)% (17.69)% 36.61% 15.85% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $160,251 $127,836 $204,752 $255,955 $178,922 Ratio of Expenses to Average Net Assets 0.90% 0.89% (c) 0.86% (c) 0.87% 0.89% Ratio of Net Investment Income to Average Net Assets 2.96% 1.77% 1.51% 1.01% 2.16% Portfolio Turnover Rate 59.9% 47.2% 81.3% (d) 35.8% 23.6% (e) Real Estate Securities Account Class 2 shares Net Asset Value, Beginning of Period $8.76 $19.06 $25.65 Income from Investment Operations: Net Investment Income (Loss) (a) 0.22 0.20 0.27 Net Realized and Unrealized Gain (Loss) on Investments 2.22 (4.10) (4.00) Total From Investment Operations 2.44 (3.90) (3.73) Less Dividends and Distributions: Dividends from Net Investment Income (0.29) (0.36) (0.13) Distributions from Realized Gains  (6.04) (2.73) Total Dividends and Distributions (0.29) (6.40) (2.86) Net Asset Value, End of Period $10.91 $8.76 $19.06 Total Return (b) 28.69% (33.01)% (16.50)% (f) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $484 $568 $1,441 Ratio of Expenses to Average Net Assets 1.15% 1.14% (c) 1.11% (c),(g) Ratio of Net Investment Income to Average Net Assets 2.68% 1.35% 1.17% (g) Portfolio Turnover Rate 59.9% 47.2% 81.3% (d),(g) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT REIT Fund. (e) Period from January 9, 2007 through December 31, 2007. Class 2 shares incurred a net realized and unrealized loss of $.05 per share from January 3, 2007 through January 8, 2007. (f) Total return amounts have not been annualized. (g) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Balanced Portfolio Class 1 shares Net Asset Value, Beginning of Period $11.95 $19.17 $18.09 $16.72 $16.08 Income from Investment Operations: Net Investment Income (Loss) (a) 0.64 0.62 0.64 0.41 0.36 Net Realized and Unrealized Gain (Loss) on Investments 2.05 (4.93) 0.92 1.33 0.59 Total From Investment Operations 2.69 (4.31) 1.56 1.74 0.95 Less Dividends and Distributions: Dividends from Net Investment Income (0.52) (0.71) (0.48) (0.37) (0.31) Distributions from Realized Gains (0.39) (2.20)    Total Dividends and Distributions (0.91) (2.91) (0.48) (0.37) (0.31) Net Asset Value, End of Period $13.73 $11.95 $19.17 $18.09 $16.72 Total Return (b) 23.84% (26.18)% 8.67% 10.61% 6.01% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $728,979 $387,339 $481,245 $507,193 $462,438 Ratio of Expenses to Average Net Assets (c) 0.25% 0.25% (d) 0.23% (d) 0.27% 0.28% Ratio of Gross Expenses to Average Net Assets (c)    0.27% (e) 0.28% (e) Ratio of Net Investment Income to Average Net Assets 5.19% 4.04% 3.40% 2.39% 2.26% Portfolio Turnover Rate 3.2% 39.1% 42.1% 11.0% 4.0% SAM Balanced Portfolio Class 2 shares Net Asset Value, Beginning of Period $11.85 $19.04 $17.97 $16.61 $15.99 Income from Investment Operations: Net Investment Income (Loss) (a) 0.56 0.64 0.58 0.37 0.32 Net Realized and Unrealized Gain (Loss) on Investments 2.09 (4.97) 0.92 1.32 0.58 Total From Investment Operations 2.65 (4.33) 1.50 1.69 0.90 Less Dividends and Distributions: Dividends from Net Investment Income (0.47) (0.66) (0.43) (0.33) (0.28) Distributions from Realized Gains (0.39) (2.20)    Total Dividends and Distributions (0.86) (2.86) (0.43) (0.33) (0.28) Net Asset Value, End of Period $13.64 $11.85 $19.04 $17.97 $16.61 Total Return (b) 23.63% (26.42)% 8.39% 10.38% 5.72% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $110,253 $113,639 $212,465 $224,203 $198,280 Ratio of Expenses to Average Net Assets (c) 0.50% 0.50% (d) 0.48% (d) 0.52% 0.53% Ratio of Gross Expenses to Average Net Assets (c)    0.52% (e) 0.53% (e) Ratio of Net Investment Income to Average Net Assets 4.62% 4.09% 3.13% 2.14% 2.01% Portfolio Turnover Rate 3.2% 39.1% 42.1% 11.0% 4.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Conservative Balanced Portfolio Class 1 shares Net Asset Value, Beginning of Period $9.49 $13.07 $12.74 $12.07 $11.82 Income from Investment Operations: Net Investment Income (Loss) (a) 0.65 0.50 0.52 0.39 0.35 Net Realized and Unrealized Gain (Loss) on Investments 1.29 (2.77) 0.43 0.64 0.18 Total From Investment Operations 1.94 (2.27) 0.95 1.03 0.53 Less Dividends and Distributions: Dividends from Net Investment Income (0.34) (0.47) (0.45) (0.33) (0.28) Distributions from Realized Gains (0.15) (0.84) (0.17) (0.03)  Total Dividends and Distributions (0.49) (1.31) (0.62) (0.36) (0.28) Net Asset Value, End of Period $10.94 $9.49 $13.07 $12.74 $12.07 Total Return (b) 21.15% (19.21)% 7.55% 8.83% 4.59% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $154,208 $74,246 $50,531 $43,249 $43,818 Ratio of Expenses to Average Net Assets (c) 0.25% 0.26% (d) 0.24% (d) 0.33% 0.38% Ratio of Gross Expenses to Average Net Assets (c)    0.33% (e) 0.38% (e) Ratio of Net Investment Income to Average Net Assets 6.53% 4.51% 4.05% 3.22% 3.00% Portfolio Turnover Rate 9.1% 46.1% 45.0% 11.0% 4.0% SAM Conservative Balanced Portfolio Class 2 shares Net Asset Value, Beginning of Period $9.41 $12.97 $12.64 $11.98 $11.75 Income from Investment Operations: Net Investment Income (Loss) (a) 0.56 0.57 0.49 0.36 0.32 Net Realized and Unrealized Gain (Loss) on Investments 1.33 (2.85) 0.43 0.64 0.17 Total From Investment Operations 1.89 (2.28) 0.92 1.00 0.49 Less Dividends and Distributions: Dividends from Net Investment Income (0.30) (0.44) (0.42) (0.31) (0.26) Distributions from Realized Gains (0.15) (0.84) (0.17) (0.03)  Total Dividends and Distributions (0.45) (1.28) (0.59) (0.34) (0.26) Net Asset Value, End of Period $10.85 $9.41 $12.97 $12.64 $11.98 Total Return (b) 20.72% (19.41)% 7.34% 8.50% 4.37% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $15,895 $17,277 $29,194 $32,716 $29,984 Ratio of Expenses to Average Net Assets (c) 0.50% 0.51% (d) 0.49% (d) 0.58% 0.63% Ratio of Gross Expenses to Average Net Assets (c)    0.58% (e) 0.63% (e) Ratio of Net Investment Income to Average Net Assets 5.77% 4.95% 3.85% 2.97% 2.75% Portfolio Turnover Rate 9.1% 46.1% 45.0% 11.0% 4.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Conservative Growth Portfolio Class 1 shares Net Asset Value, Beginning of Period $12.34 $21.18 $19.70 $17.85 $16.89 Income from Investment Operations: Net Investment Income (Loss) (a) 0.47 0.57 0.57 0.28 0.25 Net Realized and Unrealized Gain (Loss) on Investments 2.43 (6.78) 1.26 1.86 0.93 Total From Investment Operations 2.90 (6.21) 1.83 2.14 1.18 Less Dividends and Distributions: Dividends from Net Investment Income (0.68) (0.72) (0.35) (0.29) (0.22) Distributions from Realized Gains (0.76) (1.91)    Total Dividends and Distributions (1.44) (2.63) (0.35) (0.29) (0.22) Net Asset Value, End of Period $13.80 $12.34 $21.18 $19.70 $17.85 Total Return (b) 25.70% (33.11)% 9.29% 12.20% 7.04% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $128,572 $103,553 $251,682 $284,083 $293,378 Ratio of Expenses to Average Net Assets (c) 0.25% 0.25% (d) 0.23% (d) 0.28% 0.29% Ratio of Gross Expenses to Average Net Assets (c)    0.28% (e) 0.29% (e) Ratio of Net Investment Income to Average Net Assets 3.82% 3.34% 2.74% 1.50% 1.47% Portfolio Turnover Rate 12.0% 24.4% 46.8% 8.0% 9.0% SAM Conservative Growth Portfolio Class 2 shares Net Asset Value, Beginning of Period $12.24 $21.03 $19.56 $17.73 $16.80 Income from Investment Operations: Net Investment Income (Loss) (a) 0.43 0.57 0.51 0.23 0.21 Net Realized and Unrealized Gain (Loss) on Investments 2.41 (6.78) 1.26 1.86 0.91 Total From Investment Operations 2.84 (6.21) 1.77 2.09 1.12 Less Dividends and Distributions: Dividends from Net Investment Income (0.63) (0.67) (0.30) (0.26) (0.19) Distributions from Realized Gains (0.76) (1.91)    Total Dividends and Distributions (1.39) (2.58) (0.30) (0.26) (0.19) Net Asset Value, End of Period $13.69 $12.24 $21.03 $19.56 $17.73 Total Return (b) 25.35% (33.30)% 9.04% 11.95% 6.71% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $81,513 $70,419 $129,346 $124,555 $94,662 Ratio of Expenses to Average Net Assets (c) 0.50% 0.50% (d) 0.48% (d) 0.53% 0.54% Ratio of Gross Expenses to Average Net Assets (c)    0.53% (e) 0.54% (e) Ratio of Net Investment Income to Average Net Assets 3.55% 3.38% 2.47% 1.25% 1.22% Portfolio Turnover Rate 12.0% 24.4% 46.8% 8.0% 9.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Flexible Income Portfolio Class 1 shares Net Asset Value, Beginning of Period $10.58 $14.36 $14.42 $14.08 $14.10 Income from Investment Operations: Net Investment Income (Loss) (a) 0.82 0.56 0.67 0.56 0.52 Net Realized and Unrealized Gain (Loss) on Investments 1.21 (2.25) 0.18 0.36 (0.05) Total From Investment Operations 2.03 (1.69) 0.85 0.92 0.47 Less Dividends and Distributions: Dividends from Net Investment Income (0.55) (0.90) (0.69) (0.57) (0.47) Distributions from Realized Gains (0.11) (1.19) (0.22) (0.01) (0.02) Total Dividends and Distributions (0.66) (2.09) (0.91) (0.58) (0.49) Net Asset Value, End of Period $11.95 $10.58 $14.36 $14.42 $14.08 Total Return (b) 19.95% (13.76)% 6.09% 6.84% 3.41% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $156,696 $98,000 $113,970 $126,456 $143,367 Ratio of Expenses to Average Net Assets (c) 0.25% 0.25% (d) 0.24% (d) 0.29% 0.30% Ratio of Gross Expenses to Average Net Assets (c)    0.29% (e) 0.30% (e) Ratio of Net Investment Income to Average Net Assets 7.39% 4.50% 4.66% 3.99% 3.74% Portfolio Turnover Rate 20.1% 53.9% 28.4% 6.0% 5.0% SAM Flexible Income Portfolio Class 2 shares Net Asset Value, Beginning of Period $10.49 $14.26 $14.32 $13.98 $14.02 Income from Investment Operations: Net Investment Income (Loss) (a) 0.72 0.66 0.63 0.53 0.49 Net Realized and Unrealized Gain (Loss) on Investments 1.27 (2.38) 0.19 0.36 (0.07) Total From Investment Operations 1.99 (1.72) 0.82 0.89 0.42 Less Dividends and Distributions: Dividends from Net Investment Income (0.50) (0.86) (0.66) (0.54) (0.44) Distributions from Realized Gains (0.11) (1.19) (0.22) (0.01) (0.02) Total Dividends and Distributions (0.61) (2.05) (0.88) (0.55) (0.46) Net Asset Value, End of Period $11.87 $10.49 $14.26 $14.32 $13.98 Total Return (b) 19.63% (14.02)% 5.86% 6.61% 3.09% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $22,043 $26,751 $53,025 $63,097 $79,487 Ratio of Expenses to Average Net Assets (c) 0.50% 0.50% (d) 0.49% (d) 0.54% 0.55% Ratio of Gross Expenses to Average Net Assets (c)    0.54% (e) 0.55% (e) Ratio of Net Investment Income to Average Net Assets 6.58% 5.27% 4.39% 3.74% 3.49% Portfolio Turnover Rate 20.1% 53.9% 28.4% 6.0% 5.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SAM Strategic Growth Portfolio Class 1 shares Net Asset Value, Beginning of Period $12.28 $23.91 $22.07 $19.74 $18.45 Income from Investment Operations: Net Investment Income (Loss) (a) 0.42 0.44 0.55 0.23 0.19 Net Realized and Unrealized Gain (Loss) on Investments 2.82 (7.99) 1.57 2.32 1.22 Total From Investment Operations 3.24 (7.55) 2.12 2.55 1.41 Less Dividends and Distributions: Dividends from Net Investment Income (0.50) (0.76) (0.28) (0.22) (0.12) Distributions from Realized Gains (0.19) (3.32)    Total Dividends and Distributions (0.69) (4.08) (0.28) (0.22) (0.12) Net Asset Value, End of Period $14.83 $12.28 $23.91 $22.07 $19.74 Total Return (b) 27.45% (37.42)% 9.61% 13.06% 7.71% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $66,315 $44,945 $150,975 $146,789 $136,966 Ratio of Expenses to Average Net Assets (c) 0.25% 0.25% (d) 0.24% (d) 0.29% 0.31% Ratio of Gross Expenses to Average Net Assets (c)    0.29% (e) 0.31% (e) Ratio of Net Investment Income to Average Net Assets 3.25% 2.36% 2.34% 1.10% 1.01% Portfolio Turnover Rate 8.1% 31.8% 45.7% 7.0% 9.0% SAM Strategic Growth Portfolio Class 2 shares Net Asset Value, Beginning of Period $12.20 $23.77 $21.95 $19.64 $18.38 Income from Investment Operations: Net Investment Income (Loss) (a) 0.37 0.50 0.47 0.17 0.14 Net Realized and Unrealized Gain (Loss) on Investments 2.80 (8.04) 1.57 2.32 1.22 Total From Investment Operations 3.17 (7.54) 2.04 2.49 1.36 Less Dividends and Distributions: Dividends from Net Investment Income (0.45) (0.71) (0.22) (0.18) (0.10) Distributions from Realized Gains (0.19) (3.32)    Total Dividends and Distributions (0.64) (4.03) (0.22) (0.18) (0.10) Net Asset Value, End of Period $14.73 $12.20 $23.77 $21.95 $19.64 Total Return (b) 27.04% (37.56)% 9.34% 12.77% 7.47% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $61,006 $48,224 $80,715 $69,965 $48,413 Ratio of Expenses to Average Net Assets (c) 0.50% 0.50% (d) 0.49% (d) 0.54% 0.56% Ratio of Gross Expenses to Average Net Assets (c)    0.54% (e) 0.56% (e) Ratio of Net Investment Income to Average Net Assets 2.92% 2.81% 2.04% 0.85% 0.76% Portfolio Turnover Rate 8.1% 31.8% 45.7% 7.0% 9.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Does not include expenses of the investment companies in which the Portfolio invests. (d) Reflects Manager's contractual expense limit. (e) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Short-Term Bond Account Class 1 shares Net Asset Value, Beginning of Period $8.62 $10.23 $10.28 $10.11 $10.12 Income from Investment Operations: Net Investment Income (Loss) (a) 0.28 0.48 0.52 0.45 0.33 Net Realized and Unrealized Gain (Loss) on Investments 0.56 (1.63) (0.21) (0.01) (0.15) Total From Investment Operations 0.84 (1.15) 0.31 0.44 0.18 Less Dividends and Distributions: Dividends from Net Investment Income (0.60) (0.46) (0.36) (0.27) (0.19) Total Dividends and Distributions (0.60) (0.46) (0.36) (0.27) (0.19) Net Asset Value, End of Period $8.86 $8.62 $10.23 $10.28 $10.11 Total Return (b) 10.22% (11.68)% 3.07% 4.44% 1.80% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $130,230 $117,960 $156,830 $120,364 $83,822 Ratio of Expenses to Average Net Assets 0.50% 0.50% 0.49% 0.64% 0.57% Ratio of Expenses to Average Net Assets (Excluding Reverse Repurchase Agreement Expense) N/A N/A N/A 0.52% N/A Ratio of Net Investment Income to Average Net Assets 3.20% 4.97% 5.08% 4.51% 3.26% Portfolio Turnover Rate 69.3% 23.4% 37.9% 43.8% 74.3% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): Short-Term Income Account Class 1 shares Net Asset Value, Beginning of Period $2.41 $2.50 $2.52 $2.52 $2.58 Income from Investment Operations: Net Investment Income (Loss) (a) 0.09 0.10 0.11 0.11 0.10 Net Realized and Unrealized Gain (Loss) on Investments 0.14 (0.11)   (0.06) Total From Investment Operations 0.23 (0.01) 0.11 0.11 0.04 Less Dividends and Distributions: Dividends from Net Investment Income (0.18) (0.08) (0.13) (0.11) (0.10) Total Dividends and Distributions (0.18) (0.08) (0.13) (0.11) (0.10) Net Asset Value, End of Period $2.46 $2.41 $2.50 $2.52 $2.52 Total Return (b) 9.94% (0.57)% 4.50% 4.59% 1.64% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $74,934 $37,975 $76,165 $42,466 $47,221 Ratio of Expenses to Average Net Assets 0.51% 0.52% (c) 0.50% (c) 0.61% 0.60% Ratio of Gross Expenses to Average Net Assets    0.61% (d) 0.60% (d) Ratio of Net Investment Income to Average Net Assets 3.55% 4.05% 4.56% 4.30% 4.01% Portfolio Turnover Rate 24.6% 40.1% 46.8% 13.0% 22.0% Short-Term Income Account Class 2 shares Net Asset Value, Beginning of Period $2.39 $2.49 $2.51 $2.51 $2.56 Income from Investment Operations: Net Investment Income (Loss) (a) 0.08 0.09 0.11 0.10 0.09 Net Realized and Unrealized Gain (Loss) on Investments 0.15 (0.12) (0.01)  (0.05) Total From Investment Operations 0.23 (0.03) 0.10 0.10 0.04 Less Dividends and Distributions: Dividends from Net Investment Income (0.17) (0.07) (0.12) (0.10) (0.09) Total Dividends and Distributions (0.17) (0.07) (0.12) (0.10) (0.09) Net Asset Value, End of Period $2.45 $2.39 $2.49 $2.51 $2.51 Total Return (b) 9.81% (1.23)% 4.24% 4.24% 1.76% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $1,887 $1,662 $2,386 $3,221 $5,156 Ratio of Expenses to Average Net Assets 0.76% 0.77% (c) 0.75% (c) 0.86% 0.85% Ratio of Gross Expenses to Average Net Assets    0.86% (d) 0.85% (d) Ratio of Net Investment Income to Average Net Assets 3.36% 3.81% 4.33% 4.05% 3.76% Portfolio Turnover Rate 24.6% 40.1% 46.8% 13.0% 22.0% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Expense ratio without reimbursement from custodian. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SmallCap Blend Account Class 1 shares Net Asset Value, Beginning of Period $5.54 $9.82 $10.78 $10.22 $9.55 Income from Investment Operations: Net Investment Income (Loss) (a) 0.04 0.03 0.04 0.03 0.02 Net Realized and Unrealized Gain (Loss) on Investments 1.18 (3.28) 0.24 1.23 0.65 Total From Investment Operations 1.22 (3.25) 0.28 1.26 0.67 Less Dividends and Distributions: Dividends from Net Investment Income (0.04) (0.04) (0.03) (0.02)  Distributions from Realized Gains  (0.99) (1.21) (0.68)  Total Dividends and Distributions (0.04) (1.03) (1.24) (0.70)  Net Asset Value, End of Period $6.72 $5.54 $9.82 $10.78 $10.22 Total Return (b) 22.18% (36.73)% 1.65% 12.70% 7.04% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $52,533 $48,620 $92,456 $103,131 $94,476 Ratio of Expenses to Average Net Assets 0.88% 0.88% 0.86% 0.87% 0.88% Ratio of Net Investment Income to Average Net Assets 0.63% 0.41% 0.34% 0.32% 0.17% Portfolio Turnover Rate 87.5% 65.3% 53.9% 132.3% 125.8% (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SmallCap Growth Account II Class 1 shares Net Asset Value, Beginning of Period $6.68 $11.35 $10.81 $9.92 $9.30 Income from Investment Operations: Net Investment Income (Loss) (a) (0.05) (0.06) (0.07) (0.06) (0.07) Net Realized and Unrealized Gain (Loss) on Investments 2.17 (4.61) 0.61 0.95 0.69 Total From Investment Operations 2.12 (4.67) 0.54 0.89 0.62 Net Asset Value, End of Period $8.80 $6.68 $11.35 $10.81 $9.92 Total Return (b) 31.74% (41.15)% 5.00% 8.97% 6.67% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $77,315 $59,137 $103,626 $73,327 $66,656 Ratio of Expenses to Average Net Assets 1.02% (c) 1.05% (c) 1.01% (c) 1.02% 1.05% Ratio of Net Investment Income to Average Net Assets (0.68)% (0.65)% (0.59)% (0.62)% (0.77)% Portfolio Turnover Rate 134.6% 83.8% 86.5% (d) 77.6% 68.2% (e) SmallCap Growth Account II Class 2 shares Net Asset Value, Beginning of Period $6.65 $11.32 $10.72 Income from Investment Operations: Net Investment Income (Loss) (a) (0.07) (0.08) (0.10) Net Realized and Unrealized Gain (Loss) on Investments 2.15 (4.59) 0.70 Total From Investment Operations 2.08 (4.67) 0.60 Net Asset Value, End of Period $8.73 $6.65 $11.32 Total Return (b) 31.28% (41.25)% 5.60% (f) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $2,529 $2,102 $3,968 Ratio of Expenses to Average Net Assets 1.27% (c) 1.30% (c) 1.26% (c),(g) Ratio of Net Investment Income to Average Net Assets (0.93)% (0.90)% (0.84)% (g) Portfolio Turnover Rate 134.6% 83.8% 86.5% (d),(g) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT SmallCap Growth Fund. (e) Period from January 9, 2007 through December 31, 2007. Class 2 shares incurred a net realized and unrealized gain of $.07 per share from January 3, 2007 through January 8, 2007. (f) Total return amounts have not been annualized. (g) Computed on an annualized basis . FINANCIAL HIGHLIGHTS PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. Selected data for a share of Capital Stock outstanding throughout each year ended December 31 (except as noted): SmallCap Value Account I Class 1 shares Net Asset Value, Beginning of Period $9.51 $15.69 $18.66 $17.61 $16.83 Income from Investment Operations: Net Investment Income (Loss) (a) 0.09 0.14 0.13 0.09 0.07 Net Realized and Unrealized Gain (Loss) on Investments 1.42 (4.60) (1.68) 2.98 0.96 Total From Investment Operations 1.51 (4.46) (1.55) 3.07 1.03 Less Dividends and Distributions: Dividends from Net Investment Income (0.21) (0.13) (0.07) (0.06) (0.01) Distributions from Realized Gains  (1.59) (1.35) (1.96) (0.24) Total Dividends and Distributions (0.21) (1.72) (1.42) (2.02) (0.25) Net Asset Value, End of Period $10.81 $9.51 $15.69 $18.66 $17.61 Total Return (b) 16.20% (31.82)% (9.52)% 18.64% 6.22% Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $133,755 $116,467 $178,698 $171,973 $132,035 Ratio of Expenses to Average Net Assets 1.00% (c) 1.01% (c) 1.01% (c) 1.11% 1.13% Ratio of Net Investment Income to Average Net Assets 0.99% 1.07% 0.71% 0.49% 0.38% Portfolio Turnover Rate 75.9% 56.1% 55.0% (d) 49.0% 45.3% (e) SmallCap Value Account I Class 2 shares Net Asset Value, Beginning of Period $9.51 $15.68 $18.41 Income from Investment Operations: Net Investment Income (Loss) (a) 0.07 0.10 0.08 Net Realized and Unrealized Gain (Loss) on Investments 1.42 (4.57) (1.43) Total From Investment Operations 1.49 (4.47) (1.35) Less Dividends and Distributions: Dividends from Net Investment Income (0.18) (0.11) (0.03) Distributions from Realized Gains  (1.59) (1.35) Total Dividends and Distributions (0.18) (1.70) (1.38) Net Asset Value, End of Period $10.82 $9.51 $15.68 Total Return (b) 15.88% (31.89)% (8.51)% (f) Ratio/Supplemental Data: Net Assets, End of Period (in thousands) $104 $101 $237 Ratio of Expenses to Average Net Assets 1.25% (c) 1.26% (c) 1.26% (c),(g) Ratio of Net Investment Income to Average Net Assets 0.74% 0.78% 0.48% (g) Portfolio Turnover Rate 75.9% 56.1% 55.0% (d),(g) (a) Calculated based on average shares outstanding during the period. (b) Total return does not reflect charges attributable to separate accounts. Inclusion of these charges would reduce the amounts shown. (c) Reflects Manager's contractual expense limit. (d) Portfolio turnover rate excludes portfolio realignment from the acquisition of WM VT SmallCap Value Fund. (e) Period from January 9, 2007 through December 31, 2007. Class 2 shares incurred a net realized and unrealized gain of $.09 per share from January 3, 2007 through January 8, 2007. (f) Total return amounts have not been annualized. (g) Computed on an annualized basis . APPENDIX A Description of Bond Ratings: Moodys Investors Service, Inc. Rating Definitions: Long-Term Obligation Ratings Moodys long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa: Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa: Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A: Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa: Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba: Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B: Obligations rated B are considered speculative and are subject to high credit risk. Caa: Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca: Obligations rated Ca are highly speculative and are likely in, or very near, default, with some pros- pect of recovery of principal and interest. C: Obligations rated C are the lowest rated class of bonds and are typically in default, with little pros- pect for recovery of principal or interest. NOTE: Moodys appends numerical modifiers, 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category, the modifier 2 indicates a mid-range ranking, and the modifier 3 indicates a ranking in the lower end of that generate rating category. SHORT-TERM NOTES: The four ratings of Moodys for short-term notes are MIG 1, MIG 2, MIG 3, and MIG 4. MIG 1 denotes best quality, enjoying strong protection from established cash flows. MIG 2 denotes high quality with ample margins of protection. MIG 3 notes are of favorable quality but lacking the undeniable strength of the preceding grades. MIG 4 notes are of adequate quality, carrying specific risk for having protection and not distinctly or predominantly speculative. Description of Moodys Commercial Paper Ratings: Moodys Commercial Paper ratings are opinions of the ability to repay punctually promissory obligations not having an original maturity in excess of nine months. Moodys employs the following three designations, all judged to be investment grade, to indicate the relative repayment capacity of rated issuers: Issuers rated Prime-1 (or related supporting institutions) have a superior capacity for repayment of short-term promissory obligations. Issuers rated Prime-2 (or related supporting institutions) have a strong capacity for repayment of short-term promissory obligations. Issuers rated Prime-3 (or related supporting institutions) have an acceptable capacity for repayment of short-term promissory obligations. Issuers rated Not Prime do not fall within any of the Prime rating categories. Description of Standard & Poors Corporations Debt Ratings: A Standard & Poors debt rating is a current assessment of the creditworthiness of an obligor with respect to a specific obligation. This assessment may take into consideration obligors such as guarantors, insurers, or lessees. The debt rating is not a recommendation to purchase, sell or hold a security, inasmuch as it does not comment as to market price or suitability for a particular investor. The ratings are based on current information furnished by the issuer or obtained by Standard & Poors from other sources Standard & Poors considers reliable. Standard & Poors does not perform an audit in connection with any rating and may, on occasion, rely on unaudited financial information. The ratings may be changed, suspended, or withdrawn as a result of changes in, or unavailability of, such information, or for other circumstances. The ratings are based, in varying degrees, on the following considerations: I.Likelihood of default  capacity and willingness of the obligor as to the timely payment of interest and repayment of principal in accordance with the terms of the obligation; II.Nature of and provisions of the obligation; III. Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors rights. AAA: Debt rated AAA has the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA: Debt rated AA has a very strong capacity to pay interest and repay principal and differs from the highest-rated issues only in small degree. A: Debt rated A has a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher-rated categories. BBB: Debt rated BBB is regarded as having an adequate capacity to pay interest and repay principal. Whereas it normally exhibits adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for debt in this category than for debt in higher-rated categories. BB, B, CCC, CC: Debt rated BB, B, CCC, and CC is regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB indicates the lowest degree of speculation and CC the highest degree of speculation. While such debt will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. C: The rating C is reserved for income bonds on which no interest is being paid. D: Debt rated D is in default, and payment of interest and/or repayment of principal is in arrears. Plus (+) or Minus (-): The ratings from AA to B may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Provisional Ratings: The letter p indicates that the rating is provisional. A provisional rating assumes the successful completion of the project being financed by the bonds being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful and timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of, or the risk of default upon failure of, such completion. The investor should exercise his own judgment with respect to such likelihood and risk. NR: Indicates that no rating has been requested, that there is insufficient information on which to base a rating or that Standard & Poors does not rate a particular type of obligation as a matter of policy. Standard & Poors, Commercial Paper Ratings A Standard & Poors Commercial Paper Rating is a current assessment of the likelihood of timely payment of debt having an original maturity of no more than 365 days. Ratings are graded into four categories, ranging from A for the highest quality obligations to D for the lowest. Ratings are applicable to both taxable and tax-exempt commercial paper. The four categories are as follows: A: Issues assigned the highest rating are regarded as having the greatest capacity for timely payment. Issues in this category are delineated with the numbers1, 2, and 3 to indicate the relative degree of safety. A-1: This designation indicates that the degree of safety regarding timely payment is either overwhelming or very strong. Issues that possess overwhelming safety characteristics will be given a + designation. A-2: Capacity for timely payment on issues with this designation is strong. However, the relative degree of safety is not as high as for issues designated A-1. A-3: Issues carrying this designation have a satisfactory capacity for timely payment. They are, however, somewhat more vulnerable to the adverse effects of changes in circumstances than obligations carrying the highest designations. B: Issues rated B are regarded as having only an adequate capacity for timely payment. However, such capacity may be damaged by changing conditions or short-term adversities. C: This rating is assigned to short-term debt obligations with a doubtful capacity for payment. D: This rating indicates that the issue is either in default or is expected to be in default upon maturity. The Commercial Paper Rating is not a recommendation to purchase or sell a security. The ratings are based on current information furnished to Standard & Poors by the issuer and obtained by Standard & Poors from other sources it considers reliable. The ratings may be changed, suspended, or withdrawn as a result of changes in or unavailability of, such information. Standard & Poors rates notes with a maturity of less than three years as follows: SP-1: A very strong, or strong, capacity to pay principal and interest. Issues that possess overwhelming safety characteristics will be given a + designation. SP-2: A satisfactory capacity to pay principal and interest. SP-3: A speculative capacity to pay principal and interest. ADDITIONAL INFORMATION Additional information about the Fund (including the Funds policy regarding the disclosure of portfolio securities) is available in the Statement of Additional Information dated May 1, 2010, which is incorporated by reference into this prospectus. Additional information about the Funds investments is available in the Funds annual and semiannual reports to shareholders. In the Funds annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during the last fiscal year. The Statement of Additional Information and the Funds annual and semi-annual reports can be obtained free of charge by writing Principal Funds, P.O. Box 8024, Boston, MA 02266-8024. In addition, the Fund makes its annual and semi-annual reports and Statement of Additional Information available, free of charge, on www.PrincipalFunds.com. To request this and other information about the Fund and to make shareholder inquiries, telephone 1-800-852-4450. Information about the Fund (including the Statement of Additional Information) can be reviewed and copied at the Securities and Exchange Commissions Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling the Commission at 1-202-551-8090. Reports and other information about the Fund are available on the EDGAR Database on the Commissions internet site at http:// www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Commissions Public Reference Section, 100 F Street, N.E., Washington, D.C. 20549-0102. The U.S. government does not insure or guarantee an investment in any of the Accounts. There can be no assurance that the Money Market Account will be able to maintain a stable share price of $1.00 per share. Shares of the Accounts are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, nor are shares of the Accounts federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency. Principal Variable Contracts Funds, Inc. SEC File 811-01944 PRINCIPAL VARIABLE CONTRACTS FUNDS, INC. (the Fund) Statement of Additional Information dated May 1, 2010 Information incorporated by reference : The audited financial statements, schedules of investments and auditors report included in the Funds Annual Report to Shareholders, for the fiscal year ended December 31, 2009, are hereby incorporated by reference into and are legally a part of this SAI. This Statement of Additional Information (SAI) is not a prospectus. It contains information in addition to the information in the Funds prospectus. The Fund's prospectus, which we may amend from time to time, contains the basic information you should know before investing in the Fund. You should read this SAI for the Classes 1 and 2 shares together with the Fund's prospectuses dated May 1, 2010 for the Classes 1 and 2 shares. For a free copy of the current prospectus or a semi-annual or annual report, call 1-800-852-4450 or write: Principal Variable Contracts Funds, Inc. P. O. Box 8024 Boston, MA 02266-8024 The Principal Variable Contracts Funds, Inc. prospectus may be viewed at www.PrincipalFunds.com. TABLE OF CONTENTS Fund History 3 Description of the Funds Investments and Risks 4 Leadership Structure and Board of Directors 23 Management Information 26 Control Persons & Principal Securities Holders 32 Investment Advisory and Other Services 58 Cost of Managers Services 61 Brokerage Allocation and Other Practices 68 Pricing of Fund Shares 86 Multiple Class Structure 87 Tax Status 89 Portfolio Holdings Disclosure 90 Proxy Voting Policies and Procedures 91 General Information 92 Financial Statements 92 Independent Registered Public Accounting Firm 92 Disclosure Regarding Portfolio Managers 92 Appendix A - Description of Bond Ratings 126 Appendix B - Proxy Voting Policies 129 FUND HISTORY Principal Variable Contracts Funds, Inc. (the Fund) was organized as Principal Variable Contracts Fund, Inc. on May 27, 1997 as a Maryland corporation. The Fund changed its name to Principal Variable Contracts Funds, Inc. effective May 17, 2008. The Articles of Incorporation were amended on October 2, 2006 to rename the existing share class of each series of the Corporation as Class 1 shares, to add Class 2 shares to the Diversified International, Growth, LargeCap Blend, Money Market, Real Estate Securities, SmallCap Growth, and SmallCap Value series; to add the Equity Income I, Income, MidCap Stock, Mortgage Securities, Short-Term Income, Strategic Asset Management Balanced Portfolio, Strategic Asset Management Conservative Balanced Portfolio, Strategic Asset Management Conservative Growth Portfolio, Strategic Asset Management Flexible Income Portfolio, Strategic Asset Management Strategic Growth Portfolio, and West Coast Equity series, to the Corporation, and add Class 1 and Class 2 shares for each such series. Classes offered by each Account are shown in the table below: Share Class Account Name 1 2 Asset Allocation Account X Balanced Account X Bond & Mortgage Securities Account X Diversified Balanced Account X Diversified Growth Account X Diversified International Account X X Equity Income Account X X Government & High Quality Bond Account X Income Account X X International Emerging Markets Account X International SmallCap Account X LargeCap Blend Account II X X LargeCap Growth Account X X LargeCap Growth Account I X LargeCap S&P 500 Index Account X LargeCap Value Account X LargeCap Value Account III X MidCap Blend Account X X MidCap Growth Account I X MidCap Value Account II X Money Market Account X X Mortgage Securities Account X X Principal Capital Appreciation Account X X Principal LifeTime 2010 Account X Principal LifeTime 2020 Account X Principal LifeTime 2030 Account X Principal LifeTime 2040 Account X Principal LifeTime 2050 Account X Principal LifeTime Strategic Income Account X Real Estate Securities Account X X SAM Balanced Portfolio X X SAM Conservative Balanced Portfolio X X SAM Conservative Growth Portfolio X X SAM Flexible Income Portfolio X X SAM Strategic Growth Portfolio X X Short-Term Bond Account X Short-Term Income Account X X SmallCap Blend Account X SmallCap Growth Account II X X SmallCap Value Account I X X DESCRIPTION OF THE FUNDS INVESTMENTS AND RISKS The Fund is a registered, open-end management investment company, commonly called a mutual fund. The Fund consists of multiple investment portfolios which are referred to as "Accounts." Each portfolio operates for many purposes as if it were an independent mutual fund. Each portfolio has its own investment objective, strategy, and management team. Each of the Accounts is diversified except Real Estate Securities Account which is non-diversified. Fund Policies The investment objectives, investment strategies and the principal risks of each Account are described in the Prospectus. This Statement of Additional Information contains supplemental information about those strategies and risks and the types of securities the Sub-Advisor can select for each Account. Additional information is also provided about the strategies that the Account may use to try to achieve its objective. The composition of each Account and the techniques and strategies that the Sub-Advisor may use in selecting securities will vary over time. An Account is not required to use all of the investment techniques and strategies available to it in seeking its goals. Unless otherwise indicated, with the exception of the percentage limitations on borrowing, the restrictions apply at the time transactions are entered into. Accordingly, any later increase or decrease beyond the specified limitation, resulting from market fluctuations or in a rating by a rating service, does not require elimination of any security from the portfolio. The investment objective of each Account and, except as described below as Fundamental Restrictions, the investment strategies described in this Statement of Additional Information and the prospectuses are not fundamental and may be changed by the Board of Directors without shareholder approval. The Fundamental Restrictions may not be changed without a vote of a majority of the outstanding voting securities of the affected Account. The Investment Company Act of 1940, as amended, (1940 Act) provides that a vote of a majority of the outstanding voting securities of an Account means the affirmative vote of the lesser of 1) more than 50% of the outstanding shares or 2) 67% or more of the shares present at a meeting if more than 50% of the outstanding Account shares are represented at the meeting in person or by proxy. Each share has one vote, with fractional shares voting proportionately. Shares of all classes of an Account will vote together as a single class except when otherwise required by law or as determined by the Board of Directors. With the exception of the diversification test required by the Internal Revenue Code, the Accounts will not consider collateral held in connection with securities lending activities when applying any of the following fundamental restrictions or any other investment restriction set forth in each Accounts prospectus or Statement of Additional Information. Fundamental Restrictions Each of the following numbered restrictions for the Accounts and the Strategic Asset Management Portfolios is a matter of fundamental policy and may not be changed without shareholder approval. Except as noted below, each of the Accounts and Strategic Asset Management Portfolios may not: 1) Issue senior securities as defined in the 1940 Act. Purchasing and selling securities and futures contracts and options thereon and borrowing money in accordance with restrictions described below do not involve the issuance of a senior security. 2) Invest in physical commodities or commodity contracts (other than foreign currencies), but it may purchase and sell financial futures contracts, options on such contracts, swaps and securities backed by physical commodities. 3) Invest in real estate, although it may invest in securities that are secured by real estate and securities of issuers that invest or deal in real estate. 4) Borrow money, except as permitted under the Investment Company Act of 1940, as amended, and as interpreted, modified or otherwise permitted by regulatory authority having jurisdiction, from time to time. 5) Make loans, except that the Account may a) purchase and hold debt obligations in accordance with its investment objectives and policies; b) enter into repurchase agreements; and c) lend its portfolio securities without limitation against collateral (consisting of cash or liquid assets) equal at all times to not less than 100% of the value of the securities lent. This limit does not apply to purchases of debt securities or commercial paper. This paragraph does not apply to the Diversified Balanced Account or Diversified Growth Account. 6) Invest more than 5% of its total assets in the securities of any one issuer (other than obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities) or purchase more than 10% of the outstanding voting securities of any one issuer, except that this limitation shall apply only with respect to 75% of the total assets of the Account. This restriction does not apply to the Principal LifeTime Accounts, the Strategic Asset Management Portfolios, the Real Estate Securities Account, the Diversified Balanced Account, or the Diversified Growth Account. 7) Act as an underwriter of securities, except to the extent that the Account may be deemed to be an underwriter in connection with the sale of securities held in its portfolio. 8) Concentrate its investments in any particular industry, except that the Account may invest up to 25% of the value of its total assets in a single industry, provided that, when the Account has adopted a temporary defensive posture, there shall be no limitation on the purchase of obligations issued or guaranteed by the U.S. government or its agencies or instrumentalities. This restriction applies to the LargeCap S&P 500 Index Account except to the extent that the related Index also is so concentrated. This restriction does not apply to the Real Estate Securities Account. 9) Sell securities short (except where the Account holds or has the right to obtain at no added cost a long position in the securities sold that equals or exceeds the securities sold short). 10) Make loans, except that the Account may a) purchase and hold debt obligations in accordance with its investment objectives and policies, b) enter into repurchase agreements, c) participate in an interfund lending program with affiliated investment companies to the extent permitted by the 1940 Act or by any exemptions that may be granted by the Securities and Exchange Commission, and d) lend its portfolio securities without limitation against collateral (consisting of cash or liquid assets) equal at all times to not less than 100% of the value of the securities lent. This limit does not apply to purchases of debt securities or commercial paper. The paragraph applies only to the Diversified Balanced Account and Diversified Growth Account. Non-Fundamental Restrictions Each of the Accounts, except the Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts and the Strategic Asset Management Portfolios, has also adopted the following restrictions that are not fundamental policies and may be changed without shareholder approval. It is contrary to each Accounts present policy to: 1) Invest more than 15% (5% in the case of the Money Market Account) of its net assets in illiquid securities and in repurchase agreements maturing in more than seven days except to the extent permitted by applicable law. 2) Pledge, mortgage, or hypothecate its assets, except to secure permitted borrowings. The deposit of underlying securities and other assets in escrow and other collateral arrangements in connection with transactions in put or call options, futures contracts, options on futures contracts, and over-the-counter swap contracts are not deemed to be pledges or other encumbrances. 3) Invest in companies for the purpose of exercising control or management. 4) Invest more than 25% of its assets in foreign securities, except that the Diversified International, International Emerging Markets, International SmallCap, and Money Market Accounts each may invest up to 100% of its assets in foreign securities. The LargeCap S&P 500 Index Account may invest in foreign securities to the extent that the relevant index is so invested. The Government & High Quality Bond Account and Mortgage Securities Account may not invest in foreign securities. 5) Invest more than 5% of its total assets in real estate limited partnership interests (except Real Estate Securities Account). 6) Acquire securities of other investment companies in reliance on Section 12(d)(1)(F) or (G) of the 1940 Act, invest more than 10% of its total assets in securities of other investment companies, invest more than 5% of its total assets in the securities of any one investment company, or acquire more than 3% of the outstanding voting securities of any one investment company except in connection with a merger, consolidation or plan of reorganization. The Account may purchase securities of closed-end investment companies in the open market where no underwriter or dealers commission or profit, other than a customary brokers commission, is involved. Each Account (except Asset Allocation, Balanced, LargeCap Value, Diversified International, Income, International Emerging Markets, LargeCap Growth, and Short-Term Income) has also adopted the non-fundamental restriction, pursuant to SEC Rule 35d-1, which requires it, under normal circumstances, to invest at least 80% of its net assets in the type of securities, industry or geographic region (as described in the prospectus) as suggested by the name of the Account. The Account will provide 60-days notice to shareholders prior to implementing a change in this policy for the Account. Each of the Principal LifeTime Accounts and Strategic Asset Management Portfolios and the Diversified Balanced Account and Diversified Growth Account have also adopted the following restrictions that are not fundamental policies and may be changed without shareholder approval. It is contrary to each Accounts and each Strategic Asset Management Portfolios present policy to: 1) Pledge, mortgage or hypothecate its assets, except to secure permitted borrowings. For the purpose of this restriction, collateral arrangements with respect to the writing of options by the underlying funds and collateral arrangements with respect to initial or variation margin for futures by the underlying funds are not deemed to be pledges of assets. 2) Invest in companies for the purpose of exercising control or management. Investment Strategies and Risks Restricted Securities Generally, restricted securities are not readily marketable because they are subject to legal or contractual restrictions upon resale. They are sold only in a public offering with an effective registration statement or in a transaction that is exempt from the registration requirements of the Securities Act of 1933. When registration is required, an Account may be obligated to pay all or part of the registration expenses and a considerable period may elapse between the time of the decision to sell and the time the Account may be permitted to sell a security. If adverse market conditions were to develop during such a period, the Account might obtain a less favorable price than existed when it decided to sell. Restricted securities and other securities not readily marketable are priced at fair value as determined in good faith by or under the direction of the Directors. Each of the Accounts (except the Money Market Account) has adopted investment restrictions that limit its investments in restricted securities or other illiquid securities up to 15% of its net assets (or, in the case of the Money Market Account, 5%). The Directors have adopted procedures to determine the liquidity of Rule 4(2) short-term paper and of restricted securities under Rule 144A. Securities determined to be liquid under these procedures are excluded from the preceding investment restriction. Foreign Securities Foreign companies may not be subject to the same uniform accounting, auditing, and financial reporting practices as are required of U.S. companies. In addition, there may be less publicly available information about a foreign company than about a U.S. company. Securities of many foreign companies are less liquid and more volatile than securities of comparable U.S. companies. Commissions on foreign securities exchanges may be generally higher than those on U.S. exchanges. Foreign markets also have different clearance and settlement procedures than those in U.S. markets. In certain markets there have been times when settlements have been unable to keep pace with the volume of securities transactions, making it difficult to conduct these transactions. Delays in settlement could result in temporary periods when a portion of an Accounts assets is not invested and is earning no return. If an Account is unable to make intended security purchases due to settlement problems, the Account may miss attractive investment opportunities. In addition, an Account may incur a loss as a result of a decline in the value of its portfolio if it is unable to sell a security. With respect to certain foreign countries, there is the possibility of expropriation or confiscatory taxation, political, or social instability, or diplomatic developments that could affect an Accounts investments in those countries. In addition, an Account may also suffer losses due to nationalization, expropriation, or differing accounting practices and treatments. Investments in foreign securities are subject to laws of the foreign country that may limit the amount and types of foreign investments. Changes of governments or of economic or monetary policies, in the U.S. or abroad, changes in dealings between nations, currency convertibility, or exchange rates could result in investment losses for an Account. Finally, even though certain currencies may be convertible into U.S. dollars, the conversion rates may be artificial relative to the actual market values and may be unfavorable to an Accounts investors. Foreign securities are often traded with less frequency and volume, and therefore may have greater price volatility, than is the case with many U.S. securities. Brokerage commissions, custodial services, and other costs relating to investment in foreign countries are generally more expensive than in the U.S. Though the Accounts intend to acquire the securities of foreign issuers where there are public trading markets, economic or political turmoil in a country in which an Account has a significant portion of its assets or deterioration of the relationship between the U.S. and a foreign country may negatively impact the liquidity of an Accounts portfolio. The Account may have difficulty meeting a large number of redemption requests. Furthermore, there may be difficulties in obtaining or enforcing judgments against foreign issuers. Investments in companies of developing (also called emerging) countries are subject to higher risks than investments in companies in more developed countries. These risks include:  increased social, political, and economic instability;  a smaller market for these securities and low or nonexistent volume of trading that results in a lack of liquidity and in greater price volatility;  lack of publicly available information, including reports of payments of dividends or interest on outstanding securities;  foreign government policies that may restrict opportunities, including restrictions on investment in issuers or industries deemed sensitive to national interests;  relatively new capital market structure or market-oriented economy;  the possibility that recent favorable economic developments may be slowed or reversed by unanticipated political or social events in these countries;  restrictions that may make it difficult or impossible for the fund to vote proxies, exercise shareholder rights, pursue legal remedies, and obtain judgments in foreign courts; and  possible losses through the holding of securities in domestic and foreign custodial banks and depositories. In addition, many developing countries have experienced substantial and, in some periods, extremely high rates of inflation for many years. Inflation and rapid fluctuations in inflation rates have had and may continue to have negative effects on the economies and securities markets of those countries. Repatriation of investment income, capital and proceeds of sales by foreign investors may require governmental registration and/or approval in some developing countries. An Account could be adversely affected by delays in or a refusal to grant any required governmental registration or approval for repatriation. Further, the economies of developing countries generally are heavily dependent upon international trade and, accordingly, have been and may continue to be adversely affected by trade barriers, exchange controls, managed adjustments in relative currency values and other protectionist measures imposed or negotiated by the countries with which they trade. Depositary Receipts Depositary Receipts are generally subject to the same sort of risks as direct investments in a foreign country, such as, currency risk, political and economic risk, and market risk, because their values depend on the performance of a foreign security denominated in its home currency. The Accounts that may invest in foreign securities may invest in:  American Depositary Receipts (ADRs) - receipts issued by an American bank or trust company evidencing ownership of underlying securities issued by a foreign issuer. They are designed for use in U.S. securities markets.  European Depositary Receipts (EDRs) and Global Depositary Receipts (GDRs) - receipts typically issued by a foreign financial institution to evidence an arrangement similar to that of ADRs. Depositary Receipts may be issued by sponsored or unsponsored programs. In sponsored programs, an issuer has made arrangements to have its securities traded in the form of Depositary Receipts. In unsponsored programs, the issuer may not be directly involved in the creation of the program. Although regulatory requirements with respect to sponsored and unsponsored programs are generally similar, in some cases it may be easier to obtain financial information from an issuer that has participated in the creation of a sponsored program. Accordingly, there may be less information available regarding issuers of securities of underlying unsponsored programs, and there may not be a correlation between the availability of such information and the market value of the Depositary Receipts. Securities of Smaller Companies The Accounts may invest in securities of companies with small- or mid-sized market capitalizations. Market capitalization is defined as total current market value of a companys outstanding common stock. Investments in companies with smaller market capitalizations may involve greater risks and price volatility (wide, rapid fluctuations) than investments in larger, more mature companies. Smaller companies may be less mature than older companies. At this earlier stage of development, the companies may have limited product lines, reduced market liquidity for their shares, limited financial resources or less depth in management than larger or more established companies. Small companies also may be less significant within their industries and may be at a competitive disadvantage relative to their larger competitors. While smaller companies may be subject to these additional risks, they may also realize more substantial growth than larger or more established companies. Small company stocks may decline in price as large company stocks rise, or rise in price while larger company stocks decline. Investors should therefore expect the net asset value of the Account that invests a substantial portion of its assets in small company stocks may be more volatile than the shares of an Account that invests solely in larger company stocks. Unseasoned Issuers The Accounts may invest in the securities of unseasoned issuers. Unseasoned issuers are companies with a record of less than three years continuous operation, including the operation of predecessors and parents. Unseasoned issuers by their nature have only a limited operating history that can be used for evaluating the companies growth prospects. As a result, investment decisions for these securities may place a greater emphasis on current or planned product lines and the reputation and experience of the companys management and less emphasis on fundamental valuation factors than would be the case for more mature growth companies. In addition, many unseasoned issuers also may be small companies and involve the risks and price volatility associated with smaller companies. Spread Transactions, Options on Securities and Securities Indices, and Futures Contracts and Options on Futures Contracts The Accounts may each engage in the practices described under this heading.  Spread Transactions. Each Account may purchase covered spread options. Such covered spread options are not presently exchange listed or traded. The purchase of a spread option gives the Account the right to put, or sell, a security that it owns at a fixed dollar spread or fixed yield spread in relationship to another security that the Account does not own, but which is used as a benchmark. The risk to the Account in purchasing covered spread options is the cost of the premium paid for the spread option and any transaction costs. In addition, there is no assurance that closing transactions will be available. The purchase of spread options can be used to protect each Account against adverse changes in prevailing credit quality spreads, i.e., the yield spread between high quality and lower quality securities. The security covering the spread option is maintained in segregated accounts either with the Accounts custodian or on the Accounts records. The Accounts do not consider a security covered by a spread option to be pledged as that term is used in the Accounts policy limiting the pledging or mortgaging of assets.  Options on Securities and Securities Indices. Each Account may write (sell) and purchase call and put options on securities in which it invests and on securities indices based on securities in which the Account invests. The Accounts may engage in these transactions to hedge against a decline in the value of securities owned or an increase in the price of securities which the Account plans to purchase, or to generate additional revenue. Writing Covered Call and Put Options. When an Account writes a call option, it gives the purchaser of the option the right to buy a specific security at a specified price at any time before the option expires. When an Account writes a put option, it gives the purchaser of the option the right to sell to the Account a specific security at a specified price at any time before the option expires. In both situations, the Account receives a premium from the purchaser of the option. The premium received by an Account reflects, among other factors, the current market price of the underlying security, the relationship of the exercise price to the market price, the time period until the expiration of the option and interest rates. The premium generates additional income for the Account if the option expires unexercised or is closed out at a profit. By writing a call, an Account limits its opportunity to profit from any increase in the market value of the underlying security above the exercise price of the option, but it retains the risk of loss if the price of the security should decline. By writing a put, an Account assumes the risk that it may have to purchase the underlying security at a price that may be higher than its market value at time of exercise. The Accounts write only covered options and comply with applicable regulatory and exchange cover requirements. The Accounts usually own the underlying security covered by any outstanding call option. With respect to an outstanding put option, each Account deposits and maintains with its custodian or segregates on the Accounts records, cash, or other liquid assets with a value at least equal to the exercise price of the option. Once an Account has written an option, it may terminate its obligation before the option is exercised. The Account executes a closing transaction by purchasing an option of the same series as the option previously written. The Account has a gain or loss depending on whether the premium received when the option was written exceeds the closing purchase price plus related transaction costs. Purchasing Call and Put Options. When an Account purchases a call option, it receives, in return for the premium it pays, the right to buy from the writer of the option the underlying security at a specified price at any time before the option expires. An Account purchases call options in anticipation of an increase in the market value of securities that it intends ultimately to buy. During the life of the call option, the Account is able to buy the underlying security at the exercise price regardless of any increase in the market price of the underlying security. In order for a call option to result in a gain, the market price of the underlying security must exceed the sum of the exercise price, the premium paid, and transaction costs. When an Account purchases a put option, it receives, in return for the premium it pays, the right to sell to the writer of the option the underlying security at a specified price at any time before the option expires. An Account purchases put options in anticipation of a decline in the market value of the underlying security. During the life of the put option, the Account is able to sell the underlying security at the exercise price regardless of any decline in the market price of the underlying security. In order for a put option to result in a gain, the market price of the underlying security must decline, during the option period, below the exercise price enough to cover the premium and transaction costs. Once an Account purchases an option, it may close out its position by selling an option of the same series as the option previously purchased. The Account has a gain or loss depending on whether the closing sale price exceeds the initial purchase price plus related transaction costs.  Options on Securities Indices. Each Account may purchase and sell put and call options on any securities index based on securities in which the Account may invest. Securities index options are designed to reflect price fluctuations in a group of securities or segment of the securities market rather than price fluctuations in a single security. Options on securities indices are similar to options on securities, except that the exercise of securities index options requires cash payments and does not involve the actual purchase or sale of securities. The Accounts engage in transactions in put and call options on securities indices for the same purposes as they engage in transactions in options on securities. When an Account writes call options on securities indices, it holds in its portfolio underlying securities which, in the judgment of the Sub-Advisor, correlate closely with the securities index and which have a value at least equal to the aggregate amount of the securities index options. Risks Associated with Option Transactions. An option position may be closed out only on an exchange that provides a secondary market for an option of the same series. The Accounts generally purchase or write only those options for which there appears to be an active secondary market. However, there is no assurance that a liquid secondary market on an exchange exists for any particular option, or at any particular time. If an Account is unable to effect closing sale transactions in options it has purchased, it has to exercise its options in order to realize any profit and may incur transaction costs upon the purchase or sale of underlying securities. If an Account is unable to effect a closing purchase transaction for a covered option that it has written, it is not able to sell the underlying securities, or dispose of the assets held in a segregated account, until the option expires or is exercised. An Accounts ability to terminate option positions established in the over-the-counter market may be more limited than for exchange-traded options and may also involve the risk that broker-dealers participating in such transactions might fail to meet their obligations.  Futures Contracts and Options on Futures Contracts. Each Account may purchase and sell financial futures contracts and options on those contracts. Financial futures contracts are commodities contracts based on financial instruments such as U.S. Treasury bonds or bills or on securities indices such as the S&P 500 Index. Futures contracts, options on futures contracts, and the commodity exchanges on which they are traded are regulated by the Commodity Futures Trading Commission. Through the purchase and sale of futures contracts and related options, an Account may seek to hedge against a decline in the value of securities owned by the Account or an increase in the price of securities that the Account plans to purchase. Each Account may also purchase and sell futures contracts and related options to maintain cash reserves while simulating full investment in securities and to keep substantially all of its assets exposed to the market. Each Account may enter into futures contracts and related options transactions both for hedging and non-hedging purposes. Futures Contracts. When an Account sells a futures contract based on a financial instrument, the Account is obligated to deliver that kind of instrument at a specified future time for a specified price. When an Account purchases that kind of contract, it is obligated to take delivery of the instrument at a specified time and to pay the specified price. In most instances, these contracts are closed out by entering into an offsetting transaction before the settlement date. The Account realizes a gain or loss depending on whether the price of an offsetting purchase plus transaction costs are less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase plus transaction costs. Although the Accounts usually liquidate futures contracts on financial instruments, by entering into an offsetting transaction before the settlement date, they may make or take delivery of the underlying securities when it appears economically advantageous to do so. A futures contract based on a securities index provides for the purchase or sale of a group of securities at a specified future time for a specified price. These contracts do not require actual delivery of securities but result in a cash settlement. The amount of the settlement is based on the difference in value of the index between the time the contract was entered into and the time it is liquidated (at its expiration or earlier if it is closed out by entering into an offsetting transaction). When an Account purchases or sells a futures contract, it pays a commission to the futures commission merchant through which the Account executes the transaction. When entering into a futures transaction, the Account does not pay the execution price, as it does when it purchases a security, or a premium, as it does when it purchases an option. Instead, the Account deposits an amount of cash or other liquid assets (generally about 5% of the futures contract amount) with its futures commission merchant. This amount is known as initial margin. In contrast to the use of margin account to purchase securities, the Accounts deposit of margin does not constitute the borrowing of money to finance the transaction in the futures contract. The initial margin represents a good faith deposit that helps assure the Accounts performance of the transaction. The futures commission merchant returns the initial margin to the Account upon termination of the futures contract if the Account has satisfied all its contractual obligations. Subsequent payments to and from the futures commission merchant, known as variation margin, are required to be made on a daily basis as the price of the futures contract fluctuates, a process known as marking to market. The fluctuations make the long or short positions in the futures contract more or less valuable. If the position is closed out by taking an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made. Any additional cash is required to be paid to or released by the broker and the Account realizes a loss or gain. In using futures contracts, the Account may seek to establish more certainly, than would otherwise be possible, the effective price of or rate of return on portfolio securities or securities that the Account proposes to acquire. An Account, for example, sells futures contracts in anticipation of a rise in interest rates that would cause a decline in the value of its debt investments. When this kind of hedging is successful, the futures contract increases in value when the Accounts debt securities decline in value and thereby keeps the Accounts net asset value from declining as much as it otherwise would. An Account may also sell futures contracts on securities indices in anticipation of or during a stock market decline in an endeavor to offset a decrease in the market value of its equity investments. When an Account is not fully invested and anticipates an increase in the cost of securities it intends to purchase, it may purchase financial futures contracts. When increases in the prices of equities are expected, an Account may purchase futures contracts on securities indices in order to gain rapid market exposure that may partially or entirely offset increases in the cost of the equity securities it intends to purchase. Options on Futures Contracts. The Accounts may also purchase and write call and put options on futures contracts. A call option on a futures contract gives the purchaser the right, in return for the premium paid, to purchase a futures contract (assume a long position) at a specified exercise price at any time before the option expires. A put option gives the purchaser the right, in return for the premium paid, to sell a futures contract (assume a short position), for a specified exercise price, at any time before the option expires. Upon the exercise of a call, the writer of the option is obligated to sell the futures contract (to deliver a long position to the option holder) at the option exercise price, which will presumably be lower than the current market price of the contract in the futures market. Upon exercise of a put, the writer of the option is obligated to purchase the futures contract (deliver a short position to the option holder) at the option exercise price, which will presumably be higher than the current market price of the contract in the futures market. However, as with the trading of futures, most options are closed out prior to their expiration by the purchase or sale of an offsetting option at a market price that reflects an increase or a decrease from the premium originally paid. Options on futures can be used to hedge substantially the same risks addressed by the direct purchase or sale of the underlying futures contracts. For example, if an Account anticipates a rise in interest rates and a decline in the market value of the debt securities in its portfolio, it might purchase put options or write call options on futures contracts instead of selling futures contracts. If an Account purchases an option on a futures contract, it may obtain benefits similar to those that would result if it held the futures position itself. But in contrast to a futures transaction, the purchase of an option involves the payment of a premium in addition to transaction costs. In the event of an adverse market movement, however, the Account is not subject to a risk of loss on the option transaction beyond the price of the premium it paid plus its transaction costs. When an Account writes an option on a futures contract, the premium paid by the purchaser is deposited with the Accounts custodian. The Account must maintain with its futures commission merchant all or a portion of the initial margin requirement on the underlying futures contract. It assumes a risk of adverse movement in the price of the underlying futures contract comparable to that involved in holding a futures position. Subsequent payments to and from the futures commission merchant, similar to variation margin payments, are made as the premium and the initial margin requirements are marked to market daily. The premium may partially offset an unfavorable change in the value of portfolio securities, if the option is not exercised, or it may reduce the amount of any loss incurred by the Account if the option is exercised. Risks Associated with Futures Transactions. There are a number of risks associated with transactions in futures contracts and related options. An Accounts successful use of futures contracts is subject to the ability of the Sub- Advisor to predict correctly the factors affecting the market values of the Accounts portfolio securities. For example, if an Account is hedged against the possibility of an increase in interest rates which would adversely affect debt securities held by the Account and the prices of those debt securities instead increases, the Account loses part or all of the benefit of the increased value of its securities it hedged because it has offsetting losses in its futures positions. Other risks include imperfect correlation between price movements in the financial instrument or securities index underlying the futures contract, on the one hand, and the price movements of either the futures contract itself or the securities held by the Account, on the other hand. If the prices do not move in the same direction or to the same extent, the transaction may result in trading losses. Prior to exercise or expiration, a position in futures may be terminated only by entering into a closing purchase or sale transaction. This requires a secondary market on the relevant contract market. The Account enters into a futures contract or related option only if there appears to be a liquid secondary market. There can be no assurance, however, that such a liquid secondary market exists for any particular futures contract or related option at any specific time. Thus, it may not be possible to close out a futures position once it has been established. Under such circumstances, the Account continues to be required to make daily cash payments of variation margin in the event of adverse price movements. In such situations, if the Account has insufficient cash, it may be required to sell portfolio securities to meet daily variation margin requirements at a time when it may be disadvantageous to do so. In addition, the Account may be required to perform under the terms of the futures contracts it holds. The inability to close out futures positions also could have an adverse impact on the Accounts ability effectively to hedge its portfolio. Most United States futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day. This daily limit establishes the maximum amount that the price of a futures contract may vary either up or down from the previous days settlement price at the end of a trading session. Once the daily limit has been reached in a particular type of contract, no more trades may be made on that day at a price beyond that limit. The daily limit governs only price movements during a particular trading day and therefore does not limit potential losses because the limit may prevent the liquidation of unfavorable positions. Futures contract prices have occasionally moved to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and subjecting some futures traders to substantial losses.  Limitations on the Use of Futures and Options on Futures Contracts. Each Account that utilizes futures contracts has claimed an exclusion from the definition of a "commodity pool operator" under the Commodity Exchange Act and is not subject to registration or regulation as a commodity pool operator under the Commodity Exchange Act. Each Account may enter into futures contracts and related options transactions, for hedging purposes and for other appropriate risk management purposes, and to modify the Accounts exposure to various currency, equity, or fixed- income markets. Each Account (other than Asset Allocation and Equity Growth) may engage in speculative futures trading. When using futures contracts and options on futures contracts for hedging or risk management purposes, each Account determines that the price fluctuations in the contracts and options are substantially related to price fluctuations in securities held by the Account or which it expects to purchase. In pursuing traditional hedging activities, each Account may sell futures contracts or acquire puts to protect against a decline in the price of securities that the Account owns. Each Account may purchase futures contracts or calls on futures contracts to protect the Account against an increase in the price of securities the Account intends to purchase before it is in a position to do so. When an Account purchases a futures contract, or purchases a call option on a futures contract, it segregates portfolio assets, which must be liquid and marked to the market daily, in a segregated account. The amount so segregated plus the amount of initial margin held for the account of its futures commission merchant equals the market value of the futures contract. With respect to futures contracts that are not legally required to cash settle, an Account may cover the open position by setting aside or earmarking liquid assets in an amount equal to the market value of the futures contract. With respect to futures that are contractually required to cash settle, however, an Account is permitted to set aside or earmark liquid assets in an amount equal to the Accounts daily marked to market (net) obligation, if any (in other words, the Accounts daily net liability, if any) rather than the market value of the futures contract. By setting aside or earmarking assets equal to only its net obligation under cash-settled futures, a Account will have the ability to utilize these contracts to a greater extent than if the Account were required to segregate or earmark assets equal to the full market value of the futures contract. Forward Foreign Currency Exchange Contracts The Accounts may, but are not obligated to, enter into forward foreign currency exchange contracts under various circumstances. Currency transactions include forward currency contracts and exchange listed or over-the-counter options on currencies. A forward currency contract involves a privately negotiated obligation to purchase or sell a specific currency at a specified future date at a price set at the time of the contract. The typical use of a forward contract is to lock in the price of a security in U.S. dollars or some other foreign currency which an Account is holding in its portfolio. By entering into a forward contract for the purchase or sale, for a fixed amount of dollars or other currency, of the amount of foreign currency involved in the underlying security transactions, an Account may be able to protect itself against a possible loss resulting from an adverse change in the relationship between the U.S. dollar or other currency which is being used for the security purchase and the foreign currency in which the security is denominated in or exposed to during the period between the date on which the security is purchased or sold and the date on which payment is made or received. The Sub-Advisor also may from time to time utilize forward contracts for other purposes. For example, they may be used to hedge a foreign security held in the portfolio or a security which pays out principal tied to an exchange rate between the U.S. dollar and a foreign currency, against a decline in value of the applicable foreign currency. They also may be used to lock in the current exchange rate of the currency in which those securities anticipated to be purchased are denominated in or exposed to. At times, an Account may enter into cross-currency hedging transactions involving currencies other than those in which securities are held or proposed to be purchased are denominated. An Account segregates liquid assets in an amount equal to its daily marked-to-market (net) obligation (i.e., its daily net liability, if any) with respect to forward currency contracts. It should be noted that the use of forward foreign currency exchange contracts does not eliminate fluctuations in the underlying prices of the securities. It simply establishes a rate of exchange between the currencies that can be achieved at some future point in time. Additionally, although such contracts tend to minimize the risk of loss due to a decline in the value of the hedged currency, they also tend to limit any potential gain that might result if the value of the currency increases. Currency hedging involves some of the same risks and considerations as other transactions with similar instruments. Currency transactions can result in losses to an Account if the currency being hedged fluctuates in value to a degree or in a direction that is not anticipated. Further, the risk exists that the perceived linkage between various currencies may not be present or may not be present during the particular time that an Account is engaging in proxy hedging. Currency transactions are also subject to risks different from those of other portfolio transactions. Because currency control is of great importance to the issuing governments and influences economic planning and policy, purchases and sales of currency and related instruments can be adversely affected by government exchange controls, limitations or restrictions on repatriation of currency, and manipulations or exchange restrictions imposed by governments. These forms of governmental actions can result in losses to an Account if it is unable to deliver or receive currency or monies in settlement of obligations. They could also cause hedges the Account has entered into to be rendered useless, resulting in full currency exposure as well as incurring transaction costs. Currency exchange rates may also fluctuate based on factors extrinsic to a countrys economy. Buyers and sellers of currency forward contracts are subject to the same risks that apply to the use of forward contracts generally. Further, settlement of a currency forward contract for the purchase of most currencies must occur at a bank based in the issuing nation. The ability to establish and close out positions on trading options on currency forward contracts is subject to the maintenance of a liquid market that may not always be available. Moreover, an Account bears the risk of loss of the amount expected to be received under a forward contract in the event of the default as bankruptcy of a forward counterparty. Repurchase and Reverse Repurchase Agreements, Mortgage Dollar Rolls and Sale-Buybacks The Accounts may invest in repurchase and reverse repurchase agreements. In a repurchase agreement, an Account purchases a security and simultaneously commits to resell that security to the seller at an agreed upon price on an agreed upon date within a number of days (usually not more than seven) from the date of purchase. The resale price consists of the purchase price plus an amount that is unrelated to the coupon rate or maturity of the purchased security. A repurchase agreement involves the obligation of the seller to pay the agreed upon price, which obligation is in effect secured by the value (at least equal to the amount of the agreed upon resale price and marked-to-market daily) of the underlying security or collateral. A risk associated with repurchase agreements is the failure of the seller to repurchase the securities as agreed, which may cause an Account to suffer a loss if the market value of such securities declines before they can be liquidated on the open market. In the event of bankruptcy or insolvency of the seller, an Account may encounter delays and incur costs in liquidating the underlying security. Repurchase agreements that mature in more than seven days are subject to each Accounts limit on illiquid investments. While it is not possible to eliminate all risks from these transactions, it is the policy of the Account to limit repurchase agreements to those parties whose creditworthiness has been reviewed and found satisfactory by the Sub-Advisor. An Account may use reverse repurchase agreements, mortgage dollar rolls, and economically similar transactions to obtain cash to satisfy unusually heavy redemption requests or for other temporary or emergency purposes without the necessity of selling portfolio securities, or to earn additional income on portfolio securities, such as Treasury bills or notes. In a reverse repurchase agreement, an Account sells a portfolio security to another party, such as a bank or broker-dealer, in return for cash and agrees to repurchase the instrument at a particular price and time. While a reverse repurchase agreement is outstanding, an Account will maintain cash or appropriate liquid assets to cover its obligation under the agreement. The Account will enter into reverse repurchase agreements only with parties that the Sub-Advisor deems creditworthy. Using reverse repurchase agreements to earn additional income involves the risk that the interest earned on the invested proceeds is less than the expense of the reverse repurchase agreement transaction. This technique may also have a leveraging effect on the Account, although the Accounts intent to segregate assets in the amount of the reverse repurchase obligation minimizes this effect. A mortgage dollar roll is similar to a reverse repurchase agreement in certain respects. In a dollar roll transaction an Account sells a mortgage-related security, such as a security issued by the Government National Mortgage Association, to a dealer and simultaneously agrees to repurchase a similar security (but not the same security) in the future at a pre-determined price. A dollar roll can be viewed, like a reverse repurchase agreement, as a collateralized borrowing in which an Account pledges a mortgage-related security to a dealer to obtain cash. Unlike in the case of reverse repurchase agreements, the dealer with which an Account enters into a dollar roll transaction is not obligated to return the same securities as those originally sold by the Account, but only securities which are substantially identical. To be considered substantially identical, the securities returned to an Account generally must: (1) be collateralized by the same types of underlying mortgages; (2) be issued by the same agency and be part of the same program; (3) have a similar original stated maturity; (4) have identical net coupon rates; (5) have similar market yields (and therefore price); and (6) satisfy good delivery requirements, meaning that the aggregate principal amounts of the securities delivered and received back must be within 0.01% of the initial amount delivered. An Accounts obligations under a dollar roll agreement must be covered by segregated liquid assets equal in value to the securities subject to repurchase by the Account. An Account also may effect simultaneous purchase and sale transactions that are known as sale-buybacks. A sale- buyback is similar to a reverse repurchase agreement, except that in a sale-buyback, the counterparty who purchases the security is entitled to receive any principal or interest payments made on the underlying security pending settlement of the Accounts repurchase of the underlying security. An Accounts obligations under a sale-buyback typically would be offset by liquid assets equal in value to the amount of the Accounts forward commitment to repurchase the subject security. Real Estate Investment Trusts (REITs) Equity real estate investment trusts own real estate properties, while mortgage real estate investment trusts make construction, development, and long-term mortgage loans. Their value may be affected by changes in the underlying property of the trusts, the creditworthiness of the issuer, property taxes, interest rates, and tax and regulatory requirements, such as those relating to the environment. Both types of trusts are not diversified, are dependent upon management skill, are subject to heavy cash flow dependency, defaults by borrowers, self-liquidation, and the possibility of failing to qualify for tax-free status of income under the Internal Revenue Code and failing to maintain exemption from the 1940 Act. In addition, foreign REIT-like entities will be subject to foreign securities risks. (See Foreign Securities) High-Yield/High-Risk Bonds The Asset Allocation, Balanced, Bond & Mortgage Securities, Equity Income, Income, Principal Capital Appreciation, and Short-Term Bond Accounts each may invest a portion of its assets in bonds that are rated below investment grade (i.e., bonds rated BB+ or lower by Standard & Poors Ratings Services or Ba1 or lower by Moodys Investors Service, Inc.) (commonly known as junk bonds). Lower rated bonds involve a higher degree of credit risk, which is the risk that the issuer will not make interest or principal payments when due. In the event of an unanticipated default, an Account would experience a reduction in its income and could expect a decline in the market value of the bonds so affected. The Asset Allocation, Balanced, Bond & Mortgage Securities, Equity Income, Government & High Quality Bond, Income, Principal Capital Appreciation, Short-Term Bond, and Short-Term Income Accounts may also invest in unrated bonds of foreign and domestic issuers. Unrated bonds, while not necessarily of lower quality than rated bonds, may not have as broad a market. Because of the size and perceived demand of the issue, among other factors, certain municipalities may not incur the expense of obtaining a rating. The Sub-Advisor will analyze the creditworthiness of the issuer, as well as any financial institution or other party responsible for payments on the bond, in determining whether to purchase unrated bonds. Unrated bonds will be included in the limitation each Account has with regard to high yield bonds unless the Sub-Advisor deems such securities to be the equivalent of investment grade bonds. Mortgage- and Asset-Backed Securities The yield characteristics of the mortgage- and asset-backed securities in which the Asset Allocation, Balanced, Bond & Mortgage Securities, Equity Income, Government & High Quality Bond, Income, Mortgage Securities, Principal Capital Appreciation, Short-Term Bond, and Short-Term Income Accounts may invest differ from those of traditional debt securities. Among the major differences are that the interest and principal payments are made more frequently on mortgage- and asset-backed securities (usually monthly) and that principal may be prepaid at any time because the underlying mortgage loans or other assets generally may be prepaid at any time. As a result, if the Account purchases those securities at a premium, a prepayment rate that is faster than expected will reduce their yield, while a prepayment rate that is slower than expected will have the opposite effect of increasing yield. If the Account purchases these securities at a discount, faster than expected prepayments will increase their yield, while slower than expected prepayments will reduce their yield. Amounts available for reinvestment by the Account are likely to be greater during a period of declining interest rates and, as a result, are likely to be reinvested at lower interest rates than during a period of rising interest rates. In general, the prepayment rate for mortgage-backed securities decreases as interest rates rise and increases as interest rates fall. However, rising interest rates will tend to decrease the value of these securities. In addition, an increase in interest rates may affect the volatility of these securities by effectively changing a security that was considered a short-term security at the time of purchase into a long-term security. Long-term securities generally fluctuate more widely in response to changes in interest rates than short- or medium-term securities. The market for privately issued mortgage- and asset-backed securities is smaller and less liquid than the market for U.S. government mortgage-backed securities. A collateralized mortgage obligation (CMO) may be structured in a manner that provides a wide variety of investment characteristics (yield, effective maturity, and interest rate sensitivity). As market conditions change, and especially during periods of rapid market interest rate changes, the ability of a CMO to provide the anticipated investment characteristics may be greatly diminished. Increased market volatility and/or reduced liquidity may result. Swap Agreements and Options on Swap Agreements Each Account (except Money Market Account) may engage in swap transactions, including, but not limited to, swap agreements on interest rates, security or commodity indexes, specific securities and commodities, and credit and event-linked swaps, to the extent permitted by its investment restrictions. To the extent an Account may invest in foreign currency-denominated securities, it may also invest in currency exchange rate swap agreements. An Account may also enter into options on swap agreements (swap options). An Account may enter into swap transactions for any legal purpose consistent with its investment objectives and policies, such as for the purpose of attempting to obtain or preserve a particular return or spread at a lower cost than obtaining a return or spread through purchases and/or sales of instruments in other markets, to protect against currency fluctuations, as a duration management technique, to protect against any increase in the price of securities an Account anticipates purchasing at a later date, or to gain exposure to certain markets in the most economical way possible. Swap agreements are two party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than one year. In a standard swap transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor. The gross returns to be exchanged or swapped between the parties are generally calculated with respect to a notional amount, i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a basket of securities or commodities representing a particular index. Forms of swap agreements include interest rate caps, under which, in return for a premium, one party agrees to make payments to the other to the extent that interest rates exceed a specified rate, or cap; interest rate floors, under which, in return for a premium, one party agrees to make payments to the other to the extent that interest rates fall below a specified rate, or floor; and interest rate collars, under which a party sells a cap and purchases a floor or vice versa in an attempt to protect itself against interest rate movements exceeding given minimum or maximum levels. Consistent with an Accounts investment objectives and general investment policies, certain of the Accounts may invest in commodity swap agreements. For example, an investment in a commodity swap agreement may involve the exchange of floating-rate interest payments for the total return on a commodity index. In a total return commodity swap, an Account will receive the price appreciation of a commodity index, a portion of the index, or a single commodity in exchange for paying an agreed-upon fee. If the commodity swap is for one period, an Account may pay a fixed fee, established at the outset of the swap. However, if the term of the commodity swap is for more than one period, with interim swap payments, an Account may pay an adjustable or floating fee. With a floating rate, the fee may be pegged to a base rate, such as the London Interbank Offered Rate, and is adjusted each period. Therefore, if interest rates increase over the term of the swap contract, an Account may be required to pay a higher fee at each swap reset date. An Account may enter into credit default swap agreements. The buyer in a credit default contract is obligated to pay the seller a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred. If an event of default occurs, the seller must pay the buyer the full notional value, or par value, of the reference obligation in exchange for the reference obligation. An Account may be either the buyer or seller in a credit default swap transaction. If an Account is a buyer and no event of default occurs, the Account will lose its investment and recover nothing. However, if an event of default occurs, the Account (if the buyer) will receive the full notional value of the reference obligation that may have little or no value. As a seller, an Account receives a fixed rate of income throughout the term of the contract, which typically is between six months and three years, provided that there is no default event. If an event of default occurs, the seller must pay the buyer the full notional value of the reference obligation. A swap option is a contract that gives a counterparty the right (but not the obligation) in return for payment of a premium, to enter into a new swap agreement or to shorten, extend, cancel, or otherwise modify an existing swap agreement, at some designated future time on specified terms. Each Account (except Money Market Account) may write (sell) and purchase put and call swap options. Most swap agreements entered into by the Accounts would calculate the obligations of the parties to the agreement on a net basis. Consequently, an Accounts current obligations (or rights) under a swap agreement will generally be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the net amount). An Accounts current obligations under a swap agreement will be accrued daily (offset against any amounts owed to the Account) and any accrued but unpaid net amounts owed to a swap counterparty will be covered by the segregation of assets determined to be liquid by the Manager or Sub-Advisor in accordance with procedures established by the Board of Directors, to avoid any potential leveraging of the Accounts portfolio. Obligations under swap agreements so covered will not be construed to be senior securities for purposes of the Accounts investment restriction concerning senior securities. Each Account will not enter into a swap agreement with any single party if the net amount owed or to be received under existing contracts with that party would exceed 5% of the Accounts total assets. Whether an Accounts use of swap agreements or swap options will be successful in furthering its investment objective of total return will depend on the ability of the Accounts Manager or Sub-Advisor to predict correctly whether certain types of investments are likely to produce greater returns than other investments. Because they are two party contracts and because they may have terms of greater than seven days, swap agreements may be considered to be illiquid. Moreover, an Account bears the risk of loss of the amount expected to be received under a swap agreement in the event of the default or bankruptcy of a swap agreement counterparty. The Accounts will enter into swap agreements only with counterparties that present minimal credit risks, as determined by the Accounts Manager or Sub-Advisor. Certain restrictions imposed on the Accounts by the Internal Revenue Code may limit the Accounts ability to use swap agreements. The swaps market is a relatively new market and is largely unregulated. It is possible that developments in the swaps market, including potential government regulation, could adversely affect an Accounts ability to terminate existing swap agreements or to realize amounts to be received under such agreements. Depending on the terms of the particular option agreement, an Account will generally incur a greater degree of risk when it writes a swap option than it will incur when it purchases a swap option. When an Account purchases a swap option, it risks losing only the amount of the premium it has paid should it decide to let the option expire unexercised. However, when an Account writes a swap option, upon exercise of the option the Account will become obligated according to the terms of the underlying agreement. Liquidity. Some swap markets have grown substantially in recent years with a large number of banks and investment banking firms acting both as principals and as agents utilizing standardized swap documentation. As a result, these swap markets have become relatively liquid. The liquidity of swap agreements will be determined by the Manager or Sub-Advisor based on various factors, including:  the frequency of trades and quotations,  the number of dealers and prospective purchasers in the marketplace,  dealer undertakings to make a market,  the nature of the security (including any demand or tender features), and  the nature of the marketplace for trades (including the ability to assign or offset a portfolios rights and obligations relating to the investment). Such determination will govern whether a swap will be deemed to be within each Accounts restriction on investments in illiquid securities. For purposes of applying the Accounts investment policies and restrictions (as stated in the Prospectuses and this Statement of Additional Information) swap agreements are generally valued by the Accounts at market value. In the case of a credit default swap sold by an Account (i.e., where the Account is selling credit default protection), however, the Account will value the swap at its notional amount. The manner in which the Accounts value certain securities or other instruments for purposes of applying investment policies and restrictions may differ from the manner in which those investments are valued by other types of investors. Zero-coupon securities The Accounts may invest in zero-coupon securities. Zero-coupon securities have no stated interest rate and pay only the principal portion at a stated date in the future. They usually trade at a substantial discount from their face (par) value. Zero-coupon securities are subject to greater market value fluctuations in response to changing interest rates than debt obligations of comparable maturities that make distributions of interest in cash. Master Limited Partnerships An MLP is an entity that is generally taxed as a partnership for federal income tax purposes and that derives each year at least 90% of its gross income from Qualifying Income. Qualifying Income includes interest, dividends, real estate rents, gain from the sale or disposition of real property, income and gain from commodities or commodity futures, and income and gain from mineral or natural resources activities that generate Qualifying Income. MLP interests (known as units) are traded on securities exchanges or over-the-counter. An MLP's organization as a partnership and compliance with the Qualifying Income rules generally eliminates federal tax at the entity level. An MLP has one or more general partners (who may be individuals, corporations, or other partnerships) which manage the partnership, and limited partners, which provide capital to the partnership but have no role in its management. Typically, the general partner is owned by company management or another publicly traded sponsoring corporation. When an investor buys units in an MLP, the investor becomes a limited partner. The business of MLPs is affected by supply and demand for energy commodities because most MLPs derive revenue and income based upon the volume of the underlying commodity produced, transported, processed, distributed, and/ or marketed. Pipeline MLPs have indirect commodity exposure to oil and gas price volatility because, although they do not own the underlying energy commodity, the general level of commodity prices may affect the volume of the commodity the MLP delivers to its customers and the cost of providing services such as distributing natural gas liquids. The MLP industry in general could be hurt by market perception that MLP's performance and valuation are directly tied to commodity prices. Pipeline MLPs are common carrier transporters of natural gas, natural gas liquids (primarily propane, ethane, butane and natural gasoline), crude oil or refined petroleum products (gasoline, diesel fuel and jet fuel). Pipeline MLPs also may operate ancillary businesses such as storage and marketing of such products. Pipeline MLPs derive revenue from capacity and transportation fees. Historically, pipeline output has been less exposed to cyclical economic forces due to its low cost structure and government-regulated nature. In addition, most pipeline MLPs have limited direct commodity price exposure because they do not own the product being shipped. Processing MLPs are gatherers and processors of natural gas as well as providers of transportation, fractionation and storage of natural gas liquids (NGLs). Processing MLPs derive revenue from providing services to natural gas producers, which require treatment or processing before their natural gas commodity can be marketed to utilities and other end user markets. Revenue for the processor is fee based, although it is not uncommon to have some participation in the prices of the natural gas and NGL commodities for a portion of revenue. Propane MLPs are distributors of propane to homeowners for space and water heating. Propane MLPs derive revenue from the resale of the commodity on a margin over wholesale cost. The ability to maintain margin is a key to profitability. Propane serves approximately 3% of the household energy needs in the United States, largely for homes beyond the geographic reach of natural gas distribution pipelines. Approximately 70% of annual cash flow is earned during the winter heating season (October through March). Accordingly, volumes are weather dependent, but have utility type functions similar to electricity and natural gas. MLPs operating interstate pipelines and storage facilities are subject to substantial regulation by the Federal Energy Regulatory Commission (FERC), which regulates interstate transportation rates, services and other matters regarding natural gas pipelines including: the establishment of rates for service; regulation of pipeline storage and liquified natural gas facility construction; issuing certificates of need for companies intending to provide energy services or constructing and operating interstate pipeline and storage facilities; and certain other matters. FERC also regulates the interstate transportation of crude oil, including: regulation of rates and practices of oil pipeline companies; establishing equal service conditions to provide shippers with equal access to pipeline transportation; and establishment of reasonable rates for transporting petroleum and petroleum products by pipeline. Securities Lending All Accounts may lend their portfolio securities. None of the Accounts will lend its portfolio securities if as a result the aggregate of such loans made by the Account would exceed the limits established by the 1940 Act. Portfolio securities may be lent to unaffiliated broker-dealers and other unaffiliated qualified financial institutions provided that such loans are callable at any time on not more than five business days notice and that cash or other liquid assets equal to at least 100% of the market value of the securities loaned, determined daily, is deposited by the borrower with the Account and is maintained each business day. While such securities are on loan, the borrower pays the Account any income accruing thereon. The Account may invest any cash collateral, thereby earning additional income, and may receive an agreed-upon fee from the borrower. Borrowed securities must be returned when the loan terminates. Any gain or loss in the market value of the borrowed securities that occurs during the term of the loan belongs to the Account and its shareholders. An Account pays reasonable administrative, custodial, and other fees in connection with such loans and may pay a negotiated portion of the interest earned on the cash or government securities pledged as collateral to the borrower or placing broker. An Account does not normally retain voting rights attendant to securities it has lent, but it may call a loan of securities in anticipation of an important vote. Short Sales Each Account, other than the Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts and the SAM Portfolios, may engage in short sales against the box. This technique involves selling either a security owned by the Account, or a security equivalent in kind and amount to the security sold short that the Account has the right to obtain, for delivery at a specified date in the future. An Account may enter into a short sale against the box to hedge against anticipated declines in the market price of portfolio securities. If the value of the securities sold short increases prior to the scheduled delivery date, an Account loses the opportunity to participate in the gain. When-Issued, Delayed Delivery, and Forward Commitment Transactions Each of the Accounts may purchase or sell securities on a when-issued, delayed delivery, or forward commitment basis. When such purchases are outstanding, the Account will segregate until the settlement date assets determined to be liquid by the Sub-Advisor in accordance with procedures established by the Board of Directors, in an amount sufficient to meet the purchase price. Typically, no income accrues on securities an Account has committed to purchase prior to the time delivery of the securities is made, although an Account may earn income on securities it has segregated. When purchasing a security on a when-issued, delayed delivery, or forward commitment basis, the Account assumes the rights and risks of ownership of the security, including the risk of price and yield fluctuations, and takes such fluctuations into account when determining its net asset value. Because the Account is not required to pay for the security until the delivery date, these risks are in addition to the risks associated with the Accounts other investments. If the Account remains substantially fully invested at a time when when-issued, delayed delivery, or forward commitment purchases are outstanding, the purchases may result in a form of leverage. When the Account has sold a security on a when-issued, delayed delivery, or forward commitment basis, the Account does not participate in future gains or losses with respect to the security. If the other party to a transaction fails to deliver or pay for the securities, the Account could miss a favorable price or yield opportunity or could suffer a loss. An Account may dispose of or renegotiate a transaction after it is entered into, and may sell when-issued, delayed delivery, or forward commitment securities before they are delivered, which may result in a capital gain or loss. There is no percentage limitation on the extent to which the Accounts may purchase or sell securities on a when-issued, delayed delivery, or forward commitment basis. Money Market Instruments/Temporary Defensive Position The Money Market Account invests all of its available assets in money market instruments maturing in 397 days or less. In addition, all of the Accounts may make money market investments (cash equivalents), without limit, pending other investment or settlement, for liquidity, or in adverse market conditions. Following are descriptions of the types of money market instruments that the Accounts may purchase:  U.S. Government Securities  Securities issued or guaranteed by the U.S. government, including treasury bills, notes, and bonds.  U.S. Government Agency Securities  Obligations issued or guaranteed by agencies or instrumentalities of the U.S. government.  U.S. agency obligations include, but are not limited to, the Bank for Cooperatives, Federal Home Loan Banks, and Federal Intermediate Credit Banks.  U.S. instrumentality obligations include, but are not limited to, the Export-Import Bank, Federal Home Loan Mortgage Corporation, and Federal National Mortgage Association. Some obligations issued or guaranteed by U.S. government agencies and instrumentalities are supported by the full faith and credit of the U.S. Treasury. Others, such as those issued by the Federal National Mortgage Association, are supported by discretionary authority of the U.S. government to purchase certain obligations of the agency or instrumentality. Still others, such as those issued by the Student Loan Marketing Association, are supported only by the credit of the agency or instrumentality.  Bank Obligations  Certificates of deposit, time deposits and bankers acceptances of U.S. commercial banks having total assets of at least one billion dollars and overseas branches of U.S. commercial banks and foreign banks, which in the opinion of the Sub-Advisor, are of comparable quality. However, each such bank with its branches has total assets of at least five billion dollars, and certificates, including time deposits of domestic savings and loan associations having at least one billion dollars in assets that are insured by the Federal Savings and Loan Insurance Corporation. The Account may acquire obligations of U.S. banks that are not members of the Federal Reserve System or of the Federal Deposit Insurance Corporation. Obligations of foreign banks and obligations of overseas branches of U.S. banks are subject to somewhat different regulations and risks than those of U.S. domestic banks. For example, an issuing bank may be able to maintain that the liability for an investment is solely that of the overseas branch which could expose an Account to a greater risk of loss. In addition, obligations of foreign banks or of overseas branches of U.S. banks may be affected by governmental action in the country of domicile of the branch or parent bank. Examples of adverse foreign governmental actions include the imposition of currency controls, the imposition of withholding taxes on interest income payable on such obligations, interest limitations, seizure or nationalization of assets, or the declaration of a moratorium. Deposits in foreign banks or foreign branches of U.S. banks are not covered by the Federal Deposit Insurance Corporation. An Account only buys short-term instruments where the risks of adverse governmental action are believed by the Sub-Advisor to be minimal. An Account considers these factors, along with other appropriate factors, in making an investment decision to acquire such obligations. It only acquires those which, in the opinion of management, are of an investment quality comparable to other debt securities bought by the Account. An Account may invest in certificates of deposit of selected banks having less than one billion dollars of assets providing the certificates do not exceed the level of insurance (currently $100,000) provided by the applicable government agency. A certificate of deposit is issued against funds deposited in a bank or savings and loan association for a definite period of time, at a specified rate of return. Normally they are negotiable. However, an Account occasionally may invest in certificates of deposit which are not negotiable. Such certificates may provide for interest penalties in the event of withdrawal prior to their maturity. A bankers acceptance is a short-term credit instrument issued by corporations to finance the import, export, transfer, or storage of goods. They are termed accepted when a bank guarantees their payment at maturity and reflect the obligation of both the bank and drawer to pay the face amount of the instrument at maturity.  Commercial Paper  Short-term promissory notes issued by U.S. or foreign corporations.  Short-term Corporate Debt  Corporate notes, bonds, and debentures that at the time of purchase have 397 days or less remaining to maturity.  Repurchase Agreements  Instruments under which securities are purchased from a bank or securities dealer with an agreement by the seller to repurchase the securities at the same price plus interest at a specified rate.  Taxable Municipal Obligations  Short-term obligations issued or guaranteed by state and municipal issuers which generate taxable income. The ratings of nationally recognized statistical rating organization (NRSRO), such as Moodys Investor Services, Inc. (Moodys) and Standard & Poors (S&P), which are described in Appendix A, represent their opinions as to the quality of the money market instruments which they undertake to rate. It should be emphasized, however, that ratings are general and are not absolute standards of quality. These ratings, including ratings of NRSROs other than Moodys and S&P, are the initial criteria for selection of portfolio investments, but the Sub-Advisor further evaluates these securities. Other Investment Companies Each Account may invest in the securities of investment companies, subject to its fundamental and non-fundamental investment restrictions. Securities of other investment companies, including shares of closed-end investment companies, unit investment trusts, various exchange-traded funds (ETFs), and other open-end investment companies, represent interests in professionally managed portfolios that may invest in any type of instrument. Certain types of investment companies, such as closed-end investment companies, issue a fixed number of shares that trade on a stock exchange or over-the-counter at a premium or a discount to their net asset value. Others are continuously offered at net asset value, but may also be traded in the secondary market. ETFs are often structured to perform in a similar fashion to a broad-based securities index. Investing in ETFs involves substantially the same risks as investing directly in the underlying instruments. In addition, ETFs involve the risk that they will not perform in exactly the same fashion, or in response to the same factors, as the index or underlying instruments. As a shareholder in an investment company, an Account would bear its ratable share of that entitys expenses, including its advisory and administrative fees. The Fund would also continue to pay its own advisory fees and other expenses. Consequently, the Account and its shareholders, in effect, will be absorbing two levels of fees with respect to investments in other investment companies. Bank Loans (also known as Senior Floating Rate Interests) The Bond & Mortgage Securities, Income, and Short-Term Bond Accounts invest in bank loans. Bank loans typically hold the most senior position in the capital structure of a business entity (the Borrower), are typically secured by specific collateral, and have a claim on the assets and/or stock of the Borrower that is senior to that held by subordinated debtholders and stockholders of the Borrower. Bank loans are typically structured and administered by a financial institution that acts as the agent of the lenders participating in the bank loan. Bank loans are typically rated below-investment-grade, which means they are more likely to default than investment-grade loans. A default could lead to non-payment of income which would result in a reduction of income to the fund and there can be no assurance that the liquidation of any collateral would satisfy the Borrowers obligation in the event of non-payment of scheduled interest or principal payments, or that such collateral could be readily liquidated. Bank loans pay interest at rates which are periodically reset by reference to a base lending rate plus a spread. These base lending rates are generally the prime rate offered by a designated U.S. bank or the London InterBank Offered Rate (LIBOR) or the prime rate offered by one or more major United States banks. Bank loans generally are subject to mandatory and/or optional prepayment. Because of these mandatory prepayment conditions and because there may be significant economic incentives for the Borrower to repay, prepayments of senior floating rate interests may occur. Industry Concentrations Each of the Accounts, except the Real Estate Securities Account, may not concentrate (invest more than 25% of its assets) its investments in any particular industry. The Real Estate Securities Account may hold more than 25% of its assets in securities of companies in the real estate industry. The LargeCap S&P 500 Index Account may concentrate its investments in a particular industry only to the extent that the S&P 500 Index is concentrated. For purposes of applying the SmallCap Growth Account II (portion sub-advised by Emerald Advisers, Inc.) industry concentration restrictions, the Account uses the industry groups used in the Data Monitor Portfolio Monitoring System of William ONeil & Co., Incorporated. Each of the Accounts sub-advised by Edge Asset Management, Inc. (Edge), use the Global Industry Classification Standard industry classifications. The other Accounts use industry classifications based on the Directory of Companies Filing Annual Reports with the Securities and Exchange Commission (SEC). The Accounts interpret their policy with respect to concentration in a particular industry to apply to direct investments in the securities of issuers in a particular industry. For purposes of this restriction, government securities such as treasury securities or mortgage-backed securities that are issued or guaranteed by the U.S. government, its agencies or instrumentalities are not subject to the Accounts industry concentration restrictions. In the case of privately issued mortgage-related securities, or any asset-backed securities, the Accounts take the position that such securities do not represent interests in any particular industry or group of industries. Portfolio Turnover Portfolio turnover is a measure of how frequently a portfolios securities are bought and sold. The portfolio turnover rate is generally calculated as the dollar value of the lesser of a portfolios purchases or sales of shares of securities during a given year, divided by the monthly average value of the portfolio securities during that year (excluding securities whose maturity or expiration at the time of acquisition were less than one year). For example, a portfolio reporting a 100% portfolio turnover rate would have purchased and sold securities worth as much as the monthly average value of its portfolio securities during the year. It is not possible to predict future turnover rates with accuracy. Many variable factors are outside the control of a portfolio manager. The investment outlook for the securities in which a portfolio may invest may change as a result of unexpected developments in securities markets, economic or monetary policies, or political relationships. High market volatility may result in a portfolio manager using a more active trading strategy than might otherwise be employed. Each portfolio manager considers the economic effects of portfolio turnover but generally does not treat the portfolio turnover rate as a limiting factor in making investment decisions. Sale of shares by investors may require the liquidation of portfolio securities to meet cash flow needs. In addition, changes in a particular portfolios holdings may be made whenever the portfolio manager considers that a security is no longer appropriate for the portfolio or that another security represents a relatively greater opportunity. Such changes may be made without regard to the length of time that a security has been held. Higher portfolio turnover rates generally increase transaction costs that are expenses of the Account. Active trading may generate short-term gains (losses) for taxable shareholders. The following Accounts had significant variation in portfolio turnover rates over the two most recently completed fiscal years: Account/Portfolio Explanation Equity Income 44.0% 86.8% The decreased portfolio turnover rate in 2009 was due primarily to the sudden market downturn in 2008. Also, the Funds benchmark made significant sector weight changes and the Fund made similar changes in its portfolio. Government & High Quality Bond 120.7% 240.4% Most of the turnover comes from rolling future settling to be announced (TBA) mortgage trades from one month to the next. The portfolio held a lower percentage of forward settling TBA mortgage securities in 2009 relative to 2008. TBA mortgages must be rolled forward, generally each month, which would inflate the turnover calculation. Mortgage Securities 22.4% 9.9% The higher turnover rate in fiscal year 2009 versus 2008 was due primarily to substantial inflows of new money into the Account during 2009. Higher turnover was also due to the reinvestment of cash flows resulting from high levels of principal paydowns on existing portfolio mortgages. Extremely low mortgage rates during much of the period led to the higher than normal paydowns. Principal LifeTime 2030 8.3% 18.0% The turnover rate for the Principal LifeTime 2030 Account was higher in 2008 than in 2009 due to market volatility that led to portfolio rebalancing. SAM Balanced 3.2% 39.1% The lower turnover rate in 2009 versus 2008 was due primarily to strategic reallocations including the utilization of new funds in 2008. SAM Conservative Balanced 9.1% 46.1% The lower turnover rate in 2009 versus 2008 was due primarily to strategic reallocations including the utilization of new funds in 2008. SAM Conservative Growth 12.0% 24.4% The lower turnover rate in 2009 versus 2008 was due primarily to strategic reallocations including the utilization of new funds in 2008. SAM Flexible Income 20.1% 53.9% The lower turnover rate in 2009 versus 2008 was due primarily to strategic reallocations including the utilization of new funds in 2008. SAM Strategic Growth 8.1% 31.8% The lower turnover rate in 2009 versus 2008 was due primarily to strategic reallocations including the utilization of new funds in 2008. Short-Term Bond 69.3% 23.4% There was significantly more issuance across all sectors in 2009, specifically in investment grade corporate bonds. During 2008, the lack of liquidity and new issuance led to lower turnover. Closed Accounts Principal Management Corporation (the Manager) may recommend to the Board, and the Board may elect, to close certain accounts to new investors or close certain accounts to new and existing investors. The Manager may make such a recommendation when an account approaches a size where additional investments in the Account have the potential to adversely impact Account performance and make it increasingly difficult to keep the Account fully invested in a manner consistent with its investment objective. LEADERSHIP STRUCTURE AND BOARD OF DIRECTORS Overall responsibility for directing the business and affairs of the Fund rests with the Board of Directors, who are elected by the Fund's shareholders. In addition to serving on the Board of Directors of the Fund, each director serves on the Board of Principal Funds, Inc. (PFI). The Board is responsible for overseeing the operations of the Fund in accordance with the provisions of the Investment Company Act, other applicable laws and the Fund's charter. The Board of Directors elects the officers of the Fund to supervise its day-to-day operations. The Board meets in regularly scheduled meetings eight times throughout the year. Board meetings may occur in-person or by telephone. In addition, the Board holds special in-person or telephonic meetings or informal conference calls to discuss specific matters that may arise or require action between regular meetings. Board members who are not interested persons (Independent Directors) of the Fund meet annually to consider renewal of the Funds advisory contracts. The Board is currently composed of twelve members, nine of whom are Independent Directors of the Fund. Each director has significant prior senior management and/or board experience. The Chairman of the Board is an interested person of the Fund. The independent directors of the Fund have appointed a lead independent director whose role is to review and approve, with the Chairman, the agenda for each Board meeting and facilitate communication among the Fund's independent directors as well as communication between the independent directors, management of the Fund and the full Board. The Fund has determined that the Board's leadership structure is appropriate given the characteristics and circumstances of the Fund, including such items as the number of series or portfolios that comprise the Fund, the variety of asset classes those series reflect, the net assets of the Fund, the committee structure of the Board and the distribution arrangements of the Fund. The directors were selected to serve and continue on the Board based upon their skills, experience, judgment, analytical ability, diligence, ability to work effectively with other Board members, a commitment to the interests of shareholders and, for each independent director, a demonstrated willingness to take an independent and questioning view of management. In addition to those qualifications, the following is a brief discussion of the specific education, experience, qualifications, or skills that led to the conclusion, as of the date of this Statement of Additional Information, that each person identified below should serve as a director for the Fund. As required by rules the Securities and Exchange Commission has adopted under the Investment Company Act, the Fund's Independent Directors select and nominate all candidates for Independent Director positions. Elizabeth Ballantine . Ms. Ballantine has served as a director of the Fund since 2004. Ms. Ballantine has also served as a director of PFI since 2004. Through her professional training and experience as an attorney and her experience as a director of Principal Funds, investment consultant and director of McClatchy Company, Ms. Ballantine is experienced in financial, investment and regulatory matters. Kristianne Blake . Ms. Blake has served as a director of the Fund since 2007. Ms. Blake has also served as a director of PFI since 2007. From 1998-2007, Ms. Blake served as a Trustee of the WM Group of Funds. Ms. Blake has been a director of the Russell Investment Funds since 2000. Through her education, experience as a director of mutual funds and employment experience, Ms. Blake is experienced with financial, accounting, regulatory and investment matters. Craig Damos. Mr. Damos has served as a director of the Fund since 2008. Mr. Damos has also served as a director of PFI since 2008. Mr. Damos is the Chief Executive Officer of Weitz Company. From 2000-2004, Mr. Damos served as the Chief Financial Officer of Weitz Company. From 2005-2008, Mr. Damos served as a director of West Bank. Through his education, experience as a director of Principal Funds and employment experience, Mr. Damos is experienced with financial, accounting, regulatory and investment matters. Ralph C. Eucher. Mr. Eucher has served as a director of the Fund since 1999. Mr. Eucher has also served as a director of PFI since 1999. Mr. Eucher has served as a director of Principal Management Corporation and Princor Financial Services Corporation since 1999. Mr. Eucher has been a Senior Vice President at Principal Financial Group, Inc. since 2002. Through his professional training and experience as an attorney and his service as a director of Principal Funds and his employment experience, Mr. Eucher is experienced with financial, regulatory and investment matters. Nora M. Everett. Ms. Everett has served as a director of the Fund since 2008. Ms. Everett has also served as a director of PFI since 2008. From 2004-2008, Ms. Everett was Senior Vice President and Deputy General Counsel at Principal Financial Group, Inc. From 2001-2004, Ms. Everett was Vice President and Counsel at Principal Financial Group. Through her professional training and experience as an attorney and her service as a director of Principal Funds and her employment experience, Ms. Everett is experienced with financial, regulatory and investment matters. Richard W. Gilbert. Mr. Gilbert has served as a director of the Fund since 2000. Mr. Gilbert has also served as a director of PFI since 2000. From 1988-1993, Mr. Gilbert served as the Chairman of the Board of the Federal Home Loan Bank of Chicago. Since 2005, Mr. Gilbert has served as a director of Calamos Asset Management, Inc. Through his service as a director of Principal Funds and his employment experience, Mr. Gilbert is experienced with financial, regulatory and investment matters. Mark A. Grimmett. Mr. Grimmett has served as a director of the Fund since 2004. Mr. Grimmett has also served as a director of PFI since 2004. Mr. Grimmett is a certified public accountant. Since 1996, Mr. Grimmett has served as the Chief Financial Officer for Merle Norman Cosmetics, Inc. Through his service as a director of Principal Funds, his education and his employment experience, Mr. Grimmett is experienced with financial, accounting, regulatory and investment matters. Fritz Hirsch. Mr. Hirsch has served as director of the Fund since 2005. Mr. Hirsch has also served as a director of the PFI since 2005. From 1983-1985, Mr. Hirsch served as Chief Financial Officer of Sassy, Inc. From 1986-2009, Mr. Hirsch served as President and Chief Executive Officer of Sassy, Inc. Through his experience as a director of the Principal Funds and employment experience, Mr. Hirsch is experienced with financial, accounting, regulatory and investment matters. William Kimball. Mr. Kimball has served as director of the Fund since 2000. Mr. Kimball has also served as a director of the PFI since 2000. From 1998-2004, Mr. Kimball served as Chairman and CEO of Medicap Pharmacies, Inc. Prior to 1998, Mr. Kimball served as President and CEO of Medicap. Since 2004, Mr. Kimball has served as director of Casey's General Store, Inc. Through his experience as a director of the Principal Funds and his employment experience, Mr. Kimball is experienced with financial, regulatory and investment matters. Barbara Lukavsky. Ms. Lukavsky has served as a director of the Fund since 1993. Ms. Lukavsky has also served as a director of PFI since 1993. Ms. Lukavsky founded Barbican Enterprises, Inc. and since 1994 has served as its President and CEO. Through her experience as a director of the Principal Funds and employment experience, Ms. Lukavsky is experienced with financial, regulatory, marketing and investment matters. William G. Papesh. Mr. Papesh has served as a director of the Fund since 2007. Mr. Papesh has also served as a director of PFI since 2007. From 1987-2007, Mr. Papesh served as a Trustee, President and Chief Executive Officer of the WM Group of Funds. Through his experience as a director of mutual funds and his employment experience, Mr. Papesh is experienced with financial, regulatory and investment matters. Daniel Pavelich. Mr. Pavelich has served as a director of the Fund since 2007. Mr. Pavelich has also served as a director of PFI since 2007. From 1998-2007, Mr. Pavelich served as a Trustee of the WM Group of Funds. From 1996- 1999, Mr. Pavelich served as Chairman and CEO of BDO Seidman and as its Chairman from 1994-1996. Through his education, experience as a director of mutual funds and his employment experience, Mr. Pavelich is experienced with financial, accounting, regulatory and investment matters. Risk oversight forms part of the Board's general oversight of the Fund and is addressed as part of various Board and Committee activities. As part of its regular oversight of the Funds, the Board, directly or through a Committee, interacts with and reviews reports from, among others, Fund management, subadvisers, the Fund's Chief Compliance Officer, the independent registered public accounting firm for the Fund, internal auditors for Principal or its affiliates, as appropriate, regarding risks faced by the Fund. The Board, with the assistance of Fund management and Principal, reviews investment policies and risks in connection with its review of the Funds' performance. The Board has appointed a Chief Compliance Officer who oversees the implementation and testing of the Fund's compliance program and reports to the Board regarding compliance matters for the Fund and its principal service providers. In addition, as part of the Board's periodic review of the Fund's advisory, subadvisory and other service provider agreements, the Board may consider risk management aspects of their operations and the functions for which they are responsible. With respect to valuation, the Board oversees a Principal valuation committee comprised of Fund officers and officers of Principal and has approved and periodically reviews valuation policies applicable to valuing the Fund's shares. The Board has established the following committees and the membership of each committee to assist in its oversight functions, including its oversight of the risks the Fund faces. Committee membership is identified on the following pages. Each committee must report its activities to the Board on a regular basis. Audit Committee The primary purpose of the Committee is to assist the Board in fulfilling certain of its responsibilities. The Audit Committee serves as an independent and objective party to monitor the Fund Complex's accounting policies, financial reporting and internal control system, as well as the work of the independent registered public accountants. The Audit Committee assists Board oversight of 1) the integrity of the Fund Complex's financial statements; 2) the Fund Complex's compliance with certain legal and regulatory requirements; 3) the independent registered public accountants' qualifications and independence; and 4) the performance of the Fund Complex's independent registered public accountants. The Audit Committee also serves to provide an open avenue of communication among the independent registered public accountants, the Manager's internal auditors, Fund Complex management, and the Board. The Audit Committee held four meetings during the last fiscal year. Executive Committee The Committee's primary purpose is to exercise certain powers of the Board of Directors when the Board is not in session. When the Board is not in session, the Committee may exercise all powers of the Board in the management of the business of the Fund Complex except the power to 1) authorize dividends or distributions on stock; 2) issue stock, except as permitted by law 3) recommend to the stockholders any action which requires stockholder approval; 4) amend the bylaws; or 5) approve any merger or share exchange which does not require stockholder approval. The Executive Committee held no meetings during the last fiscal year. Nominating and Governance Committee The Committee's primary purpose is to oversee 1) the structure and efficiency of the Boards of Directors and the committees the Boards establish, and 2) the activities of the Fund Complex's Chief Compliance Officer. The Committee responsibilities include evaluating board membership and functions, committee membership and functions, insurance coverage, and legal and compliance matters. The nominating functions of the Nominating and Governance Committee include selecting and nominating all candidates who are not "interested persons" of the Fund Complex (as defined in the 1940 Act) for election to the Board. Generally, the committee requests director nominee suggestions from the committee members and management. In addition, the committee will consider director candidates recommended by shareholders of the Fund Complex. Recommendations should be submitted in writing to Principal Variable Contracts Funds, Inc. at 680 8th Street, Des Moines, Iowa 50392. When evaluating a person as a potential nominee to serve as an independent director, the committee will generally consider, among other factors: age; education; relevant business experience; geographical factors; whether the person is "independent" and otherwise qualified under applicable laws and regulations to serve as a director; and whether the person is willing to serve, and willing and able to commit the time necessary for attendance at meetings and the performance of the duties of an independent director. The committee also meets personally with the nominees and conducts a reference check. The final decision is based on a combination of factors, including the strengths and the experience an individual may bring to the Board. The committee believes the Board generally benefits from diversity of background, experience and views among its members, and considers this a factor in evaluating the composition of the Board, but has not adopted any specific policy in this regard. The Board does not use regularly the services of any professional search firms to identify or evaluate or assist in identifying or evaluating potential candidates or nominees. The Nominating and Governance Committee held four meetings during the last fiscal year. Operations Committee The Committee's primary purpose is to oversee the provision of administrative and distribution services to the Fund Complex, communications with the Fund Complex's shareholders, and review and oversight of the Fund Complex's operations. The Operations Committee held four meetings during the last fiscal year. MANAGEMENT INFORMATION The following table presents certain information regarding the Directors of the Fund, including their principal occupations which, unless specific dates are shown, are of more than five years duration. In addition, the table includes information concerning other directorships held by each Director in reporting companies under the Securities Exchange Act of 1934 or registered investment companies under the 1940 Act. Information is listed separately for those Directors who are interested persons (as defined in the 1940 Act) of the Fund (the Interested Directors) and those Directors who are Independent Directors. All Directors serve as directors for each of the two investment companies (with a total of 107 portfolios) sponsored by Principal Life Insurance Company (Principal Life): the Fund and Principal Funds, Inc. (collectively, the Fund Complex). Each officer of the Fund holds the same position with respect to Principal Funds, Inc. The following directors are considered not to be interested persons as defined in the 1940 Act. Number of Portfolios in Fund Other Length of Complex Directorships Name, Address, and Time Served Principal Occupation(s) Overseen Held by Year of Birth Position(s) Held with Fund as Director During Past 5 Years by Director Director Elizabeth Ballantine Director Since 2004 Principal, EBA Associates 107 Durango Herald, Inc.; 711 High Street Member Nominating and (consulting and investments McClatchy Des Moines, Iowa 50392 Governance Committee Newspapers, Inc. 1948 Kristianne Blake Director Since 2007 President, Kristianne Gates 107 Avista Corporation; Russell 711 High Street Member Operations Committee Blake, P.S. (personal financial Investment Company* Des Moines, Iowa 50392 and tax planning) Russell Investment Funds* 1954 (48 portfolios overseen) Craig Damos Director Since 2008 Chairman/CEO/President and 107 None 711 High Street Member Operations Committee Vertical Growth Officer, and The Des Moines, Iowa 50392 Weitz Company (general 1954 construction) Richard W. Gilbert Director Since 2000 President, Gilbert 107 Calamos Asset 711 High Street Member Executive Committee Communications, Inc. Management, Inc. Des Moines, Member Nominating and (business consulting) (2005) Iowa 50392 Governance Committee 1940 Mark A. Grimmett Director Since 2004 Executive Vice President and 107 None 711 High Street Member Audit Committee CFO, Merle Norman Cosmetics, Des Moines, Inc. (cosmetics manufacturing) Iowa 50392 1960 Fritz S. Hirsch Director Since 2005 Director, Focus Products Group 107 None 711 High Street Member Audit Committee (housewares); formerly Des Moines, President, Sassy, Inc. Iowa 50392 (manufacturer of infant and 1951 juvenile products) William C. Kimball Director Since 2000 Partner, Kimball - Porter 107 Caseys General Stores, Inc. 711 High Street Member Nominating and Investments L.L.C. Des Moines, Governance Committee Iowa 50392 1947 Barbara A. Lukavsky Director Since 1993 President and CEO, Barbican 107 None 711 High Street Member Nominating and Enterprises, Inc. Des Moines, Governance Committee (cosmetics manufacturing) Iowa 50392 1940 Number of Portfolios in Fund Other Length of Complex Directorships Name, Address, and Time Served Principal Occupation(s) Overseen Held by Year of Birth Position(s) Held with Fund as Director During Past 5 Years by Director Director Daniel Pavelich Director Since 2007 Retired 107 Catalytic Inc. 711 High Street Member Audit Committee (offshore software; Des Moines, development); Vaagan Bros. Iowa 50392 Lumber, Inc. 1944 * The Fund and the funds of Russell Investment Funds and Russell Investment Company have one or more common sub-advisors. The following directors are considered to be Interested Directors because they are affiliated persons of Principal Management Corporation (the Manager), Principal Funds Distributor, Inc. (the Distributor), the Funds principal underwriter, or Princor Financial Services Corporation (Princor), the Funds former principal underwriter. Positions with the Manager and its Number of Portfolios Other Name, Address and Affiliates; Principal Occupation(s) in Fund Complex Directorships Year of Birth Position(s) Held with Fund Length of Time Served During Past 5 Years Overseen by Director Held by Director Ralph C. Eucher Chairman Since 2000 Director, Principal, since 2008; Chairman, 107 None 711 High Street Director Since 1999 PFD and Princor, since 2008; Des Moines, Senior Vice President, Principal Life, Iowa 50392 and Principal Financial Group, since 1952 2008; Director, PSS and Currency Management Committee - London, since 2008; Director, CCI since 2009; Director, Spectrum since 2005; Director, PSS since 2008 Nora M. Everett Chief Executive Officer Since 2010 President and Director, Principal, since 107 None 711 High Street President Since 2008 2008; Senior Vice President, Retirement & Des Moines, Director Since 2008 Investor Services, Principal Life, since Iowa 50392 2008; Senior Vice President & Deputy 1959 General Counsel, Principal Life, 2004- 2008; Director, PFD, since 2008; CEO, Princor, since 2009; Director, Princor, PSS, Edge, Principal Asset Management Co. (Asia) Limited, since 2008; Chairman, PFA, since 2010; Director, Principal International and Principal International Holding Company, LLC, since 2006 William G. Papesh Director Since 2007 Retired December 2007. Prior thereto, 107 None 711 High Street Member Operations Committee President and CEO of WM Group of Des Moines, Funds; President and Director of Edge Iowa 50392 Asset Management, Inc. 1943 Officers of the Fund The following table presents certain information regarding the officers of the Fund, including their principal occupations which, unless specific dates are shown, are of more than five years duration. Officers serve at the pleasure of the Board of Directors. Name, Address and Position(s) Held with Fund and Positions with the Manager and its Affiliates; Year of Birth Length of Time Served Principal Occupations During Past 5 Years Craig L. Bassett Treasurer Vice President and Treasurer, Principal Life; 711 High Street (since 1996) Treasurer, Principal, PFD, Princor and Spectrum since 2006; Des Moines, Iowa 50392 Vice President and Treasure, Edge and Principal - REI since 2006; 1952 Treasurer, PSS since 2007; Vice President and Treasurer, Principal Principal Global Columbus Circle, LLC and PGI since 2007 Michael J. Beer Executive Vice President Executive Vice President, Chief Operating Officer and Director, Principal, 711 High Street (since 1999) since 2008; Executive Vice President, PFD since 2006; Des Moines, Iowa 50392 President and Director, Princor since 2005; Vice President/Mutual Funds 1961 and Broker Dealer, Principal Life, since 2001; President and Director, PSS since 2007 Randy L. Bergstrom Assistant Tax Counsel Counsel, Principal Life; Counsel, PGI, since 2006 711 High Street (since 2005) Des Moines, Iowa 50392 1955 David J. Brown Chief Compliance Officer Vice President/Product and Distribution Compliance, Principal Life; 711 High Street (since 2004) Senior Vice President, PFD, Principal and Princor, since 2006; Des Moines, Iowa 50392 Senior Vice President PSS, since 2007 1960 Jill R. Brown Senior Vice President President, PFD since 2010; Senior Vice President/Chief Financial Officer, 1100 Investment Boulevard, Ste 200 (since 2007) Princor since 2006; Senior Vice President/Chief Financial Officer, PFD and El Dorado Hills, CA 95762 PSS since 2007; Senior Vice President/Chief Financial Officer, Principal 1967 since 2008 Cary Fuchs Senior Vice President of Distribution President, PFD, 2007-2010; Vice President, PSS, since 2008; FVO, WMSS, 1100 Investment Boulevard, Ste 200 (since 2007) 2005-2007; prior thereto, Divisional Vice President, BFDS El Dorado Hills, CA 95762 1957 Stephen G. Gallaher Assistant Counsel Assistant General Counsel, Principal Life and PFD since 2006; 711 High Street (since 2006) Assistant General Counsel, PMC, PSS, and Princor since 2007; Des Moines, Iowa 50392 Prior thereto, self-employed writer 1955 Ernest H. Gillum Vice President (since 1998) Chief Compliance Officer, Principal since 2004; Vice President - Product 711 High Street Assistant Secretary (since 1993) Development, Principal and Princor, since 2000; Vice President, PSS, since Des Moines, Iowa 50392 2007 1955 Name, Address and Position(s) Held with Fund and Positions with the Manager and its Affiliates; Year of Birth Length of Time Served Principal Occupations During Past 5 Years Patrick A. Kirchner Assistant Counsel Counsel, Principal Life; Assistant General Counsel, Principal, PGI 711 High Street (since 2002) and Princor since 2008 Des Moines, Iowa 50392 1960 Carolyn F. Kolks Assistant Tax Counsel Counsel, Principal Life since, 2003 711 High Street (since 2005) Des Moines, Iowa 50392 1962 Jennifer A. Mills Assistant Counsel Attorney, Principal Life since 2008; Counsel, Princor, PSS, Principal, and 711 High Street (since 2010) PFD, since 2009; Counsel, Principal, Princor, and PFD since 2009; Des Moines, IA 50392 Registered Product Analyst, Principal Funds, 2007-2008, Registered Product 1973 Development Consultant, Princor, 2006-2007; and prior thereto, Judicial Law Clerk, Iowa Supreme Court Layne A. Rasmussen Chief Financial Officer (since 2008) Financial Controller, Principal Financial Group, since 2005 711 High Street Vice President (since 2005) Des Moines, Iowa 50392 Controller (since 2000) 1958 Michael D. Roughton Counsel Vice President and Associate General Counsel, Principal Life and 711 High Street (since 1991) Principal Financial Group since 2001; Counsel, PGI, since 2001; Senior Vice Des Moines, Iowa 50392 President and Counsel, Principal and Princor, since 2001; Senior Vice 1951 President and Counsel, PFD since 2007 Adam U. Shaikh Assistant Counsel Counsel, Principal Life and PFD, since 2006. Prior thereto, practicing 711 High Street (since 2006) attorney; Counsel, Principal, since 2007 Des Moines, Iowa 50392 1972 Dan L. Westholm Assistant Treasurer Director - Treasury, Principal Life, Principal, and Princor. 711 High Street (since 2006) Des Moines, Iowa 50392 1966 Beth C. Wilson Vice President and Secretary Vice President, Principal, since 2007. Prior thereto, Segment Business 711 High Street (since 2007) Manager for Pella Corp. Des Moines, Iowa 50392 1956 The following tables set forth the aggregate dollar range of the equity securities of the mutual funds within the Fund Complex which were beneficially owned by the Directors as of December 31, 2008. The Fund Complex currently includes the separate series of the Fund and of Principal Funds, Inc. For the purpose of these tables, beneficial ownership means a direct or indirect pecuniary interest. Only the Directors who are interested persons are eligible to participate in an employee benefit program which invests in Principal Investors Fund. Directors who beneficially owned shares of the series of the Fund did so through variable life insurance and variable annuity contracts. Please note that exact dollar amounts of securities held are not listed. Rather, ownership is listed based on the following dollar ranges: Independent Directors (Not Considered to be Interested Persons) A $0 B $1 up to and including $10,000 C $10,001 up to and including $50,000 D $50,001 up to and including $100,000 E $100,001 or more Principal Variable Contracts Funds* Ballatine Blake Damos Gilbert Grimmett Hirsch Kimball Lukavsky Pavelich Bond & Mortgage Securities A A A A A A C A A Government & High Quality Bond A A A A A A B A A International SmallCap A A A A A A D A A LargeCap Growth I A A A A A A C A A LargeCap S&P 500 Index A A A A A A B A A LargeCap Value III A A A A A A D A A MidCap Blend A A A A A A E A A MidCap Growth I A A A A A A C A A MidCap Value II A A A A A A B A A Real Estate Securities A A A A A A E A A SAM Balanced A A A A A A A E A SmallCap Blend A A A A A A B A A SmallCap Growth II A A A A A A C A A Total Fund Complex D E E E E E E E E * Directors own shares of Principal Variable Contracts Funds, Inc. through variable annuity or variable life insurance contracts. Directors Considered to be Interested Persons A $0 B $1 up to and including $10,000 C $10,001 up to and including $50,000 D $50,001 up to and including $100,000 E $100,001 or more Nora M. Ralph C. William Principal Variable Contracts Funds* Everett Eucher Papesh Bond & Mortgage Securities A A A Government & High Quality Bond A A A International SmallCap A A A LargeCap Growth I A A A LargeCap S&P 500 Index A A A LargeCap Value III A A A MidCap Blend A A A MidCap Growth I A A A MidCap Value II A A A Real Estate Securities A A A SAM Balanced A A A SmallCap Blend A A A SmallCap Growth II A A A Total Fund Complex E E E * Directors own shares of Principal Variable Contracts Funds, Inc. through variable annuity or variable life insurance contracts. Compensation. The Fund does not pay any remuneration to its Directors who are employed by the Manager or its affiliates or to its officers who are furnished to the Fund by the Manager and its affiliates pursuant to the Management Agreement. Each Director who is not an interested person received compensation for service as a member of the Boards of all investment companies sponsored by Principal Life based on a schedule that takes into account an annual retainer amount, the number of meetings attended, and expenses incurred. Director compensation and related expenses are allocated to each of the Accounts based on the net assets of each relative to combined net assets of all of the investment companies sponsored by Principal Life. The following table provides information regarding the compensation received by the Independent Directors from the Fund and from the Fund Complex during the fiscal year ended December 31, 2009. On that date, there were 2 funds (with a total of 107 portfolios in the Fund Complex). The Fund does not provide retirement benefits to any of the Directors. Fund Director The Fund Complex Elizabeth Ballantine $12,684 $125,675 Kristianne Blake 13,432 133,050 Craig Damos 12,885 127,675 Richard W. Gilbert 14,415 142,825 Mark A. Grimmett 12,151 120,700 Fritz Hirsch 13,750 136,200 William C. Kimball 12,736 126,225 Barbara A. Lukavsky 13,089 129,725 Daniel Pavelich 13,001 128,850 CONTROL PERSONS & PRINCIPAL SECURITIES HOLDERS The following list identifies shareholders who own more than 25% of the voting securities of an Account as of March 31, 2009. It is presumed that a person who owns more than 25% of the voting securities of an account controls the account. A control person could control the outcome of proposals presented to shareholders for approval. The list is represented in alphabetical order by account. Percentage Jurisdiction under Parent of of Voting which the Company Control Person Securities is Organized (when (when control Owned of control person is a person is a Control Person - Name and Address Account Name each Account company) company) PRINCIPAL LIFE INSURANCE CO ASSET ALLOCATION 100.00% Iowa Principal Financial Group VUL II ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO BALANCED 100.00% Iowa Principal Financial Group FLEX VARIABLE LIFE INS ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO BOND & MORTGAGE SECURITIES 88.06% Iowa Principal Financial Group FLEX VARIABLE LIFE INS ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE DIVERSIFIED BALANCED 99.96% Iowa Principal Financial Group INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 Percentage Jurisdiction under Parent of of Voting which the Company Control Person Securities is Organized (when (when control Owned of control person is a person is a Control Person - Name and Address Account Name each Account company) company) THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE DIVERSIFIED GROWTH 99.97% Iowa Principal Financial Group INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST DIVERSIFIED INTERNATIONAL 65.60% Iowa Principal Financial Group BVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO EQUITY INCOME 35.96% Iowa Principal Financial Group VUL II ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC EQUITY INCOME 29.14% Maryland Principal Financial Group ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO GOVERNMENT & HIGH QUALITY BOND 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC INCOME 47.62% Maryland Principal Financial Group ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO INTERNATIONAL EMERGING MARKETS 78.48% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO INTERNATIONAL SMALLCAP 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST LARGECAP BLEND II 92.74% Iowa Principal Financial Group BVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 Percentage Jurisdiction under Parent of of Voting which the Company Control Person Securities is Organized (when (when control Owned of control person is a person is a Control Person - Name and Address Account Name each Account company) company) PRINCIPAL LIFE INSURANCE CO CUST LARGECAP GROWTH 41.82% Iowa Principal Financial Group BVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC LARGECAP GROWTH 25.54% Maryland Principal Financial Group ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP GROWTH I 88.41% Iowa Principal Financial Group VUL ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP S&P 500 INDEX 76.56% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP VALUE 90.01% Iowa Principal Financial Group SEPARATE ACCOUNT B BFA RIS FIN MGMT B&C T-005-W40 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP VALUE3 III 50.86% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC LARGECAP VALUE3 III 25.70% Maryland Principal Financial Group ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LIFETIME STRATEGIC INCOME 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LIFETIME 2010 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LIFETIME 2020 100.00% Iowa Principal Financial Group Percentage Jurisdiction under Parent of of Voting which the Company Control Person Securities is Organized (when (when control Owned of control person is a person is a Control Person - Name and Address Account Name each Account company) company) VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LIFETIME 2030 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LIFETIME 2040 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LIFETIME 2050 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MIDCAP BLEND 83.70% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MIDCAP GROWTH I 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MIDCAP VALUE II 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST MONEY MARKET 96.16% Iowa Principal Financial Group BVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC MORTGAGE SECURITIES 47.96% Maryland Principal Financial Group ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC PRINCIPAL CAPITAL APPRECIATION 38.27% Maryland Principal Financial Group ATTN MUTUAL FUND ACCOUNTING-H221 Percentage Jurisdiction under Parent of of Voting which the Company Control Person Securities is Organized (when (when control Owned of control person is a person is a Control Person - Name and Address Account Name each Account company) company) DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO REAL ESTATE SECURITIES 65.13% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO S A M BALANCED PORTFOLIO 71.84% Iowa Principal Financial Group FREEDOM 2 VARIABLE ANNUNITY ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 S A M CONSERVATIVE BALANCED PRINCIPAL LIFE INSURANCE CO CUST PORTFOLIO 84.64% Iowa Principal Financial Group BVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 S A M CONSERVATIVE GROWTH PRINCIPAL LIFE INSURANCE CO PORTFOLIO 30.08% Iowa Principal Financial Group VUL II ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 S A M CONSERVATIVE GROWTH American International AIG SUNAMERICA LIFE ASSURANCE CO PORTFOLIO 30.30% Delaware Group (AIG) VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO CUST S A M FLEXIBLE INCOME PORTFOLIO 76.35% Iowa Principal Financial Group BVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 S A M STRATEGIC GROWTH PRINCIPAL LIFE INSURANCE CO PORTFOLIO 34.78% Iowa Principal Financial Group FREEDOM 2 VARIABLE ANNUNITY ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 S A M STRATEGIC GROWTH FARMERS NEW WORLD LIFE INS CO PORTFOLIO 35.80% California Farmers Insurance Group ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 PRINCIPAL LIFE INSURANCE CO SHORT-TERM BOND 100.00% Iowa Principal Financial Group Percentage Jurisdiction under Parent of of Voting which the Company Control Person Securities is Organized (when (when control Owned of control person is a person is a Control Person - Name and Address Account Name each Account company) company) VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SHORT-TERM INCOME 38.10% Iowa Principal Financial Group FREEDOM 2 VARIABLE ANNUNITY ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP BLEND 100.00% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP GROWTH II 57.46% Iowa Principal Financial Group FREEDOM 2 VARIABLE ANNUNITY ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP VALUE I 78.42% Iowa Principal Financial Group VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 The Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts, SAM Portfolios, or Principal Life Insurance Company will vote in the same proportion as shares of the Accounts owned by other shareholders. Therefore the Diversified Balanced Account, Diversified Growth Account, Principal Lifetime Accounts, SAM Portfolios, and Principal Life Insurance Company do not exercise voting discretion. The By-laws of the Fund set the quorum requirement (a quorum must be present at a meeting of shareholders for business to be transacted). The By-laws of the Fund state that a quorum is The presence in person or by proxy of one-third of the shares of each Fund outstanding at the close of business on the Record Date constitutes a quorum for a meeting of that Fund. Certain proposals presented to shareholders for approval require the vote of a majority of the outstanding voting securities, which is a term defined in the 1940 Act to mean, with respect to a Fund, the affirmative vote of the lesser of (1) 67% or more of the voting securities of the Fund present at the meeting of that Fund, if the holders of more than 50% of the outstanding voting securities of the Fund are present in person or by proxy, or (2) more than 50% of the outstanding voting securities of the Fund (a Majority of the Outstanding Voting Securities) . Principal Holders of Securities The Fund is unaware of any persons who own beneficially more than 5% of the Funds outstanding shares. The following list identifies the shareholders of record who own 5% or more of any class of the Funds outstanding shares as of April 6, 2010. The list is presented in alphabetical order by account. Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class PRINCIPAL LIFE INSURANCE CO ASSET ALLOCATION CLASS 1 59.41% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO ASSET ALLOCATION CLASS 1 15.27% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE ASSET ALLOCATION CLASS 1 19.57% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO BALANCED CLASS 1 70.59% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO BALANCED CLASS 1 15.63% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO BOND & MORTGAGE SECURITIES CLASS 1 38.68% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE BOND & MORTGAGE SECURITIES CLASS 1 32.79% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LIFETIME 2020 ACCOUNT BOND & MORTGAGE SECURITIES CLASS 1 6.68% ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE DIVERSIFIED BALANCED CLASS 2 99.96% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE DIVERSIFIED GROWTH CLASS 2 99.97% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO DIVERSIFIED INTERNATIONAL CLASS 1 31.70% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO DIVERSIFIED INTERNATIONAL CLASS 1 7.33% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO DIVERSIFIED INTERNATIONAL CLASS 1 5.59% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE DIVERSIFIED INTERNATIONAL CLASS 1 10.09% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC DIVERSIFIED INTERNATIONAL CLASS 1 18.46% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS GROWTH PORTFOLIO PVC DIVERSIFIED INTERNATIONAL CLASS 1 5.54% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO DIVERSIFIED INTERNATIONAL CLASS 2 51.43% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO DIVERSIFIED INTERNATIONAL CLASS 2 29.49% VARIABLE UNIVERSAL LIFE II AGENT ATTN SEPERATE ACCOUNTS 3 MERCER ISLAND WA 98040-2890 FIRST SUNAMERICA LIFE INS CO DIVERSIFIED INTERNATIONAL CLASS 2 19.07% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 LOS ANGELES CA 90054-0299 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class PRINCIPAL LIFE INSURANCE CO EQUITY INCOME CLASS 1 6.48% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE EQUITY INCOME CLASS 1 30.30% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC EQUITY INCOME CLASS 1 31.09% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS GROWTH PORTFOLIO PVC EQUITY INCOME CLASS 1 9.56% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM STRATEGIC GROWTH PORTFOLIO PVC EQUITY INCOME CLASS 1 6.05% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO EQUITY INCOME CLASS 1 5.85% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO EQUITY INCOME CLASS 2 25.96% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 FARMERS NEW WORLD LIFE INS CO EQUITY INCOME CLASS 2 10.21% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO EQUITY INCOME CLASS 2 56.33% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO GOVERNMENT & HIGH QUALITY BOND CLASS 1 60.18% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO GOVERNMENT & HIGH QUALITY BOND CLASS 1 5.12% EVUL ATTN LIFE ACTG G-12-N11 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE GOVERNMENT & HIGH QUALITY BOND CLASS 1 21.48% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC INCOME CLASS 1 48.97% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS BALANCED PORTFOLIO PVC INCOME CLASS 1 15.67% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM FLEXIBLE INCOME PORTFOLIO PVC INCOME CLASS 1 21.04% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO INCOME CLASS 1 5.63% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 AIG SUNAMERICA LIFE ASSURANCE CO INCOME CLASS 2 92.16% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FIRST SUNAMERICA LIFE INS CO INCOME CLASS 2 5.07% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO INTERNATIONAL EMERGING MARKETS CLASS 1 5.27% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO INTERNATIONAL EMERGING MARKETS CLASS 1 37.56% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE INTERNATIONAL EMERGING MARKETS CLASS 1 22.34% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class SAM BALANCED PORTFOLIO PVC INTERNATIONAL EMERGING MARKETS CLASS 1 12.20% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO INTERNATIONAL SMALLCAP CLASS 1 15.59% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO INTERNATIONAL SMALLCAP CLASS 1 44.87% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO INTERNATIONAL SMALLCAP CLASS 1 9.53% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE INTERNATIONAL SMALLCAP CLASS 1 17.55% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP BLEND II CLASS 1 35.36% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE LARGECAP BLEND II CLASS 1 51.32% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO LARGECAP BLEND II CLASS 2 68.17% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO LARGECAP BLEND II CLASS 2 19.00% VARIABLE UNIVERSAL LIFE II AGENT ATTN SEPERATE ACCOUNTS 3 MERCER ISLAND WA 98040-2890 FIRST SUNAMERICA LIFE INS CO LARGECAP BLEND II CLASS 2 11.40% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 LOS ANGELES CA 90054-0299 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class PRINCIPAL LIFE INSURANCE CO LARGECAP GROWTH I CLASS 1 45.66% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP GROWTH I CLASS 1 21.82% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LIFETIME 2020 ACCOUNT LARGECAP GROWTH I CLASS 1 6.04% ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP GROWTH I CLASS 1 7.51% VUL ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP GROWTH CLASS 1 21.80% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP GROWTH CLASS 1 7.84% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE LARGECAP GROWTH CLASS 1 5.72% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC LARGECAP GROWTH CLASS 1 25.62% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS GROWTH PORTFOLIO PVC LARGECAP GROWTH CLASS 1 7.26% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO LARGECAP GROWTH CLASS 2 61.97% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class FARMERS NEW WORLD LIFE INS CO LARGECAP GROWTH CLASS 2 29.81% VARIABLE UNIVERSAL LIFE II AGENT ATTN SEPERATE ACCOUNTS 3 MERCER ISLAND WA 98040-2890 FIRST SUNAMERICA LIFE INS CO LARGECAP GROWTH CLASS 2 6.27% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO LARGECAP S&P 7.82% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP S&P 5.83% FREEDOM VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP S&P 38.76% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE LARGECAP S&P 17.47% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 DIVERSIFIED GROWTH LARGECAP S&P 14.50% DIVERSIFIED GROWTH ACCOUNT ATTN MUTUAL FUND ACCOUNTING H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP VALUE III CLASS 1 16.52% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE LARGECAP VALUE III CLASS 1 29.21% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC LARGECAP VALUE III CLASS 1 25.70% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class SAM CONS GROWTH PORTFOLIO PVC LARGECAP VALUE III CLASS 1 9.47% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM STRATEGIC GROWTH PORTFOLIO PVC LARGECAP VALUE III CLASS 1 6.52% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP VALUE CLASS 1 44.42% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP VALUE CLASS 1 12.16% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE LARGECAP VALUE CLASS 1 8.38% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LIFETIME 2020 ACCOUNT LARGECAP VALUE CLASS 1 5.21% ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO LARGECAP VALUE CLASS 1 10.05% VUL ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MIDCAP BLEND CLASS 1 45.44% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MIDCAP BLEND CLASS 1 9.85% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE MIDCAP BLEND CLASS 1 18.03% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class SAM BALANCED PORTFOLIO PVC MIDCAP BLEND CLASS 1 6.75% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 FARMERS NEW WORLD LIFE INS CO MIDCAP BLEND CLASS 2 33.72% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 FARMERS NEW WORLD LIFE INS CO MIDCAP BLEND CLASS 2 39.70% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO MIDCAP BLEND CLASS 2 7.73% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FIRST SUNAMERICA LIFE INS CO MIDCAP BLEND CLASS 2 16.13% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO MIDCAP GROWTH I CLASS 1 12.03% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MIDCAP GROWTH I CLASS 1 53.87% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MIDCAP GROWTH I CLASS 1 5.75% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE MIDCAP GROWTH I CLASS 1 13.49% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MIDCAP VALUE II CLASS 1 36.06% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE MIDCAP VALUE II CLASS 1 39.96% INVESTMENT PLUS VARIABLE ANNUITY Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MONEY MARKET CLASS 1 26.12% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MONEY MARKET CLASS 1 8.62% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO MONEY MARKET CLASS 1 33.21% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE MONEY MARKET CLASS 1 11.48% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO MONEY MARKET CLASS 2 93.48% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FIRST SUNAMERICA LIFE INS CO MONEY MARKET CLASS 2 5.77% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 LOS ANGELES CA 90054-0299 SAM BALANCED PORTFOLIO PVC MORTGAGE SECURITIES CLASS 1 48.28% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS BALANCED PORTFOLIO PVC MORTGAGE SECURITIES CLASS 1 15.99% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM FLEXIBLE INCOME PORTFOLIO PVC MORTGAGE SECURITIES CLASS 1 19.33% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO MORTGAGE SECURITIES CLASS 2 99.45% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class LOS ANGELES CA 90054-0299 PRINCIPAL MUTUAL LIFE PRINCIPAL CAPITAL APPRECIATION CLASS 1 5.54% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC PRINCIPAL CAPITAL APPRECIATION CLASS 1 41.01% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS BALANCED PORTFOLIO PVC PRINCIPAL CAPITAL APPRECIATION CLASS 1 5.92% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS GROWTH PORTFOLIO PVC PRINCIPAL CAPITAL APPRECIATION CLASS 1 13.93% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM STRATEGIC GROWTH PORTFOLIO PVC PRINCIPAL CAPITAL APPRECIATION CLASS 1 9.58% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO PRINCIPAL CAPITAL APPRECIATION CLASS 1 17.05% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO PRINCIPAL CAPITAL APPRECIATION CLASS 2 12.95% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 FARMERS NEW WORLD LIFE INS CO PRINCIPAL CAPITAL APPRECIATION CLASS 2 11.36% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO PRINCIPAL CAPITAL APPRECIATION CLASS 2 56.02% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO PRINCIPAL CAPITAL APPRECIATION CLASS 2 13.28% VARIABLE UNIVERSAL LIFE II AGENT ATTN SEPERATE ACCOUNTS 3 MERCER ISLAND WA 98040-2890 FIRST SUNAMERICA LIFE INS CO PRINCIPAL CAPITAL APPRECIATION CLASS 2 6.06% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME CLASS 2 11.05% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE PRINCIPAL LIFETIME CLASS 2 75.15% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME CLASS 2 7.18% FREEDOM 2 VARIABLE ANNUNITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME CLASS 2 6.64% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE PRINCIPAL LIFETIME CLASS 2 84.57% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME CLASS 2 11.73% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST PRINCIPAL LIFETIME CLASS 2 6.11% VUL INCOME ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE PRINCIPAL LIFETIME CLASS 2 71.85% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME CLASS 2 8.38% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST PRINCIPAL LIFETIME CLASS 2 25.84% VUL INCOME ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE PRINCIPAL LIFETIME CLASS 2 47.64% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME CLASS 2 5.96% VUL II ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME CLASS 2 7.46% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST PRINCIPAL LIFETIME CLASS 2 27.83% VUL INCOME ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE PRINCIPAL LIFETIME CLASS 2 43.80% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME CLASS 2 7.57% VUL II ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST PRINCIPAL LIFETIME CLASS 2 7.56% BVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME STRATEGIC INC CLASS 1 6.58% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO PRINCIPAL LIFETIME STRATEGIC INC CLASS 1 10.08% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE PRINCIPAL LIFETIME STRATEGIC INC CLASS 1 77.18% INVESTMENT PLUS VARIABLE ANNUITY Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO REAL ESTATE SECURITIES CLASS 1 34.79% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO REAL ESTATE SECURITIES CLASS 1 7.95% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE REAL ESTATE SECURITIES CLASS 1 9.77% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 LIFETIME 2020 ACCOUNT REAL ESTATE SECURITIES CLASS 1 5.01% ATTN MUTUAL FUND ACCOUNTING- H221 DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC REAL ESTATE SECURITIES CLASS 1 14.10% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO REAL ESTATE SECURITIES CLASS 2 95.00% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO S A M BALANCED PORTFOLIO CLASS 1 5.05% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE S A M BALANCED PORTFOLIO CLASS 1 75.08% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO S A M BALANCED PORTFOLIO CLASS 1 11.82% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO S A M BALANCED PORTFOLIO CLASS 2 28.51% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class FARMERS NEW WORLD LIFE INS CO S A M BALANCED PORTFOLIO CLASS 2 6.30% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO S A M BALANCED PORTFOLIO CLASS 2 54.10% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FIRST SUNAMERICA LIFE INS CO S A M BALANCED PORTFOLIO CLASS 2 9.08% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO S A M CONSERVATIVE BALANCED PORT CLASS 1 12.33% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE S A M CONSERVATIVE BALANCED PORT CLASS 1 77.56% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO S A M CONSERVATIVE BALANCED PORT CLASS 1 5.54% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO S A M CONSERVATIVE BALANCED PORT CLASS 2 39.21% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO S A M CONSERVATIVE BALANCED PORT CLASS 2 51.04% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO S A M CONSERVATIVE GROWTH PORT CLASS 1 9.96% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST S A M CONSERVATIVE GROWTH PORT CLASS 1 5.39% VUL INCOME ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE S A M CONSERVATIVE GROWTH PORT CLASS 1 23.49% Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 AMERICAN GENERAL LIFE INSURANCE CO S A M CONSERVATIVE GROWTH PORT CLASS 1 21.16% VARIABLE PRODUCTS DEPARTMENT ATTN: DEBORAH KERAI PO BOX 1591 HOUSTON TX 77251-1591 AIG SUNAMERICA LIFE ASSURANCE CO S A M CONSERVATIVE GROWTH PORT CLASS 1 25.69% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO S A M CONSERVATIVE GROWTH PORT CLASS 1 5.17% VARIABLE UNIVERSAL LIFE INCOME II ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 FARMERS NEW WORLD LIFE INS CO S A M CONSERVATIVE GROWTH PORT CLASS 2 33.05% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 FARMERS NEW WORLD LIFE INS CO S A M CONSERVATIVE GROWTH PORT CLASS 2 23.04% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO S A M CONSERVATIVE GROWTH PORT CLASS 2 37.74% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO S A M FLEXIBLE INCOME PORT CLASS 1 17.87% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE S A M FLEXIBLE INCOME PORT CLASS 1 65.70% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO S A M FLEXIBLE INCOME PORT CLASS 1 9.43% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO S A M FLEXIBLE INCOME PORT CLASS 2 33.60% ATTN SEGREGATED ASSETS 3 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO S A M FLEXIBLE INCOME PORT CLASS 2 58.06% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO S A M STRATEGIC GROWTH PORT CLASS 1 13.22% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO CUST S A M STRATEGIC GROWTH PORT CLASS 1 6.43% VUL INCOME ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE S A M STRATEGIC GROWTH PORT CLASS 1 32.08% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 AMERICAN GENERAL LIFE INSURANCE CO S A M STRATEGIC GROWTH PORT CLASS 1 15.53% VARIABLE PRODUCTS DEPARTMENT ATTN: DEBORAH KERAI PO BOX 1591 HOUSTON TX 77251-1591 AIG SUNAMERICA LIFE ASSURANCE CO S A M STRATEGIC GROWTH PORT CLASS 1 17.74% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO S A M STRATEGIC GROWTH PORT CLASS 2 28.75% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 FARMERS NEW WORLD LIFE INS CO S A M STRATEGIC GROWTH PORT CLASS 2 38.04% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO S A M STRATEGIC GROWTH PORT CLASS 2 24.04% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO S A M STRATEGIC GROWTH PORT CLASS 2 6.99% VARIABLE UNIVERSAL LIFE II AGENT ATTN SEPERATE ACCOUNTS 3 MERCER ISLAND WA 98040-2890 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class PRINCIPAL LIFE INSURANCE CO SHORT-TERM BOND CLASS 1 23.18% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE SHORT-TERM BOND CLASS 1 71.31% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SHORT-TERM INCOME CLASS 1 10.12% FLEX VARIABLE ANNUITY ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE SHORT-TERM INCOME CLASS 1 24.58% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC SHORT-TERM INCOME CLASS 1 15.91% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS BALANCED PORTFOLIO PVC SHORT-TERM INCOME CLASS 1 11.71% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM FLEXIBLE INCOME PORTFOLIO PVC SHORT-TERM INCOME CLASS 1 19.84% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO SHORT-TERM INCOME CLASS 2 91.94% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 FIRST SUNAMERICA LIFE INS CO SHORT-TERM INCOME CLASS 2 7.62% FS VARIABLE SEPARATE ACCT ATTN VARIABLE ANNUITY ACCOUNTING PO BOX 54299 LOS ANGELES CA 90054-0299 PRINCIPAL LIFE INSURANCE CO SMALLCAP BLEND CLASS 1 11.74% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP BLEND CLASS 1 57.83% FLEX VARIABLE ANNUITY Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP BLEND CLASS 1 5.47% FREEDOM VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP BLEND CLASS 1 18.51% VUL ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP GROWTH II CLASS 1 12.20% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP GROWTH II CLASS 1 27.06% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE SMALLCAP GROWTH II CLASS 1 8.20% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC SMALLCAP GROWTH II CLASS 1 20.44% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 SAM CONS GROWTH PORTFOLIO PVC SMALLCAP GROWTH II CLASS 1 6.04% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 FARMERS NEW WORLD LIFE INS CO SMALLCAP GROWTH II CLASS 2 41.62% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 FARMERS NEW WORLD LIFE INS CO SMALLCAP GROWTH II CLASS 2 41.62% ATTN SEGREGATED ASSETS 3 MERCER ISLAND WA 98040-2890 AIG SUNAMERICA LIFE ASSURANCE CO SMALLCAP GROWTH II CLASS 2 10.59% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 Percentage of Ownership of an Principal Holders of Securities Account Name and Address Account and Class Name by Class LOS ANGELES CA 90054-0299 FARMERS NEW WORLD LIFE INS CO SMALLCAP GROWTH II CLASS 2 5.58% VARIABLE UNIVERSAL LIFE II AGENT ATTN SEPERATE ACCOUNTS 3 MERCER ISLAND WA 98040-2890 PRINCIPAL LIFE INSURANCE CO SMALLCAP VALUE I CLASS 1 6.59% PRINFLEX LIFE ATTN LIFE & HEALTH ACTG G-008-N20 PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP VALUE I CLASS 1 27.90% FLEX VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 PRINCIPAL LIFE INSURANCE CO SMALLCAP VALUE I CLASS 1 5.36% EVUL ATTN LIFE ACTG G-12-N11 DES MOINES IA 50392-0001 PRINCIPAL MUTUAL LIFE SMALLCAP VALUE I CLASS 1 31.77% INVESTMENT PLUS VARIABLE ANNUITY ATTN LIFE & HEALTH ACCTNG G-008-N20 THE PRINCIPAL FINANCIAL GROUP DES MOINES IA 50392-0001 SAM BALANCED PORTFOLIO PVC SMALLCAP VALUE I CLASS 1 12.16% ATTN MUTUAL FUND ACCOUNTING-H221 DES MOINES IA 50392-0001 AIG SUNAMERICA LIFE ASSURANCE CO SMALLCAP VALUE I CLASS 2 100.00% VARIABLE SEPARATE ACCOUNT WM DIVERSIFIED STATEGIES PO BOX 54299 LOS ANGELES CA 90054-0299 Management Ownership As of March 31, 2009, all officers and directors, in the aggregate, owned less than 1% of the Funds outstanding shares. INVESTMENT ADVISORY AND OTHER SERVICES Investment Advisors The Manager of the Fund is Principal Management Corporation (Principal), a wholly owned subsidiary of Principal Financial Services, Inc. Principal is an affiliate of Principal Life. The address of Principal is the Principal Financial Group, Des Moines, Iowa 50392. Principal was organized on January 10, 1969, and since that time has managed various mutual funds sponsored by Principal Life. Principal provides investment advisory services with respect to 10-40% of the assets of the following Accounts: LargeCap Blend Account II, LargeCap Growth Account I, LargeCap Value Account III, SmallCap Growth Account II, and SmallCap Value Account I. Principal provides investment advisory services to the Diversified Balanced Account and the Diversified Growth Account. Principal also provides a substantial part of the investment advisory services to each of the Principal LifeTime Accounts directly, while engaging a Sub-Advisor to provide asset allocation services to those Accounts. Principal implemented a cash management program in the following Accounts: LargeCap Blend II, LargeCap Growth I, LargeCap Value III, SmallCap Growth II, and SmallCap Value I. Principal will invest the cash, which comprises a very small portion of the Accounts portfolios, in money market investments and in stock index futures contracts based on the Accounts market cap to gain exposure to the market. Principal has executed agreements with various Sub-Advisors. Under those Sub-Advisory agreements, the Sub- Advisor agrees to assume the obligations of Principal to provide investment advisory services for a specific Account. For these services, each Sub-Advisor is paid a fee by Principal. Sub-Advisor: AllianceBernstein L.P. ("AllianceBernstein") provides investment advisory services. AXA, AXA Financial, Inc., AXA Equitable Life Insurance Company ("AXA Equitable"), and certain subsidiaries of AXA Equitable directly and indirectly represent a controlling economic interest in AllianceBernstein. AllianceBernstein is located at 1345 Avenue of the Americas, New York, NY 10105. Account(s): a portion of the assets of LargeCap Value III Sub-Advisor: Brown Investment Advisory Incorporated (Brown) was founded in 1993 and is located at 901 South Bond Street, Suite 400, Baltimore, Maryland 21231. Brown is a wholly-owned subsidiary of Brown Investment Advisory & Trust Company, which is a wholly-owned subsidiary of Brown Advisory Holdings Incorporated. Account(s): a portion of the assets of LargeCap Growth I Sub-Advisor: ClearBridge Advisors, LLC (ClearBridge) is registered as an investment adviser under the Advisers Act and is located 620 8th Avenue, New York, NY 10018 . ClearBridge Advisors, LLC is a wholly- owned subsidiary of Legg Mason, Inc. Account(s): a portion of the assets of LargeCap Blend II Sub-Advisor: Columbus Circle Investors ("CCI") is an affiliate of PGI and a member of the Principal Financial Group. CCI provides investment advisory services and was founded in 1975. Its address is Metro Center, One Station Place, Stamford, CT 06902. Account(s): LargeCap Growth Sub-Advisor: Edge Asset Management, Inc. ("Edge") is an affiliate of Principal and a member of the Principal Financial Group. Edge has been in the business of investment management since 1944. Its address is 601 Union Street, Suite 2200, Seattle, WA 98101-1377. Account(s): Equity Income, Income, Mortgage Securities, Principal Capital Appreciation, SAM Balanced, SAM Conservative Balanced, SAM Conservative Growth, SAM Flexible Income, SAM Strategic Growth, and Short-Term Income Sub-Advisor: Emerald Advisers, Inc. ("Emerald") is a wholly owned subsidiary of Emerald Asset Management. Emerald provides professional investment advisory services to institutional investors and the general public. Emerald's offices are located at 1703 Oregon Pike Road, Suite 101, Lancaster, PA 17601. Account(s): a portion of the assets of SmallCap Growth II Sub-Advisor: Essex Investment Management Company, LLC ("Essex") is a Boston-based management firm which specializes in growth equity investments. Essex manages portfolios for corporations, endowments, foundations, municipalities, public funds, Taft-Hartley accounts, and private clients. Essex offers a range of growth equity strategies and employs proprietary fundamental research combined with active portfolio management. Essex Investment Management is majority owned by Affiliated Managers Group, Inc., a publically reporting diversified asset management company. Its address is 125 High Street, 29th Floor, Boston, MA 02110. Account(s): a portion of the assets of SmallCap Growth II Sub-Advisor: Jacobs Levy Equity Management, Inc. ("Jacobs Levy") provides investment advice based upon quantitative equity strategies. The firm focuses on detecting opportunities in the U.S. equity market and attempting to profit from them through engineered, risk-controlled portfolios. Based in Florham Park, New Jersey, Jacobs Levy is focused exclusively on the management of U.S. equity separate accounts for institutional clients. Jacobs Levey is co-owned Bruce Jacobs and Kenneth Levy. Its address is 100 Campus Drive, Florham Park, NJ 07932-0650. Account(s): MidCap Value II Sub-Advisor: J.P. Morgan Investment Management Inc. ("J.P. Morgan"), 245 Park Avenue, New York, NY 10167 is an indirect wholly owned subsidiary of JPMorgan Chase & Co. ("JPMorgan"), a bank holding company. J.P. Morgan offers a wide range of services to governmental, institutional, corporate, and individual customers and acts as investment advisor to individual and institutional clients. Account(s): a portion of the assets of SmallCap Value I Sub-Advisor: Mellon Capital Management Corporation ("Mellon Capital"), 500 Grant Street, Suite 4200, Pittsburgh, PA 15258. Mellon Capital provides investment advisory services and is a wholly owned subsidiary of Mellon Financial Corporation ("Mellon"). Account(s): MidCap Growth I and a portion of the assets of SmallCap Value I Sub-Advisor: Morgan Stanley Investment Management, Inc. (Morgan Stanley Investment Management), 522 Fifth Avenue, New York, NY 10036. Morgan Stanley Investment Management is an indirect wholly owned subsidiary of Morgan Stanley, a publicly held global financial services company. Van Kampen provides investment advice to a wide variety of individual, institutional, and investment company clients. Account(s): Asset Allocation Sub-Advisor: Principal Global Investors, LLC (PGI) is an indirect wholly owned subsidiary of Principal Life Insurance Company, an affiliate of Principal, and a member of the Principal Financial Group. PGI manages equity, fixed-income, and real estate investments primarily for institutional investors, including Principal Life. PGIs headquarters address is 801 Grand Avenue, Des Moines, IA 50392. Its other primary asset management office is in New York, with asset management offices of affiliate advisors in several non-U.S. locations including London, Sydney and Singapore. Account(s): Balanced, Bond & Mortgage Securities, Diversified International, Government & High Quality Bond, International Emerging Markets, International SmallCap, LargeCap S&P 500 Index, LargeCap Value, MidCap Blend, Money Market, Principal LifeTime 2010, Principal LifeTime 2020, Principal LifeTime 2030, Principal LifeTime 2040, Principal LifeTime 2050, Principal LifeTime Strategic Income, Short- Term Bond, and SmallCap Blend Sub-Advisor: Principal Real Estate Investors, LLC ("Principal - REI"), an indirect wholly owned subsidiary of Principal Life, an affiliate of Principal, and a member of the Principal Financial Group, was founded in 2000. It manages investments for institutional investors, including Principal Life. Principal-REI's address is 801 Grand Avenue, Des Moines, IA 50392. Account(s): Real Estate Securities Sub-Advisor: T. Rowe Price Associates, Inc. ("T. Rowe Price"), a wholly owned subsidiary of T. Rowe Price Group, Inc., a financial services holding company, has over 73 years of investment management experience. T. Rowe Price is located at 100 East Pratt Street, Baltimore, MD 21202. Account(s): a portion of the assets of LargeCap Blend II and a portion of the assets of LargeCap Growth I Sub-Advisor: Westwood Management Corp. ("Westwood"), a New York corporation formed in 1983, is a wholly owned subsidiary of Westwood Holdings Group, Inc., an institutional asset management company. Westwood's principal place of business is located at 200 Crescent Court, Suite 1200, Dallas, Texas 75201. Account(s): a portion of the assets of LargeCap Value III The Sub-Sub-Advisors PGI has entered into a sub-sub-advisory agreement with Spectrum Asset Management, Inc. (Spectrum) for the Bond & Mortgage Securities Account. Under the agreement, Spectrum agrees to manage the day-to-day investment of the Accounts assets allocated to it consistent with the Accounts investment objectives, policies and restrictions and be responsible for, among other things, placing all orders for the purchase and sale of portfolio securities, subject to supervision and monitoring by PGI and oversight by the Board. Spectrum, at its own expense, provides all investment, management and administrative personnel, facilities and equipment necessary for the investment advisory services which it conducts for the Account. Under the agreement, PGI pays Spectrum a fee which is accrued daily and paid monthly (calculated as percentage of the average daily net assets managed by Spectrum). Entering into this agreement does not change the management fee that the Account pays Principal under its Management Agreement or the sub-advisory fee that Principal pays PGI under its sub-advisory agreement. PGI, and not the Account, bears the expenses of the services that Spectrum provides to the Account under the agreement. Sub-Sub-Advisor: Spectrum Asset Management, Inc. (Spectrum) is an indirect subsidiary of Principal Life and an affiliate of Principal Global Investors, LLC and a member of the Principal Financial Group. Spectrum was founded in 1987. Its address is 4 High Ridge Park, Stamford, CT 06905. Affiliated Persons of the Fund Who are Affiliated Persons of the Advisor For information about affiliated persons of the Fund who are also affiliated persons of Principal or affiliated advisors, see the Interested Director and Officer tables in the Management section. Codes of Ethics The Fund, Principal, each of the Sub-Advisors, and the Distributor have adopted Codes of Ethics (Codes) under Rule 17j-1 of the 1940 Act. Principal and each Sub-Advisor has also adopted such a Code under Rule 204A-1 of the Investment Advisers Act of 1940. These Codes are designed to prevent, among other things, persons with access to information regarding the portfolio trading activity of an Account from using that information for their personal benefit. In certain circumstances, personal securities trading is permitted in accordance with procedures established by the Codes. The Boards of Directors of Principal, the Fund, the Distributor, and each of the Sub-Advisors periodically review their respective Codes. The Codes are on file with, and available from, the Securities and Exchange Commission. A copy of the Funds Code will also be provided upon request, which may be made by contacting the Fund. COST OF MANAGERS SERVICES For providing the investment advisory services, and specified other services, Principal, under the terms of the Management Agreement for the Fund, is entitled to receive a fee computed and accrued daily and payable monthly, at the following annual rates: Net Asset Value of Account First Next Next Next Account $250 Million $250 Million $250 Million $250 Million Thereafter LargeCap Value 0.60% 0.55% 0.50% 0.45% 0.40% LargeCap Blend II and LargeCap Value III 0.75 0.70 0.65 0.60 0.55 Diversified International 0.85 0.80 0.75 0.70 0.65 International Emerging Markets 1.25 1.20 1.15 1.10 1.05 MidCap Value II 1.05 1.00 0.95 0.90 0.85 First Next Next Next Over Account $500 million $500 million $1 billion $1 billion $3 billion LargeCap Growth 0.68% 0.63% 0.61% 0.56% 0.51% First $2 Over $2 Account billion billion Income 0.50% 0.45% Mortgage Securities 0.50 0.45 Overall Account Fee Principal LifeTime 2010 0.03% Principal LifeTime 2020 0.03 Principal LifeTime 2030 0.03 Principal LifeTime 2040 0.03 Principal LifeTime 2050 0.03 Principal LifeTime Strategic Income 0.03 First $200 Next $300 Over $500 Account million million million Short-Term Income 0.50% 0.45% 0.40% First $500 Over $500 Account million million Principal Capital Appreciation 0.625% 0.500% First Over Account $1 billion $1 billion SAM Balanced Portfolio* 0.25% 0.20% SAM Conservative Balanced Portfolio* 0.25 0.20 SAM Conservative Growth Portfolio* 0.25 0.20 SAM Flexible Income Portfolio* 0.25 0.20 SAM Strategic Growth Portfolio* 0.25 0.20 * Breakpoints based on aggregate SAM Portfolio net assets Overall Account Fee LargeCap S&P 500 Index 0.25% Account All Assets Diversified Balanced 0.05% Diversified Growth 0.05% First Next Next Next Account $100 million $100 million $100 million $100 million Thereafter Asset Allocation and LargeCap Growth I 0.80% 0.75% 0.70% 0.65% 0.60% Balanced and Equity Income 0.60 0.55 0.50 0.45 0.40 International SmallCap 1.20 1.15 1.10 1.05 1.00 SmallCap Growth II 1.00 0.95 0.90 0.85 0.80 MidCap Blend 0.65 0.60 0.55 0.50 0.45 MidCap Growth I and Real Estate Securities 0.90 0.85 0.80 0.75 0.70 SmallCap Blend 0.85 0.80 0.75 0.70 0.65 SmallCap Value I 1.10 1.05 1.00 0.95 0.90 All Other 0.50 0.45 0.40 0.35 0.30 Except for certain Fund expenses set out below, Principal is responsible for expenses, administrative duties, and services including the following: expenses incurred in connection with the registration of the Fund and Fund shares with the SEC; office space, facilities, and costs of keeping the books of the Fund; compensation of all personnel who are officers and any directors who are also affiliated with Principal; fees for auditors and legal counsel; preparing and printing Fund prospectuses; and administration of shareholder accounts, including issuance, maintenance of open account system, dividend disbursement, reports to shareholders, and redemptions. However, some or all of these expenses may be assumed by Principal Life and some or all of the administrative duties and services may be delegated by Principal to Principal Life or affiliate thereof. Each Account pays for certain corporate expenses incurred in its operation. Among such expenses, the Account pays brokerage commissions on portfolio transactions, transfer taxes and other charges and fees attributable to investment transactions, any other local, state, or federal taxes, fees, and expenses of all directors of the Fund who are not persons affiliated with Principal, interest, fees for Custodian of the Account, and the cost of meetings of shareholders. Fees paid for investment management services during the periods indicated were as follows (amounts in thousands): Management Fees For Periods Ended December 31, Account Asset Allocation $ 490 $ 683 $ 823 Balanced 324 493 658 Bond & Mortgage Securities 1,424 1,767 1,843 Diversified Balanced * Diversified Growth * Diversified International 2,563 3,637 4,666 Equity Income 1,888 2,329 2,860 Government & High Quality Bond 1,162 1,370 1,381 Income 814 781 953 International Emerging Markets 1,615 2,065 2,296 International SmallCap 1,062 1,712 2,392 LargeCap Blend II 1,221 1,675 2,433 LargeCap Growth 1,337 1,950 3,041 LargeCap Growth I 1,422 1,794 2,225 LargeCap S&P 500 Index 251 375 532 LargeCap Value 833 1,269 1,715 LargeCap Value III 1,432 1,428 1,631 MidCap Blend 1,742 2,230 2,666 MidCap Growth I 388 562 712 MidCap Value II 867 1,251 1,608 Money Market 1,831 1,524 1,073 Mortgage Securities 928 963 1,236 Principal Capital Appreciation 508 659 940 Principal LifeTime 2010 26 53 45 Principal LifeTime 2020 102 200 172 Principal LifeTime 2030 26 35 29 Principal LifeTime 2040 9 18 14 Principal LifeTime 2050 6 11 9 Principal LifeTime Strategic Income 14 26 21 Real Estate Securities 1,095 1,552 2,306 SAM Balanced Portfolio 1,508 1,392 1,624 SAM Conservative Balanced Portfolio 304 201 172 Management Fees For Periods Ended December 31, Account SAM Conservative Growth Portfolio 439 635 911 SAM Flexible Income Portfolio 347 329 406 SAM Strategic Growth Portfolio 253 344 521 Short-Term Bond 582 712 680 Short-Term Income 268 318 222 SmallCap Blend 392 611 865 SmallCap Growth II 653 841 1,188 SmallCap Value I 1,250 1,607 2,174 * The Account commenced operations on December 30, 2009. Sub-Advisory Agreements For providing the investment advisory services, and specified other services, the Sub-Advisor, under the terms of the Sub-Advisory Agreement for the Account, is entitled to receive a fee computed and accrued daily and payable monthly, at the following annual rates: Accounts for which Edge serves as Sub-Advisor. Edge is Sub-Advisor for each Account identified below in Tables A, B, and C. Principal pays Edge a fee, computed and paid monthly, at an annual rate as shown below. In calculating the fee for an Account included in Table A, assets of all other Accounts included in Table A as well as assets of any unregistered separate account of Principal Life Insurance Company and any investment company sponsored by Principal Life Insurance Company to which Edge or PGI provides investment advisory services and which invests primarily in fixed-income securities (except money market separate accounts or investment companies), will be combined with the assets of the Account to arrive at net assets. In calculating the fee for an Account included in Table B, assets of any unregistered separate account of Principal Life Insurance Company and any investment company sponsored by Principal Life Insurance Company to which Edge or PGI provides investment advisory services and which have the same investment mandate (e.g. Income) as the Account for which the fee is calculated, will be combined with the assets of the Account to arrive at net assets. Table A Edge Sub-Advised Accounts Net Asset Value of Account First Next Next Over Account $5 billion $1 billion $4 billion $10 billion Income, Mortgage Securities, and Short-Term Income 0.1126% 0.0979% 0.0930% 0.0881% Table B Net Asset Value of Account First Next Next Next Next Next Over Account $50 million $50 million $100 million $200 million $350 million $750 million $1.5 billion Equity Income 0.2643% 0.2448% 0.2154% 0.1762% 0.1273% 0.0881% 0.0587% First Next Next Next Next Next Over Account $25 million $75 million $100 million $300 million $500 million $500 million $1.5 billion Principal Capital Appreciation 0.3916% 0.3133% 0.2643% 0.2252% 0.1762% 0.1273% 0.0783% Table C Account Sub-Advisor Fee as a % of Net Assets SAM Balanced Portfolio 0.0416% SAM Conservative Balanced Portfolio 0.0416 SAM Conservative Growth Portfolio 0.0416 SAM Flexible Income Portfolio 0.0416 SAM Strategic Growth Portfolio 0.0416 Accounts for which PGI serves as Sub-Advisor. PGI is Sub-Advisor for each Account identified below. Principal pays PGI a fee, computed and paid monthly, at an annual rate as shown below. To calculate the fee for an Account in Table A, assets of the Account, along with the assets of all other Accounts in Table A, are combined with any:  Principal Life non-registered separate account sub-advised by PGI with assets invested primarily in fixed-income securities (except money market separate accounts) and  Principal Life sponsored mutual fund sub-advised by PGI with assets invested primarily in fixed-income securities (except money market mutual funds). To calculate the fee for an Account in Table B, the assets of the Account are combined with assets sub-advised by Principal with the same investment mandate (e.g. midcap value) in  (a) Principal Life non-registered separate account sub-advised by PGI and  (b) Principal Life sponsored mutual fund sub-advised by PGI. Table A PGI Sub- Advised Accounts Net Asset Value of Fund First Next Next Over Account $5 billion $1 billion $4 billion $10 billion Balanced, Bond & Mortgage Securities, Government & High Quality Bond, and Short-Term Bond 0.1126% 0.0979% 0.0930% 0.0881% Table B Net Asset Value of Account First Next Next Next Next Next Over Account $50 million $50 million $100 million $200 million $350 million $750 million $1.5 billion Diversified International 0.3427% 0.2741% 0.1958% 0.1566% 0.1175% 0.0979% 0.0783% LargeCap Value 0.2643 0.2448 0.2154 0.1762 0.1273 0.0881 0.0587 Table B Net Asset Value of Account First Next Next Next Next Next Over Account $25 million $75 million $100 million $300 million $500 million $500 million $1.5 billion MidCap Blend 0.3916% 0.3133% 0.2643% 0.2252% 0.1762% 0.1273% 0.0783% SmallCap Blend 0.4699 0.3524 0.2643 0.2448 0.2154 0.1762 0.1175 Table C Sub-Advisor Percentage Account Fee International Emerging Markets 0.4895% International SmallCap 0.4895 LargeCap S&P 500 Index 0.0147 Money Market 0.0734 Principal LifeTime 2010 0.03 Principal LifeTime 2020 0.03 Principal LifeTime 2030 0.03 Principal LifeTime 2040 0.03 Principal LifeTime 2050 0.03 Principal LifeTime Strategic Income 0.03 All Other Accounts. In calculating the fee for each Account, each Sub-Advisor, except J.P. Morgan, has agreed that assets of any existing registered investment company sponsored by Principal Life Insurance Company to which the Sub-Advisor provides investment advisory services and which have the same investment mandate as the Account for which the fee is being calculated, will be combined (together, the Aggregated Assets). The fee charged for the assets in an Account shall be determined by calculating a fee on the value of the Aggregated Assets using the fee schedules described in the tables below and multiplying the aggregate fee by a fraction, the numerator of which is the amount of assets in the Account and the denominator of which is the amount of the Aggregated Assets. Net Asset Value of Account First Next Next Over Account $40 million $160 million $100 million $300 million Asset Allocation - Morgan Stanley Investment Management 0.45% 0.30% 0.25% 0.20% Net Asset Value of Account First Next Assets Over Account $250 million $250 million $500 million LargeCap Blend II - ClearBridge 0.25% 0.20% 0.15% Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Account First Next Next Next Over Account $50 million $200 million $350 million $400 million $1 billion 0.275% on all LargeCap Blend II - T. Rowe Price 0.40% 0.35% 0.30% 0.275% assets Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Account First Next Next Next Next Next Next Next Over Account $50 million $50 million $100 million $200 million $350 million $750 million $500 million $2.5 billion $4.5 billion LargeCap Growth - CCI 0.2643% 0.2448% 0.2154% 0.1762% 0.1273% 0.0881% 0.0587% 0.2448% 0.1664% Net Asset Value of Fund First Next Over Fund $100 million $100 million $200 million LargeCap Growth I - Brown 0.30% 0.25% 0.20% *Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Account First Next Next Over Account $250 million $250 million $500 million $1 billion 0.35% on all LargeCap Growth I - T. Rowe Price 0.40% 0.375% 0.35% assets Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Account First Above Account $300 million $300 million LargeCap Value III - AllianceBernstein 0.230% 0.200% Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Account First Next Above Account $200 million $800 million $1 billion LargeCap Value III - Westwood 0.30% 0.20% 0.18% Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Account First Over Account $50 million $50 million MidCap Growth I - Mellon Capital 0.40% 0.35% Net Asset Value of Account First Over Account $100 million $100 million MidCap Value II - Jacobs Levy 0.65% 0.50% Net Asset Value of Account First Next Over Account $1 billion $500 million $1.5 billion Real Estate Securities - Principal - REI 0.4895% 0.4405% 0.3916% Net Asset Value of Account First Over Account $200 million $200 million SmallCap Growth II - Emerald 0.50% 0.45% Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Fund First Next Next Over Fund $50 million $50 million $50 million $150 million SmallCap Growth II - Essex 0.70% 0.60% 0.55% 0.50% Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Account First Above Account $300 million $300 million SmallCap Value I - J.P. Morgan 0.450% 0.350% Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Net Asset Value of Account First Next Above Account $100 million $200 million $300 million SmallCap Value I - Mellon Capital 0.450% 0.400% 0.350% Cash and cash equivalents shall be included in the Series net assets calculation up to a maximum of 1.00% of the Series net assets. Fees paid for Sub-Advisory services during the periods indicated were as follows: Sub-Advisor Fees For Periods Ended December 31, Account Asset Allocation $236,660 $316,002 $ 369,463 Balanced 54,994 83,448 109,551 Bond & Mortgage Securities 328,442 424,056 440,899 Diversified International 282,775 404,369 517,796 Equity Income 316,312 380,131 488,078 Government & High Quality Bond 260,158 303,729 305,090 Income 164,042 155,360 192,912 International Emerging Markets 613,296 849,997 884,010 International SmallCap 428,551 743,826 1,001,512 LargeCap Blend II 403,549 592,550 851,699 LargeCap Growth 316,580 539,356 828,116 LargeCap Growth I 493,404 785,511 988,104 LargeCap S&P 500 Index 14,511 22,908 31,489 LargeCap Value 124,689 175,381 228,834 LargeCap Value III 333,416 399,784 451,379 MidCap Blend 470,438 578,552 645,722 MidCap Growth I 172,341 224,747 282,246 MidCap Value II 514,636 616,941 773,981 Money Market 328,718 252,144 168,860 Mortgage Securities 187,199 191,155 248,907 Principal Capital Appreciation 143,988 157,029 208,412 Principal LifeTime 2010 12,494 18,174 14,863 Principal LifeTime 2020 50,082 69,919 57,697 Principal LifeTime 2030 13,349 12,164 9,531 Principal LifeTime 2040 4,378 6,257 4,519 Principal LifeTime 2050 2,837 3,916 3,070 Principal LifeTime Strategic Income 6,982 8,979 6,827 Real Estate Securities 575,118 849,838 1,254,211 SAM Balanced 253,600 245,298 296,104 SAM Conservative Balanced 51,159 34,638 31,213 SAM Conservative Growth 74,401 114,109 166,143 SAM Flexible Income 58,688 57,154 73,919 SAM Strategic Growth 42,679 61,801 94,259 Short-Term Bond 121,360 146,576 137,116 Sub-Advisor Fees For Periods Ended December 31, Account Short-Term Income 53,399 63,505 43,955 SmallCap Blend 111,447 159,226 191,628 SmallCap Growth II 317,836 462,305 660,763 SmallCap Value I 443,509 711,223 976,668 Operating Expense Limits Principal has contractually agreed to limit the Funds expenses for Class 1 and Class 2 shares of certain Accounts. The reductions and reimbursements are in amounts that maintain total operating expenses, excluding interest expense and acquired fund fees and expenses, at or below certain limits. The limits are expressed as a percentage of average daily net assets attributable to each respective class on an annualized basis. The operating expense limits and the agreement terms are as follows: Account Class1 Class2 Expiration International SmallCap 1.16% N/A April 30, 2011 MidCap Value II 1.01% N/A April 30, 2011 SmallCap Value I 0.99% 1.24% April 30, 2011 In addition, Principal has contractually agreed to limit certain of the Accounts management fees. The expense limit will reduce the Accounts Management Fees by the amounts listed below: Account Waiver Expiration LargeCap Blend II 0.02% April 30, 2011 Large Cap Growth I 0.02% April 30, 2011 LargeCap Value III 0.01% April 30, 2011 SmallCap Growth II 0.02% April 30, 2011 SmallCap Value I 0.02% April 30, 2011 Custodian The custodian for the portfolio securities and cash assets of the Accounts is Bank of New York Mellon, One Wall Street, New York, NY 10286. The custodian performs no managerial or policymaking functions for the Fund or the Accounts. Transfer Agent Principal Shareholder Services, Inc. (1100 Investment Boulevard, El Dorado Hills, CA 95762-5710) provides transfer agency services for Principal Variable Contracts Funds, Inc. BROKERAGE ALLOCATION AND OTHER PRACTICES Brokerage on Purchases and Sales of Securities All orders for the purchase or sale of portfolio securities are placed on behalf of an Account by Principal, or by the Accounts Sub-Advisor or Sub-Sub-Advisor pursuant to the terms of the applicable sub-advisory agreement. In distributing brokerage business arising out of the placement of orders for the purchase and sale of securities for any Account, the objective of Principal and of each Accounts Sub-Advisor is to obtain the best overall terms. In pursuing this objective, Principal or the Sub-Advisor considers all matters it deems relevant, including the breadth of the market in the security, the price of the security, the financial condition and executing capability of the broker or dealer, confidentiality, including trade anonymity, and the reasonableness of the commission, if any (for the specific transaction and on a continuing basis). This may mean in some instances that Principal or a Sub-Advisor will pay a broker commissions that are in excess of the amount of commissions another broker might have charged for executing the same transaction when Principal or the Sub-Advisor believes that such commissions are reasonable in light of a) the size and difficulty of the transaction, b) the quality of the execution provided, and c) the level of commissions paid relative to commissions paid by other institutional investors. (Such factors are viewed both in terms of that particular transaction and in terms of all transactions that broker executes for accounts over which Principal or the Sub-Advisor exercises investment discretion. The Board has also adopted a policy and procedure designed to prevent the funds from compensating a broker/dealer for promoting or selling fund shares by directing brokerage transactions to that broker/dealer for the purpose of compensating the broker/dealer for promoting or selling fund shares. Therefore, Principal or the Sub-Advisor may not compensate a broker/dealer for promoting or selling fund shares by directing brokerage transactions to that broker/dealer for the purpose of compensating the broker/dealer for promoting or selling fund shares. Principal or a Sub-Advisor may purchase securities in the over-the-counter market, utilizing the services of principal market makers unless better terms can be obtained by purchases through brokers or dealers, and may purchase securities listed on the NYSE from non-Exchange members in transactions off the Exchange.) Principal or a Sub-Advisor may give consideration in the allocation of business to services performed by a broker (e.g., the furnishing of statistical data and research generally consisting of, but not limited to, information of the following types: analyses and reports concerning issuers, industries, economic factors and trends, portfolio strategy, and performance of client accounts). If any such allocation is made, the primary criteria used will be to obtain the best overall terms for such transactions. Principal or a Sub-Advisor generally pays additional commission amounts for such research services. Statistical data and research information received from brokers or dealers as described above may be useful in varying degrees and Principal or a Sub-Advisor may use it in servicing some or all of the accounts it manages. Principal and the Sub-Advisors allocated portfolio transactions for the Accounts indicated in the following table to certain brokers for the year ended December 31, 2009 due to research services provided by such brokers. The table also indicates the commissions paid to such brokers as a result of these portfolio transactions. Amount of Transactions Soft Dollar for which Soft Dollar Commissions Account Commissions were Paid Paid Balanced $109,884,922 $ 12,608 Diversified International 629,851,850 122,381 Equity Income 284,315,732 364,175 International Emerging Markets 319,507,961 79,860 International SmallCap 237,101,566 24,793 LargeCap Blend II 34,317,371 37,951 LargeCap Growth 5,523,374 8,910 LargeCap Growth I 28,983,630 101,890 LargeCap S&P 500 Index 61,142,154 731 LargeCap Value 505,828,269 53.535 LargeCap Value III 170,955,061 117,410 MidCap Blend 91,405,370 7,820 Principal Capital Appreciation 30,589,194 34,307 Real Estate Securities 156,623,880 36,897 SmallCap Blend 89,826,007 28,690 SmallCap Growth II 76,205,487 182,876 SmallCap Value I 983,316 1,106 Subject to the rules promulgated by the SEC, as well as other regulatory requirements, the Board has approved procedures whereby an Account may purchase securities that are offered in underwritings in which an affiliate of a Sub-Advisor, or the Manager, participates. These procedures prohibit an Account from directly or indirectly benefiting a Sub-Advisor affiliate or a Manager affiliate in connection with such underwritings. In addition, for underwritings where a Sub-Advisor affiliate or a Manager participates as a principal underwriter, certain restrictions may apply that could, among other things, limit the amount of securities that the Account could purchase in the underwritings. The Sub- Advisor shall determine the amounts and proportions of orders allocated to the Sub-Advisor or affiliate. The Directors of the Fund will receive quarterly reports on these transactions. The Board has approved procedures that permit an Account to effect a purchase or sale transaction between the Account and any other affiliated mutual fund or between the Account and affiliated persons of the Account under limited circumstances prescribed by SEC rules. Any such transaction must be effected without any payment other than a cash payment for the securities, for which a market quotation is readily available, at the current market price; no brokerage commission or fee (except for customary transfer fees), or other remuneration may be paid in connection with the transaction. The Board receives quarterly reports of all such transactions. The Board has also approved procedures that permit an Accounts sub-advisor to place portfolio trades with an affiliated broker under circumstances prescribed by SEC Rules 17e-1 and 17a-10. The procedures require that total commissions, fees, or other remuneration received or to be received by an affiliated broker must be reasonable and fair compared to the commissions, fees or other remuneration received by other brokers in connection with comparable transactions involving similar securities being purchased or sold on a securities exchange during a comparable time period. The Board receives quarterly reports of all transactions completed pursuant to the Accounts procedures. Purchases and sales of debt securities and money market instruments usually are principal transactions; portfolio securities are normally purchased directly from the issuer or from an underwriter or marketmakers for the securities. Such transactions are usually conducted on a net basis with the Account paying no brokerage commissions. Purchases from underwriters include a commission or concession paid by the issuer to the underwriter, and the purchases from dealers serving as marketmakers include the spread between the bid and asked prices. The Board has approved procedures whereby an Account may participate in a commission recapture program. Commission recapture is a form of institutional discount brokerage that returns commission dollars directly to an Account. It provides a way to gain control over the commission expenses incurred by an Accounts Manager and/or Sub-Advisor, which can be significant over time, and thereby reduces expenses, improves cash flow and conserves assets. An Account can derive commission recapture dollars from both equity trading commissions and fixed-income (commission equivalent) spreads. The Accounts may participate in a program through a relationship with Russell Implementation Services, Inc. From time to time, the Board reviews whether participation in the recapture program is in the best interest of the Accounts. The following table shows the brokerage commissions paid during the periods indicated. Total Brokerage Commissions Paid for Periods ended December 31 Account Asset Allocation $ 12,605 $ 18,333 $ 21,941 Balanced 109,391 102,949 113,233 Bond & Mortgage Securities 19,148 11,500 20,780 Diversified International 928,911 1,410,823 2,289,939 Equity Income 392,235 594,977 601,005 Income 202   International Emerging Markets 699,947 978,724 1,384,577 International SmallCap 342,495 519,769 865,035 LargeCap Blend II 182,877 230,453 490,490 LargeCap Growth 497,921 442,682 808,948 LargeCap Growth I 176,442 188,341 251,095 LargeCap S&P 500 Index 5,379 19,051 15,042 LargeCap Value 489,333 540,865 575,706 LargeCap Value III 279,028 204,856 61,114 MidCap Blend 171,883 242,978 299,014 MidCap Growth I 40,937 104,402 135,473 MidCap Value II 86,828 222,791 219,280 Principal Capital Appreciation 45,035 39,656 79,225 Real Estate Securities 241,554 179,826 349,868 SmallCap Blend 222,138 207,256 156,020 SmallCap Growth II 369,360 253,043 417,582 SmallCap Value I 238,012 215,760 254,841 The primary reasons for changes in several Accounts brokerage commissions for the three years were changes in Account size; changes in market conditions; and changes in money managers of certain Accounts, which required substantial portfolio restructurings, resulting in increased securities transactions and brokerage commissions. Certain broker-dealers are considered to be affiliates of the Fund: Brokerage Commissions were Paid to the Following Broker-Dealers who Principal Variable Contracts are Affiliated with a Sub-Advisor Sub-Advisor Employed Funds, Inc. Account Principal Funds, Inc. Employed by Principal by Principal Advised by Sub-Advisor Fund Advised by Sub-Advisor B-Trade Services, LLC; Mellon Capital Management Corporation MidCap Growth I and SmallCap MidCap Growth III and SmallCap BNY Brokerage, Inc.; Value I Value I BNY Capital Markets, Inc.; Mellon Financial Markets, LLC; and Pershing, LLC BTIG, LLC Goldman Sachs Asset Management LP N/A LargeCap Blend I and MidCap Value I Goldman Sachs & Co.; and Goldman Sachs Execution & Clearing, LP Bear Stearns Wealth Management American Century Investment N/A LargeCap Growth II (a JP Morgan Co); Management, Inc. JP Morgan Cazenove Limited; JP Morgan Securities; and Morgan Joseph & Co. Bear Stearns Wealth Management J.P. Morgan Investment SmallCap Value I High Yield I and SmallCap Value I (a JP Morgan Co); Management, Inc. JP Morgan Cazenove Limited; JP Morgan Securities; and Morgan Joseph & Co. Citigroup Global Markets, Inc.; Morgan Stanley Investment Asset Allocation California Municipal and Tax-Exempt Mitsubishi UFJ Securities; and Management Inc. (doing business Bond Morgan Stanley & Co. Inc. as Van Kampen) Dresdner Kleinwort Securities, LLC Pacific Investment Management Co LLC N/A Core Plus Bond I Exane Inc.; and AXA Rosenberg Investment N/A International Value I The Williams Capital Group, L.P. Management LLC Exane Inc.; and Montag & Caldwell, Inc. N/A LargeCap Growth II The Williams Capital Group, L.P. Fidelity Brokerage Services, LLC; and Pyramis Global Advisors, LLC N/A International I National Financial Services, LLC Lehman Brothers, Inc. Neuberger Berman Fixed Income, LLC N/A High Yield I Merrill Lynch, Pierce, Fenner & Smith, Inc.; BlackRock Financial Management, Inc. N/A Inflation Protection and Merrill Lynch Canada, Inc. Natixis Bleichroeder, Inc. Vaughan Nelson Investment N/A SmallCap Value II Management, LP Sanford C. Bernstein & Co., LLC AllianceBernstein L.P. LargeCap Value III LargeCap Value III and SmallCap Growth I Spectrum Asset Management, Inc. Columbus Circle Investors LargeCap Growth LargeCap Growth, MidCap Growth and SmallCap Growth III Spectrum Asset Management, Inc. Edge Asset Management, Inc. Equity Income, Income, Mortgage Equity Income, High Yield, Income, Securities, Principal Capital Government & High Quality Bond, Appreciation, Short-Term Income, Principal Capital Appreciation, Short- and Strategic Asset Management Term Income, and Strategic Asset Portfolios Management Portfolios Spectrum Asset Management, Inc. Principal Global Investors, LLC Balanced, Bond & Mortgage Bond & Mortgage Securities, Securities, Diversified International, Disciplined LargeCap Blend, Government & High Quality Bond, Diversified International, Global International Emerging Markets, Diversified Income, High Quality International SmallCap, LargeCap Intermediate-Term Bond, Inflation S&P 500 Index, LargeCap Value, Protection, International Emerging MidCap Blend, Money Market, Markets, International Growth, Principal LifeTime Accounts, Short- LargeCap S&P 500 Index, LargeCap Term Bond, SmallCap Blend Value, MidCap Blend; MidCap S&P 400 Index, MidCap Value III, Money Market, Principal LifeTime Funds, Short-Term Bond, SmallCap Blend, SmallCap Growth, SmallCap S&P 600 Index, SmallCap Value, Ultra Short Bond Spectrum Asset Management, Inc. Principal Real Estate Investors, LLC Real Estate Securities Global Diversified Income, Global Real Estate Securities, Real Estate Securities Spectrum Asset Management, Inc. Spectrum Asset Management, Inc. N/A Global Diversified Income and Preferred Securities UBS Financial Services, Inc.; and UBS Global Asset Management N/A LargeCap Value I and SmallCap UBS Securities LLC (Americas) Inc. Growth II Brokerage commissions paid to affiliates during the period ending December 31, 2009 were as follows: Commissions Paid to B-Trade Services, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Balanced 2009 $ 1 0.00% 0.00% 2008 6 2007 121 Diversified International 2008 346 2007 34 International Emerging Markets 2007 73 International SmallCap 2008 215 2007 525 LargeCap Blend II 2009 384 0.21 0.17 2008 1,569 2007 5,305 LargeCap Growth 2009 708 0.14 0.92 2008 471 LargeCap Growth I 2009 261 0.15 0.33 2008 1,226 2007 1,742 LargeCap Value III 2009 352 0.13 0.58 MidCap Growth I 2007 364 SmallCap Blend 2009 26 0.01 0.01 2008 98 2007 697 SmallCap Growth II 2009 26,039 7.05 10.32 2008 20,760 2007 23,065 Commissions Paid to Bear Stearns Wealth Management (A JPMorgan Company) Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Balanced 2008 $ 888 Diversified International 2008 13,773 Equity Income 2008 10,085 International Emerging Markets 2008 7,156 LargeCap Blend II 2009 1,356 0.74% 0.57% 2008 1,286 LargeCap Growth 2008 12,182 LargeCap Growth I 2009 1,554 0.88 0.96 2008 2,646 LargeCap Value 2008 3,157 MidCap Blend 2008 1,723 MidCap Growth I 2008 2,262 MidCap Value II 2009 370 0.43 0.76 2008 2,721 Principal Capital Appreciation 2008 564 SmallCap Blend 2008 797 SmallCap Growth II 2009 824 0.22 0.26 2008 28 SmallCap Value I 2009 10 0.00 0.01 2008 650 Commissions Paid to BNY Brokerage, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Balanced 2009 $ 5,240 4.79% 5.56% 2008 3,416 2007 2,791 Diversified International 2009 98 0.01 0.01 Commissions Paid to BNY Brokerage, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions 2008 258 Equity Income 2009 137,287 35.00 31.82 2008 100,920 2007 43,769 International Emerging Markets 2009 37 0.01 0.01 2008 68 2007 598 International SmallCap 2009 280 0.08 0.12 2008 348 LargeCap Blend II 2009 64 0.03 0.04 2008 97 2007 795 LargeCap Growth I 2009 24 0.01 0.02 2007 127 LargeCap S&P 500 Index 2009 1,133 21.06 21.56 2008 959 2007 210 LargeCap Value 2009 25,856 5.28 6.09 2008 10,299 2007 10,597 LargeCap Value III 2007 574 MidCap Blend 2009 8,400 4.89 6.43 2008 3,884 2007 6,796 MidCap Growth I 2007 290 Principal Capital Appreciation 2009 1,524 3.38 4.28 2008 2,729 2007 9,897 Real Estate Securities 2009 26,855 11.12 16.34 2008 748 SmallCap Blend 2009 5,509 2.48 4.10 2008 1,777 2007 375 SmallCap Growth II 2009 6,855 1.86 1.88 2008 159 2007 39 SmallCap Value I 2009 1,202 0.51 0.46 Commissions Paid to BNY Capital Markets, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions SmallCap Growth II 2007 $3,270 Commissions Paid to BTIG, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Balanced 2009 $ 44 0.04% 0.03% LargeCap Value III 2009 4,468 1.60 5.99 2008 16 MidCap Blend 2009 616 0.36 0.54 MidCap Growth I 2009 287 0.70 0.32 MidCap Value II 2009 80 0.09 0.01 2008 482 Real Estate Securities 2009 326 0.13 0.05 SmallCap Blend 2009 554 0.25 0.13 SmallCap Growth II 2008 199 SmallCap Value I 2009 1,434 0.60 0.33 Commissions Paid to Citigroup Global Markets, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Asset Allocation 2009 $ 6 0.05% 0.02% Balanced 2009 4,779 4.37 6.02 Bond & Mortgage Securities 2009 17 0.09 0.04 Diversified International 2009 56,896 6.13 5.60 Equity Income 2009 3,621 0.92 1.87 International Emerging Markets 2009 50,285 7.18 7.78 International SmallCap 2009 10,894 3.18 3.32 LargeCap Blend II 2009 10,455 5.72 3.47 LargeCap Growth 2009 16,977 3.41 2.02 LargeCap Growth I 2009 4,634 2.63 2.91 LargeCap S&P 500 Index 2009 656 12.19 15.15 LargeCap Value 2009 19,257 3.94 5.84 LargeCap Value III 2009 16,660 5.97 5.23 MidCap Blend 2009 4,921 2.86 4.06 MidCap Growth I 2009 645 1.58 1.23 MidCap Value II 2009 220 0.25 0.06 Principal Capital Appreciation 2009 1,092 2.42 2.40 Real Estate Securities 2009 15,899 6.58 7.60 SmallCap Blend 2009 4,427 1.99 2.02 SmallCap Growth II 2009 5,739 1.55 1.73 SmallCap Value I 2009 7,570 3.18 4.07 Commissions Paid to Dresdner Kleinwort Securities, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions International SmallCap 2008 $29 Commissions Paid to Exane, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Diversified International 2009 $17,418 1.88% 1.41% International SmallCap 2009 2,103 0.61 0.49 Commissions Paid to Fidelity Brokerage Services, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions LargeCap Value III 2009 $1,759 0.63% 0.70% MidCap Value II 2009 199 0.23 0.06 2008 1,019 2007 1,772 Commissions Paid to Goldman Sachs & Co. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Asset Allocation 2009 $ 511 4.06% 6.87% 2008 527 Balanced 2009 1,610 1.47 0.59 2008 915 2007 1,549 Diversified International 2009 42,281 4.55 3.11 2008 55,457 2007 134,250 International Emerging Markets 2009 33,786 4.83 4.18 Commissions Paid to Goldman Sachs & Co. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions 2008 52,339 2007 59,774 International SmallCap 2009 8,217 2.40 2.00 2008 14,429 2007 33,996 LargeCap Blend II 2009 4,503 2.46 1.35 2008 14,197 2007 16,925 LargeCap Growth 2009 24,434 4.91 2.89 2008 25,172 2007 4,116 LargeCap Growth I 2009 8,068 4.57 2.44 2008 12,207 2007 9,560 LargeCap Value 2009 8,778 1.79 0.74 2008 1,098 2007 4,283 LargeCap Value III 2009 18,770 6.73 6.47 2008 16,369 2007 2,285 MidCap Blend 2009 1,979 1.15 1.19 2008 2,998 2007 5,557 MidCap Growth I 2009 4,713 11.51 36.06 2008 1,834 2007 2,411 MidCap Value II 2009 474 0.55 0.11 2008 1,865 2007 1,446 Real Estate Securities 2009 3,523 1.46 0.62 2008 761 2007 4,520 SmallCap Blend 2009 2,424 1.09 0.67 2008 3,025 2007 2,824 SmallCap Growth II 2009 3,110 0.84 0.47 2008 949 2007 1,192 SmallCap Value I 2009 10,480 4.40 4.03 2008 658 2007 10,944 Commissions Paid to Goldman Sachs Execution & Clearing, LP Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions LargeCap Blend II 2009 $1,917 1.05% 1.08% 2008 2,005 2007 2,721 LargeCap Growth 2008 73 2007 66 LargeCap Growth I 2009 1,599 0.91 1.98 2008 1,739 2007 493 MidCap Value II 2008 160 2007 270 SmallCap Growth II 2009 7,053 1.91 0.90 2008 4,488 2007 7,471 SmallCap Value I 2009 590 0.25 0.26 2008 662 Commissions Paid to J.P. Morgan Securities Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Asset Allocation 2008 $ 114 Balanced 2009 7,975 7.29% 9.51% 2008 6,138 2007 4,643 Diversified International 2009 73,872 7.95 6.65 2008 106,701 2007 126,726 Equity Income 2009 17,179 4.38 5.94 2008 28,908 2007 6,204 International Emerging Markets 2009 90,445 12.92 13.75 2008 118,547 2007 93,837 International SmallCap 2009 15,533 4.54 5.20 2008 19,945 2007 26,681 LargeCap Blend II 2009 12,016 6.57 4.24 2008 19,782 2007 9,537 LargeCap Growth 2009 53,156 10.68 9.96 2008 33,262 2007 20,694 LargeCap Growth I 2009 15,525 8.80 9.25 2008 23,601 2007 18,650 LargeCap S&P 500 Index 2009 60 1.11 1.38 2008 125 LargeCap Value 2009 46,266 9.45 17.63 2008 36,851 2007 33,521 LargeCap Value III 2009 17,562 6.29 4.86 2008 5,714 2007 277 MidCap Blend 2009 2,458 1.43 2.92 2008 33,157 2007 11,529 MidCap Growth I 2008 6,816 2007 9,559 MidCap Value II 2008 1,724 2007 2,040 Principal Capital Appreciation 2009 1,565 3.48 4.44 2008 980 2007 196 Real Estate Securities 2009 15,026 6.22 7.29 2008 5,952 2007 25,306 SmallCap Blend 2009 4,803 2.16 2.18 2008 13,321 2007 8,067 SmallCap Growth II 2009 14,054 3.80 3.77 2008 16,225 2007 22,969 SmallCap Value I 2009 3,550 1.49 1.95 2008 4,239 2007 7,025 Commissions Paid to JPMorgan Cazenove Limited Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Diversified International 2009 $7,887 0.85% 0.82% 2008 8,004 2007 4,180 International SmallCap 2009 2,890 0.84 0.86 2008 1,926 2007 3,491 Commissions Paid to Lehman Brothers, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Asset Allocation 2008 $ 286 2007 7 Balanced 2008 2,683 2007 6,986 Diversified International 2008 30,782 2007 72,663 Equity Income 2008 3,256 2007 12,528 International Emerging Markets 2008 10,521 2007 30,501 International SmallCap 2008 6,038 2007 20,653 LargeCap Blend II 2008 4,828 2007 6,559 LargeCap Growth 2008 21,246 2007 90,353 LargeCap Growth I 2008 5,093 2007 6,130 LargeCap S&P 500 Index 2008 613 2007 10,479 LargeCap Value 2008 26,759 2007 38,759 LargeCap Value III 2009 693 0.25% 0.22% 2008 2,334 2007 1,544 MidCap Blend 2008 6,352 2007 11,737 MidCap Growth I 2008 2,724 2007 4,461 MidCap Value II 2009 5 0.01 0.00 2008 3,437 2007 28,813 Principal Capital Appreciation 2008 74 2007 422 Real Estate Securities 2008 3,543 2007 46,816 SmallCap Blend 2008 3,248 2007 3,376 SmallCap Growth II 2009 3,861 1.05 0.59 2008 1,469 2007 2,102 SmallCap Value I 2008 1,177 2007 9,973 Commissions Paid to Mellon Financial Markets LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions SmallCap Growth II 2008 $5 Commissions Paid to Merrill Lynch Canada, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Diversified International 2009 $ 33 0.00% 0.00% International SmallCap 2009 322 0.09 0.07 Commissions Paid to Merrill Lynch, Pierce, Fenner & Smith, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Asset Allocation 2009 $ 747 5.92% 6.10% Balanced 2009 10,037 9.18 8.98 Diversified International 2009 106,004 11.41 11.60 Equity Income 2009 11,170 2.85 3.39 International Emerging Markets 2009 92,693 13.24 11.41 International SmallCap 2009 22,173 6.47 6.65 LargeCap Blend II 2009 11,963 6.54 5.50 Largecap Growth 2009 15,921 3.20 2.41 LargeCap Growth I 2009 8,980 5.09 5.96 LargeCap S&P 500 Index 2009 529 9.83 11.50 LargeCap Value 2009 69,495 14.20 18.45 LargeCap Value III 2009 50,823 18.21 11.98 MidCap Blend 2009 7,552 4.39 4.81 MidCap Value II 2009 1,901 2.19 0.33 Principal Capital Appreciation 2009 1,291 2.87 4.59 Real Estate Securities 2009 22,886 9.47 7.27 SmallCap Blend 2009 12,002 5.40 5.23 SmallCap Growth II 2009 17,274 4.68 3.76 SmallCap Value I 2009 4,349 1.83 1.37 Commissions Paid to Mitsubishi UFJ Securities Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Diversified International 2009 $3,636 0.39% 0.38% International SmallCap 2009 3,868 1.13 1.14 Commissions Paid to Morgan Joseph & Co Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions SmallCap Growth II 2009 $661 0.18% 0.31% 2008 298 Commissions Paid to Morgan Stanley & Co. Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Asset Allocation 2009 $ 170 1.35% 1.73% Balanced 2009 2,703 2.47 2.93 2008 1,037 2007 3,730 Diversified International 2009 65,029 7.00 6.05 Commissions Paid to Morgan Stanley & Co. Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions 2008 86,942 2007 159,216 Equity Income 2009 4,816 1.23 0.88 2008 8,380 2007 20,234 International Emerging Markets 2009 52,445 7.49 6.59 2008 82,337 2007 117,344 International SmallCap 2009 10,116 2.95 3.13 2008 18,035 2007 62,610 LargeCap Blend II 2009 12,296 6.72 6.67 2008 14,996 2007 13,493 LargeCap Growth 2009 10,433 2.10 1.96 2008 5,144 2007 25,261 LargeCap Growth I 2009 4,509 2.56 2.90 2008 13,952 2007 22,063 LargeCap S&P 500 Index 2009 24 0.44 0.50 2008 83 2007 767 LargeCap Value 2009 5,938 1.21 1.01 2008 10,615 2007 10,376 LargeCap Value III 2009 12,829 4.60 3.55 2008 5,372 2007 716 MidCap Blend 2009 1,762 1.02 0.75 2008 3,034 2007 4,923 MidCap Growth I 2009 4,024 9.83 6.43 2008 1,567 2007 8,116 MidCap Value II 2009 762 0.88 0.18 2008 6,244 2007 5,605 Principal Capital Appreciation 2009 195 0.43 0.42 Real Estate Securities 2009 799 0.33 0.82 2008 503 2007 6,208 SmallCap Blend 2009 4,728 2.13 2.07 2008 3,386 2007 1,212 SmallCap Growth II 2009 7,210 1.95 1.81 2008 7,582 2007 4,263 SmallCap Value I 2009 7,273 3.06 5.20 2008 2,881 2007 3,885 Commissions Paid to National Financial Services, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions LargeCap Blend II 2009 $ 224 0.12% 0.10% 2008 212 2007 12 LargeCap Growth 2008 2,640 LargeCap Growth I 2009 24 0.01 0.01 Commissions Paid to National Financial Services, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions 2007 45 MidCap Value II 2007 98 SmallCap Value I 2009 90 0.04 0.00 2008 146 Commissions Paid to Natixis Bleichroeder, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions LargeCap Blend II 2009 $ 84 0.05% 0.02% LargeCap Growth 2009 185 0.04 0.05 Commissions Paid to Pershing, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions International SmallCap 2007 $ 435 LargeCap S&P 500 Index 2009 20 0.37% 0.40% 2008 34 LargeCap Value III 2007 476 MidCap Value II 2008 54 2007 340 Principal Capital Appreciation 2008 55 SmallCap Growth II 2009 30,761 8.33 2.63 2008 13,621 2007 995 Commissions Paid to Sanford C. Bernstein & Co. LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Asset Allocation 2009 $ 449 3.56% 3.15% 2008 4,738 Balanced 2009 2,461 2.25 2.82 2008 612 2007 258 Diversified International 2009 2,869 0.31 0.65 2008 3,785 Equity Income 2009 30,293 7.72 10.68 2008 51,244 2007 50,557 International SmallCap 2009 865 0.25 0.55 2008 404 LargeCap Blend II 2009 6,434 3.52 3.32 2008 4,518 2007 4,664 LargeCap Growth 2009 1,424 0.29 0.43 2008 1,861 LargeCap Growth I 2009 4,131 2.34 1.63 2008 2,590 2007 4,335 LargeCap S&P 500 Index 2008 8 LargeCap Value 2009 10,713 2.19 2.07 2008 904 2007 1,875 LargeCap Value III 2009 615 0.22 0.32 2008 785 MidCap Blend 2009 704 0.41 1.00 2008 257 Commissions Paid to Sanford C. Bernstein & Co. LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions 2007 2,065 MidCap Growth I 2009 691 1.69 1.62 2008 946 2007 1,158 MidCap Value II 2009 252 0.29 0.07 2008 1,422 2007 3,645 Principal Capital Appreciation 2009 2,431 5.40 5.83 2008 1,672 2007 3,655 Real Estate Securities 2009 13,554 5.61 9.11 2008 123 2007 2,465 SmallCap Blend 2009 368 0.17 0.29 2008 1,243 2007 234 SmallCap Growth II 2009 1,270 0.34 0.17 2008 21 2007 32 SmallCap Value I 2009 2,274 0.96 0.93 2008 475 2007 1,983 Commissions Paid to Spectrum Asset Management, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Bond & Mortgage Securities 2009 $19,131 99.91% 99.96% 2008 11,500 2007 20,780 Commissions Paid to UBS Financial Services, Inc. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Balanced 2009 $24 0.02% 0.00% 2008 23 International SmallCap 2007 146 LargeCap S&P 500 Index 2008 26 Commissions Paid to UBS Securities, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions Asset Allocation 2009 $ 474 3.76% 4.47% 2008 545 2007 1,557 Balanced 2009 10,286 9.40 11.98 2008 6,145 2007 11,199 Diversified International 2009 68,894 7.42 9.08 2008 148,955 2007 234,676 Equity Income 2009 14,090 3.59 3.28 2008 24,728 2007 29,165 International Emerging Markets 2009 61,436 8.78 9.24 2008 79,550 2007 150,516 Commissions Paid to UBS Securities, LLC Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions International SmallCap 2009 19,069 5.57 8.73 2008 78,905 2007 63,643 LargeCap Blend II 2009 5,238 2.86 3.10 2008 8,326 2007 91,009 LargeCap Growth 2009 18,180 3.65 4.12 2008 11,629 2007 49,100 LargeCap Growth I 2009 1,989 1.13 1.71 2008 11,276 2007 8,183 LargeCap S&P 500 Index 2009 1,255 23.34 19.82 2008 11,048 2007 230 LargeCap Value 2009 31,817 6.50 5.46 2008 28,457 2007 32,286 LargeCap Value III 2009 8,107 2.91 2.82 2008 8,844 2007 6,306 MidCap Blend 2009 1,655 0.96 1.45 2008 3,166 2007 14,921 MidCap Value II 2009 21 0.02 0.01 2008 1,097 2007 5,491 Principal Capital Appreciation 2009 3,398 7.54 7.02 2008 720 2007 963 Real Estate Securities 2009 15,057 6.23 9.96 2008 15,216 2007 22,567 SmallCap Blend 2009 16,496 7.43 5.94 2008 16,414 2007 8,055 SmallCap Growth II 2009 1,976 0.54 0.91 2008 2,922 2007 46,640 SmallCap Value I 2009 4,552 1.91 1.27 2008 4,812 2007 19,962 Commissions Paid to The Williams Capital Group, L.P. Fiscal Percent of Dollar Year Total Dollar As Percent of Amount of Commissionable Account Ended Amount Total Commissions Transactions LargeCap Value III 2009 $2,278 0.82% 1.34% Material differences, if any, between the percentage of an Accounts brokerage commissions paid to a broker and the percentage of transactions effected through that broker reflect the commissions rates the sub-advisor has negotiated with the broker. Commission rates a sub-advisor pays to brokers may vary and reflect such factors as the trading volume placed with a broker, the type of security, the market in which a security is traded and the trading volume of that security, the types of services provided by the broker (i.e. execution services only or additional research services) and the quality of a brokers execution. The following table indicates the value of each Funds aggregate holdings, in thousands, of the securities of Principal Funds, Inc. regular brokers or dealers for the fiscal year ended December 31, 2009. Holdings of Securities of Principal Variable Contracts Funds, Inc. Regular Brokers and Dealers Asset Allocation Bank of New York Mellon $ 110 Citigroup Inc. 388 Deutsche Bank AG 901 Goldman Sachs Group Inc/The 345 Morgan Stanley 4,589 UBS AG 36 Balanced Bank of New York Mellon 20 Citigroup Inc. 572 Deutsche Bank AG 58 Goldman Sachs Group Inc/The 540 Morgan Stanley 597 UBS AG 28 Bond & Mortgage Securities Citigroup Inc 5,603 Deutsche Bank AG 1,194 Goldman Sachs Group Inc/The 768 Morgan Stanley 9,011 UBS AG 137 Diversified International Deutsche Bank AG 2,873 Morgan Stanley 1,613 Equity Income Account Bank of New York Mellon 9,302 Deutsche Bank AG 1,176 Morgan Stanley 3,704 Government & High Quality Bond Deutsche Bank AG 456 Goldman Sachs Group Inc/The 2,078 Morgan Stanley 4,105 Income Citigroup Inc. 2,640 Deutsche Bank AG 419 Goldman Sachs Group Inc/The 2,227 Morgan Stanley 3,054 International Emerging Markets Deutsche Bank AG 31 Morgan Stanley 97 International SmallCap Deutsche Bank AG 113 Morgan Stanley 356 LargeCap Blend II Bank of New York Mellon 339 Citigroup Inc. 479 Deutsche Bank AG 268 Goldman Sachs Group Inc/The 1,104 Morgan Stanley 1,386 LargeCap Growth Deutsche Bank AG 722 Goldman Sachs Group Inc/The 5,933 Morgan Stanley 7,660 LargeCap Growth I Bank of New York Mellon 1,340 Deutsche Bank AG 425 Goldman Sachs Group Inc/The 1,582 Morgan Stanley 2,336 LargeCap S&P 500 Index Bank of New York Mellon 390 Citigroup Inc. 748 Deutsche Bank AG 46 Goldman Sachs Group Inc/The 1,006 Morgan Stanley 610 LargeCap Value Bank of New York Mellon 573 Citigroup Inc. 884 Deutsche Bank AG 45 Goldman Sachs Group Inc/The 3,007 Morgan Stanley 436 LargeCap Value III Bank of New York Mellon 298 Citigroup Inc. 1,045 Deutsche Bank AG 1,337 Goldman Sachs Group Inc/The 3,044 Morgan Stanley 3,053 Holdings of Securities of Principal Variable Contracts Funds, Inc. Regular Brokers and Dealers MidCap Blend Deutsche Bank AG 611 Morgan Stanley 1,924 MidCap Value II Deutsche Bank AG 106 Morgan Stanley 333 Money Market UBS AG 9,927 Mortgage Securities Citigroup Inc. 4,151 Deutsche Bank AG 1,217 Morgan Stanley 3,834 Principal Capital Appreciation Deutsche Bank AG 189 Morgan Stanley 597 Real Estate Securities Deutsche Bank AG 16 Morgan Stanley 50 Short-Term Bond Bank of New York Mellon 327 Citigroup Inc. 1,000 Deutsche Bank AG 458 Goldman Sachs Group Inc/The 1,034 Morgan Stanley 1,484 Short-Term Income Citigroup Inc. 1,763 Deutsche Bank AG 233 Goldman Sachs Group Inc/The 531 Morgan Stanley 1,767 SmallCap Blend Deutsche Bank AG 120 Morgan Stanley 378 SmallCap Growth II Deutsche Bank AG 156 Morgan Stanley 493 SmallCap Value I Deutsche Bank AG 396 Morgan Stanley 1,248 Allocation of Trades By The Manager (Principal). Principal shares a common trading platform and personnel that perform trade-related functions with Principal Global Investors (PGI) and, where applicable, Principal and PGI coordinate trading activities on behalf of their respective clients. Such transactions are executed in accordance with the firms trading policies and procedures, including, but not limited to trade allocations and order aggregation, purchase of new issues, and directed brokerage. Principal acts as discretionary investment adviser for registered investment companies and PGI acts as investment adviser for a variety of individual accounts, ERISA accounts, mutual funds, insurance company separate accounts, and public employee retirement plans and places orders to trade portfolio securities for each of these accounts. Managing multiple accounts may give rise to potential conflicts of interest including, for example, conflicts among investment strategies and conflicts in the allocation of investment opportunities. Each has adopted and implemented policies and procedures that it believes address the potential conflicts associated with managing accounts for multiple clients and are designed to ensure that all clients are treated fairly and equitably. These procedures include allocation policies and procedures and internal review processes. If, in carrying out the investment objectives of their respective clients, occasions arise in which Principal and PGI deem it advisable to purchase or sell the same equity securities for two or more client accounts at the same or approximately the same time, Principal and PGI may submit the orders to purchase or sell to a broker/dealer for execution on an aggregate or "bunched" basis. Principal and PGI will not aggregate orders unless it believes that aggregation is consistent with (1) its duty to seek best execution and (2) the terms of its investment advisory agreements. In distributing the securities purchased or the proceeds of sale to the client accounts participating in a bunched trade, no advisory account will be favored over any other account and each account that participates in an aggregated order will participate at the average share price for all transactions of the Manager and PGI relating to that aggregated order on a given business day, with all transaction costs relating to that aggregated order shared on a pro rata basis. Principal provides discretionary investment advice to the Principal LifeTime Accounts of the Fund, and PGI provides asset allocation advice to the Accounts. Conflicts may arise in connection with the services PGI provides to the Principal LifeTime Accounts with respect to each asset class and target weights for each asset class. Conflicts may arise in connection with the services Principal provides to the Principal LifeTime Accounts with respect to investments made in underlying mutual funds. Conflicts may arise in connection with the services Principal and PGI provide to the Principal Lifetime Accounts for the following reasons:  Principal serves as the investment adviser to the underlying mutual funds in which the Principal LifeTime Accounts invest, and PGI or an affiliated investment adviser may serve as sub-adviser to the mutual funds in which the Principal LifeTime Accounts may invest; and  Principals, or an affiliated companys, profit margin may vary depending upon the underlying fund in which the Principal LifeTime portfolios invest. In order to limit the appearance of conflicts of interest and the opportunity for events that could trigger an actual conflict of interest, Principal and/or PGI does the following:  Maintains a systematic methodology for determining asset allocation target recommendations and decisions regarding the mutual funds in which the Principal LifeTime Accounts invest that does not give undue consideration to the impact to Principal, PGI or affiliates;  Reminds investment personnel who provide services to the Principal LifeTime Accounts of the conflicts of interest that may arise and Principals and PGIs duties of loyalty and care as fiduciaries; and  Principals Investment Oversight Committee monitors the services provided to the Principal LifeTime Accounts to ensure such services conform to the applicable investment methodology, that undue consideration is not given to Principal or its affiliates, and that such services reflect Principals and PGIs duties of loyalty and care as fiduciaries. By the Sub-Advisors and Sub-Sub-Advisors. The portfolio managers of each Sub-Advisor and Sub-Sub-Advisor manages a number of accounts other than the Account's portfolios, including in some instances proprietary or personal accounts. Managing multiple accounts may give rise to potential conflicts of interest including, for example, conflicts among investment strategies, allocation of investment opportunities and compensation for the account. Each has adopted and implemented policies and procedures that it believes address the potential conflicts associated with managing accounts for multiple clients and are designed to ensure that all clients are treated fairly and equitably. These procedures include allocation policies and procedures, internal review processes and, in some cases, review by independent third parties. Investments the Sub-Advisor or Sub-Sub-Advisor deems appropriate for the Account's portfolio may also be deemed appropriate by it for other accounts. Therefore, the same security may be purchased or sold at or about the same time for both the Account's portfolio and other accounts. In such circumstances, the Sub-Advisor or Sub-Sub-Advisor may determine that orders for the purchase or sale of the same security for the Account's portfolio and one or more other accounts should be combined. In this event the transactions will be priced and allocated in a manner deemed by the Sub-Advisor or Sub-Sub-Advisor to be equitable and in the best interests of the Accounts portfolio and such other accounts. While in some instances combined orders could adversely affect the price or volume of a security, the Account believes that its participation in such transactions on balance will produce better overall results for the Account. PRICING OF FUND SHARES Each Accounts shares are bought and sold at the current net asset value (NAV) per share. Each Accounts NAV for each class is calculated each day the New York Stock Exchange (NYSE) is open, as of the close of business of the Exchange (normally 3:00 p.m. Central Time). The NAV of Account shares is not determined on days the NYSE is closed (generally, New Years Day, Martin Luther King, Jr. Day, Washingtons Birthday/Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas). When an order to buy or sell shares is received, the share price used to fill the order is the next price calculated after the order is received in proper form. For all Accounts except the Money Market Account, the share price is calculated by:  taking the current market value of the total assets of the Fund  subtracting liabilities of the Fund  dividing the remainder proportionately into the classes of the Fund  subtracting the liability of each class  dividing the remainder by the total number of shares owned in that class. In determining NAV, securities listed on an Exchange, the NASDAQ National Market and foreign markets are valued at the closing prices on such markets, or if such price is lacking for the trading period immediately preceding the time of determination, such securities are valued at their current bid price. Municipal securities held by the Accounts are traded primarily in the over-the-counter market. Valuations of such securities are furnished by one or more pricing services employed by the Accounts and are based upon appraisals obtained by a pricing service, in reliance upon information concerning market transactions and quotations from recognized municipal securities dealers. Other securities that are traded on the over-the-counter market are valued at their closing bid prices. Each Account will determine the market value of individual securities held by it, by using prices provided by one or more professional pricing services which may provide market prices to other funds, or, as needed, by obtaining market quotations from independent broker-dealers. Short-term securities maturing within 60 days are valued on an amortized cost basis. Securities for which quotations are not readily available, and other assets, are valued at fair value determined in good faith under procedures established by and under the supervision of the Board of Directors. A Funds securities may be traded on foreign securities markets that close each day prior to the time the NYSE closes. In addition, foreign securities trading generally or in a particular country or countries may not take place on all business days in New York. The Fund has adopted policies and procedures to fair value some or all securities held by a Fund if significant events occur after the close of the market on which the foreign securities are traded but before the Funds NAV is calculated. Significant events can be specific to a single security or can include events that impact a particular foreign market or markets. A significant event can also include a general market movement in the U.S. securities markets. These fair valuation procedures are intended to discourage shareholders from investing in the Fund for the purpose of engaging in market timing or arbitrage transactions. The values of foreign securities used in computing share price are determined at the time the foreign market closes. Foreign securities and currencies are converted to U.S. dollars using the exchange rate in effect at the close of the NYSE. Occasionally, events affecting the value of foreign securities occur when the foreign market is closed and the NYSE is open. The NAV of a Fund investing in foreign securities may change on days when shareholders are unable to purchase or redeem shares. If the Sub-Advisor believes that the market value is materially affected, the share price will be calculated using the policy adopted by the Fund. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any point in time, sometimes referred to as a local price and a premium price. The premium price is often a negotiated price which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Accounts to value such securities at prices at which it is expected those shares may be sold, and the Manager or any Sub-Advisor is authorized to make such determinations subject to the oversight of the Board of Directors as may from time to time be necessary. Money Market Account The share price of shares of the Money Market Account is determined at the same time and on the same days as the Accounts described above. All securities held by the Money Market Account are valued on an amortized cost basis. Under this method of valuation, a security is initially valued at cost; thereafter, the Account assumes a constant proportionate amortization in value until maturity of any discount or premium, regardless of the impact of fluctuating interest rates on the market value of the security. While this method provides certainty in valuation, it may result in periods during which value, as determined by amortized cost, is higher or lower than the price that would be received upon sale of the security. Use of the amortized cost valuation method by the Money Market Account requires the Account to maintain a dollar weighted average maturity of 90 days or less and to purchase only obligations that have remaining maturities of 397 days or less or have a variable or floating rate of interest. In addition, the Account invests only in obligations determined by the Directors to be of high quality with minimal credit risks. The Board of Directors has established procedures for the Money Market Account designed to stabilize, to the extent reasonably possible, the Accounts price per share as computed for the purpose of sales and redemptions at $1.00. Such procedures include a directive to the Manager to test price the portfolio or specific securities on a weekly basis using a mark-to-market method of valuation to determine possible deviations in the net asset value from $1.00 per share. If such deviation exceeds ½ of 1%, the Board of Directors promptly considers what action, if any, will be initiated. In the event the Board of Directors determines that a deviation exists which may result in material dilution or other unfair results to shareholders, it takes such corrective action as it regards as appropriate, including: sale of portfolio instruments prior to maturity; the withholding of dividends; redemptions of shares in kind; the establishment of a net asset value per share based upon available market quotations; or splitting, combining or otherwise recapitalizing outstanding shares. The Account may also reduce the number of shares outstanding by redeeming proportionately from shareholders, without the payment of any monetary compensation, such number of full and fractional shares as is necessary to maintain the net asset value at $1.00 per share. MULTIPLE CLASS STRUCTURE The Board of Directors has adopted a multiple class plan (the Multiple Class Plan) pursuant to SEC Rule 18f-3. Each Account offers Class 1 shares. The Accounts that offer Class 2 shares are identified in the chart included under the heading Fund History. Distributor Principal Funds Distributor, Inc. (PFD), a Washington corporation, serves as the Distributor for the Funds Class 1 and Class 2 share classes on a continuous basis. PFD is a registered broker-dealer under the Securities and Exchange Act of 1934 and is a member of the Financial Industry Regulatory Authority, Inc. (FINRA). PFD is located at 1100 Investment Boulevard, El Dorado Hills, CA 95762-5710. PFD serves as distributor to the Fund pursuant to a Distribution Agreement (Distribution Agreement), which provides that the Fund will pay all fees and expenses in connection with (1) the preparation and filing of registration statements (2) necessary state filings (3) preparation and distribution of prospectuses and shareholder reports to current shareholders, tax information, notices, proxy statements and proxies, (4) preparation and distribution of dividend and capital gain payments to shareholders, (5) issuance, transfer, registry and maintenance of open account charges and (6) communication with shareholders concerning these items. The Fund will also pay taxes including, in the case of redeemed shares, any initial transfer taxes unpaid. PFD will assume responsibility for (or will enter into arrangements providing for the payment of) the expense of printing prospectuses used for the solicitation of new accounts of the Fund. PFD will also pay (or will enter into arrangements providing for the payment of) the expenses of other sales literature for the Fund as well as other expenses in connection with the sale and offering for sale of Fund shares. Pursuant to the Distribution Agreement, PFD acts as an agent of the Fund in connection with the sale of Fund shares in the various states PFD is qualified as a broker-dealer. PFD accepts orders for Fund shares at net asset value. Other than a 12b-1 fees paid to PFD with respect Class 2 shares, no compensation is paid to PFD. The Class 1 and Class 2 shares are available without any front-end sales charge or contingent deferred sales charge. Rule 12b-1 Fees /Distribution Plans and Agreements Class 2 shares of the Fund are subject to a Distribution Plan and Agreement (described below) sometimes referred to as a Rule 12b-1 Plan. Rule 12b-1 permits a fund to pay expenses associated with the distribution of its shares in accordance with a plan adopted by the Board of Directors and approved by its shareholders. Pursuant to such rule, the Board of Directors and initial shareholders of the Class 2 shares have approved and entered into a Distribution Plan and Agreement. The Fund believes the Distribution Plan and Agreement will be beneficial as it may position the Fund to be able to build and retain assets which will, in turn, have a positive effect on total expense ratios and provide flexibility in the management of the Fund by reducing the need to liquidate portfolio securities to meet redemptions. The Fund also believes the Plan will encourage registered representatives to provide ongoing servicing to the shareholders. In adopting and annually approving continuation of the Plan, the Board of Directors (including a majority of directors who are not interested persons of the Fund (as defined in the 1940 Act), hereafter referred to as the independent directors) determined that there was a reasonable likelihood that the Plan would benefit the Accounts and the shareholders of the affected class. Pursuant to Rule 12b-1, information about revenues and expenses under the Plan is presented to the Board of Directors each quarter for its consideration in continuing the Plan. Continuance of the Plan must be approved by the Board of Directors, including a majority of the independent directors, annually. The Plan may be amended by a vote of the Board of Directors, including a majority of the independent directors, except that the Plan may not be amended to materially increase the amount spent for distribution without majority approval of the shareholders of the affected class. The Plan may be terminated upon a vote of a majority of the independent directors or by vote of a majority of the outstanding voting securities of the affected class. Payments under the 12b-1 plans will normally be made for accounts that are closed to new investors. The Plan provides that each Account makes payments to the Distributor from assets of the Class 2 shares to compensate the Distributor and other selling dealers, various banks, broker-dealers, and other financial intermediaries, for providing certain services to the Account. Such services may include:  formulation and implementation of marketing and promotional activities;  preparation, printing, and distribution of sales literature;  preparation, printing, and distribution of prospectuses and the Account reports to other than existing shareholders;  obtaining such information with respect to marketing and promotional activities as the Distributor deems advisable;  making payments to dealers and others engaged in the sale of shares or who engage in shareholder support services; and  providing training, marketing, and support with respect to the sale of shares. The Account pays the Distributor a fee after the end of each month at an annual rate of 0.25% of the daily net asset value of the assets attributable to the Class 2 shares. The Distributor may remit on a continuous basis up to 0.25% to its registered representatives and other financial intermediaries as a trail fee in recognition of their services and assistance. At least quarterly, the Distributor will provide to the Funds Board of Directors, and the Board will review, a written report of the amounts expended pursuant to the Plan and the purposes for which such expenditures were made. If the Distributors actual expenses are less than the Rule 12b-1 fee it receives, the Distributor is entitled to retain the full amount of the fees. As of the date of this SAI, the Distributor anticipates that the firms that will receive additional payments for distribution of the applicable variable annuities and variable life insurance contracts that include shares of the Accounts as investment options, or for the distribution of the Accounts to retirement plans, or for administrative services (other than Rule 12b-1 fees and the reimbursement of costs, such as those associated with education, training and marketing efforts, conferences, ticket charges, and other general marketing expenses) include, but are not necessarily limited to, the following: AIG SunAmerica Life Insurance Company First SunAmerica Life Insurance Company American General Life Insurance Company Principal Life Insurance Company To obtain a current list of such firms, call 1-800-222-5852. The following 12b-1 payments were made to Principal Funds Distributor, Inc. for the period ending December 31, 2009: 12b-1 Fees for the Periods Ended Account December 31, 2009* Diversified Balanced ** Diversified Growth ** Diversified International 5 Equity Income 75 Income 18 LargeCap Blend II 2 LargeCap Growth 1 MidCap Blend 5 Money Market 23 Mortgage Securities 5 Principal Capital Appreciation 17 Real Estate Securities 1 SAM Balanced 266 SAM Conservative Balanced 38 SAM Conservative Growth 179 SAM Flexible Income 57 SAM Strategic Growth 129 Short-Term Income 4 SmallCap Growth II 6 * Amounts in thousands. ** The Account commenced operations on December 30, 2009. TAX STATUS It is the policy of each Account to distribute substantially all net investment income and net realized gains. Through such distributions, and by satisfying certain other requirements, the Fund intends to qualify for the tax treatment accorded to regulated investment companies under the applicable provisions of the Internal Revenue Code. This means that in each year in which the Fund so qualifies, it is exempt from federal income tax upon the amount so distributed to investors. If an Account fails to qualify as a regulated investment company, it will be liable for taxes, significantly reducing its distributions to shareholders and eliminating shareholders ability to treat distributions of the Account in the manner they were received by the Account. For federal income tax purposes, capital gains and losses on futures contracts or options thereon, index options or options traded on qualified exchanges are generally treated at 60% long-term and 40% short-term. In addition, an Account must recognize any unrealized gains and losses on such positions held at the end of the fiscal year. An Account may elect out of such tax treatment, however, for a futures or options position that is part of an identified mixed straddle such as a put option purchased by the Account with respect to a portfolio security. Gains and losses on figures and options included in an identified mixed straddle will be considered 100% short-term and unrealized gain or loss on such positions will not be realized at year end. The straddle provisions of the Code may require the deferral of realized losses to the extent that the Account has unrealized gains in certain offsetting positions at the end of the fiscal year, and may also require recharacterization of all or a part of losses on certain offsetting positions from short- term to long-term, as well as adjustment of the holding periods of straddle positions. The 1986 Tax Reform Act imposes an excise tax on mutual funds that fail to distribute net investment income and capital gains by the end of the calendar year in accordance with the provisions of the Act. The Fund intends to comply with the Acts requirements and to avoid this excise tax. Qualification as a Regulated Investment Company The Accounts intend to qualify annually to be treated as regulated investment companies (RICs) under the Internal Revenue Code of 1986, as amended, (the IRC). To qualify as RICs, the Accounts must invest in assets which produce types of income specified in the IRC (Qualifying Income). Whether the income from derivatives, swaps, commodity- linked derivatives and other commodity/natural resource-related securities is Qualifying Income is unclear under current law. Accordingly, the Accounts' ability to invest in certain derivatives, swaps, commodity-linked derivatives and other commodity/natural resource-related securities may be restricted. Further, if the Accounts do invest in these types of securities and the income is not determined to be Qualifying Income, it may cause such Account to fail to qualify as a RIC under the IRC. PORTFOLIO HOLDINGS DISCLOSURE It is the Funds policy to disclose only public information regarding portfolio holdings, except as described below. Policy . The Fund and Principal have adopted a policy of disclosing non-public portfolio holdings information to third parties only to the extent required by federal law, and to the following third parties, so long as such third party has agreed, or is legally obligated, to maintain the confidentiality of the information and to refrain from using such information to engage in securities transactions: 1) Daily to the Funds portfolio pricing services, FT Interactive Data Corporation, to obtain prices for portfolio securities; 2) Upon proper request to government regulatory agencies or to self regulatory organizations; 3) As needed to Ernst & Young LLP, the independent registered public accounting firm, in connection with the performance of the services provided by Ernst & Young LLP to the Fund; 4) To the sub-advisers proxy service providers (Automatic Data Process, Glass Lewis & Co., and, Risk Metrics Group) to facilitate voting of proxies; and 5) To the Accounts custodian, the Bank of New York Mellon, in connection with the services provided by the custodian to the Account. The Account is also permitted to enter into arrangements to disclose portfolio holdings to other third parties in connection with the performance of a legitimate business purpose if such third party agrees in writing to maintain the confidentiality of the information prior to the information being disclosed. Any such written agreement must be approved by an officer of the Fund, the Manager or the Accounts sub-advisor. Approval must be based on a reasonable belief that disclosure to such other third party is in the best interests of the Accounts shareholders. If a conflict of interest is identified in connection with disclosure to any such third party, the Funds Chief Compliance Officer (CCO) must approve such disclosure, in writing before it occurs. Such third parties currently include: AIG Sunamerica Life Assurance Company First SunAmerica Life Insurance Company Standard & Poors Securities Evaluations, Inc. American General Life Insurance Company Investment Company Institute Standard Insurance Company Barra, Inc. Markit SunGard Data Systems, Inc. Bloomberg, LP Merrill Communications TIAA-CREF Life Insurance Company Confluence Technologies, Inc. Principal Life Insurance Company Vestek Depository Trust Co. R.R. Donnelley and Sons Company Wolters Kluwer Financial Services FactSet Research Systems Russell Investment Group member companies Zeno Group Farmers New World Insurance Company Any agreement by which any Account or any party acting on behalf of the Fund agrees to provide Account portfolio information to a third party, other than a third party identified in the policy described above, must be approved prior to information being provided to the third party, unless the third party is a regulator or has a duty to maintain the confidentiality of such information and to refrain from using such information to engage in securities transactions. A written record of approval will be made by the person granting approval. The Fund may also disclose to Edge, non-public portfolio holdings information relating to the underlying Accounts in which the SAM portfolios invest to facilitate Edges management of the portfolios. Edge may use Underlying Fund portfolio holdings information of fund managed by unaffiliated advisory firms solely for the purpose of managing the SAM portfolios. The Funds non-public portfolio holdings information policy applies without variation to individual investors, institutional investors, intermediaries that distribute the Funds shares, third party service providers, rating and ranking organizations, and affiliated persons of the Fund. Neither the Fund nor the Manager nor any other party receive compensation in connection with the disclosure of Fund portfolio information. The Funds CCO will periodically, but no less frequently than annually, review the Funds portfolio holdings disclosure policy and recommend changes the CCO believes are appropriate, if any, to the Funds Board of Directors. In addition, the Funds Board of Directors must approve any change in the Funds portfolio holdings disclosure policy that would expand the distribution of such information. PROXY VOTING POLICIES AND PROCEDURES The Fund has adopted a policy delegating to the Funds Manager or Sub-Advisor, as appropriate, authority to vote proxies relating to the portfolio securities held in each Account, with the Board exercising continuing oversight of the exercise of the delegated authority. The Manager or Sub-Advisor follows its own proxy voting policies and procedures. A copy of each Sub-Advisors proxy voting policies and procedures is included in Appendix B. Any material changes to the proxy policies and procedures will be submitted to the Board for approval. The Diversified Balanced Account, Diversified Growth Account, Principal LifeTime Accounts and SAM Portfolios invest in shares of other Accounts. The Manager is authorized to vote proxies related to the underlying funds. If an underlying fund holds a shareholder meeting, in order to avoid any potential conflict of interest, the Manager will vote shares of such fund on any proposal submitted to the funds shareholders in the same proportion as the votes of other shareholders of the underlying fund. Principal Life votes each Accounts shares allocated to each of its separate accounts registered under the 1940 Act and attributable to variable annuity contracts or variable life insurance policies participating in the separate accounts. The shares are voted in accordance with instructions received from contract holders, policy owners, participants, and annuitants. Other shares of each Account held by each separate account, including shares for which no timely voting instructions are received, are voted in proportion to the instructions that are received with respect to contracts or policies participating in that separate account. Principal Life will vote the shares based upon the instructions received from contract owners, regardless of the number of contract owners who provide such instructions. A potential effect of this proportional voting is that a small number of contract owners may determine the outcome of a shareholder vote if only a small number of contract owners provide voting instructions. Shares of each of the Accounts held in the general account of Principal Life or in the unregistered separate accounts are voted in proportion to the instructions that are received with respect to contracts and policies participating in its registered and unregistered separate accounts. If Principal Life determines, under applicable law, that an Accounts shares held in one or more separate accounts or in its general account need not be voted according to the instructions that are received, it may vote those Account shares in its own right. Shares held by retirement plans are voted in accordance with the governing documents of the plans. Information regarding the Funds proxy voting record for the 12 month period ended June 30, 2008, is available, without charge, upon request by calling 1-800-852-4450 or on the SEC website at http://www.sec.gov. GENERAL INFORMATION The Distributor may, from time to time, at its expense or as an expense for which it may be compensated under a distribution plan, if applicable, pay a bonus or other consideration or incentive to dealers who sell a minimum dollar amount of the shares of the Fund during a specific period of time. In some instances, these incentives may be offered only to certain dealers who have sold or may sell significant amounts of shares. The total amount of such additional bonus payments or other consideration shall not exceed 0.25% of the public offering price of the shares sold. Any such bonus or incentive program will not change the price paid by investors for the purchase of the Funds shares or the amount that any particular Account receives as the proceeds from such sales. Dealers may not use sales of the Funds shares to qualify for any incentives to the extent that such incentives may be prohibited by the laws of any state. LargeCap S&P 500 Index Account only The Account is not sponsored, endorsed, sold or promoted by Standard & Poors (S&P), a division of The McGraw- Hill Companies, Inc. S&P makes no representation or warranty, express or implied, to Account shareholders or any member of the public regarding the advisability of investing in securities generally or in the Account particularly or the ability of the S&P 500 Index to track general stock market performance. S&Ps only relationship to Principal Life Insurance Company and the Manager is the licensing of certain trademarks and trade names of S&P and the S&P 500 Index which is determined, composed and calculated by S&P without regard to Principal Life Insurance Company, the Manager or the Account. S&P has no obligation to take the needs of Principal Life Insurance Company, the Manager or Account shareholders into consideration in determining, composing or calculating the S&P 500 Index. S&P is not responsible for and has not participated in the determination of the prices of the Account or the timing of the issuance or sale of the Account or in the determination or calculation of the equation by which the Account is to be converted into cash. S&P has no obligation or liability in connection with the administration, marketing or trading of the Account. S&P DOES NOT GUARANTEE THE ACCURACY AND/OR THE COMPLETENESS OF THE S&P ANY DATA CONTAINED THEREIN AND S&P SHALL HAVE NO LIABILITY FOR ANY ERRORS, OMISSIONS, OR INTERRUPTIONS THEREIN. S&P MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO RESULTS TO BE OBTAINED BY PRINCIPAL LIFE INSURANCE COMPANY, THE MANAGER, ACCOUNT SHAREHOLDERS, OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE S&P THEREIN. S&P MAKES NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY DISCLAIMS ALL WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE WITH RESPECT TO THE S&P , IN NO EVENT SHALL S&P HAVE ANY LIABILITY FOR ANY SPECIAL, PUNITIVE, INDIRECT, OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS), EVEN IF NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES. FINANCIAL STATEMENTS The financial statements of the Funds at December 31, 2009, are incorporated herein by reference to the Funds most recent Annual Report to Shareholders filed with the SEC on Form N-CSR. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ernst & Young LLP (233 South Wacker Drive, Chicago, IL 60606), independent registered public accounting firm, is the independent registered public accounting firm for the Fund Complex. DISCLOSURE REGARDING PORTFOLIO MANAGERS (as provided by the Investment Advisors) This section contains information about portfolio managers and the other accounts they manage, their compensation, and their ownership of securities. For information about potential material conflicts of interest, see Brokerage Allocation and Other Practices - Allocation of Trades. Information in this section is as of December 31, 2009 unless otherwise noted. Advisor: Principal Management Corporation Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Michael P. Finnegan: Principal LifeTime Strategic N/A N/A N/A N/A Income, 2010, 2020, 2030, 2040, 2050 Accounts Registered investment companies 11 $14.3 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Randy L. Welch: Diversified Balanced, Diversified N/A N/A N/A N/A Growth, Principal LifeTime Strategic Income, 2010, 2020, 2030, 2040, 2050 Accounts Registered investment companies 11 $14.3 billion 0 $0 Other pooled investment vehicles 11 $84.8 million 0 $0 Other accounts 0 $0 0 $0 James W. Fennessey: Diversified Balanced, Diversified N/A N/A N/A N/A Growth, Principal LifeTime Strategic Income, 2010, 2020, 2030, 2040, 2050 Accounts Registered investment companies 11 $14.3 billion 0 $0 Other pooled investment vehicles 11 $84.8 million 0 $0 Other accounts 0 $0 0 $0 Mariateresa Monaco: LargeCap Blend II, LargeCap N/A N/A N/A N/A Growth I, LargeCap Value III, SmallCap Growth II, and SmallCap Value I Accounts Registered investment companies 13 $3.6 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Compensation is predominantly composed of a salary that is reviewed annually. Annual bonus are driven by company and business unit performance. Fund performance is taken into account when determining bonuses. Specifically, fund performance relative to peers over 1-, 3-, and 5-year time periods is taken into consideration. No part of salary, bonus, or retirement plan compensation is tied to asset levels. Contribution to our overall investment process is an important consideration as well. Sharing ideas, working effectively with team members and being a good corporate citizen are important components of our long-term success and are highly valued. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Michael P. Finnegan PVC - Principal LifeTime 2010 Account None PVC - Principal LifeTime 2020 Account None PVC - Principal LifeTime 2030 Account None PVC - Principal LifeTime 2040 Account None PVC - Principal LifeTime 2050 Account None PVC - Principal LifeTime Strategic Income Account None James W. Fennessey PVC - Principal LifeTime 2010 Account None PVC - Principal LifeTime 2020 Account None PVC - Principal LifeTime 2030 Account None PVC - Principal LifeTime 2040 Account None PVC - Principal LifeTime 2050 Account None PVC - Principal LifeTime Strategic Income Account None PVC - Diversified Balanced Account None PVC - Diversified Growth Account None Randy L. Welch PVC - Principal LifeTime 2010 Account None PVC - Principal LifeTime 2020 Account None PVC - Principal LifeTime 2030 Account None PVC - Principal LifeTime 2040 Account None PVC - Principal LifeTime 2050 Account None PVC - Principal LifeTime Strategic Income Account None PVC - Diversified Balanced Account None PVC - Diversified Growth Account None Mariateresa Monaco PVC - LargeCap Blend Account II None PVC - LargeCap Growth Account I None PVC - LargeCap Value Account III None PVC - SmallCap Growth Account II None PVC - SmallCap Value Account I None Sub-Advisor: AllianceBernstein L.P. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Joseph G. Paul: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 185 $37.0 billion 3 $6.9 billion Other pooled investment vehicles 273 $16.3 billion 1 $296 million Other accounts 33,849 $78.4 billion 64 $6.5 billion Christopher Marx: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 63 $11.7 billion 1 $3.9 billion Other pooled investment vehicles 50 $1.5 billion 0 $0 Other accounts 33,339 $23.2 billion 8 $629 million John Phillips: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 63 $11.7 billion 1 $3.9 billion Other pooled investment vehicles 50 $1.5 billion 0 $0 Other accounts 33,339 $23.2 billion 8 $629 million David Yuen: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 148 $34.9 billion 3 $6.9 billion Other pooled investment vehicles 204 $16.5 billion 1 $296 million Other accounts 33,845 $78.1 billion 64 $6.5 billion Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. AllianceBernstein recruits and retains outstanding individuals both by offering attractive financial incentives and by providing a highly stimulating work environment characterized by intellectual challenge, variety and a high level of personal independence within the framework of a clear and disciplined investment process. The effectiveness of compensation and incentives are under constant review. Compensation is typically paid in the form of base salary and a performance bonus. A portion of the bonus is deferred. The mix of different elements varies from person to person, with the element of deferred compensation typically more significant for more senior members of the firm. The aim is to pay compensation which is highly competitive within the industry. Bonuses are based on evaluation of our investment professionals using a range of criteria that is not formulaic. Analysts, for example, are assessed on the basis of a ranking by Chief Investment Officers and Directors of Research from around the world. Their evaluation is based on factors including the contribution made by the analyst to alpha, their breadth and depth of research knowledge, and their attention to issues that can drive the performance of the stocks that they follow. Portfolio managers are assessed by the Chief Investment Officers to whom they report on their involvement in the research process and in other aspects of portfolio management; their success in establishing and maintaining client relationships and their contribution to team effectiveness. The results of this evaluation help determine annual compensation, but individual elements of compensation are not mechanically determined. This balanced approach to appraisal and compensation helps to maintain the integrity of our investment approach by ensuring, for example, that investment professionals are not tempted to chase short-term performance. Portfolio Manager Compensation The Adviser's compensation program for investment professionals is designed to be competitive and effective in order to attract and retain the highest caliber employees. The compensation program for investment professionals is designed to reflect their ability to generate long-term investment success for clients. Investment professionals do not receive any direct compensation based upon the investment returns of any individual client account, nor is compensation tied directly to the level or change in level of assets under management. Investment professionals' annual compensation is comprised of the following: (i) Fixed base salary: This is generally the smallest portion of compensation. The base salary is a relatively low, fixed salary within a similar range for all investment professionals. The base salary is determined at the outset of employment based on level of experience, does not change significantly from year-to-year and hence, is not particularly sensitive to performance. (ii) Discretionary incentive compensation in the form of an annual cash bonus: The Adviser's overall profitability determines the total amount of incentive compensation available to investment professionals. This portion of compensation is determined subjectively based on qualitative and quantitative factors. In evaluating this component of an investment professional's compensation, the Adviser considers the contribution to his/her team or discipline as it relates to that team's overall contribution to the long-term investment success, business results and strategy of the Adviser. Quantitative factors considered include, among other things, relative investment performance (e.g., by comparison to competitor or peer group funds or similar styles of investments, and appropriate, broad-based or specific market indices), and consistency of performance. There are no specific formulas used to determine this part of an investment professional's compensation and the compensation is not tied to any pre-determined or specified level of performance. The Adviser also considers qualitative factors such as the complexity and risk of investment strategies involved in the style or type of assets managed by the investment professional; success of marketing/business development efforts and client servicing; seniority/length of service with the firm; management and supervisory responsibilities; and fulfillment of the Adviser's leadership criteria. (iii) Discretionary incentive compensation in the form of awards under the Adviser's Partners Compensation Plan ("deferred awards"): The Adviser's overall profitability determines the total amount of deferred awards available to investment professionals. The deferred awards are allocated among investment professionals based on criteria similar to those used to determine the annual cash bonus. Deferred awards, will be offered in the form of AllianceBernstein's publicly traded units, vest over a four-year period and are generally forfeited if the employee resigns or the Adviser terminates his/her employment. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Joseph G. Paul PVC - LargeCap Value Account III None Christopher Marx PVC - LargeCap Value Account III None David Yuen PVC - LargeCap Value Account III None John Phillips PVC - LargeCap Value Account III None Sub-Advisor: Brown Investment Advisory Incorporated Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Kenneth M. Stuzin: LargeCap Growth Account I N/A N/A N/A N/A Registered investment companies 1 $725.1 billion 0 $0 Other Pooled Funds 3 $107.5 billion 0 $0 Other accounts* 246 $555.3 billion 0 $0 * Brown is now reporting firm strategy assets/accounts using strategy-specific composites. The updated composites include stand alone accounts that are invested in a single strategy only. Previously reported AUM included the assets of a specific strategy carved out of balanced accounts which is not acceptable under GIPS composite classification rules. Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. The portfolio manager of the Sub-Advisor receives a compensation package that includes a base salary and variable incentive bonus. A portfolio manager who is also a member of the Sub-Advisor's management team maintains a significant equity interest in Brown Advisory Holdings Incorporated. The incentive bonus is subjective. It takes into consideration a number of factors including but not limited to performance, client satisfaction and service and the profitability of the Sub-Advisor's business. When evaluating a portfolio manager's performance the Sub-Advisor compares the pre-tax performance of a portfolio manager's accounts to a relative broad-based market index over a trailing 1, 3, and 5 year time period. The performance bonus is distributed at calendar year-end based on, among other things, the pre-tax investment return over the prior 1,3, and 5 year periods. Accounts managed in the large-cap growth equity strategy are typically compared to the Russell 1000 Growth Index. All portions of a portfolio manager's compensation package are paid by the Sub-Advisor and not by any client account. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Kenneth M. Stuzin PVC - LargeCap Growth Account I None Sub-Advisor: ClearBridge Advisor, LLC Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Scott Glasser: LargeCap Blend Account II N/A N/A N/A N/A Registered investment companies 7 $7.3 billion 0 $0 Other pooled investment vehicles 5 $152 million 0 $0 Other accounts 35,562 $6.9 billion 0 $0 Michael Kagan: LargeCap Blend Account II N/A N/A N/A N/A Registered investment companies 5 $5.7 billion 1 $519 million Other pooled investment vehicles 3 $94 million 0 $0 Other accounts 5,031 $937 million 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. ClearBridge investment professionals receive base salary, other employee benefits and are eligible to receive incentive compensation. Base salary is fixed and typically determined based on market factors and the skill and experience of individual investment personnel. ClearBridge has incentive and deferred compensation plans (the "Plans") for its investment professionals, including the fund's portfolio manager(s) and research analysts. The Plans are designed to align the objectives of ClearBridge investment professionals with those of fund shareholders and other ClearBridge clients. Additionally, the deferred plans are designed to retain its investment professionals and reward long-term performance. Incentive Compensation Investment performance is the key component in determining the final incentive award for all of ClearBridge's investment professionals. A portfolio manager's initial incentive award is based on the investment professional's ongoing contribution to ClearBridge's investment and business results and externally measured competitive pay practices for the portfolio manager's position/experience within the firm. This award is then adjusted upward or downward based on investment performance during the most recent year over a rolling 1, 3, and 5 year time period. Product performance is ranked among a "peer group" of non-ClearBridge investment managers and the applicable product benchmark (e.g., a securities index and, with respect to a fund, the benchmark set forth in the fund's prospectus to which the fund's average annual total returns are compared). The peer group of non-ClearBridge investment managers is defined by product style/type, vehicle type and geography and selected by independent vendors that track and provide (for a fee paid by ClearBridge) relevant peer group performance and ranking data (e.g., primarily Lipper or Callan) . The 1, 3, and 5 year performance versus benchmark and peer group approximate effective weightings are 35% for trailing 1 year performance, 50% for trailing 3 year performance, and 15% for trailing 5 year performance. Lastly, the incentive award for an investment professional may also be adjusted by ClearBridge's Chief Investment Officer and Chief Operating Officer based on other qualitative factors such as contribution to the firm and the development of investment staff. For ClearBridge's centralized research professionals, there is an annual incentive compensation plan with a combined scorecard based on portfolio manager questionnaires/surveys, stock picking performance, and contribution to the firm. The analyst's stock picks are tracked on a formal basis through Factset and make up a portion of the analyst's overall scorecard performance. These stock picks are measured versus their respective sector indexes. Deferred Award Up to 20% of an investment professional's annual incentive compensation is subject to deferral. For portfolio managers, one-quarter of this deferral is invested in their primary managed product, one-quarter in a composite portfolio of the firm's new products, and one-quarter in up to 14 elected proprietary ClearBridge managed funds. Consequently, portfolio managers potentially could have 50% of their deferred award amount tracking the performance of their primary managed product. The final one-quarter of the deferral is received in the form of Legg Mason restricted stock shares. For centralized research analysts, one-half of their deferral is invested in up to 14 elected proprietary funds, while one- quarter is invested in the new product composite and the remaining one-quarter is received in the form of Legg Mason restricted stock shares. Legg Mason then makes a company investment in the proprietary ClearBridge-managed funds equal to the deferral amounts by fund. This investment is a company asset held on the Legg Mason balance sheet and paid out to the employees in shares upon vesting over a four year deferral period. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Scott Glasser PVC - LargeCap Blend Account II None Michael Kagan PVC - LargeCap Blend Account II None Sub-Advisor: Columbus Circle Investors Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Anthony Rizza: LargeCap Growth Account N/A N/A N/A N/A Registered investment companies 6 $3.6 billion 0 $0 Other pooled investment vehicles 6 $856 million 0 $0 Other accounts 145 $6.2 billion 4 $495 million Tom Bisighini: LargeCap Growth Account N/A N/A N/A N/A Registered investment companies 5 $3.6 billion 0 $0 Other pooled investment vehicles 6 $856 million 0 $0 Other accounts 144 $6.1 billion 4 $495 million Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Columbus Circle Investors seeks to maintain a competitive compensation program based on investment management industry standards to attract and retain superior investment professionals. Compensation structure is comprised of the following: a.Base Salary. Each member of the professional staff is paid a fixed base salary, which varies depending on the experience and responsibilities assigned to that individual. The firm's goal is to maintain competitive base salaries through an annual review process, which includes an analysis of industry standards, market conditions, and salary surveys. b.Bonus. Each member of the professional staff is eligible to receive an annual bonus. Targeted bonus amounts vary among professional staff based on the experience level and responsibilities. Bonus compensation is based upon the performance of the investment strategy and the role that person plays in adding to the overall value added to the portfolio(s). A second bonus pool is for long term compensation and retention. Five percent of the firm's profits are used to purchase 3 year Restricted Stock Units from Principal Financial our affiliate. The units are awarded based on the employees' contribution to CCI during the year. In 2008, 14 employees received awards. c. Equity Payments. Professional staff who are partners of CCI receive also quarterly distributions based upon their equity ownership share and firm profitability. Columbus Circle portfolio managers are eligible to participate in a competitive benefits package including health and retirement benefits [in the form of a 401(k) plan]. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Anthony Rizza PVC - Large Growth Account None Tom Bisignini PVC - Large Growth Account None Sub-Advisor: Edge Asset Management, Inc. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Philip M. Foreman: Principal Capital Appreciation N/A N/A N/A N/A Account Registered investment companies 1 $941.9 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 David Simpson: Equity Income Account N/A N/A N/A N/A Registered investment companies 1 $2.0 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Joseph Suty: Equity Income Account N/A N/A N/A N/A Registered investment companies 1 $2.0 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 John Friedl: Income Account 1 $1.1 billion 0 $0 Registered investment companies 0 $0 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts Scott Peterson: Mortgage Securities and Short-Term N/A N/A N/A N/A Income Accounts (information as of 01/01/2010) Registered investment companies 2 $1.9 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 1 $598.1 million 0 $0 Jill R. Cuniff: SAM Balanced, SAM Conservative N/A N/A N/A N/A Balanced, SAM Conservative Growth, SAM Flexible Income and SAM Strategic Growth Portfolios ( information as of 1/1/2010) Registered investment companies 5 $8.4 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Todd Jablonski: SAM Balanced, SAM Conservative N/A N/A N/A N/A Balanced, SAM Conservative Growth, SAM Flexible Income and SAM Strategic Growth Portfolios ( information as of 1/1/2010) Registered investment companies 6 $8.7 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Charlie Averill: SAM Balanced, SAM Conservative N/A N/A N/A N/A Balanced, SAM Conservative Growth, SAM Flexible Income and SAM Strategic Growth Portfolios ( information as of 1/1/2010) Registered investment companies 6 $8.7 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Edge Asset Management offers a competitive salary and incentive compensation plan that is evaluated periodically relative to other top-tier asset management firms. Percentages of base salary versus performance bonus vary by position but are based on national market data and are consistent with industry standards. Total cash compensation is targeted to be consistent with the national averages. The incentive compensation is well aligned with client goals and objectives with the primary driver for incentive compensation for our investment professionals being investment performance relative to appropriate client benchmarks and peer groups. Firm financial metrics, which may include revenue and sales growth metrics, are another component of incentive compensation. The incentive-based portion of the Portfolio Managers' compensation is determined by an evaluation of the firms financial metrics and a combination of their professional and investment performance. Professional performance is assessed by reference to a Portfolio Manager's satisfaction of goals such as those related to team contribution and quality of research, and is inherently subjective. Investment performance is based on a comparison of the Portfolio Manager's investment performance with the performance of peer groups. Portfolio Manager compensation is based on the investment performance of the Principal Funds, Inc. ("PFI Funds") that are managed similarly to the Funds by Edge Asset Management, Inc. Each Portfolio Manager's performance is based on the percentile rankings of the PFI Funds for which the manager is primarily responsible. Incentive compensation can be targeted up to 125% of a portfolio manager's total compensation but could be higher or lower depending on measurement factors. In addition, Portfolio Managers may receive additional compensation in the form of long-term incentive awards, depending on the position, either non-qualified stock option grants of Principal Financial Group common stock or a combination of performance shares and options to eligible participants who obtain high performance levels in the preceding year. The grant is based on the preceding year's professional and investment performance. Participation each year will depend on individual performance levels. Actual number of options granted will be based on level of performance. All Portfolio Managers are eligible to participate in the firm's standard employee health and welfare programs, including the firms 401k plan. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Philip M. Foreman PVC - Principal Capital Appreciation Account None David Simpson PVC - Equity Income Account None Joseph Suty PVC - Equity Income Account None John Friedl PVC - Income Account None Scott Peterson PVC - Mortgage Securities Account None PVC - Short-Term Income Account None Jill R. Cuniff PVC - SAM Balanced Portfolio None PVC - SAM Conservative Balanced Portfolio None PVC - SAM Conservative Growth Portfolio None PVC - SAM Flexible Income Portfolio None PVC - SAM Strategic Growth Portfolio None Todd Jablonski PVC - SAM Balanced Portfolio None PVC - SAM Conservative Balanced Portfolio None PVC - SAM Conservative Growth Portfolio None PVC - SAM Flexible Income Portfolio None PVC - SAM Strategic Growth Portfolio None Charlie Averill PVC - SAM Balanced Portfolio None PVC - SAM Conservative Balanced Portfolio None PVC - SAM Conservative Growth Portfolio None PVC - SAM Flexible Income Portfolio None PVC - SAM Strategic Growth Portfolio None Sub-Advisor: Emerald Advisers, Inc. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Kenneth G. Mertz: SmallCap Growth Account II N/A N/A N/A N/A Registered investment companies 3 $335 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 50 $1.1 billion 1 $47 million Stacey L. Sears: SmallCap Growth Account II N/A N/A N/A N/A Registered investment companies 2 $295 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 48 $1.0 million 1 $47 million Joseph W. Garner: SmallCap Growth Account II N/A N/A N/A N/A Registered investment companies 2 $295 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 48 $1.0 million 1 $47 million Peter J. Niedland: SmallCap Growth Account II N/A N/A N/A N/A Registered investment companies 2 $295 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 48 $1.0 million 1 $47 million Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Emerald has a company-wide compensation/incentive plan. A consulting firm aided in the development of this plan. The first stage was implemented in 1999, and included a salary grid structure for all employees and job titles. The firm's Compensation Committee (which includes members of Emerald's board of directors) can adjust an individual's salary based on actual job performance. The salary grid points were chosen in concert with the Consultant following an industry review and comparison survey. The second stage is a quarterly Bonus Plan that keys job performance to eligibility and amount. The "firm-wide" component, which mandates whether or not the firm as a whole will pay yearly bonuses, is tied to the firm's performance and was adopted beginning in 2000. Bonuses can range from zero to 300% of base salaries. If the firm's performance is sufficient to warrant bonus payments, the Compensation Committee decides on a percentage payout of the eligible bonus pool to each operating area: Portfolio Management, Research, Marketing and Operations. Finally, each unit's Managing Director assigns specific employee bonus amounts from the eligible pool, based on quarterly performance reviews and the manager's relative performance against the comparable index for rolling Quarter, Year, and Five Year periods. Emerald has consistently awarded or offered the purchase of direct equity ownership in the firm to key employees. Emerald believes it has a competitive compensation/incentive structure relative to its industry based both on the involvement of the Consultant and the fact that it has consistently retained its key senior management staff over the long-term. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Kenneth G. Mertz PVC -SmallCap Growth Account II None Stacey L. Sears PVC -SmallCap Growth Account II None Joseph W. Garner PVC -SmallCap Growth Account II None Peter J. Niedland PVC -SmallCap Growth Account II None Sub-Advisor: Essex Investment Management Company, LLC Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Nancy Prial: SmallCap Growth Account II N/A N/A N/A N/A Registered investment companies 4 $336 million 0 $0 Other pooled investment vehicles 5 $198 million 1 $1.1 million Other accounts 32 $339 million 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. The professionals at Essex are compensated by a three-tiered approach. First, all of the investment professionals have industry-competitive base salaries and receive a percentage of the firm's profits through a profit-sharing/pension plan. Second, Essex's professionals receive a year-end bonus based on their personal performance and Essex's composite performance relative to their peers and benchmark. Third, Essex offers a competitive benefit package including comprehensive family health coverage. Essex's yearly investment performance drives the portfolio managers' incentive portion ("bonus") of their compensation package. The portfolio managers' bonus is based on their respective portfolios' absolute, relative, and risk-adjusted performance. Sixty percent of the evaluation is based on performance of the portfolios and 40% is based on teamwork, communication, and other subjective criteria. They also incent them on their 1,2 and 3 year performance track record. As an added retention mechanism, Essex offers ownership to both existing and prospective employees. The current ownership structure allows Essex to capitalize a portion of its free cash flow each year and transform it into stock ownership. Essex envisions granting ownership as an additional incentive to the employees who contribute the greatest to the firm's future success. Finally, Essex is committed to using a fundamental team approach and culture that encourages continuity among its investment professionals and makes a conscious effort to reward its team members accordingly. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Nancy Prial PVC - SmallCap Growth Account II None Sub-Advisor: Jacobs Levy Equity Management, Inc. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Bruce I. Jacobs: MidCap Value Account II N/A N/A N/A N/A Registered investment companies 3 $1.2 million 0 $0 Other pooled investment vehicles 10 $1.1 million 0 $0 Other accounts 74 $7.3 million 14 $2.9 million Kenneth N. Levy: MidCap Value Account II N/A N/A N/A N/A Registered investment companies 3 $1.2 million 0 $0 Other pooled investment vehicles 10 $1.1 million 0 $0 Other accounts 74 $7.3 million 14 $2.9 million Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Each portfolio manager receives a fixed salary and a percentage of the profits of the firm, which is based upon the portfolio manager's ownership interest in the firm. The firm's profits are derived from the fees it receives from client accounts. For most client accounts, the firm receives a fee based upon a percentage of assets under management (the "Basic Fee"). For some accounts, the firm receives a fee that is adjusted based upon the performance of the account compared to a benchmark. The type of performance adjusted fee, the measurement period for the fee and the benchmark vary by client. Common benchmarks include the S&P 500, Russell 1000, Russell 2000 and Russell 3000. In some cases, the Basic Fee is adjusted based upon the trailing returns (e.g., annualized trailing 12 quarter returns) of the account relative to an annualized benchmark return plus a specified number of basis points. In other cases, the firm receives the Basic Fee and a percentage of the profits in excess of a benchmark plus a specified number of basis points. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Bruce I. Jacobs PVC - MidCap Value Account II None Kenneth N. Levy PVC - MidCap Value Account II None Sub-Advisor: J. P. Morgan Investment Management Inc. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Christopher T. Blum: SmallCap Value Account I N/A N/A N/A N/A Registered investment companies 19 $5.4 billion 0 $0 Other pooled investment vehicles 4 $592 million 0 $0 Other accounts 6 $239 million 0 $0 Dennis S. Ruhl: SmallCap Value Account I N/A N/A N/A N/A Registered investment companies 13 $2.3 billion 0 $0 Other pooled investment vehicles 3 $338 million 0 $0 Other accounts 7 $273 million 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. J.P. Morgan Investment Management Inc. (JP Morgan)'s Portfolio managers participate in a competitive compensation program that is designed to attract and retain outstanding people and closely link the performance of investment professionals to client investment objectives. The total compensation program includes a base salary fixed from year to year and a variable performance bonus consisting of cash incentives and restricted stock and may include mandatory notional investments (as described below) in selected mutual funds advised by JP Morgan. These elements reflect individual performance and the performance of JP Morgan's business as a whole. Each portfolio manager's performance is formally evaluated annually based on a variety of factors including the aggregate size and blended performance of the portfolios such portfolio manager manages. Individual contribution relative to client goals carries the highest impact. Portfolio manager compensation is primarily driven by meeting or exceeding clients' risk and return objectives, relative performance to competitors or competitive indices and compliance with firm policies and regulatory requirements. In evaluating each portfolio manager's performance with respect to the mutual funds he or she manages, the funds' pre-tax performance is compared to the appropriate market peer group and to each fund's benchmark index listed in the fund's prospectus over one, three and five year periods (or such shorter time as the portfolio manager has managed the fund). Investment performance is generally more heavily weighted to the long term. Awards of restricted stock are granted as part of an employee's annual performance bonus and comprise from 0% to 40% of a portfolio manager's total bonus. As the level of incentive compensation increases, the percentage of compensation awarded in restricted stock also increases. Up to 50% of the restricted stock portion of a portfolio manager's bonus may instead be subject to a mandatory notional investment in selected mutual funds advised by JP Morgan or its affiliates. When these awards vest over time, the portfolio manager receives cash equal to the market value of the notional investment in the selected mutual funds. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Christopher T. Blum PVC - SmallCap Value Account I None Dennis S. Ruhl PVC - SmallCap Value Account I None Sub-Advisor: Mellon Capital Management Corporation Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance *Ronald Gala: MidCap Growth Account I and SmallCap N/A N/A N/A N/A Value Account I Registered investment companies 25 $7.1 billion 1 $4.7 billion Other pooled investment vehicles 16 $1.5 billion 2 $381 million Other accounts 92 $7.4 billion 15 $1.8 billion *Adam Logan: MidCap Growth Account I N/A N/A N/A N/A Registered investment companies 25 $7.1 billion 1 $4.7 billion Other pooled investment vehicles 16 $1.5 billion 2 $381 million Other accounts 92 $7.4 billion 15 $1.8 billion *Peter Goslin: SmallCap Value Account I N/A N/A N/A N/A Registered investment companies 25 $7.1 billion 1 $4.7 billion Other pooled investment vehicles 16 $1.5 billion 2 $381 million Other accounts 92 $7.4 billion 15 $1.8 billion * Note: Due to the team approach all members of the team report the same number of accounts and assets. Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. The primary objectives of the Mellon Capital compensation plans are to:  Motivate and reward continued growth and profitability  Attract and retain high-performing individuals critical to the on-going success of Mellon Capital  Motivate and reward superior business/investment performance  Create an ownership mentality for all plan participants The investment professionals' cash compensation is comprised primarily of a market-based base salary and (variable) incentives (cash and deferred). An investment professional's base salary is determined by the employees' experience and performance in the role, taking into account the ongoing compensation benchmark analyses. A portfolio manager's base salary is generally a fixed amount that may change as a result of an annual review, upon assumption of new duties, or when a market adjustment of the position occurs. Funding for the Mellon Capital Annual and Long Term Incentive Plan is through a pre-determined fixed percentage of overall Mellon Capital profitability. Therefore, all bonus awards are based initially on Mellon Capital's financial performance. Annual incentive opportunities are pre- established for each individual, expressed as a percentage of base salary ("target awards"). These targets are derived based on a review of competitive market data for each position annually. Annual awards are determined by applying multiples to this target award. Awards are 100% discretionary. Factors considered in awards include individual performance, team performance, investment performance of the associated portfolio(s) including both short and long term returns and qualitative behavioral factors. Other factors considered in determining the award are the asset size and revenue growth/retention of the products managed. Awards are paid in partially in cash with the balance deferred through the Long Term Incentive Plan. These positions that participate in the Long Term Incentive Plan have a high level of accountability and a large impact on the success of the business due to the position's scope and overall responsibility. This plan provides for an annual award, payable in cash after a three-year cliff vesting period as well as a grant of BNY Mellon Restricted Stock for senior level roles. Mellon Capital's portfolio managers responsible for managing mutual funds are paid by Mellon Capital and not by the mutual funds. The same methodology described above is used to determine portfolio manager compensation with respect to the management of mutual funds and other accounts. Mutual fund portfolio managers are also eligible for the standard retirement benefits and health and welfare benefits available to all Mellon Capital employees. Certain portfolio managers may be eligible for additional retirement benefits under several supplemental retirement plans that Mellon Capital provides to restore dollar-for-dollar the benefits of management employees that had been cut back solely as a result of certain limits due to the tax laws. These plans are structured to provide the same retirement benefits as the standard retirement benefits. In addition, mutual fund portfolio managers whose compensation exceeds certain limits may elect to defer a portion of their salary and/or bonus under Bank of New York Mellon Deferred Compensation Plan for Employees. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Ronald Gala PVC - MidCap Growth Account I None PVC - SmallCap Value Account I None Adam Logan PVC - MidCap Growth Account I None Peter Goslin PVC - SmallCap Value Account I None Sub-Advisor: Morgan Stanley Investment Management, Inc. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Francine Bovich: Asset Allocation Account N/A N/A N/A N/A Registered investment companies 16 $551.8 million 0 $0 Other pooled investment vehicles 1 $88.3 million 0 $0 Other accounts 20 $4.7 billion 4 $1.5 billion Henry McVey: Asset Allocation Account N/A N/A N/A N/A Registered investment companies 5 $322,9 million 0 $0 Other pooled investment vehicles 1 $88.3 million 0 $0 Other accounts 16 $3.3 billion 4 $1.5 billion Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Portfolio managers receive a combination of base compensation and discretionary compensation, comprising a cash bonus and several deferred compensation programs described below. The methodology used to determine portfolio manager compensation is applied across all funds/accounts managed by the portfolio managers. Base salary compensation. Generally, portfolio managers receive base salary compensation based ont he level of their position with the Investment Adviser and/or Sub-Advisers. Discretionary compensation. In addition to base compensation, portfolio managers may receive discretionary compensation. Discretionary compensation can include:  Cash Bonus.  Morgan Stanleys Long Term Incentive Compensation awardsa mandatory program that defers a portion of discretionary year-end compensation into restricted stock units or other awards based on Morgan Stanley common stock or other investments that are subject to vesting and other conditions.  Investment Management Alignment Plan (IMAP) awardsa mandatory program that defers a portion of discretionary year-end compensation and notionally invests it in designated funds advised by the Investment Adviser and/or Sub-Advisers or their affiliates. The award is subject to vesting and other conditions. Portfolio managers must notionally invest a minimum of 25% to a maximum of 100% of their IMAP deferral account into a combination of the designated funds they manage that are included in the IMAP fund menu, which may or may not include the Fund. For 2008 awards, a clawback provision was implemented that could be triggered if the individual engages in conduct detrimental to the Investment Adviser and/or Sub-Advisers or their affiliates. For 2009 awards, this provision was further strengthened to allow the Firm to clawback compensation if the Firm realizes losses on certain trading position, investments or holdings.  Voluntary Deferred Compensation Plansvoluntary programs that permit certain employees to elect to defer a portion of their discretionary year-end compensation and notionally invest the deferred amount across a range of designated investment funds, including funds advised by the Investment Adviser and/or Sub-Advisers or their affiliates. Several factors determine discretionary compensation, which can vary by portfolio management team and circumstances. In order of relative importance, these factors include:  Investment performance. A portfolio managers compensation is linked to the pre-tax investment performance of the funds/accounts managed by the portfolio manager. Investment performance is calculated for one-, three- , five- and ten-year periods measured against a funds/accounts primary benchmark (as set forth in the funds prospectus), indices and/or peer groups where applicable. Generally, the greatest weight is placed on the three- and five-year periods.  Revenues generated by the investment companies, pooled investment vehicles and other accounts managed by the portfolio manager.  Contribution to the business objectives of the Investment Adviser and/or Sub-Advisers.  The dollar amount of assets managed by the portfolio manager.  Market compensation survey research by independent third parties.  Other qualitative factors, such as contributions to client objectives.  Performance of Morgan Stanley and Morgan Stanley Investment Management, and the overall performance of the investment team(s) of which the portfolio manager is a member. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Francine Bovich PVC - Asset Allocation Account None Henry McVey PVC - Asset Allocation Account None Sub-Advisor: Principal Global Investors, LLC - Equity Accounts Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Jeff Schwarte: LargeCap Value Account N/A N/A N/A N/A Registered investment companies 4 $2.5 billion 0 $0 Other pooled investment vehicles 3 $342.5 million 0 $0 Other accounts 7 $535.2 million 0 $0 Arild Holm: LargeCap Value Account N/A N/A N/A N/A Registered investment companies 3 $1.0 billion 0 $0 Other pooled investment vehicles 2 $288.8 million 0 $0 Other accounts 1 $72.8 million 0 $0 Bill Nolin: MidCap Blend Account N/A N/A N/A N/A Registered investment companies 2 $1.6 billion 0 $0 Other pooled investment vehicles 3 $1.1 billion 0 $0 Other accounts 1 $14.0 million 0 $0 Thomas Morabito: SmallCap Blend Account N/A N/A N/A N/A Registered investment companies 5 $957.3 million 0 $0 Other pooled investment vehicles 11 $1.4 billion 0 $0 Other accounts 2 $53.3 million 0 $0 Phil Nordhus: SmallCap Blend Account N/A N/A N/A N/A Registered investment companies 5 $957.3 million 0 $0 Other pooled investment vehicles 11 $1.4 billion 0 $0 Other accounts 2 $53.3 million 0 $0 Brian Pattinson: International SmallCap Account N/A N/A N/A N/A Registered investment companies 3 $182.5 million 0 $0 Other pooled investment vehicles 2 $789.7 million 0 $0 Other accounts 6 $926.2 million 0 $0 Paul Blankenhagen: Diversified International Account N/A N/A N/A N/A Registered investment companies 3 $1.5 billion 0 $0 Other pooled investment vehicles 4 $2.3 billion 0 $0 Other accounts 10 $1.3 billion 0 $0 Juliet Cohn: Diversifed International Account N/A N/A N/A N/A Registered investment companies 2 $1.5 billion 0 $0 Other pooled investment vehicles 3 $2.3 billion 0 $0 Other accounts 12 $1.4 billion 0 $0 Chris Ibach: Diversifed International Account N/A N/A N/A N/A Registered investment companies 1 $9.3 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 16 $2.8 billion 0 $0 Michael Reynal: International Emerging Markets Account N/A N/A N/A N/A Registered investment companies 5 $1.9 billion 0 $0 Other pooled investment vehicles 3 $1.7 billion 0 $0 Other accounts 22 $2.9 billion 5 $1.0 billion Michael Ade: International Emerging Markets Account N/A N/A N/A N/A Registered investment companies 5 $1.9 billion 0 $0 Other pooled investment vehicles 3 $1.7 billion 0 $0 Other accounts 29 $3.6 billion 5 $1.0 billion Mihail Dobrinov: International Emerging Markets Account N/A N/A N/A N/A Registered investment companies 5 $1.9 billion 0 $0 Other pooled investment vehicles 3 $1.7 billion 0 $0 Other accounts 18 $2.5 billion 5 $1.0 billion Dirk Laschanzky: Balanced, Principal LifeTime 2010, N/A N/A N/A N/A 2020, 2030, 2040, 2050, Strategic Income and LargeCap S&P 500 Index Accounts Registered investment companies 15 $16.5 billion 0 $0 Other pooled investment vehicles 3 $7.3 billion 0 $0 Other accounts 5 $189.5 million 0 $0 Dave Blake: Principal LifeTime 2010, 2020, 2030, 2040, N/A N/A N/A N/A 2050, and Strategic Income Accounts Registered investment companies 11 $14.6 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Tim Dunbar: Principal LifeTime 2010, 2020, 2030, 2040, N/A N/A N/A N/A 2050, and Strategic Income Accounts Registered investment companies 11 $14.6 billion 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 0 $0 0 $0 Scott W. Smith: LargeCap S&P 500 Index Account N/A N/A N/A N/A Registered investment companies 4 $1.8 billion 0 $0 Other pooled investment vehicles 3 $7.3 billion 0 $0 Other accounts 4 $75.9 million 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Global Investors offers investment professionals a competitive compensation structure that is evaluated annually relative to other global asset management firms. The objectives are to align individual and team contributions with client performance objectives in a manner that is consistent with industry standards and business results. Compensation for equity investment professionals at all levels is comprised of base salary and variable incentive components. As team members advance in their careers, the variable component increases in its proportion commensurate with responsibility levels. The incentive component is well aligned with client goals and objectives, with the largest determinant being investment performance relative to appropriate client benchmarks. Relative performance metrics are measured over rolling one-year, three-year and five-year periods, calculated quarterly. Investment performance generally comprises 60% of total variable compensation. The structure is uniformly applied among all investment professionals, including portfolio managers, research analysts, traders and team leaders. The remaining portion of incentive compensation is discretionary, based on a combination of team results and individual contributions. Discretionary compensation metrics are specifically aligned with the results of the Equities group. In this way, team members participate in the profitability and growth of the equities business, similar to direct ownership interests. Among senior team members a portion of variable earnings are structured as deferred compensation, subject to three year vesting. Deferred compensation takes the form of a combination of direct investment in equity funds managed by the team as well as Principal Financial Group restricted stock. The benefits of this structure are three fold. First, the emphasis on investment performance as the largest driver of variable compensation provides strong alignment of interests with client objectives. Second, the discretionary element allows flexibility to reward individual and team contributions at times when our investment strategies may be temporarily out of favor. Third, the overall measurement framework and the deferred component for senior staff is well aligned with our desired focus on clients' objectives (e.g. co-investment), longer term results, collaboration and team development. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Jeff Schwarte PVC - LargeCap Value Account None Arild Holm PVC - LargeCap Value Account None Bill Nolin PVC - MidCap Blend Account None Thomas Morabito PVC - SmallCap Blend Account None Phil Nordhus PVC - SmallCap Blend Account None Brian Pattinson PVC - International SmallCap Account None Paul Blankenhagen PVC - Diversified International Account None Juliet Cohn PVC - Diversified International Account None Chris Ibach PVC - Diversified International Account None Michael Reynal PVC - International Emerging Markets Account None Michael Ade PVC - International Emerging Markets Account None Mihail Dobrinov PVC - International Emerging Markets Account None Dirk Laschanzky PVC - Balanced Account None PVC - Principal LifeTime 2010 Account None PVC - Principal LifeTime 2020 Account None PVC - Principal LifeTime 2030 Account None PVC - Principal LifeTime 2040 Account None PVC - Principal LifeTime 2050 Account None PVC - Principal LifeTime Strategic Income Account None PVC - LargeCap S&P 500 Index Account None Dave Blake PVC - Principal LifeTime 2010 Account None PVC - Principal LifeTime 2020 Account None PVC - Principal LifeTime 2030 Account None PVC - Principal LifeTime 2040 Account None PVC - Principal LifeTime 2050 Account None PVC - Principal LifeTime Strategic Income Account None Tim Dunbar PVC - Principal LifeTime 2010 Account None PVC - Principal LifeTime 2020 Account None PVC - Principal LifeTime 2030 Account None PVC - Principal LifeTime 2040 Account None PVC - Principal LifeTime 2050 Account None PVC - Principal LifeTime Strategic Income Account None Scott W. Smith PVC - LargeCap S&P 500 Index Account None Sub-Advisor: Principal Global Investors, LLC - Fixed-Income Accounts Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Bill Armstrong: Bond & Mortgage Securities Account N/A N/A N/A N/A Registered investment companies 4 $2.0 billion 0 $0 Other pooled investment vehicles 4 $3.8 billion 0 $0 Other accounts 22 $5.8 billion 3 $1.4 billion Tim Warrick: Bond & Mortgage Securities and Short-Term N/A N/A N/A N/A Bond Account Registered investment companies 6 $2.3 billion 0 $0 Other pooled investment vehicles 6 $3.9 billion 0 $0 Other accounts 29 $6.3 billion 0 $0 Bryan Davis: Government & High Quality Bond Account N/A N/A N/A N/A Registered investment companies 1 $245.2 million 0 $0 Other pooled investment vehicles 0 $0 0 $0 Other accounts 1 $6.2 million 3 $1.4 billion Alice Robertson: Money Market Account N/A N/A N/A N/A Registered investment companies 2 $2.1 billion 0 $0 Other pooled investment vehicles 1 $4.4 billion 0 $0 Other accounts 4 $122.6 million 0 $0 Tracy Reeg: Money Market Account N/A N/A N/A N/A Registered investment companies 2 $2.1 billion 0 $0 Other pooled investment vehicles 1 $4.4 billion 0 $0 Other accounts 4 $122.6 million 0 $0 Craig Dawson: Short-Term Bond Account N/A N/A N/A N/A Registered investment companies 1 $141.2 million 0 $0 Other pooled investment vehicles 1 $30.8 million 0 $0 Other accounts 0 $0 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Global Investors offers investment professionals a competitive compensation structure that is evaluated annually relative to other global asset management firms. The objectives are to align individual and team contributions with client performance objectives in a manner that is consistent with industry standards and business results. Compensation for fixed income investment professionals at all levels is comprised of base salary and variable incentive components. As team members advance in their careers, the variable component increases in its proportion commensurate with responsibility levels. The incentive component is well aligned with client goals and objectives, with the largest determinant being investment performance relative to appropriate client benchmarks and peer group, if applicable. Relative performance metrics are measured over rolling one-year and three-year period, calculated quarterly. Investment performance is a primary determinant of total variable compensation. The structure is applied among all investment professionals, including portfolio managers, research analysts, traders and team leaders. The remaining portion of incentive compensation is discretionary, based on a combination of team results and individual contributions. Discretionary compensation metrics are specifically aligned with the results of the fixed income group. In this way, team members participate in the profitability and growth of the fixed income business, similar to direct ownership interests. Among senior team members a portion of variable earnings are structured as deferred compensation, subject to three year vesting. Deferred compensation takes the form of a combination of direct investment in fixed income funds managed by the team as well as Principal Financial Group restricted stock. The benefits of this structure are three fold. First, the emphasis on investment performance as the largest driver of variable compensation provides strong alignment of interests with client objectives. Second, the discretionary element allows flexibility to reward individual and team contributions at times when our investment strategies may be temporarily out of favor. Third, the overall measurement framework and the deferred component for senior staff is well aligned with our desired focus on clients' objectives (e.g. co-investment), longer term results, collaboration and team development. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Bill Armstrong PVC - Bond & Mortgage Securities Account None Tim Warrick PVC - Bond & Mortgage Securities Account None PVC - Short-Term Bond Account None Bryan Davis PVC - Government & High Quality Bond Account None Alice Robertson PVC - Money Market Account None Tracy Reeg PVC - Money Market Account None Craig Dawson PVC - Short-Term Bond Account None Sub-Advisor: Principal Real Estate Investors, LLC Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Kelly Rush: Real Estate Securities Account N/A N/A N/A N/A Registered investment companies 5 $1.8 billion 0 $0 Other pooled investment vehicles 11 $80.2 million 0 $0 Other accounts 17 $350.6 million 1 $42.0 million Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Principal Global Investors offers investment professionals a competitive compensation structure that is evaluated annually relative to other global asset management firms. The objectives are to align individual and team contributions with client performance objectives in a manner that is consistent with industry standards and business results. Compensation for investment professionals at all levels is comprised of base salary and variable incentive components. As team members advance in their careers, the variable component increases in its proportion commensurate with responsibility levels. The incentive component is well aligned with client goals and objectives, with the largest determinant being investment performance relative to appropriate client benchmarks. Relative performance metrics are measured over rolling one-year, three-year and five-year periods. Investment performance generally comprises 60% of total variable compensation. The remaining portion of incentive compensation is discretionary, based on a combination of team results and individual contributions. The structure is uniformly applied among all investment professionals, including portfolio managers, research analysts, traders and team leaders. Among senior team members a portion of variable earnings are structured as deferred compensation, subject to three year vesting. Deferred compensation takes the form of a combination of direct investment in funds managed by the team as well as Principal Financial Group restricted stock. The benefits of this structure are three fold. First, the emphasis on investment performance as the largest driver of variable compensation provides strong alignment of interests with client objectives. Second, the discretionary element allows flexibility to reward individual and team contributions at times when our investment strategies may be temporarily out of favor. Third, the overall measurement framework and the deferred component for senior staff is well aligned with our desired focus on clients' objectives (e.g. co-investment), longer term results, collaboration and team development. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Kelly Rush PVC - Real Estate Securities Account None Sub-Sub-Advisor: Spectrum Asset Management, Inc. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance L. Phillip Jacoby: Bond & Mortgage Securities Account N/A N/A N/A N/A Registered investment companies 9 $6.0 billion 0 $0 Other pooled investment vehicles 4 $320.9 million 0 $0 Other accounts 20 $1.4 billion 0 $0 Mark A. Lieb: Bond & Mortgage Securities Account N/A N/A N/A N/A Registered investment companies 9 $6.0 billion 0 $0 Other pooled investment vehicles 4 $320.9 million 0 $0 Other accounts 25 $1.4 billion 0 $0 Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Spectrum professionals are paid a base salary as well as quarterly and year-end performance bonuses. The performance bonuses are based on overall firm revenues (25% weighting), assets under management (25%), and individual performance and contributions to the investment team (50%). The performance bonuses may comprise up to 90% of an individual's total compensation. Salaries of our senior executive and investment staff are benchmarked against national compensation levels of asset management firms and the bonus is driven by investment performance and factors described earlier, such that top quartile fund performance generates top quartile compensation. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager L. Phillip Jacoby PVC - Bond & Mortgage Securities Account None Mark A. Lieb PVC - Bond & Mortgage Securities Account None Sub-Advisor: T. Rowe Price Associates, Inc. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Robert Sharps: LargeCap Growth Account I N/A N/A N/A N/A Registered investment companies 6 $3.6 billion* 0 $0 Other pooled investment vehicles 9 $8.3 billion 0 $0 Other accounts 33 $3.8 billion 0 $0 Anna Dopkin: LargeCap Blend Account II N/A N/A N/A N/A Registered investment companies 6 $2.1 billion** 0 $0 Other pooled investment vehicles 8 $2.8 billion 0 $0 Other accounts 56 $18.5 billion 0 $0 Ann Holcomb: LargeCap Blend Account II N/A N/A N/A N/A Registered investment companies 6 $2.1 billion** 0 $0 Other pooled investment vehicles 8 $2.8 billion 0 $0 Other accounts 56 $18.5 billion 0 $0 * Does not include assets of the LargeCap Growth I Series. ** Does not include assets of the LargeCap Blend II Series. Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured. Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Portfolio manager compensation consists primarily of a base salary, a cash bonus, and an equity incentive that usually comes in the form of a stock option grant. Occasionally, portfolio managers will also have the opportunity to participate in certain investment partnerships. Compensation is variable and is determined based on the following factors. Portfolio manager compensation is based partly on performance. Investment performance over one-, three-, five-, and 10-year periods is the most important input. T. Rowe Price evaluates performance in absolute, relative, and risk- adjusted terms. Relative performance and risk-adjusted performance are determined with reference to the broad based index (ex. S&P 500) and an applicable Lipper index (ex. Large-Cap Blend), though other benchmarks may be used as well. Investment results are also compared to comparably managed funds of competitive investment management firms. Performance is primarily measured on a pre-tax basis though tax-efficiency is considered and is especially important for tax efficient funds. It is important to note that compensation is viewed with a long term time horizon. The more consistent a manager's performance over time, the higher the compensation opportunity. The increase or decrease in a fund's assets due to the purchase or sale of fund shares is not considered a material factor. Contribution to T. Rowe Prices overall investment process is an important consideration as well. Sharing ideas with other portfolio managers, working effectively with and mentoring their younger analysts, and being good corporate citizens are important components of their long term success and are highly valued. All employees of T. Rowe Price, including portfolio managers, participate in a 401(k) plan sponsored by T. Rowe Price Group. In addition, all employees are eligible to purchase T. Rowe Price common stock through an employee stock purchase plan that features a limited corporate matching contribution. Eligibility for and participation in these plans is on the same basis as for all employees. Finally, all vice presidents of T. Rowe Price Group, including all portfolio managers, receive supplemental medical/hospital reimbursement benefits. This compensation structure is used for all portfolios managed by the portfolio manager. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Robert Sharps PVC - LargeCap Growth Account I None Anna Dopkin PVC - LargeCap Blend Account II None Ann Holcomb PVC - LargeCap Blend Account II None Sub-Advisor: Westwood Management Corp. Other Accounts Managed Number of Total Assets of the Accounts that Accounts that Total Total Assets base the Advisory base the Number of in the Fee on Advisory Fee Accounts Accounts Performance on Performance Susan M. Byrne: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 17 $1.6 billion 0 $0 Other pooled investment vehicles 12 $1.2 billion 0 $0 Other accounts 112 $4.7 billion 3 $445 million Mark R. Freeman: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 14 $1.3 billion 0 $0 Other pooled investment vehicles 13 $1.0 billion 0 $0 Other accounts 73 $3.1 billion 3 $445 million Kellie R. Stark: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 20 $1.7 billion 0 $0 Other pooled investment vehicles 10 $1.2 billion 0 $0 Other accounts 117 $4.8 billion 3 $445 million Jay Singhania: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 12 $1.1 billion 0 $0 Other pooled investment vehicles 6 $693 million 0 $0 Other accounts 71 $3.2 billion 3 $445 million Scott Lawson: LargeCap Value Account III N/A N/A N/A N/A Registered investment companies 16 $1.4 billion 0 $0 Other pooled investment vehicles 10 $858 million 0 $0 Other accounts 87 $3.0 billion 3 $445 million Compensation Describe the structure of, and the method used to determine, the compensation of each Portfolio Manager. For each type of compensation (e.g., salary, bonus, deferred compensation, retirement plans and arrangements), describe with specificity the criteria on which that type of compensation is based, for example, whether compensation is fixed, whether (and, if so, how) compensation is based on Fund pre- or after-tax performance over a certain time period, and whether (and, if so, how) compensation is based on the value of assets held in the Fund's portfolio. For example, if compensation is based solely or in part on performance, identify any benchmark used to measure performance and state the length of the period over which performance is measured.  Compensation includes, without limitation, salary, bonus, deferred compensation, and pension and retirement plans and arrangements, whether the compensation is cash or non-cash. Group life, health, hospitalization, medical reimbursement, relocation, and pension and retirement plans and arrangements may be omitted, provided that they do not discriminate in scope, terms, or operation in favor of the Portfolio Manager or a group of employees that includes the Portfolio Manager and are available generally to all salaried employees. The value of compensation is not required to be disclosed.  Include a description of the structure of, and the method used to determine, any compensation received by the Portfolio Manager from the Fund, the Funds investment adviser, or any other source with respect to management of the Fund and any other accounts included in this questionnaire. This description must clearly disclose any differences between the method used to determine the Portfolio Managers compensation with respect to the Fund and other accounts, e.g. , if the Portfolio Manager receives part of an advisory fee that is based on performance with respect to some accounts but not the Fund, this must be disclosed. Westwood's compensation package includes base salary, cash bonus, and equity-based incentive compensation as well as a full benefits package for all employees, including those involved in the product. Westwood annually reviews all forms of compensation for all employees of the company. Base salary levels are maintained at levels that the compensation committee deems to be commensurate with similar companies in the asset management industry. Percentages for each component of compensation are variable. Cash bonus awards are determined at year-end. The firm also offers a stock incentive program for all employees throughout the firm. Equity-based compensation awards, which currently consist of time vested restricted stock, are granted each February and vest over a four-year period from the date of grant. As employees remain with Westwood, restricted stock grants can become meaningful components of their wealth creation, and due to the public nature of the share pricing, can be more visible and tangible to the grantee. Therefore, the granting of restricted stock not only serves as an effective tool in retaining talented individuals, it also serves as an effective tool in attracting other talented, seasoned professionals. As owners, Westwoods employees' interests are closely aligned with those of its stockholders and clients; as a result, they all succeed together. In determining incentive compensation and annual merit-based salary increases, employees on the investment team are evaluated according to a combination of quantitative and qualitative factors. A major component of this evaluation is based upon the performance of individual stock recommendations and portfolio performance. Traders are evaluated on qualitative factors as well as quantitative factors, which include accuracy and execution of trading orders. The analyst and portfolio manager cash bonus pool is determined by the firm's success, which is directly linked to total fund performance. In awarding cash bonuses for the investment professionals, Westwood considers composite performance vs. a passive benchmark as well as industry peer group performance. In addition to measuring overall composite performance, Westwood wants to recognize and reward individual performance, regardless of timing and buy or sell decisions made by the Portfolio Team. For this reason, Westwood tracks the individual buy and sell recommendations of each analyst and measures their performance against a predetermined universe of securities representing their assigned sector responsibilities. Health insurance, employer-paid life insurance and employer-paid short and long-term disability insurance packages including a 401(k) plan with employer matching, are provided to all Westwood employees. Ownership of Securities For each Portfolio Manager, state the dollar range of equity securities in the Account beneficially owned (as defined by Securities Exchange Act of 1934 Rule 16a-1(a)(2)) by the Portfolio Manager using the following ranges: none, $1 - $10,000; $10,001 - $50,000; $50,001 - $ 100,000; $100,001 - $500,000; $500,001 - $1,000,000; or over $1,000,000. If the Portfolio Manager has reasons for not holding shares of the Account, e.g., that its investment objectives do not match the Portfolio Manager's, you may provide an explanation of those reasons. Dollar Range of Funds Managed by Portfolio Manager Securities Owned by the Portfolio Manager (list each fund on its own line) Portfolio Manager Susan M. Byrne PVC - LargeCap Value Account III None Mark R. Freeman PVC - LargeCap Value Account III None Kellie R. Stark PVC - LargeCap Value Account III None Jay Singhania PVC - LargeCap Value Account III None Scott Lawson PVC - LargeCap Value Account III None APPENDIX A Description of Bond Ratings: Moodys Investors Service, Inc. Rating Definitions: Long-Term Obligation Ratings Moodys long-term obligation ratings are opinions of the relative credit risk of fixed-income obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings reflect both the likelihood of default and any financial loss suffered in the event of default. Aaa: Obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa: Obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A: Obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa: Obligations rated Baa are subject to moderate credit risk. They are considered medium-grade and as such may possess certain speculative characteristics. Ba: Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk. B: Obligations rated B are considered speculative and are subject to high credit risk. Caa: Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Ca: Obligations rated Ca are highly speculative and are likely in, or very near, default, with some prospect of recovery of principal and interest. C: Obligations rated C are the lowest rated class of bonds and are typically in default, with little prospect for recovery of principal or interest. NOTE: Moodys appends numerical modifiers, 1, 2, and 3 to each generic rating classification from Aa through Caa. The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category, the modifier 2 indicates a mid-range ranking, and the modifier 3 indicates a ranking in the lower end of that generate rating category. SHORT-TERM NOTES: The four ratings of Moodys for short-term notes are MIG 1, MIG 2, MIG 3, and MIG 4. MIG 1 denotes best quality, enjoying strong protection from established cash flows. MIG 2 denotes high quality with ample margins of protection. MIG 3 notes are of favorable quality but lacking the undeniable strength of the preceding grades. MIG 4 notes are of adequate quality, carrying specific risk for having protection and not distinctly or predominantly speculative. Description of Moodys Commercial Paper Ratings: Moodys Commercial Paper ratings are opinions of the ability to repay punctually promissory obligations not having an original maturity in excess of nine months. Moodys employs the following three designations, all judged to be investment grade, to indicate the relative repayment capacity of rated issuers: Issuers rated Prime-1 (or related supporting institutions) have a superior capacity for repayment of short-term promissory obligations. Issuers rated Prime-2 (or related supporting institutions) have a strong capacity for repayment of short-term promissory obligations. Issuers rated Prime-3 (or related supporting institutions) have an acceptable capacity for repayment of short-term promissory obligations. Issuers rated Not Prime do not fall within any of the Prime rating categories. Description of Standard & Poors Corporations Debt Ratings: A Standard & Poors debt rating is a current assessment of the creditworthiness of an obligor with respect to a specific obligation. This assessment may take into consideration obligors such as guarantors, insurers, or lessees. The debt rating is not a recommendation to purchase, sell or hold a security, inasmuch as it does not comment as to market price or suitability for a particular investor. The ratings are based on current information furnished by the issuer or obtained by Standard & Poors from other sources Standard & Poors considers reliable. Standard & Poors does not perform an audit in connection with any rating and may, on occasion, rely on unaudited financial information. The ratings may be changed, suspended, or withdrawn as a result of changes in, or unavailability of, such information, or for other circumstances. The ratings are based, in varying degrees, on the following considerations: I. Likelihood of default  capacity and willingness of the obligor as to the timely payment of interest and repayment of principal in accordance with the terms of the obligation; II. Nature of and provisions of the obligation; III. Protection afforded by, and relative position of, the obligation in the event of bankruptcy, reorganization, or other arrangement under the laws of bankruptcy and other laws affecting creditors rights. AAA: Debt rated AAA has the highest rating assigned by Standard & Poors. Capacity to pay interest and repay principal is extremely strong. AA: Debt rated AA has a very strong capacity to pay interest and repay principal and differs from the highest-rated issues only in small degree. A: Debt rated A has a strong capacity to pay interest and repay principal although they are somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher-rated categories. BBB: Debt rated BBB is regarded as having an adequate capacity to pay interest and repay principal. Whereas it normally exhibits adequate protection parameters, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity to pay interest and repay principal for debt in this category than for debt in higher-rated categories. BB, B, CCC, CC: Debt rated BB, B, CCC, and CC is regarded, on balance, as predominantly speculative with respect to capacity to pay interest and repay principal in accordance with the terms of the obligation. BB indicates the lowest degree of speculation and CC the highest degree of speculation. While such debt will likely have some quality and protective characteristics, these are outweighed by large uncertainties or major risk exposures to adverse conditions. C: The rating C is reserved for income bonds on which no interest is being paid. D: Debt rated D is in default, and payment of interest and/or repayment of principal is in arrears. Plus (+) or Minus (-): The ratings from AA to B may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Provisional Ratings: The letter p indicates that the rating is provisional. A provisional rating assumes the successful completion of the project being financed by the bonds being rated and indicates that payment of debt service requirements is largely or entirely dependent upon the successful and timely completion of the project. This rating, however, while addressing credit quality subsequent to completion of the project, makes no comment on the likelihood of, or the risk of default upon failure of, such completion. The investor should exercise his own judgment with respect to such likelihood and risk. NR: Indicates that no rating has been requested, that there is insufficient information on which to base a rating or that Standard & Poors does not rate a particular type of obligation as a matter of policy. Standard & Poors, Commercial Paper Ratings A Standard & Poors Commercial Paper Rating is a current assessment of the likelihood of timely payment of debt having an original maturity of no more than 365 days. Ratings are graded into four categories, ranging from A for the highest quality obligations to D for the lowest. Ratings are applicable to both taxable and tax-exempt commercial paper. The four categories are as follows: A: Issues assigned the highest rating are regarded as having the greatest capacity for timely payment. Issues in this category are delineated with the numbers 1, 2, and 3 to indicate the relative degree of safety. A-1: This designation indicates that the degree of safety regarding timely payment is either overwhelming or very strong. Issues that possess overwhelming safety characteristics will be given a + designation. A-2: Capacity for timely payment on issues with this designation is strong. However, the relative degree of safety is not as high as for issues designated A-1. A-3: Issues carrying this designation have a satisfactory capacity for timely payment. They are, however, somewhat more vulnerable to the adverse effects of changes in circumstances than obligations carrying the highest designations. B: Issues rated B are regarded as having only an adequate capacity for timely payment. However, such capacity may be damaged by changing conditions or short-term adversities. C: This rating is assigned to short-term debt obligations with a doubtful capacity for payment. D: This rating indicates that the issue is either in default or is expected to be in default upon maturity. The Commercial Paper Rating is not a recommendation to purchase or sell a security. The ratings are based on current information furnished to Standard & Poors by the issuer and obtained by Standard & Poors from other sources it considers reliable. The ratings may be changed, suspended, or withdrawn as a result of changes in or unavailability of, such information. Standard & Poors rates notes with a maturity of less than three years as follows: SP-1: A very strong, or strong, capacity to pay principal and interest. Issues that possess overwhelming safety characteristics will be given a + designation. SP-2: A satisfactory capacity to pay principal and interest. SP-3: A speculative capacity to pay principal and interest. APPENDIX B Proxy Voting Policies The Proxy voting policies applicable to each Account follows. The order in which the Proxy Voting Policies are arranged is in alphabetical order by Manager and then each Sub- Advisor. Proxy Voting Policies and Procedures For Principal Investors Fund Principal Variable Contracts Fund Principal Retail Funds (December 15, 2003) It is each fund's policy to delegate authority to its advisor or sub-advisor, as appropriate, to vote proxy ballots relating to the fund's portfolio securities in accordance with the advisor's or sub-advisor's voting policies and procedures. The advisor or sub-advisor must provide, on a quarterly basis: 1. Written affirmation that all proxies voted during the preceding calendar quarter, other than those specifically identified by the advisor or sub-advisor, were voted in a manner consistent with the advisor's or sub-advisor's voting policies and procedures. In order to monitor the potential effect of conflicts of interest of an advisor or sub-advisor, the advisor or sub-advisor will identify any proxies the advisor or sub-advisor voted in a manner inconsistent with its policies and procedures. The advisor or sub-advisor shall list each such vote, explain why the advisor or sub-advisor voted in a manner contrary to its policies and procedures, state whether the advisor or sub-advisors vote was consistent with the recommendation to the advisor or sub-advisor of a third party and, if so, identify the third party; and 2. Written notification of any changes to the advisor's or sub-advisor's proxy voting policies and procedures made during the preceding calendar quarter. The advisor or sub-advisor must provide, no later than July 31 of each year, the following information regarding each proxy vote cast during the 12-month period ended June 30 for each fund portfolio or portion of fund portfolio for which it serves as investment advisor, in a format acceptable to fund management: 1. Identification of the issuer of the security; 2. Exchange ticker symbol of the security; 3. CUSIP number of the security; 4. The date of the shareholder meeting; 5. A brief description of the subject of the vote; 6. Whether the proposal was put forward by the issuer or a shareholder; 7. Whether and how the vote was cast; 8. Whether the vote was cast for or against management of the issuer. Firm Policy Statement of Policies and Procedures for Proxy Voting 1. Introduction As a registered investment adviser, AllianceBernstein L.P. (AllianceBernstein, we or us) has a fiduciary duty to act solely in the best interests of our clients. We recognize that this duty requires us to vote client securities in a timely manner and make voting decisions that are in the best interests of our clients. Consistent with these obligations, we will disclose our clients voting records only to them and as required by mutual fund vote disclosure regulations. In addition, the proxy committees may, after careful consideration, choose to respond to surveys regarding past votes. This statement is intended to comply with Rule 206(4)-6 of the Investment Advisers Act of 1940. It sets forth our policies and procedures for voting proxies for our discretionary investment advisory clients, including investment companies registered under the Investment Company Act of 1940. This statement applies to AllianceBernsteins investment groups investing on behalf of clients in both U.S. and non-U.S. securities. 2. Proxy Policies This statement is designed to be responsive to the wide range of proxy voting subjects that can have a significant effect on the investment value of the securities held in our clients accounts. These policies are not exhaustive due to the variety of proxy voting issues that we may be required to consider. AllianceBernstein reserves the right to depart from these guidelines in order to make voting decisions that are in our clients best interests. In reviewing proxy issues, we will apply the following general policies: 2.1. Corporate Governance AllianceBernsteins proxy voting policies recognize the importance of good corporate governance in ensuring that management and the board of directors fulfill their obligations to shareholders. We favor proposals promoting transparency and accountability within a company. We support the appointment of a majority of independent directors on key committees and generally support separating the positions of chairman and chief executive officer, except in cases where a company has sufficient counter-balancing governance in place. Because we believe that good corporate governance requires shareholders to have a meaningful voice in the affairs of the company, we generally will support shareholder proposals that request that companies Dated: March 2008 Firm Policy amend their by-laws to provide that director nominees be elected by an affirmative vote of a majority of the votes cast. Furthermore, we have written to the SEC in support of shareholder access to corporate proxy statements under specified conditions with the goal of serving the best interests of all shareholders. 2.2. Elections of Directors Unless there is a proxy fight for seats on the Board or we determine that there are other compelling reasons for withholding votes for directors, we will vote in favor of the management proposed slate of directors. That said, we believe that directors have a duty to respond to shareholder actions that have received significant shareholder support. Therefore, we may withhold votes for directors (or vote against directors in non-U.S. markets) who fail to act on key issues such as failure to implement proposals to declassify boards, failure to implement a majority vote requirement, failure to submit a rights plan to a shareholder vote or failure to act on tender offers where a majority of shareholders have tendered their shares. (We may vote against directors under these circumstances if the company has adopted a majority voting policy because, if a company has adopted such a policy, withholding votes from directors is not possible.) In addition, we will withhold votes for directors who fail to attend at least seventy-five percent of board meetings within a given year without a reasonable excuse, and we may abstain or vote against directors of non-U.S. issuers where there is insufficient information about the nominees disclosed in the proxy statement. Also, we will generally not withhold votes for directors who meet the definition of independence promulgated by the exchange on which the companys shares are traded. Finally, because we believe that cumulative voting provides a disproportionate voice to minority shareholders in the affairs of a company, we will generally vote against such proposals and vote for management proposals seeking to eliminate cumulative voting. 2.3. Appointment of Auditors AllianceBernstein believes that the company is in the best position to choose its auditors, so we will generally support management's recommendation. However, we recognize that there are inherent conflicts when a companys independent auditor performs substantial non-audit services for the company. The Sarbanes-Oxley Act of 2002 prohibits certain categories of services by auditors to U.S. issuers, making this issue less prevalent in the U.S. Nevertheless, in reviewing a proposed auditor, we will consider the fees paid for non-audit services relative to total fees as well as if there are other reasons for us to question the independence or performance of the auditors. - 2 - Firm Policy 2.4. Changes in Legal and Capital Structure Changes in a companys charter, articles of incorporation or by-laws are often technical and administrative in nature. Absent a compelling reason to the contrary, AllianceBernstein will cast its votes in accordance with managements recommendations on such proposals. However, we will review and analyze on a case-by-case basis any non-routine proposals that are likely to affect the structure and operation of the company or have a material economic effect on the company. For example, we will generally support proposals to increase authorized common stock when it is necessary to implement a stock split, aid in a restructuring or acquisition, or provide a sufficient number of shares for an employee savings plan, stock option plan or executive compensation plan. However, a satisfactory explanation of a company's intentions must be disclosed in the proxy statement for proposals requesting an increase of greater than 100% of the shares outstanding. We will oppose increases in authorized common stock where there is evidence that the shares will be used to implement a poison pill or another form of anti-takeover device. We will support shareholder proposals that seek to eliminate dual class voting structures. 2.5. Corporate Restructurings, Mergers and Acquisitions AllianceBernstein believes proxy votes dealing with corporate reorganizations are an extension of the investment decision. Accordingly, we will analyze such proposals on a case-by-case basis, weighing heavily the views of our research analysts that cover the company and our investment professionals managing the portfolios in which the stock is held. 2.6. Proposals Affecting Shareholder Rights AllianceBernstein believes that certain fundamental rights of shareholders must be protected. We will generally vote in favor of proposals that give shareholders a greater voice in the affairs of the company and oppose any measure that seeks to limit those rights. However, when analyzing such proposals we will weigh the financial impact of the proposal against the impairment of shareholder rights. 2.7. Anti-Takeover Measures AllianceBernstein believes that measures that impede corporate transactions (such as takeovers) or entrench management not only infringe on the rights of shareholders but may also have a detrimental effect on the value of the company. Therefore, w e will generally oppose proposals, regardless of whether they are advanced by management or shareholders, when their purpose or effect is to entrench management or excessively or inappropriately dilute shareholder ownership. Conversely, we support proposals that would restrict or otherwise eliminate anti-takeover or - 3 - Firm Policy anti-shareholder measures that have already been adopted by corporate issuers. For example, we will support shareholder proposals that seek to require the company to submit a shareholder rights plan to a shareholder vote. We will evaluate, on a case-by-case basis, proposals to completely redeem or eliminate such plans. Furthermore, we will generally oppose proposals put forward by management (including the authorization of blank check preferred stock, classified boards and supermajority vote requirements) that appear to be anti-shareholder or intended as management entrenchment mechanisms. 2.8. Executive Compensation AllianceBernstein believes that company management and the compensation committee of the board of directors should, within reason, be given latitude to determine the types and mix of compensation and benefit awards offered to company employees. Whether proposed by a shareholder or management, we will review proposals relating to executive compensation plans on a case-by-case basis to ensure that the long-term interests of management and shareholders are properly aligned. In general, w e will analyze the proposed plan to ensure that shareholder equity will not be excessively diluted taking into account shares available for grant under the proposed plan as well as other existing plans. We generally will oppose shareholder proposals to amend a companys by-laws to give shareholders the right to vote on executive compensation. We believe this by-law amendment is likely to put the company at a competitive disadvantage which, in turn, is likely to adversely affect the value of the company and our clients interests. We generally will oppose plans that have below market value exercise prices on the date of issuance or permit re-pricing of underwater stock options without shareholder approval. Other factors such as the companys performance and industry practice will generally be factored into our analysis. We believe the U.S. Securities and Exchange Commission (SEC) took appropriate steps to ensure more complete and transparent disclosure of executive compensation when it issued its modified executive compensation disclosure rules in 2006. Therefore, while we will consider them on a case-by-case basis, we generally vote against shareholder proposals seeking additional disclosure of executive and director compensation, including proposals that seek to specify the measurement of performance-based compensation, if the company is subject to SEC rules. Finally, we will support requiring a shareholder vote on management proposals to provide severance packages that exceed 2.99 times the sum of an executive officers base salary plus bonus that are triggered by a change in control. Finally, we will support shareholder proposals requiring a company to expense compensatory employee stock options (to the extent the jurisdiction in which the company operates does not already require it) because we view this - 4 - Firm Policy form of compensation as a significant corporate expense that should be appropriately accounted for. 2.9. Social and Corporate Responsibility AllianceBernstein will review and analyze on a case-by-case basis proposals relating to social, political and environmental issues to determine whether they will have a financial impact on shareholder value. We will vote against proposals that are unduly burdensome or result in unnecessary and excessive costs to the company with no discernable benefits to shareholders. We may abstain from voting on social proposals that do not have a readily determinable financial impact on shareholder value. 3. Proxy Voting Procedures 3.1. Proxy Voting Committees Our growth and value investment groups have formed separate proxy voting committees to establish general proxy policies for AllianceBernstein and consider specific proxy voting matters as necessary. These committees periodically review these policies and new types of corporate governance issues, and decide how we should vote on proposals not covered by these policies. When a proxy vote cannot be clearly decided by an application of our stated policy, the proxy committee will evaluate the proposal. In addition, the committees, in conjunction with the analyst that covers the company, may contact corporate management, interested shareholder groups and others as necessary to discuss proxy issues. Members of the committees include senior investment personnel and representatives of the Legal and Compliance Department. The committees may also evaluate proxies where we face a potential conflict of interest (as discussed below). Finally, the committees monitor adherence to these policies. 3.2. Conflicts of Interest AllianceBernstein recognizes that there may be a potential conflict of interest when we vote a proxy solicited by an issuer whose retirement plan we manage or administer, who distributes AllianceBernstein-sponsored mutual funds, or with whom we have, or one of our employees has, a business or personal relationship that may affect (or may be reasonably viewed as affecting) how we vote on the issuers proxy. Similarly, AllianceBernstein may have a potentially material conflict of interest when deciding how to vote on a proposal sponsored or supported by a shareholder group that is a client. We believe that centralized management of proxy voting, oversight by the proxy voting committees and adherence to these policies ensures that proxies are voted based solely on our clients best interests. Additionally, we have implemented - 5 - Firm Policy procedures to ensure that our votes are not the product of a material conflict of interest, including: (i) on an annual basis, the proxy committees taking reasonable steps to evaluate (A) the nature of AllianceBernsteins and our employees material business and personal relationships (and those of our affiliates) with any company whose equity securities are held in client accounts and (B) any client that has sponsored or has a material interest in a proposal upon which we will be eligible to vote; (ii) requiring anyone involved in the decision making process to disclose to the chairman of the appropriate proxy committee any potential conflict that he or she is aware of (including personal relationships) and any contact that he or she has had with any interested party regarding a proxy vote; (iii) prohibiting employees involved in the decision making process or vote administration from revealing how we intend to vote on a proposal in order to red uce any attempted influence from interested parties; and (iv) where a material conflict of interests exists, reviewing our proposed vote by applying a series of objective tests and, where necessary, considering the views of third party research services to ensure that our voting decision is consistent with our clients best interests. Because under certain circumstances AllianceBernstein considers the recommendation of third party research services, the proxy committees take reasonable steps to verify that any third party research service is, in fact, independent taking into account all of the relevant facts and circumstances. This includes reviewing the third party research services conflict management procedures and ascertaining, among other things, whether the third party research service (i) has the capacity and competency to adequately analyze proxy issues, and (ii) can make recommendations in an impartial manner and in the best interests of our clients. 3.3. Proxies of Certain Non-U.S. Issuers Proxy voting in certain countries requires share blocking. Shareholders wishing to vote their proxies must deposit their shares shortly before the date of the meeting with a designated depositary. During this blocking period, shares that will be voted at the meeting cannot be sold until the meeting has taken place and the shares are returned to the clients custodian banks. Absent compelling reasons to the contrary, AllianceBernstein believes that the benefit to the client of exercising the vote is outweighed by the cost of voting (i.e. not being able to sell the shares during this period). Accordingly, if share blocking is required we generally choose not to vote those shares. In addition, voting proxies of issuers in non-US markets may give rise to a number of administrative issues that may prevent AllianceBernstein from voting such proxies. For example, - 6 - Firm Policy AllianceBernstein may receive meeting notices without enough time to fully consider the proxy or after the cut-off date for voting. Other markets require AllianceBernstein to provide local agents with power of attorney prior to implementing AllianceBernsteins voting instructions. Although it is AllianceBernsteins policy to seek to vote all proxies for securities held in client accounts for which we have proxy voting authority, in the case of non-US issuers, we vote proxies on a best efforts basis. 3.4. Loaned Securities Many clients of AllianceBernstein have entered into securities lending arrangements with agent lenders to generate additional revenue. AllianceBernstein will not be able to vote securities that are on loan under these types of arrangements. However, under rare circumstances, for voting issues that may have a significant impact on the investment, we may request that clients recall securities that are on loan if we determine that the benefit of voting outweighs the costs and lost revenue to the client or fund and the administrative burden of retrieving the securities. 3.5. Proxy Voting Records Clients may obtain information about how we voted proxies on their behalf by contacting their AllianceBernstein administrative representative. Alternatively, clients may make a written request for proxy voting information to: Mark R. Manley, Senior Vice President & Chief Compliance Officer, AllianceBernstein L.P., 1345 Avenue of the Americas, New York, NY 10105. [ALTERNATIVE LANGUAGE FOR U.S. MUTUAL FUNDS] You may obtain information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, without charge. Simply visit AllianceBernsteins web site at www.alliancebernstein.com, go to the Securities and Exchange Commissions web site at www.sec.gov or call AllianceBernstein at (800) 227-4618. - 7 - Brown Advisory August 2008 e. PROXY VOTING POLICY ON SECURITIES* The Firm shall vote proxies consistent with this Policy. Generally, the Firms research analysts vote actively recommended issuers and obtain research from a proxy service for recommendations for voting proxies of all other issues. Clients may, at any time, opt to change voting authorization. Upon notice that a client has revoked the Firms authority to vote proxies, the Firm will forward such materials to the party identified by client. Routine Matters Since the quality and depth of management is a primary factor considered when investing in an issuer, the recommendation of the issuers management on any issue will be given substantial weight. However, the position of the issuers management will not be supported in any situation where it is determined not to be in the best interests of the client. Election of Directors . Proxies shall be voted for a management-proposed slate of directors unless there is a contested election of directors or there are other compelling corporate governance reasons for withholding votes for such directors. Management proposals to limit director liability consistent with state laws and director indemnification provisions shall be supported because it is important for companies to be able to attract qualified candidates. Appointment of Auditors . Management recommendations shall generally be supported. Changes in State of Incorporation or Capital Structure. Management recommendations about re-incorporation shall be supported unless the new jurisdiction in which the issuer is reincorporating has laws that would materially dilute the rights of shareholders of the issuer. Proposals to increase authorized common stock should be examined on a case-by-case basis. If the new shares will be used to implement a poison pill or another form of anti-takeover device, or if the issuance of new shares could excessively dilute the value of outstanding shares upon issuance, then such proposals should be evaluated to determine whether they are in the best interest of the client. Non-Routine Matters Corporate Restructurings, Mergers and Acquisitions . These proposals should be examined on a case-by-case basis because they are an extension of an investment decision. 47 Brown Advisory August 2008 Proposals Affecting Shareholder Rights . Proposals that seek to limit shareholder rights, such as the creation of dual classes of stock, generally should not be supported. Anti-takeover Issues . Measures that impede takeovers or entrench management will be evaluated on a case-by-case basis taking into account the rights of shareholders and the potential effect on the value of the Firm. Executive Compensation . Although management recommendations should be given substantial weight, proposals relating to executive compensation plans, including stock option plans, should be examined on a case-by-case basis to ensure that the long-term interests of management and shareholders are properly aligned. Social and Political Issues . These types of proposals should generally not be supported if they are not supported by management unless they would have a readily-determinable, positive financial effect on shareholder value and would not be burdensome or impose unnecessary or excessive costs on the issuer. Conflicts of Interest A conflict of interest, means any circumstance when the Firm or one of its affiliates (including officers, directors and employees), or in the case where the Firm serves as investment adviser to a Brown Advisory Fund, when the Fund or the principal underwriter, or one or more of their affiliates (including officers, directors and employees), knowingly does business with, receives compensation from, or sits on the board of, a particular issuer or closely affiliated entity, and, therefore, may appear to have a conflict of interest between its own interests and the interests of clients or Fund shareholders in how proxies of that issuer are voted. The Firm should vote proxies relating to such issuers in accordance with the following procedures: Routine Matters Consistent with Policy . The Firm may vote proxies for routine matters as required by this Policy. Immaterial Conflicts . The Firm may vote proxies for non-routine matters consistent with this Policy if it determines that the conflict of interest is not material. A conflict of interest will be considered material to the extent that it is determined that such conflict has the potential to influence the Firms decision-making in voting a proxy. Materiality determinations will be based upon an assessment of the particular facts and circumstances. 48 Brown Advisory August 2008 Material Conflicts and Non-Routine Matters . If the Firm believes that (A) it has a material conflict and (B) that the issue to be voted upon is non-routine or is not covered by this Policy, then: a) In the case of a Fund, the Firm shall contact the Proxy Manager for Citigroup Global Transaction Services for a review and determination; b) In the case of all other clients, the Firm should confer with counsel to ensure that the proxy is voted in the best interest of the client. Abstention The Firm may abstain from voting proxies in certain circumstances. The Firm may determine, for example, that abstaining from voting is appropriate if voting may be unduly burdensome or expensive, or otherwise not in the best economic interest of the clients, such as (by example and without limitation) when foreign proxy issuers impose unreasonable or expensive voting or holding requirements or when the costs to effect a vote would be uneconomic relative to the value of the clients investment in the issuer. Recordkeeping The Firm will maintain files relating to its proxy voting procedures in an easily accessible place. Records will be maintained and preserved for five years from the end of the fiscal year during which the last entry was made on a record, with records for the first two years kept in the offices of the Firm. The Firm will retain the following: o Copies of the proxy voting procedures and policies, and any amendments thereto. o A copy of each proxy statement received by the Firm, provided however that the Firm may rely on obtaining a copy of proxy statements from the SECs EDGAR system for those proxy statements that are so available. o A record of each vote that the Firm casts. o A copy of any document the Firm created that was material to making a decision how to vote proxies, or that memorializes that decision, including the resolution of any conflict. o A copy of each written client request for information on how the Firm voted such clients proxies, and a copy of any written 49 Brown Advisory August 2008 response to any (written or oral) client request for information on how the Firm voted its proxies. Disclosure The Firms registered investment advisory entities, Brown Investment Advisory Incorporated, Brown Advisory LLC and Brown Securities, LLC will disclose in its Form ADV Part II (inclusive of the Wrap Fee Brochure for Brown Advisory Securities, LLC) that its clients may contact it in order to obtain information on how it voted such clients proxies, and to request a copy of this Policy. If a client requests this information, the Chief Compliance Officer will prepare a written response to the client that lists, with respect to each voted proxy that the client has inquired about, (1) the name of the issuer, (2) the proposal voted upon and (3) how the clients proxy was voted. A concise summary of this Policy will be included in the Form ADV Part II, and will be updated whenever this Policy is amended and made available to clients upon request. Office of Primary Responsibility : Director of Research, Portfolio Managers 50 C LEAR B RIDGE A DVISORS P ROXY V OTING P OLICIES AND P ROCEDURES AMENDED AND RESTATED AS OF M ARCH 31, 2009 I. T YPES OF A CCOUNTS FOR W HICH C LEARBRIDGE V OTES P ROXIES II. G ENERAL G UIDELINES III. H
